EXHIBIT 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of November 3, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

   General      1   

SECTION 1.2

   Specific Terms      1   

SECTION 1.3

   Usage of Terms      2   

SECTION 1.4

   [Reserved]      2   

SECTION 1.5

   No Recourse      2   

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

   Representations and Warranties of Seller      4   

SECTION 3.2

   Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

   Protection of Title of Purchaser      8   

SECTION 4.2

   Other Liens or Interests      9   

SECTION 4.3

   Costs and Expenses      9   

SECTION 4.4

   Indemnification      9   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

   Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

   Reassignment of Purchased Receivables      12   

SECTION 5.3

   Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

   Liability of Seller      13   

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

   Limitation on Liability of Seller and Others      13   

SECTION 6.4

   Seller May Own Notes or the Certificate      14   

SECTION 6.5

   Amendment      14   

SECTION 6.6

   Notices      15   

SECTION 6.7

   Merger and Integration      15   

SECTION 6.8

   Severability of Provisions      15   

SECTION 6.9

   Intention of the Parties      15   

SECTION 6.10

   Governing Law      16   

SECTION 6.11

   Counterparts      16   

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     16   

SECTION 6.13

   Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES    Schedule A — Schedule of Receivables    Schedule B —
Representations and Warranties from the Seller as to the Receivables   

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of November 3, 2014, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of November 3, 2014, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2014-4, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 20, 2014.

“Issuer” means AmeriCredit Automobile Receivables Trust 2014-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

 

3



--------------------------------------------------------------------------------

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having

 

5



--------------------------------------------------------------------------------

jurisdiction over Seller or its properties (i) asserting the invalidity of this
Agreement or any of the Related Documents, (ii) seeking to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the Related Documents, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by Seller of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Related Documents or (iv) seeking to affect adversely the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or
under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

 

6



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

 

7



--------------------------------------------------------------------------------

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

 

8



--------------------------------------------------------------------------------

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

 

9



--------------------------------------------------------------------------------

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

10



--------------------------------------------------------------------------------

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

 

15



--------------------------------------------------------------------------------

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:  

 

Name:

 

Title:

 

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:  

 

Name:

 

Title:

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

 

By:  

 

Name:   Title:  

 

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     449115609        454322835        454292350        454261488       
454229105        454195975        454163924        454131608        454099987   
    454067505        454036146        454004888        453973992       
453943466        453914277        453883076        453852386        453819310   
    443393095        443269584      449101815        454322843        454292368
       454261496        454229113        454195983        454163932       
454131616        454099995        454067513        454036153        454004896   
    453974008        453943268        453914079        453883084       
453852394        453819328        443393111        443269642      449099803     
  454322850        454292384        454261504        454229121        454195991
       454163940        454131624        454100009        454067521       
454035965        454004904        453974016        453943276        453914095   
    453883092        453852402        453819336        443392352       
443269709      449099324        454322868        454292392        454261512     
  454229147        454196015        454163957        454131640        454100025
       454067539        454035981        454004912        453974032       
453943300        453914111        453883100        453852410        453819344   
    443392519        443269741      449097757        454322876        454292400
       454261520        454228933        454196023        454163965       
454131657        454100033        454067547        454035999        454004946   
    453974040        453943318        453914129        453882896       
453852428        453819120        443392543        443269824      449077296     
  454322884        454292418        454261538        454228941        454196031
       454163973        454131665        454100041        454067349       
454036005        454004953        453974057        453943326        453914137   
    453882912        453852436        453819138        443392568       
443269253      449067735        454322892        454292426        454261330     
  454228966        454196056        454163981        454131673        454100058
       454067356        454036013        454004748        453974065       
453943334        453914145        453882920        453852451        453819161   
    443392576        443269295      449067610        454322678        454292434
       454261348        454228974        454195876        454163999       
454131699        454099839        454067372        454036021        454004755   
    453974099        453943342        453914160        453882938       
453852246        453819237        443392667        443269311      449058502     
  454322686        454292442        454261363        454228982        454195884
       454164005        454131707        454099847        454067380       
454036039        454004763        453973885        453943359        453913956   
    453882946        453852253        453819021        443392709       
443269337      449058403        454322702        454292459        454261389     
  454228990        454195892        454164013        454131509        454099854
       454067398        454036047        454004789        453973901       
453943144        453913964        453882953        453852261        453819039   
    443392782        443269345      449255801        454322710        454292244
       454261397        454229014        454195900        454163809       
454131517        454099862        454067422        454036054        454004797   
    453973919        453943169        453913972        453882961       
453852279        453819047        443392063        443269402      449247923     
  454322736        454292251        454261405        454229030        454195918
       454163817        454131525        454099870        454067430       
454036062        454004805        453973927        453943177        453913998   
    453882979        453852287        453819054        443392097       
443269428      449241710        454322744        454292269        454261421     
  454228826        454195926        454163833        454131533        454099888
       454067224        454035858        454004821        453973935       
453943185        453914004        453882987        453852295        453819062   
    443392121        443269469      449235951        454322751        454292293
       454261215        454228834        454195934        454163841       
454131541        454099896        454067232        454035866        454004847   
    453973968        453943193        453914012        453882995       
453852303        453819088        443392188        443268842      449232081     
  454322769        454292301        454261223        454228842        454195959
       454163866        454131558        454099904        454067240       
454035874        454004631        453973976        453943201        453914020   
    453882789        453852311        453819104        443392295       
443268883      449207984        454322777        454292319        454261249     
  454228859        454195967        454163882        454131566        454099912
       454067265        454035882        454004649        453973984       
453943219        453914038        453882797        453852329        453819112   
    443392311        443268958      449207398        454322785        454292327
       454261256        454228875        454195769        454163692       
454131574        454099938        454067273        454035908        454004664   
    453973778        453943227        453914046        453882805       
453852337        453818908        443392329        443268966      449185503     
  454322561        454292335        454261264        454228883        454195777
       454163718        454131582        454099722        454067281       
454035916        454004698        453973786        453943235        453914053   
    453882813        453852345        453818916        443391859       
443269022      449182849        454322579        454292343        454261272     
  454228891        454195785        454163726        454131384        454099730
       454067299        454035924        454004706        453973794       
453943243        453913840        453882839        453852139        453818932   
    443391909        443269055      449180785        454322587        454292152
       454261280        454228909        454195793        454163734       
454131392        454099748        454067307        454035932        454004714   
    453973802        453943029        453913857        453882847       
453852147        453818940        443391941        443269089      449177104     
  454322595        454292160        454261298        454228925        454195801
       454163742        454131400        454099755        454067315       
454035940        454004722        453973810        453943037        453913865   
    453882862        453852154        453818965        443391958       
443269139      449160688        454322603        454292178        454261314     
  454228719        454195819        454163767        454131418        454099763
       454067117        454035759        454004730        453973828       
453943045        453913873        453882870        453852162        453818999   
    443391982        443269147      449157486        454322629        454292186
       454261108        454228735        454195827        454163783       
454131426        454099771        454067125        454035767        454004524   
    453973836        453943052        453913881        453882888       
453852188        453819005        443392030        443268321      449144179     
  454322637        454292202        454261116        454228743        454195835
       454163791        454131434        454099789        454067133       
454035783        454004532        453973844        453943060        453913899   
    453882664        453852196        453818791        443391529       
443268370      449135656        454322652        454292210        454261124     
  454228750        454195843        454163593        454131442        454099797
       454067141        454035791        454004540        453973851       
453943078        453913907        453882672        453852204        453818817   
    443391552        443268438      449055003        454322660        454292228
       454261132        454228768        454195850        454163619       
454131459        454099805        454067158        454035809        454004557   
    453973869        453943086        453913915        453882698       
453852212        453818866        443391586        443268503      449053974     
  454322454        454292236        454261140        454228776        454195652
       454163627        454131467        454099813        454067166       
454035833        454004565        453973661        453943094        453913923   
    453882706        453852220        453818874        443391628       
443268644      449041755        454322462        454292038        454261173     
  454228784        454195660        454163635        454131475        454099821
       454067174        454035627        454004573        453973679       
453943128        453913931        453882714        453852238        453818692   
    443391719        443268800      447598038        454322488        454292046
       454261181        454228792        454195686        454163643       
454131483        454099615        454067182        454035635        454004581   
    453973687        453943136        453913949        453882722       
453852022        453818718        443391784        443267885      447453994     
  454322496        454292061        454261199        454228800        454195694
       454163650        454131277        454099623        454067190       
454035643        454004599        453973695        453942914        453913733   
    453882730        453852030        453818726        443391792       
443267935      447234121        454322504        454292095        454261207     
  454228818        454195702        454163668        454131285        454099649
       454067208        454035650        454004607        453973703       
453942922        453913741        453882748        453852048        453818742   
    443391263        443267968      442939831        454322512        454292103
       454260993        454228602        454195710        454163684       
454131301        454099656        454067216        454035676        454004615   
    453973711        453942930        453913758        453882755       
453852055        453818759        443391289        443268115      442926127     
  454322520        454292111        454261017        454228610        454195728
       454163486        454131319        454099664        454067000       
454035692        454004425        453973729        453942948        453913766   
    453882763        453852063        453818551        443391313       
443268214      442926226        454322538        454292129        454261025     
  454228628        454195736        454163494        454131327        454099672
       454067018        454035700        454004433        453973737       
453942955        453913774        453882771        453852089        453818569   
    443391321        443268263      442923546        454322553        454291915
       454261041        454228644        454195744        454163510       
454131335        454099680        454067026        454035718        454004441   
    453973745        453942971        453913782        453882557       
453852097        453818593        443391370        443268289      442922696     
  454322348        454291923        454261058        454228651        454195546
       454163528        454131343        454099698        454067034       
454035726        454004458        453973752        453942989        453913790   
    453882565        453852105        453818635        443391396       
443268305      442922183        454322355        454291931        454261066     
  454228669        454195553        454163536        454131350        454099714
       454067042        454035528        454004490        453973760       
453943003        453913808        453882573        453852113        453818643   
    443391412        443268313      442918108        454322363        454291949
       454261082        454228677        454195561        454163544       
454131368        454099508        454067059        454035536        454004508   
    453973554        453943011        453913816        453882581       
453852121        453818668        443390794        443267521      442916029     
  454322397        454291964        454260886        454228685        454195579
       454163551        454131160        454099516        454067067       
454035544        454004516        453973562        453942799        453913824   
    453882599        453851909        453818452        443390802       
443267570      442915666        454322405        454291972        454260894     
  454228693        454195587        454163577        454131178        454099532
       454067075        454035551        454004300        453973570       
453942807        453913832        453882607        453851925        453818460   
    443390943        443267604      442932208        454322413        454291980
       454260910        454228701        454195595        454163361       
454131186        454099540        454067083        454035577        454004318   
    453973596        453942815        453913626        453882615       
453851933        453818486        443390976        443267687      442929675     
  454322421        454291998        454260928        454228503        454195603
       454163387        454131194        454099565        454067091       
454035585        454004326        453973604        453942823        453913642   
    453882623        453851941        453818494        443391032       
443267711      442929162        454322439        454292004        454260936     
  454228511        454195611        454163395        454131210        454099573
       454067109        454035601        454004334        453973620       
453942849        453913659        453882631        453851958        453818510   
    443391164        443267752      442926663        454322447        454292012
       454260951        454228529        454195629        454163429       
454131228        454099581        454066895        454035619        454004342   
    453973638        453942864        453913667        453882649       
453851966        453818536        443391172        443267786      442762084     
  454322231        454291808        454260969        454228545        454195637
       454163437        454131236        454099599        454066903       
454035411        454004359        453973646        453942872        453913675   
    453882656        453851974        453818353        443390265       
443267232      442758165        454322249        454291824        454260977     
  454228552        454195421        454163445        454131251        454099607
       454066911        454035429        454004367        453973653       
453942880        453913683        453882441        453851982        453818361   
    443390315        443267273      442755120        454322264        454291832
       454260985        454228560        454195439        454163452       
454131269        454099409        454066929        454035437        454004375   
    453973448        453942898        453913691        453882458       
453851990        453818387        443390331        443267299      442749180     
  454322272        454291840        454260787        454228586        454195447
       454163460        454131053        454099417        454066937       
454035445        454004383        453973463        453942906        453913709   
    453882466        453852006        453818395        443390349       
443267307      442735536        454322280        454291857        454260795     
  454228388        454195454        454163254        454131061        454099425
       454066945        454035460        454004391        453973471       
453942682        453913725        453882474        453852014        453818403   
    443390422        443267323      442733036        454322306        454291873
       454260803        454228396        454195462        454163262       
454131079        454099433        454066952        454035478        454004409   
    453973489        453942708        453913501        453882482       
453851792        453818411        443390505        443267356      442729596     
  454322314        454291881        454260811        454228404        454195488
       454163270        454131087        454099458        454066978       
454035486        454004201        453973497        453942716        453913519   
    453882490        453851818        453818437        443390562       
443267364      442729125        454322322        454291899        454260829     
  454228412        454195496        454163304        454131129        454099466
       454066986        454035494        454004219        453973505       
453942724        453913543        453882508        453851826        453818247   
    443390653        443267414      442728895        454322330        454291907
       454260845        454228420        454195504        454163312       
454131137        454099474        454066788        454035502        454004227   
    453973513        453942732        453913550        453882516       
453851834        453818262        443390687        443267430      442725719     
  454322124        454291691        454260852        454228446        454195520
       454163320        454130931        454099482        454066796       
454035312        454004243        453973521        453942740        453913568   
    453882524        453851842        453818288        443390034       
443266895      442724365        454322132        454291709        454260860     
  454228453        454195314        454163338        454130956        454099490
       454066804        454035320        454004250        453973539       
453942757        453913394        453882532        453851859        453818296   
    443390042        443266903      442720090        454322140        454291725
       454260878        454228461        454195322        454163353       
454130964        454099284        454066812        454035338        454004268   
    453973547        453942765        453913402        453882540       
453851867        453818148        443390059        443266994      442718334     
  454322157        454291733        454260662        454228487        454195330
       454163148        454130972        454099292        454066820       
454035353        454004276        453973331        453942773        453913410   
    453882334        453851883        453818189        443390083       
443267059      442717765        454322165        454291758        454260670     
  454228271        454195355        454163155        454130980        454099300
       454066853        454035361        454004292        453973356       
453942781        453913428        453882342        453851891        453818197   
    443390109        443267091      442713186        454322173        454291766
       454260688        454228289        454195363        454163163       
454130998        454099318        454066861        454035379        454004086   
    453973364        453942567        453913436        453882359       
453851685        453818213        443390141        443267117      442710034     
  454322181        454291782        454260696        454228297        454195371
       454163171        454131004        454099326        454066879       
454035395        454004094        453973372        453942575        453913444   
    453882367        453851693        453818015        443390158       
443267141      442707568        454322199        454291790        454260712     
  454228339        454195389        454163189        454131012        454099342
       454066887        454035189        454004102        453973380       
453942583        453913451        453882375        453851701        453818031   
    443390232        443267182      442704789        454322215        454291584
       454260738        454228347        454195397        454163197       
454131020        454099359        454066689        454035213        454004128   
    453973398        453942591        453913469        453882383       
453851727        453818049        443390257        443267216      442703716     
  454322223        454291592        454260746        454228354        454195405
       454163213        454131038        454099367        454066697       
454035221        454004144        453973406        453942609        453913477   
    453882391        453851735        453818064        443389721       
443266259      442701850        454322017        454291626        454260753     
  454228362        454195413        454163221        454131046        454099375
       454066721        454035247        454004169        453973414       
453942625        453913485        453882409        453851743        453818080   
    443389739        443266325      442697512        454322025        454291634
       454260761        454228370        454195223        454163239       
454130824        454099383        454066739        454035262        454004177   
    453973422        453942633        453913287        453882417       
453851750        453818098        443389754        443266333      442695466     
  454322033        454291642        454260555        454228172        454195231
       454163247        454130840        454099169        454066747       
454035270        454004185        453973430        453942641        453913303   
    453882433        453851768        453817892        443389762       
443266374      442690483        454322041        454291667        454260563     
  454228198        454195256        454163031        454130865        454099177
       454066754        454035288        454003971        453973216       
453942658        453913311        453882227        453851776        453817900   
    443389770        443266481      442688297        454322058        454291675
       454260571        454228206        454195264        454163049       
454130873        454099185        454066762        454035072        454003989   
    453973224        453942666        453913337        453882235       
453851560        453817918        443389853        443266580      442688305     
  454322066        454291683        454260589        454228214        454195272
       454163072        454130881        454099193        454066770       
454035080        454003997        453973232        453942674        453913345   
    453882243        453851578        453817926        443389879       
443266598      442686424        454322082        454291469        454260597     
  454228222        454195280        454163080        454130899        454099201
       454066572        454035098        454004003        453973240       
453942450        453913352        453882250        453851586        453817967   
    443389911        443266630      442685228        454322108        454291477
       454260605        454228230        454195298        454163098       
454130907        454099219        454066580        454035106        454004011   
    453973257        453942468        453913378        453882268       
453851594        453817991        443389952        443266648      442683793     
  454322116        454291485        454260613        454228248        454195306
       454163106        454130915        454099235        454066598       
454035114        454004037        453973273        453942476        453913162   
    453882276        453851602        453817785        443389523       
443266887      442913331        454321910        454291493        454260621     
  454228255        454195082        454163114        454130923        454099243
       454066614        454035122        454004045        453973281       
453942484        453913170        453882284        453851610        453817793   
    443389556        443265756   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442911236        454321928        454291519        454260639       
454228263        454195090        454163122        454130717        454099250   
    454066622        454035130        454004052        453973307       
453942492        453913188        453882292        453851628        453817819   
    443389564        443265798      442904769        454321936        454291527
       454260647        454228040        454195108        454162926       
454130725        454099268        454066648        454035148        454004060   
    453973315        453942500        453913196        453882300       
453851636        453817835        443389572        443265822      442899894     
  454321944        454291543        454260654        454228065        454195116
       454162934        454130733        454099052        454066655       
454035163        454004078        453973323        453942518        453913204   
    453882318        453851644        453817850        443389614       
443265996      442894713        454321951        454291550        454260449     
  454228073        454195124        454162959        454130741        454099060
       454066473        454035171        454003864        453973091       
453942534        453913238        453882326        453851651        453817876   
    443389630        443266002      442894796        454321969        454291568
       454260456        454228081        454195132        454162967       
454130758        454099078        454066499        454034976        454003872   
    453973109        453942559        453913246        453882102       
453851669        453817884        443389655        443266036      442894374     
  454321977        454291576        454260480        454228099        454195140
       454162975        454130766        454099086        454066507       
454034984        454003906        453973125        453942336        453913279   
    453882128        453851446        453817678        443389671       
443266051      442894002        454321985        454044066        454260498     
  454228107        454195157        454162983        454130774        454099094
       454066515        454034992        454003914        453973133       
453942344        453913055        453882136        453851461        453817686   
    443389689        443266135      442889317        454321993        454043860
       454260506        454228123        454195165        454163023       
454130782        454099110        454066549        454035007        454003922   
    453973158        453942351        453913063        453882144       
453851479        453817702        443389705        443265251      442888350     
  454322009        454043878        454260514        454228131        454195181
       454162819        454130790        454099128        454066556       
454035015        454003930        453973166        453942377        453913071   
    453882169        453851487        453817710        443389200       
443265350      442884854        454321803        454043894        454260530     
  454228149        454195199        454162827        454130808        454099136
       454066341        454035023        454003948        453973182       
453942385        453913097        453882185        453851495        453817736   
    443389234        443265400      442884342        454321811        454043902
       454260316        454228156        454194960        454162835       
454130600        454099151        454066358        454035031        454003955   
    453973190        453942419        453913113        453882193       
453851503        453817744        443389242        443265442      442882585     
  454321829        454043928        454260324        454227943        454194978
       454162868        454130626        454098955        454066366       
454035056        454003963        453972994        453942427        453913121   
    453882201        453851529        453817751        443389275       
443265475      442879250        454321837        454043936        454260332     
  454227950        454194986        454162876        454130634        454098963
       454066374        454035064        454003765        453973000       
453942435        453913139        453882219        453851537        453817769   
    443389283        443265608      442879490        454321845        454043944
       454260340        454227976        454194994        454162900       
454130642        454098971        454066382        454034885        454003773   
    453973018        453942237        453913147        453881997       
453851339        453817561        443389440        443265632      442874798     
  454321852        454043951        454260357        454227984        454195009
       454162702        454130659        454098989        454066390       
454034893        454003781        453973026        453942245        453913154   
    453882003        453851347        453817579        443389457       
443265657      442871539        454321860        454043753        454260365     
  454227992        454195017        454162710        454130667        454099011
       454066408        454034901        454003799        453973034       
453942252        453912941        453882011        453851362        453817595   
    443389481        443265673      442870838        454321878        454043761
       454260373        454228008        454195025        454162728       
454130683        454099029        454066416        454034927        454003815   
    453973059        453942260        453912958        453882029       
453851370        453817603        443388772        443265715      442869434     
  454321886        454043779        454260381        454228016        454195041
       454162736        454130691        454099037        454066424       
454034935        454003823        453973067        453942278        453912966   
    453882037        453851388        453817611        443388798       
443264957      442867727        454321894        454291352        454260415     
  454228024        454195058        454162744        454130709        454099045
       454066226        454034943        454003831        453973075       
453942286        453912974        453882045        453851396        453817629   
    443388814        443264973      442860136        454321670        454291378
       454260209        454227836        454195066        454162777       
454130501        454098831        454066234        454034950        454003849   
    453973083        453942294        453912982        453882052       
453851404        453817637        443388830        443264999      442859708     
  454321696        454291386        454260217        454227844        454195074
       454162785        454130519        454098849        454066242       
454034745        454003641        453972887        453942310        453912990   
    453882060        453851412        453817652        443388913       
443265004      442856837        454321704        454291394        454260225     
  454227851        454194853        454162793        454130527        454098856
       454066259        454034778        454003658        453972903       
453942328        453913006        453882078        453851420        453817454   
    443389028        443265038      442849683        454321712        454291402
       454260233        454227869        454194879        454162801       
454130535        454098864        454066267        454034786        454003666   
    453972911        453942112        453913014        453882094       
453851438        453817470        443389127        443265111      442849568     
  454321738        454291410        454260241        454227877        454194895
       454162595        454130543        454098880        454066275       
454034794        454003674        453972929        453942120        453913022   
    453881880        453851222        453817488        443389168       
443265129      442846978        454321746        454291428        454260258     
  454227901        454194903        454162603        454130550        454098898
       454066283        454034810        454003682        453972945       
453942138        453913030        453881898        453851230        453817496   
    443388426        443265145      442842928        454321753        454291436
       454260266        454227919        454194911        454162611       
454130568        454098906        454066317        454034828        454003690   
    453972952        453942153        453913048        453881906       
453851248        453817504        443388434        443265152      442839445     
  454321761        454291444        454260274        454227927        454194929
       454162629        454130576        454098914        454066325       
454034836        454003708        453972960        453942179        453912834   
    453881914        453851255        453817512        443388483       
443265194      442835849        454321779        454291451        454260282     
  454227703        454194937        454162637        454130584        454098930
       454066119        454034638        454003716        453972762       
453942187        453912859        453881930        453851263        453817520   
    443388491        443265236      442835021        454321787        454291246
       454260290        454227711        454194945        454162652       
454130592        454098724        454066127        454034661        454003724   
    453972770        453942195        453912867        453881948       
453851271        453817546        443388608        443264635      442835039     
  454321563        454291253        454260308        454227729        454194952
       454162660        454130386        454098732        454066135       
454034679        454003732        453972788        453942203        453912875   
    453881963        453851289        453817348        443388624       
443264668      442834321        454321571        454291261        454260092     
  454227737        454194747        454162678        454130394        454098740
       454066150        454034687        454003740        453972796       
453942211        453912883        453881971        453851305        453817355   
    443388707        443264684      442833042        454321589        454291279
       454260118        454227745        454194754        454162686       
454130402        454098757        454066168        454034695        454003534   
    453972804        453942005        453912891        453881989       
453851321        453817371        443388723        443264692      442827135     
  454321597        454291287        454260134        454227752        454194762
       454162694        454130410        454098765        454066192       
454034703        454003542        453972812        453942013        453912909   
    453881773        453851115        453817389        443387840       
443264817      442821997        454321605        454291295        454260159     
  454227786        454194770        454162470        454130436        454098773
       454066200        454034711        454003559        453972820       
453942047        453912917        453881799        453851123        453817397   
    443387873        443264858      442819744        454321613        454291303
       454260167        454227794        454194796        454162488       
454130444        454098799        454066218        454034729        454003567   
    453972838        453942054        453912925        453881807       
453851131        453817405        443387915        443264890      442818753     
  454321621        454291311        454260175        454227802        454194804
       454162496        454130451        454098807        454065996       
454034737        454003575        453972853        453942062        453912933   
    453881815        453851149        453817439        443387972       
443264916      442814182        454321639        454291337        454260183     
  454227810        454194812        454162504        454130469        454098815
       454066002        454034521        454003583        453972861       
453942070        453912727        453881823        453851156        453817447   
    443387998        443264924      442811063        454321647        454291345
       454260191        454227596        454194838        454162512       
454130477        454098823        454066010        454034539        454003591   
    453972655        453942088        453912735        453881831       
453851164        453817231        443388079        443264932      442811303     
  454321654        454291121        454259961        454227604        454194648
       454162520        454130485        454098617        454066044       
454034570        454003609        453972663        453942096        453912750   
    453881849        453851172        453817249        443388186       
443264189      442805412        454321662        454291139        454259979     
  454227612        454194655        454162538        454130287        454098625
       454066051        454034588        454003617        453972671       
453942104        453912768        453881856        453851198        453817272   
    443388202        443264205      442803466        454321456        454291154
       454259987        454227620        454194663        454162546       
454130295        454098633        454066069        454034604        454003625   
    453972689        453941890        453912776        453881872       
453851206        453817306        443388277        443264288      442803706     
  454321464        454291162        454260019        454227638        454194671
       454162561        454130303        454098641        454066077       
454034612        454003633        453972697        453941908        453912784   
    453881658        453851214        453817314        443388285       
443264304      442803268        454321480        454291188        454260027     
  454227646        454194689        454162579        454130311        454098666
       454066085        454034620        454003427        453972705       
453941924        453912792        453881666        453851008        453817322   
    443387436        443264320      442802724        454321498        454291196
       454260035        454227653        454194705        454162587       
454130337        454098674        454066093        454034414        454003435   
    453972721        453941932        453912800        453881674       
453851016        453817132        443387519        443264346      442801098     
  454321506        454291204        454260043        454227661        454194713
       454162371        454130345        454098682        454066101       
454034430        454003443        453972739        453941940        453912818   
    453881682        453851024        453817165        443387527       
443264478      442801247        454321514        454291212        454260050     
  454227679        454194721        454162389        454130352        454098690
       454065889        454034448        454003450        453972747       
453941957        453912826        453881690        453851032        453817173   
    443387600        443264536      442792693        454321522        454291220
       454260076        454227687        454194739        454162397       
454130360        454098708        454065897        454034463        454003468   
    453972754        453941965        453912610        453881708       
453851040        453817181        443387659        443264593      442785127     
  454321530        454291006        454260084        454227489        454194523
       454162413        454130378        454098716        454065905       
454034471        454003476        453972549        453941973        453912628   
    453881716        453851057        453817199        443387808       
443263934      442784161        454321548        454291014        454259854     
  454227497        454194549        454162421        454130188        454098492
       454065913        454034489        454003484        453972556       
453941981        453912636        453881724        453851065        453817215   
    443387816        443263959      442781001        454321555        454291022
       454259862        454227505        454194564        454162447       
454130196        454098518        454065921        454034497        454003492   
    453972564        453941999        453912644        453881732       
453851073        453817025        443386800        443263975      442777835     
  454321340        454291048        454259870        454227513        454194580
       454162454        454130204        454098534        454065939       
454034505        454003500        453972572        453941775        453912651   
    453881740        453851081        453817041        443386826       
443264031      442776993        454321357        454291063        454259888     
  454227539        454194598        454162462        454130212        454098542
       454065947        454034307        454003518        453972580       
453941783        453912669        453881757        453851099        453817058   
    443386891        443264056      442777322        454321365        454291071
       454259896        454227547        454194614        454162249       
454130220        454098559        454065954        454034323        454003526   
    453972598        453941791        453912677        453881542       
453851107        453817074        443387022        443264072      442776787     
  454321373        454291089        454259904        454227554        454194622
       454162264        454130238        454098567        454065962       
454034331        454003310        453972606        453941809        453912685   
    453881559        453850893        453817082        443387030       
443264080      442775045        454321381        454291097        454259920     
  454227562        454194416        454162272        454130253        454098583
       454065970        454034349        454003328        453972614       
453941817        453912693        453881567        453850901        453817090   
    443387048        443264163      442775201        454321407        454291105
       454259938        454227570        454194424        454162280       
454130261        454098591        454065988        454034364        454003336   
    453972622        453941825        453912701        453881575       
453850919        453816902        443387113        443263546      442772968     
  454321415        454291113        454259953        454227588        454194432
       454162306        454130055        454098385        454065772       
454034372        454003344        453972648        453941833        453912719   
    453881583        453850927        453816910        443387170       
443263553      442771952        454321431        454290891        454259748     
  454227372        454194440        454162322        454130063        454098393
       454065780        454034190        454003351        453972432       
453941841        453912503        453881591        453850935        453816928   
    443387360        443263587      442772166        454321449        454290909
       454259755        454227380        454194457        454162330       
454130089        454098419        454065798        454034208        454003369   
    453972457        453941866        453912511        453881609       
453850943        453816936        443386586        443263629      442771259     
  454321233        454290925        454259763        454227406        454194465
       454162348        454130105        454098427        454065806       
454034216        454003385        453972465        453941874        453912529   
    453881625        453850950        453816969        443386602       
443263660      442769600        454321241        454290933        454259771     
  454227414        454194473        454162355        454130113        454098435
       454065814        454034224        454003393        453972473       
453941882        453912537        453881633        453850968        453816993   
    443386610        443263736      442768024        454321258        454290941
       454259789        454227422        454194481        454162140       
454130121        454098450        454065822        454034232        454003401   
    453972481        453941668        453912545        453881641       
453850976        453816795        443386651        443263801      442766374     
  454321282        454290958        454259813        454227430        454194507
       454162165        454130139        454098468        454065830       
454034240        454003419        453972499        453941684        453912552   
    453881435        453850984        453816803        443386669       
443263835      442678926        454321290        454290966        454259839     
  454227448        454194515        454162173        454130154        454098476
       454065848        454034257        454003203        453972507       
453941692        453912560        453881443        453850992        453816811   
    443386727        443263082      442675799        454321308        454290974
       454259847        454227455        454194309        454162181       
454129941        454098484        454065855        454034265        454003211   
    453972515        453941700        453912578        453881450       
453850786        453816829        443386743        443263132      442670279     
  454321324        454290982        454259631        454227471        454194317
       454162207        454129958        454098278        454065863       
454034281        454003237        453972523        453941718        453912594   
    453881468        453850794        453816852        443386750       
443263223      442667804        454321332        454290990        454259649     
  454227273        454194341        454162223        454129966        454098302
       454065871        454034299        454003245        453972531       
453941726        453912602        453881476        453850802        453816860   
    443385927        443263280      442666616        454321126        454290784
       454259656        454227281        454194358        454162231       
454129974        454098310        454065657        454034067        454003260   
    453972325        453941734        453912396        453881484       
453850810        453816878        443386081        443263298      442665675     
  454321142        454290792        454259664        454227299        454194366
       454162025        454129982        454098336        454065665       
454034075        454003278        453972333        453941742        453912404   
    453881492        453850828        453816894        443386164       
443263348      442662912        454321167        454290800        454259672     
  454227307        454194374        454162033        454129990        454098344
       454065673        454034083        454003286        453972341       
453941759        453912412        453881500        453850836        453816688   
    443386180        443263363      442655213        454321183        454290818
       454259680        454227315        454194390        454162058       
454130006        454098351        454065707        454034091        454003302   
    453972366        453941767        453912420        453881526       
453850851        453816704        443386297        443263504      442654299     
  454321191        454290826        454259698        454227331        454194192
       454162066        454130014        454098369        454065715       
454034117        454003104        453972382        453941544        453912438   
    453881534        453850877        453816712        443386479       
443262688      442604153        454321217        454290834        454259706     
  454227349        454194226        454162082        454130022        454098377
       454065723        454034141        454003120        453972390       
453941551        453912446        453881328        453850885        453816720   
    443385562        443262712   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442602124        454321019        454290867        454259714       
454227364        454194234        454162090        454130030        454098161   
    454065749        454034158        454003138        453972408       
453941569        453912453        453881336        453850661        453816746   
    443385570        443262738      442520888        454321027        454290875
       454259722        454227158        454194259        454162116       
454130048        454098179        454065756        454034166        454003179   
    453972416        453941577        453912461        453881344       
453850679        453816779        443385612        443262902      442441077     
  454321035        454290883        454259730        454227174        454194267
       454162124        454129834        454098187        454065764       
454034174        454003187        453972200        453941585        453912487   
    453881369        453850687        453816571        443385620       
443262969      442438313        454321043        454290677        454259532     
  454227182        454194275        454161910        454129842        454098195
       454065541        454034182        454003195        453972218       
453941593        453912495        453881377        453850695        453816589   
    443385661        443263017      442430153        454321068        454290685
       454259557        454227190        454194283        454161928       
454129859        454098211        454065558        454033960        454002981   
    453972226        453941635        453912289        453881393       
453850703        453816597        443385687        443263041      442430245     
  454321076        454290693        454259565        454227208        454194085
       454161936        454129867        454098229        454065574       
454033978        454002999        453972234        453941650        453912305   
    453881401        453850711        453816613        443385695       
443263074      442421855        454321084        454290701        454259573     
  454227216        454194093        454161944        454129875        454098237
       454065582        454033986        454003005        453972242       
453941437        453912321        453881419        453850729        453816621   
    443385745        443262381      442414678        454321118        454290727
       454259581        454227224        454194101        454161951       
454129883        454098245        454065608        454034000        454003013   
    453972259        453941445        453912339        453881427       
453850737        453816670        443385836        443262407      442395679     
  454320904        454290735        454259599        454227232        454194119
       454161969        454129891        454098260        454065616       
454034018        454003021        453972275        453941452        453912347   
    453881211        453850745        453816472        443385851       
443262464      442389482        454320912        454290743        454259607     
  454227240        454194127        454161993        454129909        454098054
       454065624        454034026        454003039        453972291       
453941460        453912354        453881229        453850760        453816480   
    443385265        443262506      442388559        454320920        454290750
       454259615        454227042        454194135        454162009       
454129917        454098062        454065632        454034034        454003047   
    453972309        453941478        453912362        453881237       
453850547        453816498        443385273        443262555      442368346     
  454320938        454290768        454259623        454227059        454194143
       454162017        454129925        454098070        454065640       
454034042        454003062        453972093        453941486        453912388   
    453881245        453850554        453816506        443385281       
443262621      442362232        454320946        454290776        454259417     
  454227075        454194150        454161803        454129933        454098088
       454065434        454034059        454003070        453972101       
453941494        453912172        453881252        453850570        453816522   
    443385349        443262647      442349395        454320953        454290560
       454259441        454227083        454194168        454161811       
454129727        454098096        454065442        454033838        454003088   
    453972119        453941502        453912180        453881260       
453850588        453816365        443385372        443262092      442329348     
  454320961        454290578        454259458        454227091        454194176
       454161829        454129735        454098104        454065459       
454033846        454002882        453972127        453941510        453912206   
    453881278        453850596        453816381        443385406       
443262134      442300323        454320979        454290594        454259474     
  454227109        454194184        454161845        454129743        454098112
       454065467        454033853        454002890        453972135       
453941528        453912222        453881286        453850604        453816399   
    443385414        443262167      442292348        454320987        454290602
       454259482        454227117        454193962        454161852       
454129750        454098120        454065475        454033861        454002916   
    453972143        453941536        453912230        453881294       
453850612        453816407        443385448        443262175      442286688     
  454320995        454290628        454259508        454227125        454193970
       454161860        454129776        454098138        454065491       
454033895        454002932        453972168        453941320        453912248   
    453881104        453850620        453816423        443385513       
443262241      442285375        454321001        454290636        454259292     
  454227133        454193988        454161878        454129784        454098146
       454065509        454033903        454002940        453972176       
453941338        453912271        453881112        453850646        453816431   
    443385547        443262290      442264149        454320797        454290644
       454259300        454227141        454193996        454161886       
454129792        454098153        454065517        454033911        454002957   
    453972184        453941353        453912065        453881138       
453850430        453816449        443384953        443261607      442252565     
  454320805        454290669        454259318        454226937        454194002
       454161894        454129800        454097932        454065525       
454033937        454002965        453972192        453941361        453912073   
    453881146        453850448        453816274        443385042       
443261631      442245650        454320813        454290453        454259326     
  454226945        454194010        454161902        454129818        454097940
       454065533        454033945        454002973        453971988       
453941379        453912081        453881153        453850455        453816282   
    443385091        443261664      442234068        454320821        454290461
       454259334        454226952        454194028        454161696       
454129602        454097957        454065327        454033721        454002767   
    453971996        453941387        453912099        453881161       
453850463        453816290        443385133        443261714      442189825     
  454320847        454290479        454259342        454226960        454194036
       454161704        454129610        454097965        454065335       
454033739        454002775        453972010        453941395        453912107   
    453881179        453850471        453816308        443385141       
443261763      442190039        454320854        454290487        454259375     
  454226978        454194044        454161712        454129628        454097973
       454065343        454033747        454002783        453972028       
453941411        453912115        453881195        453850489        453816324   
    443385166        443261839      442168175        454320862        454290495
       454259391        454226986        454194051        454161720       
454129636        454097981        454065350        454033754        454002809   
    453972044        453941429        453912123        453881203       
453850497        453816332        443385190        443261896      442152229     
  454320870        454290503        454259185        454226994        454194069
       454161738        454129644        454097999        454065368       
454033762        454002817        453972051        453941213        453912131   
    453880999        453850505        453816167        443385232       
443261946      442082673        454320680        454290511        454259201     
  454227000        454193855        454161746        454129669        454098013
       454065384        454033770        454002825        453972069       
453941239        453912149        453881013        453850513        453816183   
    443384136        443261219      442078861        454320698        454290529
       454259219        454227018        454193863        454161761       
454129685        454098021        454065418        454033788        454002841   
    453972085        453941247        453912156        453881021       
453850521        453816209        443384243        443261227      442077921     
  454320706        454290537        454259227        454227026        454193871
       454161779        454129693        454098047        454065426       
454033796        454002858        453971871        453941254        453912164   
    453881039        453850539        453816217        443384276       
443261284      442070371        454320714        454290545        454259235     
  454227034        454193889        454161787        454129701        454097825
       454065202        454033812        454002650        453971889       
453941270        453911950        453881047        453850315        453816027   
    443384342        443261367      442059689        454320722        454290552
       454259250        454226820        454193897        454161795       
454129503        454097833        454065210        454033820        454002668   
    453971897        453941288        453911968        453881054       
453850323        453816035        443384375        443261383      442051058     
  454320748        454290347        454259268        454226838        454193905
       454161589        454129511        454097841        454065228       
454033606        454002692        453971905        453941296        453911976   
    453881062        453850331        453816050        443384383       
443261441      442023479        454320755        454290354        454259276     
  454226846        454193913        454161597        454129529        454097866
       454065244        454033614        454002718        453971921       
453941304        453911984        453881070        453850349        453816068   
    443384821        443261466      442019709        454320763        454290362
       454259078        454226861        454193921        454161605       
454129537        454097874        454065251        454033622        454002726   
    453971947        453941312        453911992        453881096       
453850364        453816076        443383823        443261573      441993763     
  454320771        454290370        454259086        454226879        454193939
       454161613        454129545        454097882        454065269       
454033630        454002742        453971954        453941106        453912008   
    453880882        453850372        453816084        443383831       
443260849      441957685        454320789        454290388        454259102     
  454226887        454193947        454161621        454129552        454097890
       454065285        454033648        454002536        453971962       
453941114        453912032        453880924        453850380        453816092   
    443383849        443260856      441942554        454320573        454290396
       454259110        454226895        454193954        454161639       
454129560        454097908        454065319        454033655        454002544   
    453971970        453941122        453912040        453880932       
453850398        453816100        443383872        443260955      441921772     
  454320599        454290412        454259128        454226903        454193756
       454161647        454129578        454097924        454065095       
454033663        454002551        453971772        453941130        453911836   
    453880940        453850414        453815912        443383906       
443261052      441896289        454320607        454290420        454259144     
  454226911        454193764        454161654        454129594        454097700
       454065103        454033713        454002569        453971780       
453941155        453911844        453880965        453850208        453815920   
    443383963        443261128      441888906        454320615        454290446
       454259177        454226929        454193772        454161662       
454129396        454097718        454065111        454033499        454002577   
    453971798        453941163        453911877        453880973       
453850216        453815938        443384029        443261136      441882941     
  454320623        454290230        454258963        454226713        454193780
       454161670        454129404        454097726        454065129       
454033507        454002585        453971806        453941171        453911885   
    453880775        453850224        453815946        443384086       
443261177      441865946        454320631        454290255        454258971     
  454226721        454193798        454161688        454129412        454097734
       454065137        454033515        454002593        453971822       
453941189        453911893        453880783        453850232        453815987   
    443383377        443260476      441856846        454320649        454290263
       454258989        454226739        454193814        454161472       
454129420        454097742        454065145        454033556        454002601   
    453971830        453941205        453911901        453880791       
453850240        453815995        443383385        443260500      441831757     
  454320656        454290289        454258997        454226747        454193822
       454161498        454129438        454097759        454065160       
454033564        454002627        453971848        453940991        453911919   
    453880809        453850257        453816001        443383393       
443260518      441776044        454320664        454290297        454259003     
  454226754        454193848        454161506        454129446        454097767
       454065178        454033572        454002429        453971863       
453941007        453911927        453880817        453850265        453815797   
    443383435        443260575      441726759        454320466        454290305
       454259011        454226762        454193632        454161514       
454129453        454097775        454065186        454033598        454002437   
    453971657        453941015        453911943        453880825       
453850273        453815821        443383443        443260641      441726064     
  454320474        454290313        454259037        454226770        454193640
       454161522        454129461        454097783        454065194       
454033374        454002445        453971665        453941031        453911729   
    453880833        453850281        453815839        443383542       
443260674      441592169        454320482        454290339        454259045     
  454226788        454193657        454161548        454129479        454097809
       454064981        454033382        454002452        453971673       
453941049        453911737        453880841        453850299        453815854   
    443383633        443260682      441579786        454320490        454290115
       454259052        454226796        454193665        454161555       
454129289        454097817        454064999        454033390        454002460   
    453971681        453941056        453911745        453880858       
453850307        453815862        443383716        443260765      441557717     
  454320508        454290123        454259060        454226804        454193673
       454161563        454129297        454097593        454065012       
454033408        454002478        453971699        453941064        453911752   
    453880866        453850083        453815888        443383021       
443260823      441526373        454320516        454290131        454258856     
  454226812        454193681        454161365        454129305        454097619
       454065020        454033432        454002494        453971707       
453941072        453911760        453880874        453850091        453815680   
    443383054        443259940      441521580        454320524        454290156
       454258864        454226614        454193707        454161373       
454129313        454097627        454065038        454033457        454002502   
    453971723        453941098        453911778        453880668       
453850109        453815722        443383187        443259965      441343977     
  454320532        454290180        454258872        454226622        454193715
       454161381        454129339        454097635        454065046       
454033465        454002510        453971731        453940884        453911786   
    453880676        453850117        453815748        443383211       
443260062      454357468        454320540        454290198        454258880     
  454226630        454193723        454161399        454129347        454097643
       454065053        454033473        454002528        453971749       
453940892        453911802        453880684        453850125        453815755   
    443383229        443260195      454357476        454320565        454290206
       454258898        454226648        454193731        454161407       
454129354        454097650        454065087        454033267        454002312   
    453971756        453940900        453911810        453880700       
453850133        453815763        443383237        443260237      454357393     
  454320359        454290214        454258906        454226663        454193525
       454161415        454129362        454097668        454064858       
454033275        454002320        453971541        453940918        453911828   
    453880718        453850141        453815771        443383252       
443260328      454357401        454320367        454290016        454258914     
  454226671        454193541        454161431        454129370        454097684
       454064866        454033291        454002338        453971558       
453940926        453911612        453880726        453850158        453815789   
    443383278        443260450      454357419        454320375        454290024
       454258948        454226689        454193558        454161449       
454129164        454097692        454064874        454033309        454002346   
    453971574        453940934        453911620        453880734       
453850174        453815573        443382619        443259601      454357427     
  454320383        454290032        454258955        454226697        454193566
       454161456        454129172        454097486        454064882       
454033317        454002353        453971582        453940967        453911638   
    453880759        453850182        453815581        443382668       
443259619      454357237        454320391        454290040        454258740     
  454226705        454193574        454161258        454129180        454097494
       454064908        454033325        454002361        453971590       
453940975        453911653        453880767        453850190        453815599   
    443382718        443259635      454357252        454320409        454290065
       454258757        454226473        454193582        454161274       
454129198        454097502        454064924        454033358        454002379   
    453971608        453940983        453911661        453880551       
453849978        453815607        443382726        443259643      454357278     
  454320417        454290073        454258765        454226481        454193590
       454161282        454129206        454097510        454064932       
454033366        454002387        453971616        453940777        453911679   
    453880569        453849986        453815631        443382866       
443259650      454357310        454320425        454290081        454258773     
  454226499        454193624        454161290        454129222        454097528
       454064940        454033150        454002395        453971624       
453940793        453911687        453880577        453849994        453815656   
    443382874        443259684      454357138        454320458        454290099
       454258799        454226549        454193418        454161308       
454129230        454097536        454064957        454033168        454002403   
    453971632        453940801        453911695        453880585       
453850000        453815466        443382940        443259692      454357153     
  454320243        454290107        454258807        454226556        454193426
       454161316        454129248        454097551        454064965       
454033176        454002213        453971640        453940819        453911703   
    453880593        453850018        453815474        443382957       
443259817      454357179        454320250        454289893        454258815     
  454226580        454193434        454161332        454129255        454097569
       454064973        454033184        454002221        453971434       
453940827        453911711        453880619        453850026        453815490   
    443382999        443259155      454357203        454320268        454289901
       454258823        454226598        454193442        454161357       
454129263        454097577        454064759        454033192        454002247   
    453971442        453940835        453911505        453880627       
453850034        453815516        443382312        443259163      454357021     
  454320276        454289919        454258831        454226366        454193467
       454161142        454129057        454097585        454064767       
454033200        454002254        453971467        453940843        453911513   
    453880635        453850059        453815565        443382452       
443259171      454357054        454320284        454289927        454258633     
  454226374        454193475        454161159        454129065        454097379
       454064783        454033218        454002262        453971475       
453940850        453911521        453880643        453850067        453815359   
    443382486        443259338      454357062        454320292        454289935
       454258641        454226382        454193491        454161183       
454129081        454097387        454064791        454033234        454002270   
    453971483        453940868        453911539        453880650       
453850075        453815383        443382544        443259346      454357070     
  454320300        454289943        454258658        454226390        454193509
       454161191        454129099        454097395        454064809       
454033242        454002296        453971509        453940876        453911554   
    453880445        453849861        453815409        443382601       
443259445      454357096        454320318        454289950        454258666     
  454226408        454193319        454161209        454129107        454097411
       454064817        454033259        454002304        453971533       
453940652        453911562        453880452        453849879        453815425   
    443382031        443259478   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454356882        454320326        454289968        454258674       
454226416        454193335        454161225        454129115        454097429   
    454064825        454033044        454002098        453971327       
453940660        453911570        453880460        453849887        453815458   
    443382072        443258652      454356908        454320334        454289976
       454258690        454226424        454193343        454161233       
454129123        454097437        454064833        454033051        454002106   
    453971335        453940678        453911596        453880478       
453849895        453815243        443382148        443258686      454356916     
  454320342        454289992        454258716        454226432        454193350
       454161241        454129131        454097445        454064841       
454033069        454002114        453971343        453940694        453911604   
    453880486        453849903        453815250        443382155       
443258793      454356940        454320136        454289778        454258724     
  454226440        454193376        454161035        454128943        454097460
       454064635        454033077        454002122        453971350       
453940702        453911406        453880494        453849911        453815276   
    443382163        443258850      454356957        454320144        454289786
       454258732        454226457        454193384        454161043       
454128950        454097478        454064643        454033085        454002130   
    453971368        453940710        453911430        453880502       
453849929        453815292        443382205        443258967      454356973     
  454320151        454289794        454258518        454226465        454193392
       454161050        454128976        454097262        454064650       
454033093        454002148        453971376        453940728        453911448   
    453880510        453849937        453815326        443382254       
443259015      454356981        454320169        454289802        454258526     
  454226259        454193400        454161068        454128992        454097270
       454064668        454033101        454002155        453971384       
453940769        453911455        453880528        453849945        453815334   
    443382262        443259064      454356809        454320177        454289810
       454258534        454226267        454193194        454161084       
454129008        454097288        454064676        454033119        454002171   
    453971392        453940546        453911463        453880536       
453849952        453815342        443381710        443259114      454356825     
  454320185        454289828        454258559        454226275        454193202
       454161092        454129016        454097296        454064700       
454033127        454001983        453971400        453940561        453911471   
    453880544        453849960        453815136        443381728       
443258363      454356858        454320193        454289836        454258567     
  454226283        454193228        454161100        454129032        454097304
       454064718        454033135        454002007        453971418       
453940579        453911489        453880338        453849762        453815151   
    443381751        443258371      454356874        454320201        454289844
       454258575        454226309        454193236        454161118       
454129040        454097312        454064726        454032939        454002015   
    453971426        453940595        453911497        453880353       
453849770        453815169        443381769        443258389      454356718     
  454320219        454289851        454258583        454226317        454193251
       454161126        454128844        454097338        454064734       
454032947        454002023        453971210        453940603        453911281   
    453880361        453849788        453815177        443381793       
443258488      454356734        454320235        454289869        454258591     
  454226333        454193269        454161134        454128851        454097346
       454064528        454032954        454002031        453971228       
453940611        453911299        453880379        453849796        453815185   
    443381884        443258512      454356759        454320029        454289885
       454258609        454226341        454193277        454160920       
454128869        454097353        454064544        454032962        454002049   
    453971236        453940629        453911307        453880387       
453849812        453815201        443381918        443258595      454356767     
  454320037        454289661        454258617        454226358        454193285
       454160938        454128877        454097155        454064551       
454032970        454002056        453971244        453940637        453911315   
    453880395        453849820        453815219        443381926       
443258611      454356551        454320052        454289679        454258625     
  454226143        454193095        454160953        454128885        454097163
       454064577        454032988        454002064        453971251       
453940645        453911323        453880403        453849838        453815235   
    443381942        443258645      454356585        454320078        454289687
       454258401        454226150        454193103        454160961       
454128893        454097171        454064585        454033002        454002072   
    453971269        453940439        453911331        453880411       
453849846        453815110        443381975        443258090      454356601     
  454320086        454289695        454258419        454226168        454193111
       454160979        454128901        454097189        454064593       
454033010        454002080        453971277        453940447        453911356   
    453880429        453849853        453814725        443381462       
443258108      454356619        454320094        454289703        454258427     
  454226176        454193145        454160987        454128919        454097205
       454064601        454033028        454001876        453971285       
453940454        453911364        453880437        453849630        453804197   
    443381470        443258157      454356452        454320102        454289711
       454258435        454226184        454193152        454160995       
454128927        454097213        454064619        454033036        454001884   
    453971293        453940470        453911380        453880221       
453849648        453801276        443381488        443258199      454356494     
  454320110        454289729        454258443        454226200        454193178
       454161001        454128935        454097221        454064627       
454032822        454001900        453971301        453940488        453911174   
    453880239        453849655        453794828        443381520       
443258223      454356510        454320128        454289737        454258450     
  454226218        454193186        454161019        454128729        454097239
       454064411        454032848        454001918        453971319       
453940496        453911182        453880247        453849663        453791980   
    443381538        443258231      454356544        454319922        454289752
       454258468        454226226        454192980        454161027       
454128737        454097247        454064429        454032855        454001926   
    453971103        453940504        453911190        453880262       
453849671        453788515        443381595        443258249      454356320     
  454319930        454289760        454258476        454226234        454192998
       454160805        454128745        454097254        454064437       
454032863        454001934        453971111        453940512        453911208   
    453880270        453849689        453768376        443381611       
443258272      454356338        454319948        454289554        454258484     
  454226242        454193004        454160813        454128752        454097049
       454064445        454032871        454001942        453971129       
453940520        453911216        453880288        453849697        453763054   
    443381660        443258330      454356346        454319955        454289562
       454258492        454226036        454193012        454160847       
454128760        454097064        454064452        454032897        454001959   
    453971137        453940538        453911224        453880296       
453849705        453760233        443381678        443258355      454356395     
  454319963        454289588        454258500        454226044        454193020
       454160854        454128786        454097080        454064460       
454032905        454001967        453971145        453940322        453911232   
    453880304        453849713        453760019        443381066       
443257688      454356411        454319971        454289596        454258294     
  454226051        454193046        454160862        454128794        454097098
       454064478        454032913        454001975        453971152       
453940330        453911240        453880312        453849721        453759847   
    443381132        443257696      454356213        454319989        454289612
       454258302        454226069        454193053        454160870       
454128802        454097106        454064486        454032921        454001769   
    453971160        453940348        453911257        453880320       
453849739        453759409        443381165        443257738      454356239     
  454319997        454289620        454258310        454226077        454193061
       454160896        454128810        454097114        454064494       
454032715        454001777        453971178        453940363        453911265   
    453880106        453849523        453755449        443381173       
443257746      454356262        454319799        454289638        454258344     
  454226085        454193079        454160904        454128828        454097122
       454064502        454032731        454001785        453971186       
453940371        453911273        453880114        453849549        453755001   
    443381181        443257837      454356296        454319807        454289646
       454258351        454226093        454192865        454160912       
454128612        454097148        454064510        454032749        454001793   
    453971194        453940389        453911067        453880122       
453849556        453750960        443381215        443257852      454356312     
  454319815        454289653        454258377        454226101        454192873
       454160706        454128620        454096926        454064304       
454032772        454001801        453971202        453940397        453911075   
    453880148        453849564        453750036        443381256       
443257860      454356106        454319823        454289448        454258385     
  454226119        454192881        454160714        454128638        454096934
       454064312        454032798        454001827        453970980       
453940413        453911091        453880155        453849572        453749582   
    443381272        443258041      454356114        454319849        454289455
       454258393        454226135        454192899        454160722       
454128646        454096942        454064320        454032814        454001843   
    453970998        453940421        453911109        453880163       
453849580        453747230        443380597        443257191      454356130     
  454319856        454289471        454258187        454225921        454192907
       454160730        454128653        454096959        454064338       
454032590        454001660        453971004        453940223        453911117   
    453880171        453849598        453746596        443380621       
443257209      454356148        454319864        454289489        454258203     
  454225939        454192923        454160748        454128661        454096983
       454064346        454032608        454001678        453971012       
453940249        453911125        453880197        453849622        453744302   
    443380654        443257225      454356197        454319898        454289497
       454258211        454225947        454192931        454160755       
454128679        454096991        454064353        454032616        454001686   
    453971038        453940264        453911133        453880205       
453849408        453743965        443380662        443257357      454356205     
  454319906        454289505        454258229        454225954        454192949
       454160771        454128687        454097015        454064379       
454032624        454001702        453971046        453940272        453911141   
    453879991        453849416        453735847        443380753       
443257449      454355991        454319682        454289513        454258237     
  454225962        454192956        454160789        454128711        454097023
       454064395        454032632        454001710        453971053       
453940280        453911158        453880007        453849424        453730699   
    443380829        443257605      454356031        454319690        454289521
       454258252        454225970        454192758        454160797       
454128513        454096819        454064197        454032640        454001736   
    453971061        453940298        453910952        453880015       
453849432        453723355        443380852        443257639      454356072     
  454319708        454289539        454258260        454225988        454192774
       454160599        454128521        454096827        454064205       
454032665        454001744        453971079        453940306        453910994   
    453880023        453849440        453715500        443380902       
443257647      454356080        454319716        454289547        454258278     
  454226002        454192782        454160615        454128539        454096843
       454064213        454032673        454001751        453971087       
453940314        453911000        453880031        453849457        453706392   
    443380951        443256771      454355876        454319724        454289331
       454258286        454226010        454192790        454160623       
454128547        454096850        454064239        454032707        454001546   
    453971095        453940108        453911018        453880049       
453849473        453697104        443380324        443256862      454355884     
  454319732        454289349        454258088        454226028        454192808
       454160631        454128562        454096868        454064247       
454032483        454001553        453970873        453940116        453911026   
    453880056        453849481        453667446        443380332       
443256904      454355892        454319740        454289356        454258096     
  454225822        454192824        454160649        454128570        454096876
       454064254        454032491        454001561        453970881       
453940124        453911034        453880064        453849499        453666356   
    443380357        443256920      454355900        454319757        454289364
       454258104        454225830        454192840        454160656       
454128588        454096884        454064262        454032509        454001579   
    453970907        453940132        453911042        453880072       
453849515        453663585        443380365        443256953      454355918     
  454319765        454289372        454258112        454225855        454192857
       454160664        454128596        454096892        454064270       
454032517        454001587        453970923        453940140        453911059   
    453880098        453849291        453656902        443380407       
443257001      454355959        454319773        454289398        454258120     
  454225863        454192659        454160672        454128604        454096900
       454064288        454032525        454001595        453970931       
453940157        453910846        453879884        453849309        453656696   
    443380415        443257019      454355967        454319781        454289422
       454258146        454225871        454192667        454160680       
454128398        454096918        454064080        454032533        454001603   
    453970956        453940165        453910853        453879892       
453849317        453654949        443380423        443257035      454355975     
  454319575        454289430        454258153        454225889        454192675
       454160490        454128406        454096702        454064098       
454032558        454001637        453970964        453940173        453910861   
    453879900        453849325        453654246        443380506       
443256201      454355751        454319591        454289232        454258161     
  454225905        454192683        454160508        454128414        454096710
       454064106        454032566        454001645        453970972       
453940181        453910879        453879918        453849333        453653958   
    443380522        443256268      454355769        454319609        454289240
       454257965        454225913        454192691        454160524       
454128422        454096728        454064114        454032574        454001439   
    453970758        453940207        453910887        453879926       
453849341        453638686        443379888        443256391      454355835     
  454319617        454289265        454257973        454225707        454192709
       454160532        454128430        454096736        454064122       
454032376        454001447        453970766        453939993        453910895   
    453879934        453849358        453638504        443379961       
443256466      454355850        454319625        454289273        454257981     
  454225715        454192717        454160540        454128448        454096751
       454064130        454032384        454001454        453970774       
453940009        453910903        453879942        453849366        453636748   
    443380068        443256565      454355629        454319633        454289281
       454257999        454225723        454192733        454160557       
454128455        454096769        454064148        454032392        454001470   
    453970782        453940025        453910911        453879959       
453849374        453632853        443380134        443256581      454355652     
  454319641        454289299        454258013        454225731        454192527
       454160565        454128463        454096777        454064155       
454032400        454001488        453970808        453940033        453910929   
    453879967        453849390        453632549        443380142       
443256615      454355678        454319658        454289307        454258021     
  454225749        454192535        454160573        454128489        454096793
       454064163        454032418        454001496        453970816       
453940058        453910937        453879975        453849192        453632192   
    443380209        443255823      454355702        454319666        454289315
       454258039        454225756        454192543        454160391       
454128497        454096587        454064171        454032426        454001504   
    453970824        453940066        453910945        453879983       
453849200        453629925        443380233        443256052      454355710     
  454319674        454289323        454258054        454225772        454192568
       454160409        454128281        454096595        454064189       
454032434        454001512        453970832        453940074        453910721   
    453879777        453849218        453625717        443380241       
443256078      454355579        454319468        454289117        454258062     
  454225780        454192584        454160417        454128299        454096603
       454063975        454032442        454001520        453970840       
453940082        453910739        453879785        453849226        453619561   
    443379615        443256136      454355603        454319476        454289125
       454257858        454225798        454192592        454160425       
454128307        454096611        454063983        454032459        454001322   
    453970865        453940090        453910747        453879793       
453849234        453613838        443379664        443256177      454355405     
  454319484        454289133        454257874        454225806        454192600
       454160441        454128315        454096629        454063991       
454032467        454001330        453970642        453939860        453910762   
    453879819        453849242        453613689        443379714       
443256185      454355421        454319500        454289141        454257882     
  454225590        454192618        454160458        454128323        454096637
       454064007        454032475        454001348        453970659       
453939878        453910770        453879827        453849259        453608283   
    443379730        443255518      454355439        454319518        454289158
       454257890        454225608        454192626        454160250       
454128331        454096645        454064015        454032269        454001355   
    453970667        453939886        453910796        453879835       
453849267        453605321        443379805        443255559      454355496     
  454319526        454289166        454257908        454225624        454192634
       454160268        454128349        454096652        454064031       
454032277        454001363        453970683        453939910        453910804   
    453879843        453849275        453603284        443379813       
443255583      454355504        454319534        454289174        454257916     
  454225632        454192410        454160276        454128356        454096678
       454064056        454032293        454001371        453970717       
453939928        453910838        453879850        453849283        453603037   
    443379821        443255591      454355355        454319542        454289182
       454257924        454225640        454192436        454160292       
454128372        454096470        454064072        454032301        454001397   
    453970725        453939944        453910614        453879868       
453849077        453601171        443379862        443255690      454355389     
  454319559        454289190        454257932        454225657        454192444
       454160300        454128380        454096488        454063868       
454032319        454001405        453970733        453939969        453910622   
    453879652        453849085        453595779        443379201       
443255740      454355397        454319351        454289208        454257957     
  454225673        454192451        454160318        454128174        454096496
       454063884        454032327        454001421        453970741       
453939977        453910648        453879660        453849093        453594871   
    443379235        443255757      454355207        454319369        454289216
       454257742        454225681        454192477        454160326       
454128182        454096512        454063892        454032335        454001215   
    453970527        453939985        453910655        453879678       
453849119        453587719        443379250        443254966      454355223     
  454319377        454289000        454257759        454225699        454192485
       454160334        454128190        454096520        454063900       
454032343        454001223        453970535        453939753        453910663   
    453879686        453849127        453587040        443379284       
443254982      454355231        454319385        454289018        454257767     
  454225483        454192501        454160342        454128208        454096546
       454063918        454032350        454001231        453970543       
453939761        453910689        453879694        453849135        453582710   
    443379417        443255013   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454355249        454319393        454289026        454257775       
454225491        454192519        454160359        454128224        454096561   
    454063926        454032368        454001249        453970550       
453939779        453910705        453879702        453849143        453575052   
    443379425        443255088      454355264        454319401        454289034
       454257783        454225509        454192303        454160144       
454128232        454096579        454063934        454032145        454001256   
    453970568        453939787        453910713        453879710       
453849150        453573198        443379524        443255203      454355108     
  454319419        454289059        454257817        454225517        454192311
       454160151        454128240        454096363        454063942       
454032152        454001264        453970576        453939803        453910499   
    453879728        453849168        453572562        443379532       
443255302      454355124        454319435        454289067        454257825     
  454225525        454192329        454160169        454128257        454096371
       454063959        454032160        454001272        453970592       
453939829        453910507        453879736        453849176        453572331   
    443378864        443255336      454355165        454319443        454289075
       454257833        454225533        454192378        454160177       
454128273        454096389        454063751        454032178        454001280   
    453970600        453939837        453910515        453879751       
453848970        453569253        443378898        443255385      454355173     
  454319450        454289083        454257841        454225541        454192394
       454160193        454128067        454096397        454063769       
454032186        454001298        453970626        453939845        453910549   
    453879769        453848988        453567364        443378914       
443255443      454354952        454319260        454289091        454257627     
  454225558        454192402        454160219        454128075        454096405
       454063777        454032194        454001306        453970634       
453939852        453910556        453879546        453848996        453563363   
    443378922        443254685      454354978        454319278        454289109
       454257635        454225566        454192196        454160227       
454128083        454096421        454063785        454032202        454001314   
    453970436        453939647        453910564        453879561       
453849002        453562308        443378963        443254693      454354986     
  454319294        454288895        454257643        454225574        454192212
       454160235        454128091        454096439        454063793       
454032210        454001108        453970444        453939654        453910572   
    453879579        453849010        453561961        443379078       
443254719      454355017        454319302        454288903        454257650     
  454225582        454192220        454160243        454128109        454096447
       454063819        454032228        454001157        453970451       
453939670        453910606        453879587        453849028        453561748   
    443379102        443254776      454355025        454319310        454288911
       454257676        454225376        454192238        454160037       
454128117        454096454        454063827        454032236        454001165   
    453970469        453939688        453910374        453879595       
453849036        453561466        443379169        443254792      454355033     
  454319328        454288929        454257684        454225384        454192246
       454160045        454128125        454096462        454063835       
454032038        454001173        453970477        453939696        453910382   
    453879603        453849044        453561052        443379177       
443254826      454354879        454319344        454288937        454257692     
  454225392        454192261        454160052        454128133        454096256
       454063843        454032046        454001181        453970485       
453939704        453910390        453879611        453849069        453555484   
    443378500        443254842      454354887        454319138        454288945
       454257700        454225400        454192287        454160060       
454128158        454096264        454063645        454032061        454001199   
    453970493        453939712        453910416        453879629       
453848848        453555179        443378591        443254859      454354929     
  454319146        454288952        454257726        454225426        454192071
       454160078        454128166        454096272        454063652       
454032079        454001207        453970519        453939720        453910432   
    453879637        453848855        453554552        443378666       
443254370      454354937        454319153        454288960        454257502     
  454225434        454192089        454160086        454127952        454096280
       454063660        454032087        454000993        453970329       
453939738        453910440        453879645        453848897        453549719   
    443378674        443254396      454354739        454319161        454288978
       454257510        454225459        454192105        454160094       
454128026        454096298        454063678        454032103        454001009   
    453970337        453939746        453910457        453879439       
453848905        453549149        443378690        443254438      454354812     
  454319179        454288986        454257528        454225467        454192113
       454160136        454128042        454096306        454063686       
454032137        454001017        453970345        453939530        453910465   
    453879447        453848921        453548109        443378708       
443254446      454354820        454319187        454288994        454257544     
  454225269        454192121        454159922        454127846        454096314
       454063694        454031923        454001025        453970360       
453939548        453910473        453879454        453848939        453548059   
    443378740        443254461      454354614        454319195        454288788
       454257551        454225277        454192139        454159930       
454127861        454096322        454063702        454031931        454001033   
    453970386        453939555        453910481        453879462       
453848947        453547341        443378757        443254545      454354630     
  454319203        454288796        454257569        454225285        454192147
       454159948        454127879        454096330        454063728       
454031949        454001041        453970394        453939563        453910259   
    453879470        453848954        453546202        443378781       
443254560      454354689        454319211        454288804        454257577     
  454225301        454192154        454159955        454127887        454096348
       454063736        454031964        454001066        453970402       
453939571        453910267        453879488        453848723        453545550   
    443378799        443254594      454354697        454319229        454288812
       454257585        454225319        454192162        454159963       
454127895        454096355        454063744        454031972        454001074   
    453970196        453939589        453910275        453879496       
453848749        453543399        443378161        443253927      454354705     
  454319237        454288820        454257593        454225327        454192170
       454159971        454127903        454096140        454063520       
454031998        454001082        453970204        453939597        453910283   
    453879504        453848756        453540981        443378195       
443254057      454354515        454319021        454288838        454257601     
  454225343        454191974        454159989        454127911        454096165
       454063538        454032004        454001090        453970212       
453939613        453910291        453879520        453848764        453538522   
    443378203        443254099      454354564        454319047        454288846
       454257403        454225350        454191982        454160003       
454127929        454096173        454063546        454032012        454000886   
    453970220        453939621        453910309        453879538       
453848772        453538233        443378229        443254131      454354598     
  454319070        454288853        454257411        454225368        454191990
       454160011        454127937        454096181        454063553       
454032020        454000902        453970238        453939639        453910317   
    453879322        453848806        453536104        443378294       
443254149      454354424        454319096        454288861        454257429     
  454225160        454192006        454160029        454127945        454096199
       454063561        454031816        454000910        453970246       
453939423        453910325        453879330        453848814        453535825   
    443378385        443254222      454354440        454319104        454288879
       454257437        454225178        454192014        454159815       
454127739        454096207        454063579        454031824        454000928   
    453970253        453939431        453910341        453879348       
453848822        453534844        443378393        443254289      454354457     
  454319112        454288887        454257445        454225186        454192022
       454159823        454127754        454096215        454063595       
454031832        454000936        453970279        453939449        453910143   
    453879355        453848830        453533184        443378419       
443254305      454354473        454319120        454288671        454257452     
  454225194        454192048        454159849        454127762        454096231
       454063603        454031840        454000951        453970287       
453939456        453910150        453879363        453848616        453532608   
    443378450        443253281      454354267        454318924        454288689
       454257478        454225202        454192055        454159856       
454127770        454096033        454063629        454031857        454000969   
    453970295        453939464        453910168        453879389       
453848632        453532038        443377635        443253307      454354275     
  454318932        454288697        454257486        454225228        454192063
       454159864        454127788        454096041        454063413       
454031865        454000977        453970089        453939472        453910184   
    453879397        453848640        453531105        443377668       
443253380      454354283        454318940        454288705        454257494     
  454225236        454191859        454159872        454127812        454096058
       454063421        454031873        454000985        453970097       
453939480        453910192        453879405        453848673        453530859   
    443377684        443253521      454354325        454318957        454288713
       454257262        454225244        454191867        454159880       
454127820        454096066        454063439        454031881        454000779   
    453970105        453939498        453910200        453879413       
453848681        453530669        443377700        443253562      454354358     
  454318965        454288721        454257288        454225251        454191875
       454159898        454127838        454096074        454063454       
454031899        454000787        453970113        453939506        453910218   
    453879421        453848699        453528556        443377726       
443253760      454354150        454318973        454288739        454257296     
  454225046        454191883        454159906        454127622        454096090
       454063462        454031907        454000795        453970121       
453939514        453910226        453879215        453848715        453524159   
    443377833        443253885      454354168        454318981        454288747
       454257304        454225053        454191891        454159914       
454127648        454096108        454063470        454031915        454000803   
    453970139        453939522        453910234        453879231       
453848509        453522138        443378021        443252937      454354184     
  454318999        454288754        454257312        454225061        454191909
       454159708        454127655        454096124        454063488       
454031709        454000811        453970147        453939316        453910242   
    453879256        453848517        453520728        443378047       
443252952      454354192        454319013        454288762        454257338     
  454225079        454191917        454159716        454127663        454096132
       454063496        454031717        454000829        453970154       
453939340        453910044        453879264        453848533        453520280   
    443378153        443252986      454354200        454318809        454288770
       454257361        454225087        454191933        454159724       
454127689        454095928        454063504        454031725        454000845   
    453970162        453939365        453910051        453879272       
453848558        453516734        443377239        443253026      454354044     
  454318817        454288564        454257379        454225095        454191941
       454159732        454127697        454095936        454063512       
454031733        454000852        453970170        453939399        453910069   
    453879280        453848566        453516353        443377254       
443253042      454354069        454318833        454288572        454257387     
  454225103        454191958        454159757        454127713        454095944
       454063298        454031741        454000860        453970188       
453939407        453910077        453879306        453848574        453512105   
    443377262        443253083      454354085        454318841        454288580
       454257163        454225111        454191750        454159765       
454127515        454095951        454063306        454031758        454000662   
    453969974        453939415        453910101        453879314       
453848582        453510463        443377288        443253117      454354127     
  454318858        454288598        454257171        454225129        454191768
       454159773        454127523        454095969        454063314       
454031766        454000670        453969982        453939209        453910119   
    453879108        453848590        453508269        443377437       
443253125      454353962        454318866        454288606        454257197     
  454225137        454191776        454159799        454127531        454095977
       454063322        454031774        454000688        453969990       
453939217        453910127        453879132        453848608        453507899   
    443377601        443253232      454354002        454318874        454288614
       454257205        454225145        454191792        454159807       
454127549        454095985        454063330        454031782        454000696   
    453970006        453939225        453910135        453879140       
453848392        453507766        443376918        443253257      454354010     
  454318890        454288622        454257213        454224940        454191826
       454159591        454127556        454095993        454063348       
454031790        454000704        453970014        453939233        453909939   
    453879165        453848400        453507634        443376926       
443252572      454354028        454318908        454288648        454257221     
  454224957        454191834        454159609        454127564        454096017
       454063355        454031808        454000712        453970022       
453939241        453909947        453879173        453848426        453507030   
    443377015        443252689      454353855        454318692        454288655
       454257239        454224965        454191842        454159625       
454127572        454096025        454063363        454031592        454000738   
    453970030        453939258        453909954        453879181       
453848434        453505471        443377122        443252705      454353863     
  454318700        454288663        454257247        454224973        454191636
       454159633        454127606        454095803        454063371       
454031618        454000746        453970063        453939266        453909962   
    453879199        453848442        453505174        443377155       
443252796      454353889        454318718        454288457        454257254     
  454224981        454191669        454159658        454127614        454095811
       454063389        454031626        454000753        453970071       
453939274        453909970        453879207        453848459        453503591   
    443377189        443252804      454353897        454318726        454288465
       454257056        454224999        454191677        454159666       
454127408        454095829        454063405        454031634        454000761   
    453969867        453939308        453909996        453878993       
453848467        453503245        443377205        443252879      454353913     
  454318734        454288473        454257064        454225004        454191685
       454159674        454127416        454095837        454063181       
454031659        454000555        453969875        453939076        453910002   
    453879009        453848475        453502395        443377213       
443252119      454353921        454318742        454288481        454257072     
  454225012        454191693        454159682        454127424        454095845
       454063199        454031667        454000563        453969883       
453939084        453910010        453879017        453848483        453502213   
    443376553        443252127      454353715        454318783        454288499
       454257080        454225020        454191719        454159690       
454127432        454095852        454063223        454031675        454000571   
    453969891        453939092        453910028        453879025       
453848491        453502262        443376611        443252242      454353723     
  454318791        454288507        454257098        454225038        454191727
       454159484        454127440        454095860        454063231       
454031683        454000589        453969917        453939118        453909814   
    453879033        453848285        453501876        443376694       
443252333      454353756        454318585        454288515        454257106     
  454224833        454191529        454159492        454127457        454095886
       454063249        454031691        454000597        453969925       
453939126        453909822        453879041        453848293        453500696   
    443376728        443252358      454353764        454318601        454288523
       454257114        454224858        454191537        454159500       
454127465        454095894        454063256        454031485        454000605   
    453969933        453939134        453909830        453879066       
453848301        453500159        443376769        443252382      454353772     
  454318619        454288531        454257122        454224866        454191552
       454159518        454127473        454095902        454063264       
454031493        454000613        453969941        453939142        453909848   
    453879082        453848319        453500084        443376835       
443252465      454353780        454318627        454288549        454257130     
  454224874        454191560        454159526        454127499        454095696
       454063272        454031501        454000639        453969958       
453939183        453909871        453878886        453848327        453499634   
    443376868        443252481      454353608        454318635        454288556
       454257148        454224882        454191578        454159534       
454127507        454095704        454063280        454031519        454000647   
    453969743        453939191        453909889        453878894       
453848335        453499121        443376892        443251715      454353624     
  454318643        454288341        454256942        454224908        454191586
       454159542        454127309        454095712        454063074       
454031527        454000654        453969750        453938961        453909897   
    453878902        453848343        453498859        443376215       
443251723      454353640        454318650        454288358        454256959     
  454224916        454191594        454159575        454127317        454095720
       454063082        454031535        454000449        453969768       
453938979        453909905        453878928        453848350        453495905   
    443376223        443251780      454353657        454318668        454288374
       454256967        454224726        454191602        454159583       
454127341        454095738        454063108        454031543        454000456   
    453969784        453938987        453909913        453878936       
453848368        453495806        443376280        443251822      454353673     
  454318676        454288382        454256975        454224734        454191610
       454159377        454127358        454095746        454063116       
454031550        454000464        453969792        453938995        453909707   
    453878944        453848376        453495038        443376314       
443251855      454353699        454318684        454288390        454257007     
  454224767        454191420        454159393        454127374        454095753
       454063124        454031568        454000472        453969800       
453939001        453909723        453878951        453848384        453493702   
    443376389        443251939      454353491        454318478        454288408
       454257023        454224775        454191438        454159401       
454127390        454095761        454063140        454031576        454000480   
    453969818        453939019        453909731        453878969       
453848178        453492720        443376488        443252028      454353509     
  454318486        454288416        454257031        454224783        454191446
       454159419        454127176        454095779        454063157       
454031584        454000498        453969826        453939035        453909749   
    453878977        453848194        453492621        443376512       
443252036      454353517        454318494        454288424        454256819     
  454224809        454191453        454159443        454127184        454095787
       454063165        454031378        454000514        453969834       
453939043        453909756        453878787        453848202        453491326   
    443376538        443251459      454353533        454318510        454288432
       454256827        454224817        454191461        454159450       
454127200        454095795        454063173        454031386        454000522   
    453969859        453939050        453909764        453878795       
453848210        453490096        443376546        443251509      454353541     
  454318536        454288440        454256835        454224601        454191487
       454159468        454127218        454095571        454062985       
454031394        454000530        453969636        453939068        453909772   
    453878811        453848228        453489668        443375720       
443251517      454353400        454318544        454288234        454256843     
  454224619        454191495        454159476        454127226        454095597
       454062993        454031402        454000548        453969651       
453938862        453909780        453878829        453848236        453488132   
    443375738        443251558   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454353434        454318551        454288259        454256850       
454224627        454191511        454159260        454127234        454095605   
    454063017        454031410        454000332        453969669       
453938888        453909798        453878845        453848244        453488108   
    443375829        443251566      454353442        454318569        454288267
       454256868        454224643        454191305        454159278       
454127242        454095613        454063025        454031428        454000340   
    453969677        453938904        453909806        453878852       
453848251        453487431        443375977        443251657      454353459     
  454318577        454288275        454256884        454224650        454191313
       454159294        454127259        454095639        454063033       
454031436        454000357        453969685        453938912        453909590   
    453878878        453848269        453486177        443376009       
443250774      454353277        454318379        454288283        454256892     
  454224668        454191321        454159302        454127267        454095647
       454063041        454031451        454000365        453969693       
453938920        453909616        453878670        453848277        453484321   
    443376181        443250915      454353285        454318387        454288291
       454256926        454224684        454191347        454159310       
454127275        454095654        454063058        454031469        454000373   
    453969701        453938938        453909624        453878688       
453848061        453484230        443375449        443250972      454353327     
  454318395        454288317        454256702        454224700        454191354
       454159344        454127069        454095662        454062852       
454031477        454000381        453969719        453938946        453909632   
    453878696        453848079        453484123        443375456       
443251061      454353343        454318411        454288325        454256710     
  454224544        454191362        454159369        454127077        454095670
       454062860        454031261        454000399        453969727       
453938953        453909640        453878704        453848087        453484008   
    443375530        443251079      454353368        454318429        454288333
       454256728        454224569        454191370        454159153       
454127093        454095688        454062878        454031279        454000407   
    453969735        453938748        453909657        453878720       
453848095        453483612        443375548        443251152      454353178     
  454318437        454288127        454256736        454224577        454191396
       454159161        454127101        454095464        454062886       
454031295        454000415        453969529        453938755        453909665   
    453878738        453848103        453481921        443375563       
443250162      454353194        454318445        454288135        454256744     
  454224585        454191404        454159179        454127119        454095472
       454062902        454031303        454000423        453969537       
453938763        453909673        453878746        453848111        453481459   
    443375621        443250238      454353202        454318452        454288143
       454256751        454224593        454191198        454159187       
454127127        454095480        454062910        454031329        454000431   
    453969545        453938771        453909681        453878761       
453848129        453480329        443375654        443250337      454353228     
  454318460        454288150        454256769        454224387        454191206
       454159195        454127143        454095498        454062928       
454031337        454000217        453969552        453938789        453909699   
    453878555        453848145        453478877        443375019       
443250386      454353269        454318254        454288168        454256777     
  454224395        454191248        454159203        454127150        454095506
       454062936        454031345        454000225        453969560       
453938797        453909491        453878563        453848152        453478190   
    443375035        443250444      454353087        454318270        454288176
       454256785        454224403        454191263        454159211       
454126962        454095522        454062944        454031352        454000233   
    453969578        453938805        453909517        453878571       
453848160        453478133        443375050        443250469      454353129     
  454318288        454288184        454256793        454224411        454191289
       454159229        454126970        454095530        454062951       
454031360        454000241        453969594        453938813        453909525   
    453878597        453847956        453476913        443375084       
443250477      454353152        454318296        454288192        454256801     
  454224437        454191297        454159237        454126988        454095548
       454062738        454031154        454000258        453969602       
453938821        453909533        453878605        453847964        453475949   
    443375092        443250501      454352956        454318304        454288200
       454256595        454224445        454191073        454159245       
454126996        454095357        454062753        454031162        454000266   
    453969610        453938839        453909541        453878613       
453847972        453473845        443375175        443250741      454352980     
  454318312        454288218        454256603        454224452        454191081
       454159252        454127002        454095365        454062761       
454031188        454000274        453969628        453938847        453909558   
    453878621        453847980        453473910        443375241       
443249859      454353038        454318320        454288226        454256611     
  454224460        454191099        454159054        454127010        454095373
       454062779        454031196        454000282        453969412       
453938631        453909566        453878639        453847998        453473282   
    443375258        443249875      454353046        454318338        454288010
       454256629        454224270        454191107        454159062       
454127028        454095381        454062787        454031204        454000290   
    453969420        453938649        453909574        453878647       
453848004        453472615        443374673        443249933      454352840     
  454318346        454288028        454256652        454224288        454191115
       454159070        454127044        454095399        454062795       
454031212        454000100        453969438        453938664        453909582   
    453878654        453848012        453472474        443374731       
443249941      454352857        454318353        454288036        454256678     
  454224304        454191149        454159088        454127051        454095407
       454062803        454031220        454000118        453969446       
453938672        453909376        453878431        453848020        453471914   
    443374756        443249966      454352881        454318148        454288044
       454256686        454224312        454191164        454159104       
454126848        454095415        454062811        454031238        454000126   
    453969453        453938680        453909384        453878456       
453848038        453470999        443374764        443250030      454352907     
  454318155        454288051        454256694        454224320        454191180
       454159112        454126855        454095431        454062837       
454031246        454000134        453969461        453938698        453909392   
    453878464        453848053        453470858        443374780       
443249529      454352915        454318163        454288069        454256496     
  454224338        454190968        454159120        454126863        454095449
       454062621        454031253        454000142        453969479       
453938706        453909400        453878472        453847832        453470650   
    443374939        443249644      454352923        454318171        454288077
       454256504        454224361        454190976        454159146       
454126871        454095456        454062639        454031048        454000159   
    453969487        453938714        453909418        453878480       
453847857        453470205        443374988        443249669      454352725     
  454318189        454288085        454256512        454224379        454190992
       454158932        454126889        454095241        454062647       
454031055        454000167        453969495        453938722        453909426   
    453878498        453847865        453470007        443374012       
443249685      454352733        454318197        454288101        454256520     
  454224213        454191008        454158940        454126897        454095258
       454062654        454031089        454000175        453969503       
453938730        453909442        453878506        453847881        453469959   
    443374038        443249701      454352758        454318213        454288119
       454256538        454224239        454191016        454158957       
454126939        454095266        454062662        454031097        454000191   
    453969511        453938516        453909459        453878514       
453847899        453467698        443374277        443249735      454352782     
  454318221        454287905        454256546        454224247        454191024
       454158965        454126947        454095274        454062670       
454031105        454000209        453969305        453938524        453909467   
    453878522        453847907        453467755        443374293       
443249826      454352618        454318239        454287913        454256553     
  454224254        454191032        454158973        454126723        454095282
       454062688        454031113        454000001        453969313       
453938557        453909475        453878530        453847915        453466559   
    443374509        443249180      454352634        454318031        454287921
       454256561        454224262        454191040        454158981       
454126731        454095290        454062696        454031121        454000019   
    453969321        453938599        453909277        453878548       
453847923        453466419        443374582        443249230      454352659     
  454318049        454287939        454256579        454223942        454191057
       454158999        454126756        454095308        454062712       
454031139        454000027        453969339        453938623        453909285   
    453878324        453847931        453464638        443373824       
443249248      454352667        454318056        454287947        454256587     
  454223959        454191065        454159013        454126764        454095316
       454062720        454031147        454000035        453969354       
453938409        453909293        453878357        453847949        453464174   
    443373840        443249339      454352709        454318064        454287954
       454256371        454223967        454190851        454159039       
454126772        454095332        454062514        454030933        454000043   
    453969362        453938417        453909301        453878373       
453847733        453463911        443373956        443249370      454352501     
  454318072        454287962        454256389        454223975        454190869
       454158825        454126798        454095126        454062522       
454030958        454000050        453969370        453938425        453909319   
    453878381        453847741        453463739        443373998       
443249446      454352394        454318080        454287970        454256397     
  454223991        454190877        454158833        454126806        454095134
       454062530        454030966        454000068        453969388       
453938458        453909335        453878399        453847758        453461956   
    443373394        443249461      454352428        454318098        454287988
       454256405        454224007        454190885        454158841       
454126822        454095142        454062548        454030974        454000076   
    453969396        453938466        453909343        453878407       
453847782        453461568        443373444        443249503      454352451     
  454318106        454287996        454256413        454224015        454190893
       454158858        454126616        454095159        454062563       
454030982        454000084        453969404        453938474        453909350   
    453878415        453847790        453461253        443373485       
443248927      454352485        454318114        454288002        454256439     
  454224023        454190901        454158874        454126632        454095167
       454062571        454030990        454000092        453969198       
453938482        453909368        453878423        453847808        453460735   
    443373568        443248935      454352279        454318122        454287780
       454256447        454224049        454190919        454158882       
454126640        454095175        454062589        454031006        453999880   
    453969206        453938490        453909152        453878209       
453847816        453460834        443373626        443248984      454352303     
  454318130        454287798        454256454        454223835        454190935
       454158890        454126665        454095183        454062597       
454031022        453999898        453969214        453938508        453909160   
    453878225        453847824        453457038        443373642       
443249016      454352337        454317926        454287806        454256462     
  454223843        454190745        454158908        454126681        454095191
       454062605        454031030        453999906        453969222       
453938292        453909194        453878233        453847618        453455420   
    443373667        443249024      454352154        454317934        454287814
       454256470        454223850        454190752        454158916       
454126699        454095209        454062415        454030818        453999914   
    453969230        453938300        453909202        453878241       
453847626        453454654        443373691        443249065      454352063     
  454317942        454287830        454256264        454223868        454190760
       454158924        454126707        454095217        454062449       
454030826        453999922        453969248        453938318        453909210   
    453878258        453847634        453454415        443373733       
443249115      454352105        454317959        454287855        454256272     
  454223876        454190778        454158718        454126715        454095233
       454062456        454030834        453999948        453969255       
453938334        453909228        453878266        453847642        453453847   
    443373253        443249156      454352121        454317967        454287863
       454256280        454223884        454190786        454158734       
454126491        454095019        454062464        454030842        453999955   
    453969263        453938342        453909236        453878274       
453847659        453453615        443373279        443249172      454351933     
  454317975        454287871        454256298        454223892        454190794
       454158742        454126509        454095027        454062472       
454030867        453999963        453969297        453938359        453909251   
    453878282        453847667        453453623        443373287       
443248588      454351941        454317983        454287889        454256306     
  454223900        454190828        454158759        454126533        454095035
       454062480        454030875        453999971        453969081       
453938367        453909038        453878290        453847683        453452575   
    443373295        443248596      454351958        454317991        454287897
       454256322        454223918        454190836        454158767       
454126541        454095043        454062290        454030883        453999989   
    453969099        453938391        453909046        453878308       
453847691        453452625        443373311        443248604      454351966     
  454318007        454287673        454256330        454223926        454190844
       454158783        454126558        454095050        454062308       
454030891        453999765        453969107        453938177        453909053   
    453878316        453847709        453452476        443373329       
443248711      454351974        454318015        454287681        454256348     
  454223934        454190638        454158791        454126566        454095068
       454062332        454030909        453999773        453969115       
453938185        453909061        453878092        453847717        453449811   
    443373337        443248745      454352006        454318023        454287707
       454256355        454223728        454190646        454158809       
454126574        454095076        454062357        454030917        453999799   
    453969123        453938193        453909079        453878100       
453847501        453449217        443373352        443248760      454352022     
  454317819        454287715        454256363        454223736        454190661
       454158817        454126582        454095084        454062365       
454030925        453999807        453969131        453938201        453909087   
    453878118        453847519        453448870        443373378       
443248778      454352030        454317835        454287723        454256157     
  454223744        454190687        454158601        454126384        454095092
       454062373        454030701        453999815        453969149       
453938235        453909095        453878126        453847527        453448755   
    443372933        443248786      454351834        454317843        454287731
       454256173        454223769        454190695        454158619       
454126392        454095100        454062399        454030727        453999823   
    453969156        453938243        453909103        453878134       
453847535        453447369        443372941        443248802      454351891     
  454317850        454287749        454256181        454223785        454190711
       454158627        454126400        454095118        454062183       
454030735        453999831        453969164        453938250        453909111   
    453878142        453847550        453447252        443372966       
443248869      454351917        454317868        454287756        454256199     
  454223793        454190729        454158635        454126426        454094905
       454062209        454030743        453999849        453969172       
453938268        453909129        453878159        453847576        453446510   
    443373022        443248877      454351743        454317876        454287772
       454256207        454223801        454190737        454158643       
454126434        454094913        454062217        454030750        453999856   
    453969180        453938086        453909137        453878175       
453847394        453445108        443373089        443248117      454351750     
  454317884        454287566        454256215        454223819        454190521
       454158650        454126442        454094939        454062233       
454030768        453999658        453968984        453938094        453908923   
    453878183        453847402        453445116        443373139       
443248265      454351784        454317892        454287574        454256223     
  454223827        454190539        454158668        454126459        454094947
       454062241        454030776        453999666        453968992       
453938102        453908949        453878191        453847410        453443947   
    443373162        443248406      454351503        454317900        454287582
       454256249        454223611        454190547        454158676       
454126467        454094954        454062258        454030784        453999674   
    453969008        453938110        453908956        453877987       
453847428        453443723        443373204        443248489      454351511     
  454317918        454287590        454256256        454223637        454190554
       454158684        454126483        454094962        454062266       
454030792        453999682        453969016        453938128        453908964   
    453877995        453847451        453443491        443372628       
443248513      454351529        454317702        454287608        454256041     
  454223645        454190562        454158692        454126277        454094970
       454062274        454030800        453999690        453969032       
453938151        453908972        453878001        453847485        453443251   
    443372644        443248547      454351420        454317710        454287616
       454256058        454223652        454190570        454158700       
454126285        454094988        454062282        454030594        453999708   
    453969040        453937963        453908980        453878019       
453847493        453442535        443372693        443248562      454351438     
  454317728        454287624        454256066        454223660        454190588
       454158494        454126293        454094996        454062076       
454030602        453999716        453969065        453937971        453908998   
    453878027        453847287        453442394        443372727       
443247804      454351289        454317736        454287632        454256074     
  454223678        454190596        454158528        454126301        454095001
       454062084        454030610        453999724        453969073       
453937997        453909004        453878035        453847295        453441024   
    443372743        443247853      454351297        454317744        454287640
       454256082        454223686        454190612        454158536       
454126319        454094798        454062092        454030628        453999732   
    453968844        453938003        453909012        453878043       
453847329        453440745        443372784        443247929      454351339     
  454317751        454287657        454256090        454223694        454190620
       454158544        454126327        454094806        454062100       
454030636        453999740        453968851        453938029        453909020   
    453878050        453847337        453439085        443372842       
443247937      454351172        454317769        454287665        454256108     
  454223702        454190414        454158551        454126335        454094814
       454062118        454030644        453999757        453968869       
453938045        453908816        453878068        453847345        453438921   
    443372883        443247986      454351206        454317777        454287467
       454256116        454223496        454190422        454158569       
454126343        454094822        454062126        454030651        453999542   
    453968877        453938052        453908824        453878076       
453847360        453438897        443372891        443247994      454351222     
  454317785        454287475        454256124        454223504        454190430
       454158577        454126350        454094830        454062134       
454030669        453999559        453968893        453937856        453908832   
    453878084        453847378        453436677        443372362       
443248042      454351248        454317793        454287483        454256132     
  454223538        454190455        454158585        454126368        454094848
       454062142        454030677        453999575        453968901       
453937864        453908840        453877870        453847386        453435984   
    443372388        443247531   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454351057        454317801        454287491        454256140       
454223546        454190463        454158593        454126376        454094855   
    454062167        454030685        453999583        453968919       
453937872        453908865        453877888        453847154        453435745   
    443372396        443247572      454351081        454317595        454287509
       454255936        454223553        454190471        454158379       
454126160        454094871        454062175        454030487        453999591   
    453968927        453937880        453908873        453877904       
453847162        453432890        443372420        443247580      454351099     
  454317603        454287517        454255944        454223561        454190489
       454158411        454126178        454094889        454061961       
454030495        453999609        453968943        453937898        453908881   
    453877912        453847170        453432312        443372446       
443247606      454351123        454317611        454287525        454255969     
  454223579        454190497        454158429        454126186        454094897
       454061979        454030503        453999617        453968950       
453937914        453908899        453877920        453847188        453432247   
    443372461        443247622      454351149        454317629        454287533
       454255977        454223587        454190505        454158437       
454126194        454094681        454061987        454030529        453999625   
    453968968        453937922        453908907        453877938       
453847204        453431918        443372495        443247689      454351156     
  454317637        454287541        454255985        454223595        454190307
       454158445        454126202        454094699        454061995       
454030537        453999633        453968729        453937930        453908915   
    453877946        453847238        453431363        443372586       
443247713      454350943        454317645        454287558        454255993     
  454223603        454190315        454158452        454126210        454094707
       454062001        454030545        453999435        453968737       
453937948        453908709        453877953        453847246        453431074   
    443372610        443247739      454350984        454317652        454287343
       454256009        454223371        454190349        454158460       
454126228        454094715        454062019        454030552        453999443   
    453968745        453937732        453908717        453877961       
453847261        453430613        443372016        443247036      454351024     
  454317660        454287350        454256017        454223389        454190356
       454158478        454126244        454094756        454062027       
454030560        453999450        453968752        453937740        453908725   
    453877979        453847279        453429524        443372024       
443247101      454351032        454317678        454287368        454256025     
  454223397        454190364        454158486        454126251        454094764
       454062035        454030578        453999468        453968778       
453937757        453908733        453877763        453847048        453429037   
    443372131        443247119      454350828        454317686        454287376
       454255829        454223405        454190372        454158262       
454126061        454094772        454062043        454030586        453999476   
    453968810        453937765        453908741        453877771       
453847089        453426959        443372149        443247234      454350844     
  454317694        454287384        454255837        454223413        454190380
       454158288        454126079        454094780        454062050       
454030370        453999484        453968828        453937773        453908758   
    453877789        453847097        453426876        443372156       
443247341      454350869        454317488        454287392        454255845     
  454223421        454190398        454158304        454126095        454094574
       454062068        454030388        453999492        453968604       
453937781        453908766        453877797        453847105        453425431   
    443372180        443247358      454350893        454317496        454287400
       454255852        454223439        454190182        454158312       
454126103        454094582        454061854        454030396        453999500   
    453968612        453937799        453908774        453877805       
453847121        453425001        443372214        443247390      454350919     
  454317504        454287418        454255860        454223454        454190216
       454158320        454126111        454094590        454061862       
454030404        453999518        453968638        453937807        453908782   
    453877813        453847147        453422784        443372339       
443247416      454350711        454317512        454287426        454255878     
  454223470        454190224        454158338        454126137        454094608
       454061870        454030412        453999526        453968646       
453937823        453908790        453877821        453846933        453421570   
    443372354        443247457      454350752        454317520        454287434
       454255886        454223488        454190232        454158346       
454126145        454094624        454061888        454030438        453999310   
    453968661        453937831        453908808        453877839       
453846941        453421042        443371562        443246699      454350778     
  454317546        454287442        454255894        454223264        454190240
       454158353        454126152        454094632        454061896       
454030446        453999328        453968679        453937625        453908600   
    453877847        453846958        453420861        443371646       
443246707      454350794        454317553        454287236        454255902     
  454223272        454190257        454158361        454125949        454094640
       454061904        454030453        453999336        453968687       
453937633        453908618        453877854        453846966        453420648   
    443371695        443246723      454350612        454317561        454287251
       454255910        454223280        454190281        454158163       
454125956        454094657        454061938        454030461        453999344   
    453968695        453937641        453908626        453877862       
453846974        453418170        443371711        443246731      454350646     
  454317587        454287277        454255928        454223298        454190075
       454158171        454125964        454094665        454061946       
454030255        453999351        453968703        453937666        453908634   
    453877649        453846982        453417271        443371729       
443246764      454350653        454317371        454287285        454255712     
  454223314        454190083        454158189        454125980        454094673
       454061755        454030263        453999377        453968497       
453937674        453908642        453877656        453846990        453416521   
    443371752        443246772      454350687        454317389        454287293
       454255720        454223322        454190109        454158197       
454125998        454094467        454061763        454030271        453999393   
    453968505        453937682        453908659        453877664       
453847014        453416414        443371778        443246780      454350695     
  454317397        454287327        454255738        454223330        454190117
       454158213        454126020        454094475        454061789       
454030289        453999401        453968513        453937690        453908667   
    453877672        453847030        453416182        443371786       
443246822      454350703        454317405        454287335        454255746     
  454223348        454190133        454158221        454126038        454094483
       454061797        454030297        453999427        453968521       
453937708        453908675        453877680        453846826        453415218   
    443371943        443246905      454350497        454317413        454287129
       454255753        454223355        454190141        454158239       
454126046        454094491        454061805        454030305        453999203   
    453968539        453937716        453908683        453877706       
453846834        453414716        443371968        443246947      454350513     
  454317421        454287137        454255761        454223363        454190158
       454158247        454125832        454094509        454061813       
454030313        453999211        453968547        453937724        453908691   
    453877714        453846842        453413437        443371364       
443247010      454350372        454317439        454287145        454255779     
  454223165        454190166        454158254        454125840        454094525
       454061839        454030321        453999229        453968554       
453937518        453908485        453877722        453846875        453410136   
    443371380        443246442      454350406        454317454        454287152
       454255787        454223173        454190174        454158056       
454125857        454094533        454061847        454030339        453999237   
    453968562        453937526        453908493        453877730       
453846883        453408205        443371398        443246459      454350414     
  454317462        454287160        454255795        454223181        454189960
       454158064        454125865        454094566        454061631       
454030156        453999245        453968570        453937534        453908501   
    453877748        453846891        453407496        443371422       
443246475      454350455        454317470        454287186        454255803     
  454223199        454189986        454158098        454125881        454094350
       454061649        454030164        453999252        453968588       
453937542        453908527        453877532        453846909        453407132   
    443371430        443246491      454350273        454317272        454287194
       454255811        454223207        454189994        454158106       
454125899        454094368        454061656        454030172        453999260   
    453968596        453937575        453908535        453877540       
453846917        453406993        443371463        443246517      454350315     
  454317280        454287202        454255597        454223215        454190018
       454158114        454125907        454094376        454061664       
454030198        453999278        453968380        453937583        453908550   
    453877565        453846719        453405896        443371497       
443246558      454350158        454317298        454287210        454255605     
  454223231        454190026        454158122        454125915        454094384
       454061672        454030206        453999286        453968398       
453937591        453908568        453877573        453846727        453405169   
    443371505        443246566      454350224        454317306        454287228
       454255613        454223249        454190034        454158130       
454125923        454094392        454061680        454030214        453999294   
    453968406        453937609        453908584        453877581       
453846735        453403933        443371521        443246624      454350257     
  454317314        454287012        454255639        454223041        454190059
       454158148        454125725        454094418        454061698       
454030230        453999302        453968414        453937617        453908378   
    453877599        453846743        453402661        443371554       
443246657      454350034        454317322        454287020        454255654     
  454223058        454190067        454157934        454125733        454094426
       454061714        454030248        453999096        453968422       
453937401        453908394        453877607        453846750        453402703   
    443370952        443246681      454350059        454317348        454287038
       454255688        454223066        454189846        454157942       
454125758        454094434        454061730        454030032        453999104   
    453968448        453937419        453908402        453877615       
453846768        453401697        443370994        443246095      454350067     
  454317355        454287046        454255696        454223074        454189853
       454157959        454125766        454094442        454061532       
454030040        453999112        453968455        453937427        453908410   
    453877623        453846784        453400905        443371018       
443246145      454350075        454317363        454287053        454255704     
  454223082        454189879        454157967        454125774        454094459
       454061540        454030057        453999138        453968463       
453937435        453908428        453877425        453846792        453400020   
    443371042        443246210      454350083        454317157        454287061
       454255480        454223090        454189887        454157975       
454125782        454094244        454061557        454030065        453999153   
    453968471        453937443        453908436        453877433       
453846818        453399776        443371117        443246228      454350109     
  454317165        454287087        454255498        454223108        454189895
       454157983        454125790        454094269        454061565       
454030073        453999161        453968489        453937450        453908451   
    453877441        453846602        453399180        443371158       
443246327      454350117        454317173        454287095        454255506     
  454223116        454189911        454157991        454125816        454094277
       454061581        454030081        453999179        453968273       
453937468        453908469        453877458        453846636        453398273   
    443371190        443246368      454349929        454317199        454287103
       454255514        454223124        454189929        454158007       
454125824        454094319        454061599        454030099        453999187   
    453968281        453937492        453908477        453877466       
453846644        453398158        443371208        443245758      454350026     
  454317207        454287111        454255522        454223132        454189937
       454158015        454125618        454094335        454061607       
454030107        453999005        453968299        453937500        453908261   
    453877474        453846651        453397994        443371232       
443245766      454349838        454317215        454286907        454255530     
  454223140        454189754        454158023        454125634        454094343
       454061615        454030115        453999013        453968307       
453937294        453908279        453877482        453846669        453396228   
    443370655        443245816      454349846        454317223        454286915
       454255548        454222936        454189762        454158031       
454125659        454094137        454061623        454030123        453999021   
    453968315        453937302        453908287        453877490       
453846685        453394660        443370705        443245907      454349861     
  454317231        454286923        454255563        454222944        454189770
       454157827        454125667        454094145        454061409       
454030131        453999039        453968323        453937310        453908295   
    453877508        453846693        453394736        443370713       
443245923      454349887        454317249        454286931        454255571     
  454222951        454189788        454157835        454125683        454094160
       454061425        454029927        453999047        453968331       
453937328        453908303        453877516        453846701        453393878   
    443370804        443246004      454349895        454317256        454286949
       454255589        454222977        454189796        454157843       
454125691        454094178        454061441        454029935        453999054   
    453968349        453937336        453908311        453877524       
453846487        453393043        443370853        443246038      454349705     
  454317041        454286956        454255373        454222985        454189804
       454157850        454125709        454094186        454061458       
454029943        453999070        453968356        453937344        453908329   
    453877318        453846495        453386773        443370937       
443245378      454349739        454317058        454286964        454255381     
  454222993        454189812        454157868        454125717        454094194
       454061466        454029950        453999088        453968364       
453937369        453908337        453877326        453846503        453386476   
    443370218        443245402      454349747        454317066        454286972
       454255415        454223009        454189820        454157876       
454125493        454094210        454061482        454029968        453998874   
    453968372        453937377        453908345        453877334       
453846511        453385965        443370267        443245436      454349754     
  454317074        454286980        454255431        454223017        454189838
       454157884        454125501        454094228        454061516       
454029976        453998882        453968174        453937385        453908352   
    453877342        453846529        453385700        443370283       
443245451      454349770        454317082        454286998        454255449     
  454223025        454189614        454157892        454125519        454094020
       454061292        454029984        453998908        453968182       
453937393        453908360        453877359        453846537        453381634   
    443370309        443245543      454349606        454317090        454287004
       454255456        454222829        454189622        454157900       
454125535        454094038        454061300        454029992        453998916   
    453968190        453937187        453908154        453877367       
453846552        453380255        443370382        443245584      454349614     
  454317108        454286790        454255464        454222852        454189630
       454157926        454125543        454094046        454061318       
454030008        453998924        453968208        453937195        453908170   
    453877375        453846578        453379935        443370473       
443245634      454349630        454317116        454286808        454255472     
  454222860        454189648        454157710        454125550        454094053
       454061326        454030016        453998932        453968216       
453937203        453908188        453877391        453846586        453379968   
    443370614        443245659      454349648        454317132        454286816
       454255266        454222878        454189655        454157728       
454125568        454094079        454061334        454030024        453998940   
    453968224        453937211        453908204        453877409       
453846594        453379455        443369897        443244819      454349663     
  454317140        454286824        454255274        454222902        454189663
       454157744        454125584        454094087        454061342       
454029802        453998957        453968232        453937229        453908212   
    453877417        453846370        453379125        443369921       
443244868      454349689        454316928        454286832        454255282     
  454222910        454189671        454157751        454125600        454094095
       454061359        454029828        453998965        453968257       
453937237        453908220        453877201        453846396        453377863   
    443370085        443244876      454349481        454316936        454286840
       454255290        454222712        454189689        454157769       
454125386        454094103        454061367        454029836        453998973   
    453968265        453937245        453908238        453877219       
453846404        453376915        443370135        443244942      454349523     
  454316944        454286857        454255308        454222720        454189705
       454157777        454125394        454094111        454061375       
454029851        453998767        453968059        453937252        453908246   
    453877227        453846412        453375081        443370200       
443244983      454349549        454316969        454286865        454255316     
  454222738        454189713        454157793        454125402        454093915
       454061383        454029869        453998775        453968075       
453937278        453908253        453877235        453846420        453374696   
    443369632        443244991      454349580        454316977        454286873
       454255324        454222746        454189721        454157801       
454125410        454093931        454061391        454029893        453998783   
    453968083        453937286        453908048        453877243       
453846438        453373342        443369640        443245089      454349374     
  454316993        454286881        454255332        454222753        454189507
       454157819        454125428        454093949        454061193       
454029901        453998791        453968091        453937070        453908055   
    453877250        453846453        453373268        443369673       
443245147      454349408        454317017        454286899        454255340     
  454222779        454189515        454157603        454125436        454093956
       454061201        454029919        453998809        453968109       
453937088        453908063        453877276        453846461        453371718   
    443369699        443245170      454349432        454317025        454286691
       454255357        454222787        454189531        454157611       
454125451        454093964        454061219        454029695        453998817   
    453968117        453937096        453908089        453877284       
453846479        453371577        443369715        443244439      454349440     
  454317033        454286709        454255365        454222795        454189564
       454157629        454125469        454093972        454061227       
454029729        453998825        453968125        453937104        453908097   
    453877300        453846263        453370603        443369723       
443244504      454349275        454316811        454286717        454255159     
  454222803        454189580        454157637        454125477        454093980
       454061235        454029737        453998833        453968141       
453937112        453908105        453877086        453846271        453368607   
    443369731        443244546      454349283        454316829        454286725
       454255167        454222811        454189598        454157645       
454125485        454094012        454061243        454029745        453998841   
    453967945        453937120        453908113        453877110       
453846289        453368367        443369756        443244678      454349325     
  454316837        454286733        454255175        454222597        454189606
       454157652        454125279        454093790        454061250       
454029752        453998858        453967952        453937146        453908121   
    453877128        453846297        453367914        443369772       
443244694      454349333        454316845        454286758        454255183     
  454222605        454189390        454157678        454125287        454093808
       454061268        454029760        453998650        453967960       
453937153        453908139        453877144        453846305        453366171   
    443369863        443244728   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454349341        454316852        454286766        454255191       
454222613        454189432        454157686        454125295        454093816   
    454061276        454029778        453998668        453967978       
453937179        453908147        453877151        453846321        453363764   
    443369871        443244736      454349358        454316860        454286774
       454255209        454222621        454189440        454157694       
454125303        454093824        454061284        454029786        453998676   
    453967994        453936957        453907925        453877169       
453846339        453361255        443369145        443244199      454349150     
  454316886        454286782        454255241        454222647        454189457
       454157496        454125311        454093840        454061060       
454029588        453998684        453968000        453936965        453907933   
    453877177        453846347        453360786        443369228       
443244256      454349176        454316894        454286576        454255258     
  454222662        454189465        454157504        454125329        454093857
       454061078        454029596        453998692        453968026       
453936981        453907941        453876963        453846354        453360471   
    443369293        443244298      454349218        454316902        454286584
       454255035        454222670        454189473        454157512       
454125337        454093865        454061086        454029604        453998700   
    453968034        453936999        453907958        453876971       
453846362        453360216        443369319        443244348      454349259     
  454316910        454286592        454255043        454222696        454189481
       454157520        454125345        454093873        454061102       
454029612        453998718        453968042        453937005        453907966   
    453876989        453846149        453358020        443369343       
443244363      454349051        454316704        454286600        454255050     
  454222704        454189499        454157538        454125360        454093881
       454061110        454029620        453998726        453967838       
453937021        453907974        453876997        453846156        453357246   
    443369418        443244371      454349069        454316712        454286618
       454255076        454222480        454189275        454157546       
454125378        454093899        454061128        454029638        453998734   
    453967846        453937039        453907982        453877003       
453846164        453353864        443369533        443244389      454349085     
  454316720        454286626        454255100        454222498        454189283
       454157561        454125162        454093683        454061144       
454029653        453998742        453967853        453937047        453907990   
    453877029        453846172        453353740        443369574       
443243811      454348939        454316738        454286634        454255118     
  454222506        454189291        454157579        454125170        454093691
       454061151        454029679        453998759        453967861       
453937054        453908006        453877037        453846180        453353302   
    443368659        443243829      454348954        454316761        454286642
       454255126        454222514        454189309        454157587       
454125188        454093709        454061177        454029463        453998544   
    453967879        453937062        453908014        453877045       
453846198        453350753        443368717        443243845      454348962     
  454316779        454286675        454255134        454222522        454189333
       454157595        454125196        454093717        454060955       
454029471        453998551        453967887        453936858        453907818   
    453877052        453846206        453350084        443368766       
443243852      454348970        454316787        454286469        454255142     
  454222530        454189341        454157389        454125212        454093725
       454060963        454029489        453998569        453967895       
453936866        453907826        453877078        453846214        453349912   
    443368931        443243886      454348988        454316795        454286477
       454254939        454222555        454189358        454157397       
454125220        454093733        454060971        454029497        453998593   
    453967903        453936874        453907834        453876856       
453846222        453349649        443368964        443243894      454349002     
  454316803        454286485        454254947        454222563        454189366
       454157413        454125246        454093766        454060989       
454029513        453998601        453967911        453936882        453907842   
    453876864        453846230        453347577        443368972       
443243969      454349028        454316597        454286493        454254954     
  454222571        454189374        454157421        454125253        454093774
       454060997        454029521        453998619        453967929       
453936890        453907859        453876872        453846248        453334815   
    443369012        443244058      454348897        454316621        454286501
       454254962        454222589        454189176        454157439       
454125261        454093782        454061003        454029539        453998627   
    453967937        453936916        453907867        453876880       
453846032        453331621        443369087        443244108      454348913     
  454316639        454286519        454254970        454222373        454189184
       454157447        454125063        454093584        454061011       
454029547        453998635        453967721        453936924        453907875   
    453876898        453846040        453327611        443368238       
443243357      454348749        454316647        454286527        454254988     
  454222381        454189192        454157454        454125071        454093592
       454061029        454029554        453998643        453967739       
453936932        453907883        453876906        453846057        453319279   
    443368295        443243431      454348772        454316654        454286535
       454254996        454222407        454189218        454157462       
454125089        454093618        454061037        454029349        453998429   
    453967754        453936940        453907891        453876914       
453846065        453316135        443368311        443243514      454348616     
  454316662        454286543        454255001        454222415        454189226
       454157470        454125097        454093634        454061045       
454029356        453998437        453967762        453936734        453907909   
    453876922        453846099        453312514        443368410       
443243795      454348624        454316670        454286550        454255019     
  454222423        454189234        454157488        454125105        454093642
       454061052        454029364        453998452        453967788       
453936742        453907917        453876930        453846107        453310179   
    443368444        443243803      454348657        454316688        454286568
       454255027        454222449        454189242        454157272       
454125113        454093659        454060831        454029372        453998460   
    453967796        453936759        453907701        453876948       
453846131        453309809        443368469        443243001      454348665     
  454316696        454286352        454254814        454222464        454189259
       454157280        454125139        454093667        454060864       
454029380        453998478        453967804        453936767        453907719   
    453876955        453845927        453307597        443368485       
443243035      454348673        454316498        454286360        454254830     
  454222472        454189267        454157298        454125147        454093469
       454060898        454029398        453998486        453967812       
453936775        453907727        453876740        453845935        453307464   
    443368527        443243068      454348475        454316506        454286378
       454254848        454222274        454189051        454157306       
454125154        454093477        454060906        454029414        453998494   
    453967820        453936783        453907743        453876757       
453845943        453306037        443367925        443243159      454348483     
  454316514        454286386        454254863        454222282        454189069
       454157314        454124959        454093485        454060914       
454029422        453998502        453967606        453936791        453907750   
    453876765        453845950        453281677        443367941       
443243282      454348525        454316522        454286394        454254871     
  454222290        454189077        454157322        454124967        454093493
       454060948        454029430        453998510        453967622       
453936809        453907784        453876773        453845968        453279085   
    443367974        443243332      454348533        454316530        454286402
       454254889        454222308        454189085        454157330       
454124983        454093519        454060724        454029240        453998528   
    453967648        453936817        453907792        453876781       
453845976        453275307        443367982        443242748      454348558     
  454316548        454286410        454254905        454222316        454189101
       454157348        454125006        454093527        454060732       
454029257        453998536        453967655        453936833        453907800   
    453876799        453845984        453272056        443368030       
443242763      454348566        454316555        454286428        454254707     
  454222324        454189119        454157355        454125014        454093535
       454060740        454029265        453998312        453967663       
453936619        453907602        453876807        453845992        453269706   
    443368055        443242797      454348574        454316589        454286444
       454254715        454222332        454189127        454157363       
454125022        454093543        454060757        454029273        453998320   
    453967671        453936627        453907610        453876815       
453846008        453267114        443368063        443242805      454348590     
  454316381        454286451        454254723        454222357        454189135
       454157371        454125048        454093550        454060765       
454029281        453998338        453967697        453936635        453907628   
    453876831        453846016        453266579        443368113       
443242847      454348400        454316399        454286246        454254749     
  454222365        454189143        454157173        454124835        454093568
       454060773        454029299        453998346        453967481       
453936650        453907636        453876849        453846024        453264202   
    443368121        443242888      454348426        454316407        454286253
       454254756        454222142        454189150        454157181       
454124843        454093352        454060781        454029323        453998353   
    453967507        453936676        453907644        453876633       
453845810        453260705        443368170        443242912      454348269     
  454316415        454286261        454254764        454222175        454188947
       454157199        454124850        454093360        454060799       
454029331        453998361        453967515        453936684        453907651   
    453876658        453845828        453256844        443368212       
443242441      454348293        454316423        454286279        454254780     
  454222183        454188954        454157207        454124876        454093378
       454060807        454029125        453998379        453967523       
453936692        453907677        453876666        453845836        453253544   
    443367685        443242466      454348319        454316431        454286295
       454254798        454222191        454188962        454157215       
454124884        454093386        454060815        454029133        453998387   
    453967531        453936700        453907685        453876674       
453845844        453253023        443367719        443242581      454348145     
  454316456        454286303        454254806        454222209        454188970
       454157231        454124892        454093428        454060823       
454029141        453998395        453967549        453936718        453907693   
    453876682        453845851        453252157        443367735       
443242631      454348160        454316464        454286311        454254582     
  454222217        454188996        454157249        454124900        454093436
       454060617        454029158        453998411        453967556       
453936726        453907479        453876690        453845869        453248353   
    443367743        443242649      454348186        454316472        454286329
       454254608        454222233        454189002        454157256       
454124918        454093444        454060625        454029166        453998205   
    453967572        453936510        453907495        453876708       
453845877        453246001        443367768        443242672      454348194     
  454316258        454286337        454254624        454222241        454189010
       454157264        454124926        454093451        454060633       
454029174        453998213        453967580        453936528        453907503   
    453876716        453845885        453242679        443367784       
443242706      454348236        454316266        454286345        454254632     
  454222258        454189028        454157058        454124934        454093246
       454060641        454029182        453998221        453967374       
453936536        453907511        453876724        453845893        453242349   
    443367792        443242169      454348012        454316282        454286139
       454254640        454222035        454189036        454157066       
454124728        454093253        454060666        454029208        453998247   
    453967382        453936551        453907529        453876732       
453845901        453233397        443367826        443242193      454348079     
  454316290        454286147        454254657        454222043        454188830
       454157074        454124736        454093279        454060674       
454029216        453998254        453967390        453936577        453907537   
    453876526        453845919        453227811        443367867       
443242201      454348087        454316308        454286162        454254673     
  454222068        454188848        454157082        454124744        454093295
       454060690        454029224        453998262        453967416       
453936585        453907545        453876534        453845703        453224610   
    443367917        443242219      454348103        454316316        454286170
       454254681        454222084        454188863        454157108       
454124751        454093303        454060708        454029026        453998270   
    453967424        453936593        453907552        453876542       
453845729        453223430        443367453        443242227      454347956     
  454316324        454286196        454254699        454222092        454188871
       454157116        454124769        454093329        454060716       
454029034        453998288        453967432        453936379        453907560   
    453876567        453845737        453219230        443367461       
443242268      454347964        454316332        454286204        454254475     
  454222100        454188889        454157124        454124777        454093337
       454060500        454029042        453998296        453967440       
453936387        453907578        453876575        453845745        453215493   
    443367503        443242284      454347790        454316357        454286212
       454254509        454222118        454188897        454157132       
454124785        454093345        454060518        454029059        453998304   
    453967457        453936395        453907362        453876591       
453845752        453200354        443367545        443242359      454347824     
  454316142        454286238        454254525        454222126        454188913
       454157140        454124793        454093139        454060526       
454029075        453998072        453967465        453936403        453907370   
    453876609        453845760        453200107        443367578       
443242367      454347881        454316159        454286022        454254533     
  454221920        454188939        454157157        454124801        454093162
       454060534        454029091        453998080        453967267       
453936411        453907396        453876625        453845786        453199580   
    443367636        443241716      454347691        454316167        454286030
       454254541        454221946        454188723        454156944       
454124819        454093170        454060542        454029109        453998106   
    453967275        453936429        453907412        453876419       
453845794        453199283        443367669        443241823      454347717     
  454316183        454286048        454254558        454221953        454188731
       454156951        454124827        454093188        454060559       
454029117        453998114        453967283        453936437        453907420   
    453876427        453845802        453198210        443367677       
443241849      454347725        454316191        454286055        454254566     
  454221961        454188749        454156969        454124629        454093196
       454060567        454028911        453998130        453967291       
453936445        453907438        453876435        453845596        453198095   
    443367206        443241856      454347733        454316209        454286063
       454254574        454221979        454188756        454156977       
454124637        454093204        454060583        454028929        453998148   
    453967309        453936452        453907446        453876443       
453845620        453193518        443367255        443241971      454347766     
  454316241        454286071        454254350        454221987        454188764
       454156985        454124652        454093212        454060591       
454028945        453998163        453967317        453936460        453907453   
    453876468        453845638        453192163        443367271       
443241369      454347774        454316035        454286089        454254368     
  454221995        454188772        454156993        454124660        454093220
       454060609        454028960        453998171        453967325       
453936486        453907461        453876476        453845646        453191181   
    443367305        443241419      454347576        454316043        454286097
       454254376        454222001        454188780        454157009       
454124694        454093238        454060393        454028994        453998189   
    453967333        453936262        453907255        453876500       
453845653        453177826        443367321        443241468      454347626     
  454316050        454286105        454254384        454222019        454188798
       454157017        454124702        454093022        454060401       
454029000        453998197        453967341        453936270        453907263   
    453876518        453845661        453175440        443367388       
443241476      454347642        454316076        454286113        454254400     
  454222027        454188806        454157033        454124504        454093030
       454060427        454028796        453997975        453967358       
453936288        453907271        453876302        453845679        453170920   
    443367404        443241591      454347659        454316092        454286121
       454254426        454221813        454188814        454157041       
454124512        454093048        454060435        454028804        453997983   
    453967366        453936296        453907289        453876328       
453845687        453170698        443367412        443241609      454347485     
  454316100        454285917        454254434        454221821        454188822
       454156837        454124538        454093063        454060443       
454028820        453997991        453967150        453936304        453907297   
    453876336        453845695        453169872        443367438       
443241617      454347527        454316126        454285925        454254442     
  454221839        454188616        454156845        454124546        454093071
       454060450        454028861        453998007        453967168       
453936312        453907305        453876344        453845489        453164717   
    443366828        443241666      454347352        454316134        454285933
       454254459        454221847        454188632        454156852       
454124553        454093089        454060484        454028879        453998015   
    453967184        453936320        453907313        453876351       
453845497        453162778        443366836        443241682      454347360     
  454315920        454285941        454254244        454221854        454188640
       454156860        454124561        454093097        454060492       
454028689        453998023        453967192        453936338        453907339   
    453876369        453845505        453158024        443366851       
443241690      454347378        454315938        454285966        454254251     
  454221862        454188681        454156878        454124579        454093105
       454060286        454028697        453998031        453967200       
453936346        453907347        453876385        453845513        453157489   
    443366877        443240999      454347386        454315946        454285974
       454254269        454221870        454188707        454156886       
454124587        454093113        454060294        454028705        453998049   
    453967226        453936353        453907354        453876393       
453845521        453155848        443366927        443241005      454347410     
  454315953        454285982        454254277        454221888        454188715
       454156902        454124595        454092941        454060302       
454028713        453998056        453967234        453936361        453907149   
    453876401        453845539        453150682        443366943       
443241039      454347444        454315961        454285990        454254285     
  454221896        454188509        454156928        454124603        454092966
       454060310        454028721        453998064        453967259       
453936155        453907156        453876187        453845547        453146458   
    443366984        443241104      454347287        454315979        454286006
       454254301        454221904        454188517        454156936       
454124397        454092974        454060336        454028739        453997850   
    453967044        453936163        453907164        453876211       
453845554        453145153        443367057        443241211      454347295     
  454315987        454286014        454254319        454221912        454188525
       454156712        454124413        454092982        454060344       
454028747        453997868        453967051        453936171        453907172   
    453876237        453845562        453144115        443367073       
443241278      454347311        454315995        454285800        454254327     
  454221706        454188533        454156720        454124421        454092990
       454060351        454028762        453997876        453967069       
453936189        453907180        453876252        453845570        453141608   
    443366364        443241310   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454347345        454316001        454285818        454254335       
454221714        454188541        454156738        454124447        454093006   
    454060369        454028770        453997884        453967077       
453936197        453907198        453876260        453845372        453133399   
    443366414        443240569      454347154        454316027        454285834
       454254343        454221722        454188558        454156746       
454124454        454092800        454060377        454028788        453997892   
    453967085        453936205        453907206        453876278       
453845380        453133225        443366422        443240692      454347162     
  454315821        454285842        454254137        454221730        454188566
       454156761        454124462        454092826        454060385       
454028572        453997900        453967093        453936221        453907214   
    453876286        453845398        453131245        443366455       
443240726      454347188        454315839        454285859        454254145     
  454221748        454188590        454156787        454124470        454092834
       454060161        454028580        453997926        453967101       
453936239        453907222        453876294        453845406        453131146   
    443366463        443240734      454347220        454315847        454285867
       454254152        454221771        454188608        454156795       
454124488        454092875        454060187        454028598        453997934   
    453967119        453936247        453907230        453876088       
453845422        453130023        443366554        443240932      454347238     
  454315854        454285875        454254160        454221789        454188392
       454156803        454124496        454092883        454060195       
454028606        453997959        453967127        453936049        453907248   
    453876096        453845430        453122400        443366596       
443240940      454347048        454315870        454285883        454254178     
  454221797        454188400        454156811        454124280        454092891
       454060203        454028614        453997744        453967135       
453936056        453907032        453876104        453845448        453105918   
    443366620        443240957      454347055        454315888        454285909
       454254186        454221805        454188418        454156829       
454124314        454092909        454060211        454028622        453997751   
    453967143        453936064        453907040        453876112       
453845455        453102766        443366703        443240965      454347063     
  454315904        454285693        454254194        454221599        454188434
       454156605        454124322        454092685        454060245       
454028630        453997769        453966939        453936072        453907057   
    453876138        453845463        453101016        443366083       
443239942      454347071        454315912        454285701        454254202     
  454221607        454188442        454156613        454124348        454092693
       454060252        454028648        453997777        453966947       
453936080        453907065        453876153        453845257        453101107   
    443366174        443240080      454347113        454315698        454285719
       454254210        454221623        454188459        454156639       
454124355        454092701        454060054        454028655        453997785   
    453966954        453936106        453907073        453876161       
453845265        453095275        443366224        443240148      454347121     
  454315714        454285727        454254228        454221649        454188467
       454156647        454124389        454092719        454060070       
454028663        453997793        453966962        453936130        453907081   
    453876179        453845273        453094039        443366299       
443240221      454346917        454315722        454285735        454254236     
  454221664        454188475        454156654        454124173        454092727
       454060088        454028671        453997801        453966970       
453936148        453907099        453875965        453845281        453093197   
    443366356        443240429      454346974        454315748        454285743
       454254020        454221672        454188491        454156662       
454124181        454092735        454060096        454028465        453997827   
    453966988        453935959        453907107        453875981       
453845299        453090458        443365689        443240460      454346990     
  454315755        454285750        454254038        454221680        454188285
       454156670        454124207        454092743        454060104       
454028473        453997835        453966996        453935967        453907115   
    453875999        453845307        453085615        443365770       
443240494      454347014        454315763        454285768        454254046     
  454221698        454188301        454156688        454124215        454092768
       454060112        454028481        453997637        453967002       
453935975        453907123        453876005        453845315        453079451   
    443365812        443239413      454346800        454315771        454285776
       454254053        454221482        454188319        454156696       
454124223        454092578        454060120        454028499        453997645   
    453967010        453935983        453907131        453876013       
453845323        453076341        443365846        443239462      454346818     
  454315789        454285784        454254061        454221490        454188327
       454156704        454124231        454092586        454060138       
454028507        453997652        453967028        453935991        453906927   
    453876021        453845349        453072829        443365895       
443239579      454346834        454315599        454285792        454254079     
  454221508        454188335        454156498        454124249        454092594
       454060146        454028523        453997660        453967036       
453936007        453906935        453876039        453845364        453072399   
    443365945        443239587      454346859        454315607        454285586
       454254087        454221532        454188343        454156506       
454124256        454092602        454059940        454028531        453997678   
    453966822        453936015        453906943        453876047       
453845141        453070948        443365978        443239603      454346891     
  454315623        454285594        454254095        454221540        454188368
       454156522        454124264        454092610        454059957       
454028556        453997694        453966830        453936023        453906950   
    453876062        453845158        453066037        443365234       
443239751      454346701        454315631        454285602        454254103     
  454221557        454188384        454156530        454124272        454092628
       454059965        454028564        453997702        453966848       
453936031        453906968        453875858        453845166        453058059   
    443365382        443239777      454346719        454315649        454285610
       454254111        454221565        454188178        454156555       
454124066        454092636        454059973        454028358        453997710   
    453966871        453935827        453906976        453875866       
453845174        453055105        443365457        443239785      454346727     
  454315656        454285628        454254129        454221573        454188186
       454156563        454124090        454092644        454059981       
454028374        453997728        453966889        453935835        453906992   
    453875874        453845182        453054892        443365572       
443239801      454346750        454315664        454285636        454253915     
  454221581        454188194        454156571        454124108        454092651
       454059999        454028382        453997520        453966897       
453935843        453907008        453875882        453845190        453054611   
    443365598        443239090      454346768        454315672        454285644
       454253923        454221375        454188228        454156589       
454124116        454092669        454060005        454028390        453997538   
    453966905        453935850        453907016        453875890       
453845208        453048266        443365630        443239124      454346776     
  454315680        454285651        454253931        454221383        454188236
       454156597        454124124        454092677        454060013       
454028408        453997553        453966921        453935876        453907024   
    453875916        453845216        453045742        443365655       
443239140      454346784        454315474        454285669        454253949     
  454221391        454188244        454156399        454124140        454092479
       454060021        454028416        453997561        453966715       
453935884        453906810        453875924        453845224        453041295   
    443364898        443239181      454346602        454315482        454285677
       454253956        454221409        454188251        454156407       
454124157        454092487        454060039        454028432        453997579   
    453966723        453935892        453906836        453875932       
453845232        453036717        443364914        443239215      454346636     
  454315490        454285685        454253964        454221425        454188277
       454156423        454124165        454092495        454059833       
454028440        453997587        453966731        453935900        453906844   
    453875940        453845240        453035958        443364997       
443239223      454346644        454315508        454285479        454253972     
  454221433        454188061        454156431        454123951        454092503
       454059841        454028457        453997595        453966749       
453935918        453906851        453875957        453845034        453028581   
    443365044        443239298      454346651        454315516        454285487
       454253980        454221441        454188079        454156456       
454123969        454092511        454059874        454028242        453997603   
    453966756        453935926        453906877        453875767       
453845042        453026502        443365101        443239389      454346669     
  454315524        454285495        454253998        454221458        454188087
       454156464        454123977        454092529        454059882       
454028259        453997611        453966764        453935728        453906885   
    453875775        453845059        453019333        443365119       
443239397      454346677        454315540        454285511        454254004     
  454221466        454188111        454156480        454123985        454092537
       454059908        454028267        453997629        453966772       
453935736        453906893        453875791        453845067        453018640   
    443365135        443238621      454346487        454315557        454285529
       454254012        454221474        454188129        454156274       
454123993        454092545        454059916        454028275        453997413   
    453966780        453935744        453906901        453875809       
453845075        453017006        443364468        443238662      454346495     
  454315565        454285537        454253808        454221268        454188145
       454156282        454124009        454092552        454059924       
454028283        453997421        453966798        453935751        453906919   
    453875817        453845083        453016883        443364492       
443238696      454346404        454315573        454285545        454253816     
  454221276        454188152        454156290        454124017        454092354
       454059932        454028291        453997439        453966806       
453935769        453906703        453875825        453845091        453016172   
    443364542        443238746      454346420        454315367        454285552
       454253824        454221284        454188160        454156308       
454124025        454092388        454059726        454028309        453997447   
    453966814        453935777        453906711        453875833       
453845109        453008849        443364658        443238753      454346438     
  454315375        454285560        454253832        454221300        454187949
       454156316        454124041        454092396        454059734       
454028317        453997454        453966616        453935785        453906729   
    453875841        453845117        453005134        443364716       
443238837      454346461        454315383        454285578        454253840     
  454221318        454187964        454156324        454124058        454092404
       454059742        454028325        453997470        453966624       
453935793        453906737        453875627        453845125        453000523   
    443364773        443238977      454346297        454315391        454285370
       454253857        454221326        454187972        454156332       
454123845        454092412        454059759        454028333        453997496   
    453966632        453935801        453906745        453875643       
453844920        452997042        443363999        443239074      454346313     
  454315409        454285388        454253865        454221334        454187980
       454156340        454123852        454092420        454059767       
454028341        453997512        453966640        453935819        453906760   
    453875668        453844938        452995962        443364021       
443238233      454346339        454315417        454285396        454253873     
  454221342        454188012        454156357        454123860        454092438
       454059775        454028143        453997306        453966657       
453935603        453906778        453875684        453844946        452988017   
    443364112        443238316      454346347        454315425        454285412
       454253881        454221359        454188020        454156365       
454123878        454092446        454059783        454028150        453997314   
    453966665        453935629        453906786        453875692       
453844961        452985815        443364138        443238324      454346156     
  454315433        454285420        454253899        454221367        454188038
       454156167        454123886        454092453        454059791       
454028168        453997322        453966673        453935645        453906794   
    453875734        453844979        452981616        443364294       
443238340      454346164        454315441        454285438        454253907     
  454221169        454188053        454156175        454123894        454092230
       454059809        454028176        453997330        453966681       
453935660        453906802        453875528        453844987        452981673   
    443364351        443238357      454346214        454315458        454285446
       454253709        454221177        454187832        454156191       
454123902        454092248        454059825        454028184        453997348   
    453966699        453935686        453906596        453875536       
453845026        452981335        443364401        443238373      454346222     
  454315466        454285453        454253725        454221185        454187840
       454156209        454123910        454092255        454059619       
454028200        453997355        453966707        453935694        453906604   
    453875551        453844813        452979560        443364450       
443238415      454346248        454315284        454285461        454253733     
  454221193        454187857        454156217        454123928        454092271
       454059627        454028218        453997363        453966483       
453935702        453906612        453875569        453844821        452979362   
    443363627        443238431      454346024        454315292        454285248
       454253758        454221201        454187873        454156225       
454123936        454092289        454059635        454028226        453997371   
    453966491        453935496        453906620        453875577       
453844839        452976590        443363742        443238456      454346032     
  454315300        454285271        454253774        454221235        454187881
       454156233        454123944        454092297        454059643       
454028234        453997389        453966517        453935504        453906646   
    453875593        453844847        452974488        443363767       
443238530      454346073        454315318        454285289        454253782     
  454221243        454187899        454156241        454123738        454092313
       454059650        454028028        453997405        453966525       
453935512        453906653        453875601        453844854        452970924   
    443363791        443238563      454346099        454315326        454285313
       454253790        454221250        454187907        454156258       
454123753        454092339        454059668        454028036        453997215   
    453966566        453935520        453906661        453875395       
453844870        452964638        443363809        443237854      454345919     
  454315334        454285321        454253576        454221045        454187915
       454156050        454123761        454092347        454059676       
454028044        453997223        453966574        453935538        453906679   
    453875403        453844888        452959026        443363882       
443237870      454345927        454315342        454285354        454253584     
  454221052        454187725        454156068        454123787        454092123
       454059684        454028051        453997231        453966582       
453935546        453906695        453875411        453844904        452955552   
    443363981        443237896      454345943        454315144        454285131
       454253592        454221060        454187733        454156076       
454123795        454092131        454059692        454028069        453997256   
    453966376        453935553        453906489        453875429       
453844912        452954654        443363221        443237904      454345950     
  454315151        454285149        454253634        454221078        454187758
       454156084        454123829        454092149        454059700       
454028077        453997264        453966384        453935561        453906497   
    453875445        453844698        452953995        443363262       
443237920      454345968        454315169        454285156        454253642     
  454221086        454187766        454156092        454123837        454092156
       454059718        454028085        453997272        453966392       
453935579        453906513        453875452        453844706        452953904   
    443363320        443238084      454345976        454315177        454285172
       454253667        454221102        454187774        454156100       
454123621        454092164        454059502        454028101        453997280   
    453966400        453935587        453906521        453875460       
453844714        452952856        443363338        443238100      454345828     
  454315201        454285198        454253683        454221110        454187782
       454156118        454123639        454092172        454059510       
454028119        453997298        453966418        453935397        453906554   
    453875478        453844722        452951403        443363361       
443238118      454345836        454315219        454285206        454253469     
  454221128        454187790        454156126        454123647        454092180
       454059536        454027913        453997082        453966426       
453935405        453906562        453875486        453844730        452943079   
    443363460        443238126      454345869        454315243        454285214
       454253477        454221136        454187808        454156134       
454123654        454092198        454059551        454027921        453997108   
    453966434        453935413        453906570        453875494       
453844748        452942915        443363536        443237524      454345877     
  454315037        454285024        454253485        454220948        454187816
       454156142        454123662        454092206        454059569       
454027939        453997116        453966442        453935421        453906588   
    453875288        453844755        452941016        443363544       
443237540      454345885        454315045        454285040        454253493     
  454220955        454187824        454156159        454123670        454092214
       454059577        454027947        453997124        453966459       
453935439        453906372        453875296        453844763        452940216   
    443362744        443237581      454345687        454315052        454285057
       454253501        454220963        454187618        454155946       
454123688        454092222        454059585        454027954        453997132   
    453966467        453935454        453906380        453875312       
453844771        452935935        443362819        443237649      454345695     
  454315060        454285065        454253527        454220989        454187634
       454155953        454123696        454092016        454059593       
454027962        453997140        453966475        453935462        453906398   
    453875320        453844789        452934888        443362934       
443237680      454345703        454315078        454285073        454253535     
  454221003        454187642        454155979        454123704        454092032
       454059403        454027970        453997157        453966269       
453935470        453906406        453875338        453844797        452930373   
    443362967        443237730      454345711        454315086        454285081
       454253543        454221029        454187667        454155987       
454123712        454092040        454059411        454027988        453997165   
    453966277        453935488        453906430        453875346       
453844581        452918287        443363072        443237805      454345729     
  454315094        454285099        454253550        454221037        454187691
       454155995        454123720        454092065        454059429       
454027996        453997173        453966285        453935272        453906455   
    453875353        453844607        452915796        443363130       
443237250      454345745        454315102        454285107        454253568     
  454220823        454187709        454156019        454123506        454092073
       454059437        454028010        453997181        453966301       
453935280        453906471        453875361        453844615        452913486   
    443363189        443237268      454345752        454315128        454285115
       454253352        454220831        454187717        454156027       
454123514        454092099        454059452        454027806        453996977   
    453966319        453935298        453906273        453875379       
453844623        452912959        443362421        443237318      454345760     
  454315136        454285123        454253360        454220849        454187501
       454156035        454123522        454092107        454059478       
454027814        453996985        453966335        453935306        453906281   
    453875189        453844631        452907025        443362496       
443237334      454345778        454314923        454284910        454253386     
  454220856        454187519        454156043        454123548        454091901
       454059486        454027822        453996993        453966350       
453935314        453906299        453875197        453844649        452904477   
    443362504        443237425   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454345786        454314931        454284936        454253394       
454220864        454187527        454155847        454123555        454091919   
    454059494        454027830        453997009        453966368       
453935322        453906307        453875205        453844656        452902240   
    443362520        443237458      454345794        454314949        454284969
       454253402        454220872        454187543        454155854       
454123563        454091927        454059270        454027855        453997017   
    453966152        453935330        453906315        453875239       
453844664        452901440        443362587        443236823      454345570     
  454314956        454284977        454253410        454220898        454187550
       454155862        454123571        454091935        454059288       
454027871        453997025        453966160        453935348        453906331   
    453875247        453844672        452900202        443362603       
443236864      454345588        454314964        454284985        454253444     
  454220906        454187568        454155870        454123597        454091943
       454059296        454027889        453997033        453966178       
453935363        453906349        453875254        453844680        452898810   
    443362678        443236872      454345604        454314972        454284993
       454253253        454220922        454187576        454155888       
454123613        454091950        454059304        454027897        453997041   
    453966186        453935371        453906356        453875262       
453844474        452891468        443362686        443236922      454345612     
  454314998        454285008        454253261        454220716        454187592
       454155896        454123399        454091968        454059312       
454027905        453997058        453966194        453935165        453906364   
    453875270        453844508        452890197        443362033       
443237011      454345620        454315003        454285016        454253279     
  454220740        454187600        454155904        454123407        454091984
       454059320        454027699        453997066        453966210       
453935173        453906158        453875064        453844516        452888415   
    443362116        443237045      454345638        454315011        454284811
       454253295        454220757        454187402        454155912       
454123415        454091992        454059346        454027707        453997074   
    453966228        453935181        453906166        453875080       
453844532        452887854        443362231        443237060      454345646     
  454315029        454284829        454253303        454220765        454187410
       454155920        454123423        454092008        454059379       
454027715        453996860        453966244        453935207        453906174   
    453875098        453844540        452886534        443362256       
443237177      454345653        454314824        454284845        454253311     
  454220773        454187428        454155938        454123449        454091786
       454059387        454027731        453996878        453966251       
453935215        453906182        453875106        453844557        452882715   
    443362330        443237201      454345661        454314832        454284852
       454253337        454220799        454187436        454155722       
454123464        454091794        454059163        454027749        453996886   
    453966046        453935223        453906190        453875114       
453844565        452881717        443361563        443237219      454345463     
  454314840        454284860        454253345        454220807        454187451
       454155730        454123480        454091802        454059171       
454027764        453996902        453966079        453935231        453906208   
    453875130        453844573        452879802        443361613       
443237243      454345471        454314857        454284878        454253139     
  454220609        454187469        454155748        454123282        454091810
       454059189        454027772        453996910        453966087       
453935249        453906216        453875155        453844367        452871932   
    443361654        443236443      454345489        454314865        454284886
       454253147        454220617        454187477        454155755       
454123290        454091836        454059197        454027780        453996928   
    453966095        453935256        453906224        453874950       
453844375        452871726        443361696        443236484      454345497     
  454314873        454284902        454253154        454220633        454187485
       454155763        454123316        454091844        454059205       
454027798        453996944        453966103        453935264        453906059   
    453874968        453844383        452870322        443361753       
443236534      454345505        454314881        454284712        454253162     
  454220658        454187493        454155771        454123332        454091851
       454059213        454027582        453996753        453966111       
453935058        453906083        453874976        453844391        452869936   
    443361845        443236609      454345513        454314899        454284738
       454253170        454220666        454187279        454155789       
454123340        454091869        454059221        454027590        453996779   
    453966129        453935066        453906091        453874984       
453844409        452869217        443361878        443236625      454345521     
  454314907        454284746        454253188        454220674        454187287
       454155797        454123357        454091877        454059239       
454027608        453996787        453966137        453935074        453906109   
    453874992        453844417        452868458        443362025       
443236633      454345547        454314915        454284753        454253196     
  454220682        454187303        454155805        454123365        454091885
       454059247        454027616        453996795        453965949       
453935082        453906117        453875007        453844425        452866437   
    443361126        443236765      454345554        454314709        454284761
       454253204        454220690        454187337        454155813       
454123373        454091893        454059254        454027624        453996803   
    453965964        453935090        453906125        453875015       
453844441        452866130        443361142        443235866      454345562     
  454314717        454284787        454253212        454220708        454187345
       454155821        454123381        454091679        454059262       
454027640        453996811        453965980        453935108        453906133   
    453875031        453844458        452862279        443361209       
443235874      454345356        454314725        454284589        454253220     
  454220492        454187352        454155615        454123175        454091687
       454059056        454027665        453996829        453965998       
453935116        453906141        453875049        453844466        452860265   
    443361258        443235908      454345372        454314733        454284597
       454253238        454220500        454187360        454155623       
454123183        454091695        454059064        454027673        453996837   
    453966012        453935124        453905937        453874836       
453844243        452855943        443361365        443235916      454345380     
  454314741        454284605        454253048        454220518        454187378
       454155631        454123191        454091703        454059072       
454027475        453996845        453966020        453935132        453905960   
    453874844        453844250        452855018        443361399       
443236005      454345398        454314758        454284613        454253055     
  454220526        454187386        454155649        454123209        454091711
       454059080        454027483        453996852        453966038       
453935140        453905978        453874851        453844276        452849086   
    443361415        443236047      454345414        454314766        454284621
       454253063        454220534        454187170        454155656       
454123217        454091737        454059098        454027491        453996647   
    453965824        453935157        453905986        453874869       
453844284        452842339        443361456        443236054      454345422     
  454314774        454284639        454253071        454220542        454187188
       454155664        454123225        454091745        454059106       
454027509        453996654        453965840        453934937        453905994   
    453874885        453844292        452840549        443361472       
443236062      454345430        454314782        454284647        454253105     
  454220559        454187196        454155672        454123233        454091752
       454059114        454027517        453996662        453965857       
453934952        453906000        453874901        453844300        452835655   
    443361514        443236302      454345448        454314790        454284654
       454253113        454220567        454187204        454155680       
454123258        454091760        454059122        454027525        453996670   
    453965873        453934960        453906018        453874919       
453844326        452835051        443360805        443235379      454345455     
  454314808        454284670        454253121        454220575        454187212
       454155698        454123274        454091778        454059130       
454027533        453996688        453965881        453934986        453906034   
    453874927        453844342        452832835        443360862       
443235387      454345240        454314584        454284688        454252883     
  454220591        454187238        454155706        454123050        454091562
       454059148        454027541        453996696        453965899       
453934994        453905812        453874935        453844359        452828155   
    443360953        443235437      454345257        454314600        454284472
       454252891        454220385        454187253        454155714       
454123068        454091570        454059155        454027558        453996712   
    453965907        453935009        453905820        453874943       
453844136        452824550        443360979        443235767      454345265     
  454314618        454284480        454252909        454220393        454187261
       454155508        454123076        454091588        454058942       
454027566        453996738        453965915        453935025        453905846   
    453874711        453844144        452816846        443360987       
443235817      454345273        454314626        454284530        454252917     
  454220401        454187055        454155516        454123092        454091596
       454058959        454027574        453996746        453965923       
453935033        453905853        453874729        453844169        452815582   
    443360995        443235841      454345281        454314634        454284555
       454252933        454220427        454187063        454155524       
454123118        454091612        454058967        454027368        453996522   
    453965717        453935041        453905861        453874737       
453844177        452811540        443361001        443235858      454345299     
  454314675        454284571        454252941        454220435        454187089
       454155532        454123126        454091620        454058975       
454027392        453996530        453965725        453934820        453905879   
    453874745        453844193        452807217        443361043       
443234976      454345307        454314683        454284357        454252974     
  454220450        454187097        454155540        454123134        454091638
       454058983        454027400        453996555        453965733       
453934838        453905887        453874752        453844201        452803737   
    443361050        443235064      454345315        454314691        454284365
       454252982        454220476        454187105        454155557       
454123142        454091653        454058991        454027418        453996589   
    453965741        453934846        453905895        453874760       
453844219        452802507        443361092        443235130      454345331     
  454314485        454284373        454252990        454220484        454187113
       454155565        454122946        454091661        454059007       
454027426        453996597        453965758        453934853        453905903   
    453874778        453844227        452799414        443360573       
443235155      454345349        454314493        454284381        454252776     
  454220278        454187121        454155573        454122953        454091455
       454059015        454027434        453996605        453965766       
453934861        453905911        453874786        453844235        452792526   
    443360714        443235163      454345133        454314501        454284399
       454252784        454220286        454187139        454155581       
454122961        454091463        454059023        454027442        453996613   
    453965774        453934895        453905713        453874810       
453844029        452788433        443360755        443235262      454345141     
  454314527        454284415        454252800        454220294        454186941
       454155599        454122979        454091471        454058835       
454027459        453996621        453965790        453934903        453905721   
    453874828        453844037        452787724        443360276       
443235312      454345158        454314535        454284423        454252834     
  454220302        454186974        454155607        454122995        454091505
       454058843        454027467        453996639        453965808       
453934911        453905739        453874620        453844052        452782584   
    443360292        443235338      454345166        454314543        454284431
       454252842        454220310        454186990        454155391       
454123019        454091513        454058850        454027251        453996415   
    453965816        453934713        453905762        453874646       
453844078        452781461        443360300        443234505      454345174     
  454314550        454284449        454252875        454220336        454187006
       454155409        454123035        454091554        454058868       
454027269        453996431        453965600        453934721        453905770   
    453874653        453844086        452772627        443360375       
443234513      454345182        454314568        454284456        454252644     
  454220344        454187014        454155417        454123043        454091349
       454058892        454027277        453996449        453965618       
453934739        453905788        453874661        453844094        452772635   
    443360425        443234729      454345190        454314576        454284464
       454252651        454220377        454187022        454155425       
454122839        454091380        454058900        454027285        453996456   
    453965626        453934747        453905580        453874679       
453844102        452770563        443360482        443234778      454345208     
  454314360        454284241        454252669        454220161        454187030
       454155433        454122847        454091398        454058918       
454027293        453996464        453965634        453934754        453905598   
    453874695        453844110        452770423        443360490       
443234877      454345216        454314378        454284258        454252685     
  454220179        454186834        454155441        454122854        454091406
       454058926        454027301        453996472        453965642       
453934762        453905606        453874489        453844128        452768518   
    443359625        443234885      454345224        454314386        454284266
       454252693        454220195        454186842        454155458       
454122862        454091414        454058736        454027327        453996480   
    453965659        453934770        453905622        453874497       
453843922        452768013        443359633        443234901      454345232     
  454314394        454284274        454252701        454220203        454186859
       454155466        454122870        454091422        454058744       
454027335        453996498        453965667        453934788        453905630   
    453874513        453843930        452767338        443359641       
443234919      454345018        454314410        454284282        454252719     
  454220211        454186867        454155474        454122888        454091430
       454058751        454027343        453996506        453965675       
453934796        453905648        453874521        453843948        452765761   
    443359682        443234927      454345026        454314428        454284290
       454252735        454220229        454186875        454155482       
454122904        454091448        454058769        454027350        453996308   
    453965683        453934804        453905655        453874539       
453843955        452763733        443359781        443234018      454345034     
  454314436        454284316        454252743        454220237        454186883
       454155490        454122912        454091232        454058785       
454027137        453996316        453965691        453934812        453905663   
    453874547        453843963        452763295        443359799       
443234117      454345042        454314444        454284324        454252560     
  454220245        454186891        454155284        454122920        454091240
       454058793        454027145        453996332        453965709       
453934606        453905671        453874554        453843971        452762206   
    443359831        443234141      454345059        454314451        454284332
       454252578        454220252        454186909        454155292       
454122938        454091257        454058801        454027160        453996357   
    453965493        453934614        453905473        453874562       
453843989        452761992        443359971        443234158      454345067     
  454314469        454284340        454252594        454220260        454186925
       454155318        454122714        454091265        454058819       
454027178        453996365        453965501        453934622        453905481   
    453874570        453843997        452756307        443360029       
443234174      454345075        454314253        454284134        454252602     
  454220047        454186933        454155334        454122722        454091273
       454058827        454027186        453996373        453965519       
453934630        453905499        453874588        453844003        452748635   
    443359369        443234182      454345083        454314261        454284142
       454252610        454220054        454186719        454155342       
454122730        454091281        454058611        454027194        453996381   
    453965527        453934648        453905507        453874596       
453844011        452748189        443359401        443234364      454345109     
  454314279        454284159        454252628        454220062        454186735
       454155359        454122748        454091307        454058637       
454027202        453996399        453965543        453934655        453905515   
    453874380        453843807        452746233        443359419       
443234471      454345117        454314287        454284167        454252636     
  454220088        454186750        454155367        454122755        454091315
       454058645        454027228        453996407        453965550       
453934663        453905523        453874406        453843815        452745961   
    443359450        443233721      454345125        454314295        454284175
       454252420        454220096        454186768        454155375       
454122789        454091323        454058652        454027236        453996191   
    453965568        453934671        453905531        453874422       
453843823        452744469        443359542        443233747      454344904     
  454314303        454284183        454252438        454220104        454186776
       454155383        454122797        454091331        454058678       
454027244        453996209        453965576        453934689        453905549   
    453874430        453843831        452743867        443359559       
443233788      454344920        454314311        454284209        454252446     
  454220112        454186784        454155177        454122813        454091125
       454058686        454027020        453996217        453965584       
453934697        453905556        453874448        453843849        452743610   
    443359583        443233838      454344938        454314329        454284217
       454252453        454220120        454186792        454155185       
454122821        454091133        454058694        454027038        453996241   
    453965592        453934705        453905564        453874455       
453843856        452743305        443358940        443233879      454344946     
  454314337        454284225        454252461        454220138        454186800
       454155193        454122615        454091141        454058702       
454027046        453996274        453965394        453934499        453905572   
    453874463        453843864        452739410        443358981       
443233952      454344953        454314345        454284233        454252479     
  454219932        454186818        454155201        454122623        454091158
       454058710        454027053        453996282        453965402       
453934507        453905366        453874471        453843872        452734452   
    443359120        443233960      454344961        454314352        454284027
       454252487        454219940        454186826        454155219       
454122631        454091166        454058504        454027061        453996290   
    453965410        453934515        453905374        453874257       
453843880        452732605        443359146        443233994      454344979     
  454314147        454284035        454252503        454219999        454186602
       454155227        454122656        454091174        454058512       
454027079        453996084        453965428        453934523        453905382   
    453874265        453843898        452731698        443359153       
443233259      454344987        454314154        454284043        454252511     
  454220013        454186610        454155235        454122664        454091182
       454058520        454027087        453996092        453965436       
453934531        453905408        453874273        453843682        452731615   
    443359211        443233291      454344995        454314162        454284050
       454252313        454220021        454186628        454155243       
454122672        454091190        454058538        454027095        453996100   
    453965444        453934549        453905416        453874281       
453843690        452731490        443359286        443233358      454345000     
  454314188        454284100        454252321        454220039        454186636
       454155250        454122680        454091208        454058553       
454027103        453996118        453965451        453934556        453905424   
    453874307        453843708        452730229        443359336       
443233408      454344797        454314196        454284118        454252339     
  454219825        454186644        454155268        454122698        454091216
       454058561        454027111        453996134        453965469       
453934564        453905440        453874323        453843716        452724784   
    443358460        443233424   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454344805        454314212        454284126        454252347       
454219841        454186651        454155276        454122706        454091224   
    454058579        454027129        453996142        453965477       
453934382        453905465        453874331        453843732        452723257   
    443358478        443233440      454344813        454314220        454283912
       454252362        454219866        454186669        454155052       
454122508        454091018        454058595        454026915        453996167   
    453965279        453934390        453905234        453874349       
453843757        452723109        443358668        443233473      454344821     
  454314246        454283920        454252388        454219874        454186677
       454155060        454122516        454091026        454058603       
454026923        453996175        453965287        453934408        453905242   
    453874158        453843765        452718711        443358775       
443233499      454344854        454314030        454283938        454252396     
  454219882        454186685        454155078        454122524        454091034
       454058413        454026931        453996183        453965295       
453934416        453905259        453874166        453843773        452715618   
    443358809        443233531      454344862        454314048        454283946
       454252404        454219908        454186693        454155086       
454122532        454091042        454058421        454026949        453995987   
    453965311        453934424        453905267        453874174       
453843781        452708241        443358825        443232913      454344870     
  454314055        454283953        454252412        454219916        454186701
       454155110        454122540        454091059        454058439       
454026956        453995995        453965329        453934432        453905275   
    453874182        453843583        452705643        443358932       
443232962      454344888        454314063        454283979        454252206     
  454219924        454186495        454155128        454122573        454091067
       454058454        454026964        453996001        453965345       
453934440        453905283        453874190        453843591        452703218   
    443357967        443232970      454344896        454314071        454283987
       454252214        454219718        454186511        454155136       
454122599        454091075        454058462        454026998        453996019   
    453965352        453934465        453905309        453874216       
453843609        452700131        443358049        443233036      454344672     
  454314097        454283995        454252222        454219726        454186529
       454155144        454122383        454091083        454058470       
454027004        453996027        453965360        453934473        453905317   
    453874224        453843617        452699853        443358056       
443233069      454344680        454314113        454284001        454252248     
  454219734        454186537        454155169        454122391        454091091
       454058488        454027012        453996043        453965378       
453934481        453905325        453874232        453843625        452693641   
    443358189        443233143      454344698        454314121        454284019
       454252263        454219742        454186545        454154949       
454122409        454091109        454058496        454026808        453996050   
    453965188        453934267        453905341        453874240       
453843633        452685233        443358197        443233168      454344706     
  454314139        454283805        454252271        454219759        454186586
       454154956        454122417        454091117        454058306       
454026816        453996076        453965196        453934275        453905119   
    453874034        453843641        452680531        443358304       
443232509      454344714        454313925        454283813        454252289     
  454219767        454186388        454154964        454122425        454090911
       454058322        454026832        453995862        453965204       
453934291        453905127        453874042        453843658        452677669   
    443358338        443232517      454344722        454313941        454283821
       454252305        454219775        454186396        454154972       
454122433        454090929        454058330        454026840        453995870   
    453965212        453934309        453905143        453874059       
453843666        452673197        443358429        443232616      454344730     
  454313958        454283839        454252107        454219783        454186404
       454154980        454122441        454090960        454058348       
454026857        453995888        453965220        453934317        453905150   
    453874067        453843674        452670680        443357553       
443232673      454344755        454313966        454283847        454252115     
  454219791        454186412        454155003        454122458        454090978
       454058355        454026865        453995896        453965238       
453934325        453905168        453874075        453843468        452656515   
    443357587        443232699      454344763        454313974        454283854
       454252123        454219809        454186420        454155029       
454122474        454090986        454058363        454026873        453995904   
    453965246        453934341        453905184        453874083       
453843476        452655764        443357595        443232707      454344771     
  454313982        454283870        454252131        454219817        454186446
       454155037        454122482        454090994        454058371       
454026881        453995912        453965253        453934358        453905192   
    453874109        453843492        452652985        443357629       
443232731      454344789        454313990        454283888        454252149     
  454219601        454186453        454155045        454122276        454091000
       454058181        454026691        453995920        453965261       
453934366        453905218        453874117        453843500        452648801   
    443357710        443232830      454344565        454314006        454283896
       454252156        454219619        454186461        454154832       
454122284        454090796        454058199        454026709        453995938   
    453965055        453934150        453905226        453874125       
453843518        452619737        443357728        443232046      454344573     
  454314014        454283904        454252172        454219627        454186479
       454154857        454122292        454090804        454058207       
454026725        453995946        453965063        453934168        453905002   
    453874133        453843526        452614837        443357744       
443232061      454344599        454313800        454283698        454252180     
  454219635        454186487        454154881        454122300        454090812
       454058231        454026733        453995953        453965071       
453934176        453905010        453873929        453843534        452614365   
    443357793        443232079      454344607        454313818        454283706
       454252198        454219643        454186271        454154899       
454122318        454090838        454058256        454026741        453995961   
    453965097        453934184        453905028        453873945       
453843542        452609399        443357876        443232202      454344615     
  454313826        454283714        454251984        454219650        454186289
       454154907        454122326        454090846        454058264       
454026758        453995755        453965105        453934192        453905036   
    453873952        453843559        452599509        443357157       
443232368      454344623        454313834        454283722        454251992     
  454219668        454186305        454154915        454122334        454090853
       454058272        454026766        453995763        453965113       
453934226        453905044        453873960        453843567        452597867   
    443357249        443232400      454344656        454313842        454283730
       454252008        454219676        454186313        454154923       
454122342        454090861        454058041        454026782        453995771   
    453965139        453934234        453905069        453873978       
453843351        452597081        443357256        443231642      454344458     
  454313859        454283755        454252016        454219684        454186321
       454154931        454122359        454090879        454058058       
454026790        453995789        453965147        453934242        453905077   
    453873986        453843369        452588296        443357264       
443231659      454344466        454313867        454283763        454252032     
  454219692        454186339        454154741        454122367        454090887
       454058066        454026584        453995805        453964942       
453934044        453905085        453873994        453843377        452587355   
    443357330        443231691      454344474        454313875        454283771
       454252040        454219700        454186347        454154758       
454122375        454090895        454058074        454026592        453995813   
    453964959        453934051        453905093        453874000       
453843385        452584733        443357363        443231725      454344508     
  454313883        454283789        454252057        454219494        454186354
       454154766        454122169        454090689        454058082       
454026600        453995821        453964967        453934069        453905101   
    453874018        453843393        452583420        443357389       
443231790      454344516        454313909        454283797        454252065     
  454219510        454186362        454154774        454122177        454090705
       454058090        454026618        453995847        453964983       
453934077        453904898        453874026        453843401        452577166   
    443357462        443231808      454344524        454313701        454283581
       454252073        454219528        454186370        454154790       
454122185        454090721        454058108        454026626        453995854   
    453964991        453934085        453904906        453873812       
453843419        452572266        443357496        443231857      454344532     
  454313719        454283607        454252081        454219536        454186172
       454154808        454122193        454090739        454058116       
454026634        453995649        453965006        453934101        453904914   
    453873820        453843435        452566581        443357504       
443232004      454344540        454313727        454283615        454251869     
  454219551        454186198        454154816        454122201        454090747
       454058140        454026642        453995656        453965014       
453934119        453904922        453873838        453843443        452561517   
    443356720        443231394      454344557        454313735        454283623
       454251885        454219569        454186206        454154618       
454122219        454090754        454058157        454026659        453995664   
    453965022        453933921        453904948        453873846       
453843245        452554397        443356787        443231428      454344342     
  454313743        454283631        454251901        454219585        454186214
       454154634        454122227        454090762        454058165       
454026683        453995672        453965030        453933939        453904955   
    453873853        453843252        452553811        443356894       
443231444      454344359        454313750        454283649        454251919     
  454219593        454186222        454154642        454122243        454090770
       454057944        454026477        453995680        453965048       
453933947        453904963        453873879        453843260        452553621   
    443356902        443231451      454344367        454313768        454283656
       454251927        454219387        454186230        454154659       
454122268        454090788        454057951        454026485        453995706   
    453964835        453933954        453904971        453873887       
453843278        452550791        443357025        443231535      454344375     
  454313792        454283672        454251935        454219395        454186248
       454154667        454122052        454090564        454057969       
454026493        453995722        453964850        453933970        453904989   
    453873895        453843286        452527427        443357033       
443231550      454344383        454313586        454283680        454251950     
  454219403        454186263        454154675        454122060        454090580
       454057977        454026501        453995730        453964868       
453933988        453904807        453873903        453843294        452506553   
    443357090        443231576      454344391        454313602        454283474
       454251968        454219411        454186057        454154683       
454122078        454090598        454057985        454026519        453995748   
    453964876        453933996        453904815        453873911       
453843302        452499288        443357108        443231618      454344409     
  454313610        454283482        454251976        454219429        454186065
       454154691        454122086        454090614        454058009       
454026527        453995532        453964884        453934002        453904823   
    453873705        453843310        452495310        443357132       
443231071      454344417        454313628        454283490        454251752     
  454219437        454186073        454154709        454122094        454090630
       454058017        454026535        453995557        453964892       
453934010        453904831        453873713        453843328        452495187   
    443356126        443231089      454344425        454313644        454283508
       454251760        454219445        454186099        454154717       
454122102        454090648        454058025        454026543        453995565   
    453964900        453934028        453904856        453873721       
453843336        452486095        443356209        443231097      454344433     
  454313651        454283516        454251778        454219452        454186123
       454154501        454122110        454090663        454058033       
454026550        453995573        453964918        453934036        453904880   
    453873739        453843344        452469257        443356217       
443231113      454344441        454313669        454283524        454251786     
  454219460        454186131        454154519        454122136        454090671
       454057837        454026568        453995581        453964926       
453933806        453904666        453873747        453843138        452460025   
    443356290        443231188      454344235        454313677        454283532
       454251802        454219478        454186149        454154527       
454122144        454090457        454057845        454026576        453995599   
    453964934        453933822        453904674        453873762       
453843146        452457534        443356563        443231204      454344243     
  454313685        454283540        454251810        454219486        454186156
       454154543        454122151        454090465        454057852       
454026378        453995607        453964728        453933830        453904682   
    453873770        453843153        452446701        443356597       
443231261      454344250        454313479        454283557        454251828     
  454219270        454185943        454154550        454121948        454090481
       454057860        454026386        453995615        453964736       
453933848        453904690        453873788        453843161        452445778   
    443356688        443230578      454344268        454313487        454283565
       454251836        454219288        454185950        454154576       
454121955        454090499        454057878        454026394        453995623   
    453964744        453933855        453904716        453873796       
453843187        452445059        443355847        443230610      454344284     
  454313503        454283573        454251844        454219296        454185968
       454154584        454121963        454090507        454057886       
454026402        453995631        453964751        453933889        453904724   
    453873580        453843195        452444854        443355854       
443230685      454344292        454313511        454283367        454251851     
  454219304        454185976        454154592        454121971        454090515
       454057894        454026410        453995425        453964769       
453933897        453904732        453873606        453843203        452442692   
    443355870        443230883      454344300        454313529        454283375
       454251646        454219312        454185984        454154402       
454121989        454090523        454057902        454026428        453995433   
    453964777        453933905        453904740        453873630       
453843211        452433402        443355896        443230891      454344326     
  454313537        454283383        454251653        454219320        454185992
       454154410        454122003        454090531        454057910       
454026436        453995441        453964785        453933913        453904757   
    453873648        453843229        452432073        443355953       
443230925      454344334        454313552        454283391        454251661     
  454219338        454186008        454154428        454122011        454090549
       454057928        454026444        453995458        453964793       
453933707        453904765        453873655        453843237        452427248   
    443356068        443230941      454344128        454313560        454283409
       454251679        454219346        454186016        454154436       
454122029        454090556        454057712        454026469        453995466   
    453964801        453933715        453904534        453873663       
453843047        452419187        443355532        443230966      454344144     
  454313578        454283433        454251687        454219353        454186024
       454154444        454122037        454090341        454057720       
454026253        453995474        453964819        453933723        453904542   
    453873671        453843054        452415672        443355581       
443230974      454344151        454313370        454283441        454251695     
  454219361        454186032        454154451        454122045        454090366
       454057738        454026261        453995482        453964827       
453933731        453904559        453873689        453843062        452409048   
    443355607        443230982      454344169        454313388        454283458
       454251703        454219379        454186040        454154469       
454121831        454090374        454057746        454026287        453995490   
    453964611        453933749        453904575        453873697       
453843070        452399363        443355649        443230289      454344177     
  454313396        454283466        454251711        454219163        454185836
       454154485        454121849        454090382        454057753       
454026303        453995524        453964629        453933756        453904583   
    453873473        453843088        452398688        443355706       
443230347      454344185        454313404        454283268        454251729     
  454219171        454185844        454154493        454121856        454090390
       454057761        454026311        453995326        453964637       
453933764        453904591        453873481        453843096        452397557   
    443355755        443230479      454344193        454313412        454283276
       454251737        454219189        454185869        454154295       
454121864        454090408        454057779        454026329        453995334   
    453964645        453933798        453904609        453873499       
453843112        452397268        443355763        443230503      454344201     
  454313420        454283300        454251745        454219197        454185877
       454154303        454121872        454090416        454057787       
454026337        453995342        453964652        453933582        453904625   
    453873507        453842916        452390958        443355110       
443230545      454344219        454313446        454283318        454251539     
  454219205        454185885        454154329        454121880        454090424
       454057795        454026345        453995359        453964660       
453933590        453904633        453873515        453842932        452385321   
    443355136        443230560      454344227        454313453        454283359
       454251547        454219239        454185893        454154345       
454121898        454090432        454057803        454026352        453995367   
    453964678        453933608        453904658        453873523       
453842957        452384613        443355292        443229679      454344011     
  454313461        454283144        454251554        454219247        454185919
       454154352        454121906        454090440        454057811       
454026147        453995375        453964686        453933673        453904427   
    453873531        453842981        452373160        443355318       
443229703      454344029        454313255        454283151        454251562     
  454219254        454185927        454154360        454121922        454090234
       454057605        454026154        453995417        453964694       
453933681        453904443        453873556        453843005        452369549   
    443355375        443229828      454344037        454313263        454283169
       454251570        454219262        454185935        454154378       
454121930        454090242        454057613        454026162        453995201   
    453964702        453933475        453904450        453873564       
453842791        452365158        443355383        443229877      454344045     
  454313289        454283177        454251588        454219049        454185737
       454154386        454121724        454090259        454057621       
454026188        453995235        453964710        453933483        453904476   
    453873572        453842809        452328255        443355433       
443229919      454344078        454313305        454283185        454251596     
  454219064        454185745        454154188        454121732        454090267
       454057639        454026204        453995243        453964504       
453933491        453904492        453873358        453842817        452328180   
    443355508        443229927      454344086        454313321        454283193
       454251604        454219080        454185752        454154196       
454121740        454090275        454057647        454026212        453995250   
    453964512        453933509        453904500        453873366       
453842825        452326945        443354733        443229950      454344094     
  454313339        454283201        454251612        454219106        454185760
       454154212        454121757        454090309        454057654       
454026246        453995268        453964520        453933517        453904526   
    453873374        453842833        452317746        443354782       
443230008      454344102        454313347        454283219        454251638     
  454219114        454185778        454154220        454121765        454090317
       454057662        454026030        453995276        453964538       
453933541        453904310        453873382        453842841        452312861   
    443354808        443230040   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454344110        454313149        454283227        454251422       
454219122        454185786        454154238        454121773        454090325   
    454057688        454026048        453995284        453964546       
453933566        453904328        453873390        453842858        452308208   
    443354907        443230198      454343906        454313156        454283243
       454251455        454219130        454185802        454154246       
454121799        454090333        454057696        454026055        453995292   
    453964553        453933574        453904336        453873408       
453842866        452295538        443354915        443229026      454343914     
  454313164        454283037        454251463        454219155        454185810
       454154253        454121807        454090135        454057704       
454026063        453995300        453964579        453933368        453904344   
    453873416        453842882        452293764        443354964       
443229075      454343922        454313172        454283060        454251471     
  454218926        454185828        454154261        454121815        454090143
       454057498        454026071        453995094        453964587       
453933376        453904369        453873424        453842684        452288863   
    443354972        443229083      454343930        454313180        454283086
       454251489        454218934        454185612        454154063       
454121823        454090150        454057506        454026089        453995102   
    453964595        453933384        453904377        453873432       
453842692        452281355        443355037        443229109      454343948     
  454313206        454283094        454251497        454218959        454185620
       454154071        454121625        454090200        454057514       
454026097        453995128        453964603        453933392        453904385   
    453873440        453842700        452278161        443355086       
443229133      454343955        454313214        454283102        454251505     
  454218967        454185646        454154097        454121641        454090218
       454057522        454026105        453995136        453964397       
453933400        453904393        453873457        453842726        452277999   
    443354485        443229257      454343963        454313230        454283110
       454251521        454218983        454185653        454154105       
454121658        454090226        454057530        454026113        453995151   
    453964413        453933418        453904401        453873242       
453842734        452276553        443354501        443229349      454343971     
  454313248        454282922        454251315        454218991        454185703
       454154113        454121666        454090010        454057548       
454026121        453995169        453964439        453933426        453904419   
    453873259        453842742        452272594        443354519       
443229505      454343989        454313032        454282930        454251323     
  454219007        454185505        454154139        454121674        454090028
       454057555        454026139        453995177        453964447       
453933434        453904203        453873267        453842759        452271422   
    443354543        443229612      454343997        454313040        454282948
       454251331        454219015        454185513        454154147       
454121682        454090036        454057571        454025941        453995185   
    453964454        453933442        453904211        453873283       
453842767        452268006        443354568        443228689      454344003     
  454313057        454282955        454251349        454219023        454185521
       454154154        454121690        454090044        454057589       
454025958        453995193        453964462        453933459        453904229   
    453873291        453842775        452264070        443354634       
443228697      454343799        454313065        454282963        454251356     
  454219031        454185554        454154162        454121708        454090051
       454057597        454025966        453994980        453964470       
453933251        453904237        453873309        453842783        452255326   
    443354675        443228713      454343807        454313073        454282971
       454251364        454218819        454185562        454153966       
454121716        454090069        454057381        454025974        453994998   
    453964488        453933269        453904245        453873317       
453842569        452249907        443354683        443228762      454343815     
  454313081        454282997        454251372        454218827        454185570
       454153974        454121500        454090085        454057399       
454025982        453995003        453964496        453933277        453904260   
    453873325        453842577        452238462        443354691       
443228788      454343823        454313099        454283003        454251380     
  454218835        454185588        454153990        454121518        454090093
       454057407        454025990        453995011        453964280       
453933285        453904278        453873341        453842585        452234180   
    443354717        443228820      454343831        454313115        454283029
       454251398        454218843        454185596        454154006       
454121526        454090101        454057415        454026006        453995029   
    453964298        453933293        453904286        453873135       
453842601        452230238        443354063        443228903      454343849     
  454313123        454282807        454251406        454218868        454185604
       454154014        454121534        454090119        454057423       
454026014        453995037        453964314        453933301        453904294   
    453873143        453842619        452226756        443354105       
443228978      454343856        454313131        454282815        454251414     
  454218876        454185398        454154022        454121542        454089921
       454057431        454025818        453995045        453964322       
453933319        453904096        453873150        453842627        452220924   
    443354139        443228358      454343864        454312935        454282823
       454251208        454218918        454185414        454154030       
454121559        454089939        454057449        454025826        453995052   
    453964330        453933327        453904104        453873168       
453842635        452220189        443354238        443228366      454343872     
  454312943        454282831        454251216        454218710        454185422
       454154048        454121567        454089947        454057456       
454025834        453995060        453964348        453933335        453904120   
    453873176        453842643        452219249        443354360       
443228499      454343880        454312950        454282849        454251224     
  454218728        454185430        454154055        454121583        454089954
       454057464        454025842        453995078        453964363       
453933343        453904146        453873184        453842650        452218761   
    443354378        443228515      454343898        454312968        454282856
       454251232        454218736        454185448        454153842       
454121591        454089970        454057472        454025859        453995086   
    453964371        453933350        453904153        453873192       
453842668        452214786        443354386        443228572      454343682     
  454312976        454282864        454251240        454218769        454185455
       454153867        454121609        454089996        454057480       
454025867        453994873        453964173        453933145        453904161   
    453873200        453842676        452206006        443353636       
443228614      454343690        454312984        454282872        454251257     
  454218777        454185489        454153883        454121401        454089798
       454057282        454025875        453994881        453964181       
453933152        453904179        453873218        453842452        452197395   
    443353644        443228655      454343708        454312992        454282880
       454251265        454218785        454185497        454153891       
454121427        454089806        454057290        454025891        453994899   
    453964199        453933160        453904195        453873226       
453842460        452179070        443353776        443228671      454343716     
  454313016        454282906        454251273        454218793        454185281
       454153917        454121435        454089814        454057308       
454025917        453994907        453964207        453933178        453903973   
    453873234        453842478        452178494        443353834       
443228077      454343740        454313024        454282690        454251281     
  454218595        454185299        454153925        454121443        454089822
       454057316        454025685        453994915        453964215       
453933186        453903981        453873028        453842486        452177827   
    443353875        443228085      454343757        454312810        454282708
       454251307        454218603        454185307        454153933       
454121450        454089848        454057332        454025693        453994923   
    453964223        453933194        453903999        453873036       
453842494        452176563        443353883        443228093      454343765     
  454312828        454282716        454251091        454218611        454185315
       454153735        454121468        454089855        454057340       
454025701        453994931        453964231        453933202        453904005   
    453873044        453842502        452171176        443353982       
443228143      454343773        454312836        454282724        454251109     
  454218629        454185323        454153776        454121476        454089863
       454057357        454025735        453994949        453964249       
453933210        453904013        453873051        453842510        452166325   
    443354006        443228226      454343781        454312844        454282732
       454251117        454218637        454185349        454153784       
454121484        454089871        454057365        454025743        453994956   
    453964256        453933228        453904039        453873069       
453842536        452159270        443353354        443228283      454343575     
  454312851        454282740        454251133        454218645        454185356
       454153792        454121492        454089897        454057373       
454025750        453994972        453964264        453933236        453904047   
    453873077        453842551        452150741        443353404       
443228309      454343583        454312869        454282757        454251158     
  454218652        454185364        454153800        454121286        454089681
       454057167        454025776        453994766        453964272       
453933038        453904054        453873085        453842346        452144926   
    443353446        443227657      454343591        454312877        454282765
       454251166        454218678        454185174        454153834       
454121294        454089707        454057183        454025784        453994774   
    453964066        453933046        453904062        453873093       
453842353        452144561        443353453        443227723      454343617     
  454312885        454282773        454251174        454218686        454185182
       454153628        454121302        454089715        454057191       
454025578        453994782        453964074        453933053        453904070   
    453873101        453842361        452141401        443353495       
443227764      454343625        454312901        454282781        454251182     
  454218694        454185190        454153636        454121310        454089723
       454057209        454025586        453994790        453964082       
453933061        453904088        453873119        453842379        452140916   
    443353529        443227772      454343633        454312919        454282799
       454251190        454218488        454185216        454153677       
454121328        454089731        454057217        454025594        453994808   
    453964108        453933079        453903866        453873127       
453842387        452140635        443353552        443227798      454343658     
  454312703        454282583        454250986        454218496        454185224
       454153685        454121344        454089749        454057225       
454025602        453994816        453964116        453933087        453903874   
    453872905        453842395        452130727        443353610       
443227814      454343666        454312711        454282591        454250994     
  454218504        454185232        454153693        454121351        454089756
       454057258        454025610        453994824        453964124       
453933095        453903882        453872913        453842403        452126329   
    443352950        443227855      454343468        454312729        454282609
       454251000        454218520        454185240        454153701       
454121369        454089764        454057266        454025628        453994832   
    453964132        453933103        453903890        453872921       
453842411        452126089        443352968        443228036      454343476     
  454312745        454282617        454251018        454218538        454185257
       454153719        454121385        454089772        454057050       
454025636        453994857        453964140        453933111        453903908   
    453872939        453842429        452120298        443352992       
443227319      454343484        454312752        454282625        454251026     
  454218546        454185265        454153727        454121179        454089780
       454057068        454025651        453994865        453964157       
453933129        453903916        453872947        453842437        452117013   
    443353032        443227327      454343500        454312760        454282633
       454251034        454218561        454185273        454153511       
454121187        454089574        454057076        454025461        453994642   
    453964165        453933137        453903924        453872954       
453842445        452095524        443353115        443227335      454343518     
  454312786        454282641        454251059        454218579        454185067
       454153537        454121195        454089582        454057084       
454025479        453994659        453963951        453932923        453903932   
    453872962        453842239        452089741        443353180       
443227426      454343526        454312794        454282658        454251067     
  454218587        454185075        454153545        454121203        454089590
       454057092        454025487        453994667        453963969       
453932949        453903940        453872988        453842247        452088602   
    443353206        443227459      454343542        454312802        454282666
       454251083        454218371        454185083        454153552       
454121211        454089608        454057126        454025503        453994675   
    453963977        453932956        453903965        453872996       
453842254        452088248        443353214        443227475      454343559     
  454312596        454282674        454250879        454218389        454185091
       454153560        454121229        454089624        454057142       
454025511        453994683        453963985        453932964        453903759   
    453873002        453842262        452085863        443353255       
443227491      454343351        454312604        454282682        454250887     
  454218397        454185109        454153586        454121245        454089632
       454057159        454025529        453994709        453963993       
453932980        453903767        453872798        453842270        452083157   
    443353297        443227509      454343369        454312612        454282476
       454250895        454218405        454185125        454153594       
454121252        454089640        454056946        454025537        453994717   
    453964009        453932998        453903775        453872806       
453842288        452081078        443352547        443227525      454343377     
  454312620        454282484        454250903        454218413        454185133
       454153602        454121260        454089657        454056961       
454025545        453994725        453964017        453933004        453903783   
    453872814        453842296        452068679        443352646       
443227574      454343385        454312646        454282492        454250911     
  454218421        454185141        454153388        454121278        454089665
       454056987        454025560        453994733        453964025       
453933012        453903809        453872822        453842304        452066525   
    443352653        443227038      454343393        454312653        454282518
       454250929        454218447        454185158        454153396       
454121062        454089673        454056995        454025347        453994741   
    453964033        453933020        453903817        453872830       
453842312        452062821        443352679        443227046      454343419     
  454312661        454282526        454250937        454218454        454185166
       454153412        454121070        454089467        454057001       
454025354        453994535        453964041        453932808        453903833   
    453872848        453842320        452055320        443352810       
443227079      454343427        454312687        454282534        454250952     
  454218462        454184953        454153420        454121088        454089475
       454057019        454025362        453994543        453964058       
453932816        453903841        453872863        453842338        452055346   
    443352885        443227103      454343435        454312695        454282542
       454250960        454218470        454184961        454153438       
454121096        454089483        454057035        454025370        453994568   
    453963845        453932824        453903858        453872871       
453842122        452049752        443352935        443227129      454343443     
  454312497        454282559        454250978        454218264        454184987
       454153446        454121104        454089491        454056821       
454025396        453994592        453963852        453932832        453903643   
    453872889        453842130        452048929        443352125       
443227178      454343450        454312505        454282567        454250762     
  454218280        454185000        454153453        454121112        454089509
       454056839        454025404        453994600        453963860       
453932840        453903650        453872681        453842148        452046386   
    443352141        443227194      454343245        454312513        454282575
       454250770        454218298        454185018        454153479       
454121120        454089517        454056847        454025420        453994618   
    453963878        453932857        453903668        453872699       
453842155        452044720        443352257        443227202      454343252     
  454312521        454282369        454250788        454218314        454185026
       454153487        454121138        454089525        454056854       
454025438        453994626        453963894        453932899        453903676   
    453872707        453842163        452036650        443352364       
443227285      454343260        454312539        454282377        454250796     
  454218322        454185034        454153495        454121146        454089533
       454056862        454025453        453994634        453963902       
453932907        453903684        453872715        453842189        452032154   
    443352463        443227301      454343278        454312562        454282385
       454250804        454218330        454185042        454153271       
454121153        454089541        454056888        454025230        453994436   
    453963910        453932915        453903700        453872731       
453842197        452023641        443352471        443226659      454343286     
  454312570        454282393        454250812        454218348        454184847
       454153289        454121161        454089558        454056896       
454025248        453994451        453963928        453932691        453903718   
    453872749        453842205        452022130        443351754       
443226667      454343294        454312588        454282401        454250820     
  454218363        454184862        454153339        454120957        454089350
       454056904        454025255        453994469        453963936       
453932709        453903726        453872756        453842221        452021462   
    443351770        443226675      454343302        454312364        454282419
       454250838        454218140        454184870        454153347       
454120965        454089368        454056920        454025263        453994477   
    453963944        453932717        453903734        453872764       
453842015        452020365        443351853        443226683      454343310     
  454312372        454282427        454250846        454218157        454184896
       454153354        454120973        454089376        454056938       
454025271        453994493        453963738        453932725        453903742   
    453872772        453842031        452019888        443351895       
443226824      454343328        454312380        454282435        454250853     
  454218165        454184904        454153362        454120981        454089384
       454056722        454025289        453994501        453963746       
453932733        453903528        453872780        453842049        452019060   
    443351978        443226857      454343336        454312398        454282443
       454250861        454218173        454184912        454153370       
454120999        454089418        454056730        454025297        453994527   
    453963753        453932741        453903536        453872574       
453842056        452005564        443352034        443226972      454343344     
  454312406        454282450        454250655        454218181        454184920
       454153172        454121005        454089426        454056763       
454025305        453994303        453963761        453932758        453903544   
    453872582        453842064        451999999        443352059       
443226980      454343146        454312422        454282468        454250663     
  454218199        454184938        454153180        454121013        454089434
       454056771        454025313        453994311        453963779       
453932766        453903551        453872608        453842072        451999890   
    443352083        443226279      454343153        454312430        454282245
       454250671        454218215        454184946        454153198       
454121039        454089442        454056789        454025321        453994329   
    453963787        453932774        453903569        453872616       
453842080        451999759        443351390        443226303      454343161     
  454312448        454282252        454250689        454218223        454184722
       454153206        454121054        454089459        454056797       
454025339        453994337        453963795        453932782        453903577   
    453872624        453842098        451993216        443351416       
443226410      454343179        454312455        454282260        454250721     
  454218231        454184730        454153214        454120841        454089244
       454056607        454025123        453994352        453963803       
453932790        453903585        453872632        453842114        451986699   
    443351440        443226477   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454343187        454312463        454282286        454250739       
454218249        454184748        454153230        454120858        454089251   
    454056615        454025131        453994360        453963829       
453932584        453903601        453872640        453841900        451977524   
    443351457        443226501      454343195        454312471        454282302
       454250747        454218041        454184755        454153248       
454120866        454089269        454056623        454025149        453994378   
    453963837        453932592        453903619        453872657       
453841918        451976591        443351481        443226535      454343203     
  454312257        454282310        454250754        454218058        454184763
       454153255        454120874        454089285        454056631       
454025156        453994386        453963639        453932600        453903627   
    453872665        453841926        451971568        443351523       
443226618      454343211        454312273        454282336        454250549     
  454218066        454184771        454153263        454120882        454089319
       454056649        454025164        453994394        453963647       
453932618        453903411        453872673        453841934        451944573   
    443351598        443226626      454343229        454312281        454282344
       454250564        454218074        454184797        454153057       
454120890        454089327        454056656        454025172        453994402   
    453963654        453932626        453903437        453872467       
453841942        451943468        443351606        443225982      454343237     
  454312307        454282351        454250572        454218082        454184805
       454153065        454120916        454089335        454056664       
454025180        453994196        453963662        453932634        453903452   
    453872475        453841959        451943310        443351655       
443226006      454343021        454312315        454282138        454250580     
  454218090        454184813        454153073        454120924        454089129
       454056672        454025198        453994204        453963688       
453932642        453903460        453872491        453841975        451941728   
    443351721        443226238      454343047        454312331        454282146
       454250606        454218108        454184821        454153081       
454120932        454089137        454056698        454025206        453994212   
    453963696        453932659        453903478        453872509       
453841983        451937189        443350954        443226253      454343054     
  454312349        454282153        454250622        454218116        454184615
       454153099        454120940        454089145        454056706       
454025222        453994220        453963704        453932667        453903486   
    453872517        453841991        451921787        443350970       
443225586      454343062        454312356        454282161        454250432     
  454218124        454184623        454153107        454120734        454089152
       454056490        454025016        453994238        453963712       
453932675        453903494        453872525        453842007        451916134   
    443351044        443225610      454343070        454312141        454282179
       454250440        454218132        454184631        454153115       
454120742        454089160        454056516        454025024        453994246   
    453963720        453932683        453903502        453872533       
453841777        451913073        443351051        443225701      454343096     
  454312158        454282187        454250457        454217928        454184656
       454153123        454120759        454089178        454056524       
454025032        453994253        453963522        453932477        453903288   
    453872541        453841785        451905806        443351093       
443225735      454343104        454312166        454282195        454250465     
  454217936        454184664        454153131        454120775        454089186
       454056532        454025040        453994261        453963530       
453932493        453903296        453872558        453841793        451903934   
    443351150        443225859      454343112        454312174        454282203
       454250473        454217944        454184680        454153149       
454120783        454089194        454056557        454025057        453994279   
    453963555        453932501        453903312        453872566       
453841801        451896203        443351234        443225909      454343120     
  454312190        454282211        454250481        454217969        454184698
       454152943        454120791        454089202        454056573       
454025073        453994287        453963563        453932519        453903320   
    453872350        453841819        451874721        443351283       
443225248      454342916        454312208        454282229        454250507     
  454217977        454184706        454152968        454120809        454089228
       454056599        454025081        453994295        453963571       
453932527        453903346        453872368        453841835        451873111   
    443351333        443225271      454342924        454312216        454282237
       454250523        454217985        454184714        454152976       
454120825        454089012        454056383        454025099        453994089   
    453963589        453932535        453903379        453872376       
453841843        451864896        443350657        443225321      454342932     
  454312224        454282021        454250317        454217993        454184524
       454152984        454120627        454089020        454056391       
454025107        453994097        453963597        453932543        453903387   
    453872392        453841850        451858617        443350715       
443225354      454342940        454312240        454282039        454250325     
  454218017        454184532        454152992        454120635        454089046
       454056409        454025115        453994105        453963605       
453932550        453903395        453872400        453841868        451858534   
    443350806        443225396      454342957        454312034        454282047
       454250333        454218025        454184540        454153008       
454120643        454089053        454056417        454024902        453994113   
    453963613        453932568        453903171        453872418       
453841892        451851778        443350830        443225420      454342965     
  454312042        454282062        454250341        454217811        454184557
       454153016        454120650        454089061        454056425       
454024910        453994121        453963399        453932576        453903189   
    453872426        453841660        451848097        443350855       
443225479      454342973        454312059        454282070        454250358     
  454217837        454184565        454153032        454120684        454089087
       454056433        454024928        453994139        453963415       
453932378        453903197        453872434        453841678        451835490   
    443350913        443225511      454342999        454312075        454282088
       454250374        454217845        454184573        454153040       
454120692        454089095        454056458        454024936        453994147   
    453963423        453932386        453903205        453872442       
453841686        451813836        443350939        443225578      454343005     
  454312091        454282096        454250382        454217852        454184581
       454152836        454120510        454089111        454056466       
454024944        453994154        453963431        453932394        453903213   
    453872459        453841702        451797955        443350384       
443224944      454343013        454312109        454282104        454250390     
  454217860        454184599        454152844        454120528        454088907
       454056276        454024951        453994188        453963449       
453932410        453903221        453872244        453841710        451795256   
    443350434        443224969      454342809        454312117        454282112
       454250408        454217878        454184607        454152851       
454120536        454088915        454056284        454024969        453993974   
    453963456        453932428        453903239        453872251       
453841728        451791222        443350491        443224985      454342817     
  454312125        454282120        454250424        454217886        454184409
       454152869        454120544        454088923        454056292       
454024977        453993982        453963464        453932444        453903247   
    453872269        453841736        451788038        443350509       
443224993      454342825        454312133        454281916        454250200     
  454217894        454184425        454152877        454120551        454088931
       454056300        454024985        453993990        453963472       
453932451        453903254        453872277        453841769        451783914   
    443350517        443225032      454342833        454311911        454281932
       454250218        454217902        454184433        454152885       
454120569        454088949        454056318        454025008        453994006   
    453963480        453932246        453903262        453872285       
453841553        451780811        443350525        443225057      454342858     
  454311937        454281940        454250226        454217910        454184458
       454152893        454120577        454088956        454056326       
454024795        453994022        453963498        453932253        453903270   
    453872293        453841561        451775449        443350574       
443225107      454342866        454311945        454281957        454250242     
  454217704        454184466        454152901        454120585        454088980
       454056334        454024803        453994030        453963506       
453932261        453903072        453872301        453841579        451772727   
    443350608        443225198      454342882        454311952        454281965
       454250259        454217712        454184474        454152919       
454120601        454088998        454056367        454024811        453994048   
    453963282        453932287        453903080        453872319       
453841587        451765945        443350079        443224407      454342908     
  454311960        454281973        454250267        454217720        454184482
       454152927        454120411        454089004        454056375       
454024829        453994055        453963290        450448725        453903098   
    453872335        453841595        451764567        443350103       
443224514      454342692        454311978        454281981        454250275     
  454217738        454184490        454152729        454120429        454088790
       454056169        454024837        453994063        453963308       
450444690        453903114        453872343        453841603        451755755   
    443350129        443224571      454342700        454311986        454281999
       454250283        454217746        454184284        454152737       
454120437        454088816        454056185        454024845        453994071   
    453963316        450441589        453903122        453872145       
453841611        451749857        443350137        443224654      454342718     
  454311994        454282005        454250291        454217761        454184292
       454152745        454120445        454088824        454056193       
454024852        453993867        453963324        450428826        453903130   
    453872152        453841629        451733836        443350160       
443224704      454342726        454312000        454282013        454250309     
  454217779        454184300        454152752        454120452        454088832
       454056201        454024860        453993875        453963340       
450417811        453903148        453872160        453841637        451723704   
    443350210        443224928      454342742        454312018        454281809
       454250101        454217795        454184318        454152760       
454120460        454088840        454056219        454024878        453993883   
    453963357        450386453        453903155        453872186       
453841645        451712392        443350251        443223946      454342759     
  454311812        454281817        454250119        454217597        454184326
       454152778        454120494        454088857        454056227       
454024886        453993891        453963365        450354220        453902959   
    453872194        453841652        451698880        443350277       
443224100      454342775        454311820        454281825        454250127     
  454217605        454184334        454152786        454120502        454088865
       454056235        454024894        453993909        453963373       
450329602        453902991        453872202        453841447        451686539   
    443350343        443224159      454342783        454311838        454281833
       454250135        454217613        454184342        454152794       
454120288        454088873        454056243        454024688        453993917   
    453963381        450318449        453903007        453872210       
453841454        451684021        443349527        443224225      454342791     
  454311861        454281841        454250143        454217621        454184359
       454152802        454120296        454088899        454056250       
454024696        453993925        453963175        450313366        453903015   
    453872228        453841470        451682751        443349618       
443223599      454342593        454311895        454281858        454250150     
  454217639        454184367        454152810        454120304        454088675
       454056268        454024704        453993933        453963183       
450312087        453903031        453872236        453841488        451674865   
    443349949        443223649      454342601        454311903        454281866
       454250168        454217647        454184375        454152828       
454120312        454088683        454056052        454024712        453993941   
    453963191        450306048        453903049        453872012       
453841496        451642607        443349972        443223656      454342619     
  454311697        454281874        454250176        454217662        454184383
       454152612        454120338        454088691        454056060       
454024720        453993966        453963209        450280862        453903056   
    453872020        453841512        451626147        443350020       
443223805      454342627        454311705        454281882        454249996     
  454217670        454184177        454152620        454120346        454088709
       454056078        454024738        453993768        453963217       
450276555        453902835        453872038        453841520        451622377   
    443350061        443223821      454342643        454311747        454281890
       454250002        454217688        454184201        454152638       
454120361        454088725        454056086        454024746        453993776   
    453963225        450265566        453902843        453872046       
453841538        451619282        443348974        443223847      454342650     
  454311754        454281908        454250010        454217696        454184219
       454152653        454120387        454088733        454056094       
454024753        453993792        453963233        450263298        453902850   
    453872053        453841546        451613525        443349014       
443223912      454342668        454311762        454281700        454250028     
  454217480        454184227        454152679        454120395        454088741
       454056110        454024761        453993800        453963258       
450246301        453902868        453872079        453841330        451605588   
    443349097        443223938      454342684        454311770        454281718
       454250044        454217506        454184235        454152687       
454120171        454088758        454056128        454024787        453993818   
    453963266        450240791        453902884        453872087       
453841355        451600936        443349139        443223151      454342478     
  454311788        454281726        454250051        454217514        454184243
       454152695        454120189        454088766        454056144       
454024571        453993826        453963068        450239306        453902900   
    453872095        453841363        451599146        443349154       
443223177      454342486        454311796        454281734        454250069     
  454217522        454184250        454152711        454120197        454088774
       454056151        454024589        453993834        453963076       
450235205        453902918        453872103        453841371        451595177   
    443349196        443223268      454342502        454311580        454281742
       454250077        454217548        454184268        454152513       
454120205        454088568        454055930        454024597        453993842   
    453963084        450228374        453902926        453872111       
453841389        451579718        443349311        443223284      454342510     
  454311598        454281767        454250085        454217555        454184276
       454152539        454120213        454088576        454055948       
454024605        453993859        453963092        450222666        453902934   
    453872129        453841397        451564769        443349410       
443223292      454342528        454311606        454281783        454249871     
  454217563        454184060        454152547        454120221        454088584
       454055955        454024613        453993644        453963100       
450209374        453902942        453871907        453841405        451562037   
    443348651        443223383      454342536        454311614        454281791
       454249889        454217589        454184078        454152554       
454120239        454088592        454055989        454024621        453993651   
    453963118        450204995        453902728        453871915       
453841413        451561302        443348677        443223417      454342544     
  454311622        454281577        454249897        454217381        454184086
       454152588        454120247        454088600        454055997       
454024639        453993669        453963126        450200258        453902736   
    453871923        453841439        451558357        443348743       
443223458      454342551        454311630        454281585        454249905     
  454217399        454184094        454152604        454120254        454088618
       454056003        454024647        453993677        453963134       
450190293        453902751        453871931        453841223        451555783   
    443348800        443223516      454342569        454311648        454281593
       454249913        454217407        454184110        454152398       
454120270        454088634        454056011        454024654        453993685   
    453963159        450183173        453902769        453871949       
453841231        451555320        443348842        443223565      454342577     
  454311655        454281601        454249921        454217415        454184128
       454152422        454120064        454088642        454056029       
454024662        453993701        453963167        450170972        453902777   
    453871956        453841249        451531214        443348867       
443222898      454342379        454311663        454281627        454249947     
  454217423        454184136        454152430        454120072        454088667
       454056037        454024670        453993719        453962953       
450130513        453902819        453871964        453841256        451519151   
    443348875        443222906      454342387        454311689        454281635
       454249962        454217431        454184144        454152448       
454120080        454088451        454056045        454024464        453993727   
    453962979        450128434        453902827        453871972       
453841264        451514400        443348933        443222914      454342395     
  454311481        454281650        454249970        454217449        454184151
       454152455        454120098        454088477        454055823       
454024472        453993735        453962987        450127733        453902603   
    453871980        453841272        451499990        443348966       
443222922      454342403        454311507        454281668        454249764     
  454217456        454184169        454152463        454120106        454088485
       454055831        454024480        453993743        453962995       
450115050        453902629        453871998        453841280        451496053   
    443348362        443222997      454342411        454311515        454281684
       454249772        454217464        454183955        454152489       
454120122        454088493        454055856        454024498        453993537   
    453963001        450087192        453902637        453872004       
453841298        451491062        443348388        443223011      454342429     
  454311523        454281460        454249780        454217472        454183963
       454152497        454120130        454088501        454055864       
454024506        453993545        453963019        450084264        453902645   
    453871790        453841306        451481022        443348453       
443223037      454342445        454311531        454281478        454249798     
  454217266        454183989        454152281        454120148        454088519
       454055880        454024514        453993552        453963027       
450051347        453902660        453871816        453841314        451479133   
    443348495        443223102      454342452        454311549        454281486
       454249806        454217274        454184003        454152299       
454120155        454088527        454055898        454024522        453993560   
    453963043        450028717        453902678        453871824       
453841322        451477319        443348537        443223136      454342460     
  454311556        454281494        454249822        454217282        454184011
       454152315        454120163        454088345        454055906       
454024530        453993578        453963050        450025986        453902694   
    453871840        453841124        451471775        443348545       
443222575      454342254        454311564        454281510        454249830     
  454217308        454184029        454152323        454119959        454088352
       454055914        454024548        453993586        453962847       
450021043        453902488        453871857        453841132        451458277   
    443348586        443222591      454342288        454311572        454281528
       454249848        454217316        454184037        454152331       
454119967        454088360        454055922        454024555        453993594   
    453962854        450018791        453902496        453871865       
453841157        451456339        443348644        443222609      454342296     
  454311366        454281536        454249855        454217357        454184045
       454152349        454119975        454088378        454055716       
454024563        453993602        453962862        450017124        453902504   
    453871873        453841165        451452148        443348040       
443222658      454342320        454311382        454281544        454249863     
  454217365        454183864        454152372        454119983        454088386
       454055724        454024357        453993610        453962870       
450014584        453902512        453871881        453841181        451446405   
    443348073        443222682   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454342338        454311408        454281551        454249657       
454217175        454183880        454152190        454120007        454088394   
    454055732        454024365        453993628        453962888       
450008503        453902520        453871899        453841199        451425029   
    443348123        443222831      454342346        454311416        454281569
       454249665        454217183        454183898        454152208       
454120015        454088402        454055757        454024373        453993636   
    453962896        450003983        453902538        453871683       
453841207        451417570        443348131        443221882      454342353     
  454311424        454281353        454249673        454217191        454183906
       454152216        454120023        454088410        454055765       
454024399        453993420        453962912        449982057        453902546   
    453871691        453841215        451416903        443348180       
443221973      454342148        454311432        454281361        454249681     
  454217209        454183922        454152224        454120031        454088428
       454055773        454024423        453993438        453962920       
449965060        453902579        453871709        453841009        451416267   
    443348230        443222047      454342163        454311440        454281379
       454249707        454217225        454183930        454152232       
454120049        454088436        454055781        454024431        453993446   
    453962938        449955160        453902587        453871725       
453841025        451415582        443348248        443222161      454342171     
  454311457        454281387        454249715        454217233        454183948
       454152240        454120056        454088238        454055807       
454024449        453993453        453962946        449950294        453902595   
    453871733        453841033        451408793        443347620       
443222302      454342197        454311259        454281395        454249731     
  454217050        454183732        454152257        454119843        454088253
       454055815        454024456        453993461        453962730       
449949585        453902371        453871741        453841041        451405807   
    443347638        443222344      454342213        454311267        454281403
       454249749        454217076        454183740        454152265       
454119850        454088261        454055609        454024241        453993487   
    453962748        449945138        453902389        453871758       
453841058        451403893        443347646        443222385      454342221     
  454311275        454281429        454249756        454217084        454183757
       454152273        454119868        454088279        454055625       
454024258        453993495        453962755        449944214        453902397   
    453871766        453841066        451396170        443347661       
443221411      454342239        454311283        454281437        454249541     
  454217092        454183765        454152067        454119876        454088287
       454055633        454024266        453993503        453962763       
449932722        453902405        453871774        453841074        451395487   
    443347695        443221429      454342247        454311291        454281445
       454249558        454217100        454183773        454152075       
454119884        454088295        454055641        454024274        453993313   
    453962771        449917731        453902413        453871782       
453841082        451388110        443347711        443221460      454342023     
  454311309        454281452        454249582        454217118        454183781
       454152091        454119892        454088303        454055674       
454024282        453993321        453962789        449914886        453902421   
    453871576        453841090        451386601        443347737       
443221494      454342031        454311317        454281247        454249590     
  454217126        454183799        454152109        454119900        454088311
       454055682        454024308        453993339        453962797       
449904028        453902439        453871584        453841108        451378897   
    443347745        443221551      454342049        454311325        454281262
       454249608        454217134        454183807        454152117       
454119918        454088329        454055690        454024316        453993347   
    453962805        449902246        453902454        453871592       
453840894        451376784        443347786        443221569      454342064     
  454311333        454281270        454249616        454217142        454183815
       454152125        454119942        454088337        454055492       
454024324        453993362        453962839        449898428        453902462   
    453871600        453840902        451376354        443347398       
443221841      454342072        454311358        454281288        454249624     
  454216938        454183823        454152133        454119744        454088121
       454055500        454024332        453993388        453962623       
449894211        453902264        453871618        453840910        451375471   
    443347422        443221098      454342098        454311143        454281304
       454249632        454216946        454183831        454152141       
454119751        454088139        454055526        454024126        453993396   
    453962649        449892751        453902272        453871626       
453840928        451372999        443347513        443221106      454342106     
  454311150        454281312        454249434        454216961        454183625
       454152158        454119769        454088147        454055534       
454024134        453993404        453962672        449883453        453902280   
    453871634        453840936        451370852        443347539       
443221114      454342122        454311168        454281320        454249467     
  454216979        454183633        454151986        454119777        454088154
       454055542        454024142        453993412        453962680       
449883438        453902298        453871642        453840944        451370613   
    443347554        443221122      454342130        454311184        454281338
       454249475        454216995        454183641        454152000       
454119785        454088162        454055567        454024167        453993206   
    453962698        449882679        453902306        453871659       
453840969        451312805        443347562        443221148      454341918     
  454311192        454281346        454249491        454217001        454183666
       454152018        454119793        454088170        454055583       
454024175        453993214        453962706        449877687        453902322   
    453871667        453840985        451295885        443347588       
443221155      454341926        454311200        454281130        454249517     
  454217027        454183674        454152026        454119801        454088188
       454055591        454024191        453993222        453962714       
449875772        453902330        453871477        453840779        451292056   
    443347158        443221171      454341934        454311218        454281148
       454249525        454217035        454183682        454152034       
454119819        454088196        454055385        454024209        453993230   
    453962722        449875061        453902348        453871485       
453840787        451290357        443347208        443221254      454341942     
  454311226        454281155        454249533        454216821        454183690
       454152042        454119835        454088204        454055393       
454024217        453993248        453962524        449861731        453902355   
    453871493        453840795        451270615        443347224       
443221338      454341959        454311234        454281163        454249327     
  454216847        454183708        454151846        454119637        454088212
       454055401        454024233        453993255        453962532       
449852102        453902363        453871501        453840803        451268452   
    443347240        443221353      454341967        454311242        454281171
       454249335        454216854        454183716        454151853       
454119645        454088220        454055419        454024019        453993263   
    453962540        449850650        453902157        453871519       
453840811        451266753        443347257        443220538      454341975     
  454311036        454281197        454249376        454216862        454183724
       454151861        454119660        454088022        454055427       
454024027        453993271        453962557        449835305        453902165   
    453871527        453840829        451264014        443347273       
443220611      454341983        454311044        454281205        454249384     
  454216870        454183518        454151879        454119678        454088030
       454055435        454024035        453993289        453962565       
449824671        453902173        453871535        453840837        451262893   
    443347356        443220629      454341991        454311051        454281213
       454249392        454216888        454183526        454151887       
454119686        454088048        454055443        454024043        453993297   
    453962573        449820273        453902181        453871543       
453840852        451245062        443347372        443220678      454342007     
  454311069        454281221        454249400        454216896        454183534
       454151929        454119694        454088055        454055450       
454024050        453993305        453962599        449819853        453902199   
    453871550        453840860        451229843        443346689       
443220744      454342015        454311077        454281239        454249418     
  454216904        454183542        454151937        454119702        454088063
       454055468        454024068        453993099        453962607       
449814888        453902207        453871568        453840878        451222665   
    443346697        443220835      454341801        454311085        454281031
       454249426        454216912        454183567        454151721       
454119710        454088071        454055476        454024076        453993107   
    453962615        449768555        453902215        453871352       
453840886        451222228        443346747        443221007      454341819     
  454311093        454281056        454249202        454216920        454183575
       454151739        454119512        454088089        454055484       
454024084        453993115        453962409        449762020        453902223   
    453871378        453840662        451209407        443346762       
443220173      454341827        454311101        454281064        454249210     
  454216714        454183609        454151754        454119520        454088105
       454055278        454024092        453993149        453962417       
449754266        453902231        453871386        453840688        451208110   
    443346796        443220223      454341843        454311119        454281072
       454249244        454216730        454183617        454151762       
454119538        454087891        454055286        454024100        453993156   
    453962425        449748896        453902249        453871394       
453840696        451207047        443346846        443220231      454341850     
  454311127        454281080        454249251        454216748        454183401
       454151770        454119553        454087917        454055294       
454024118        453993164        453962433        449745322        453902256   
    453871402        453840704        451196455        443346945       
443220249      454341876        454310921        454281098        454249269     
  454216763        454183419        454151788        454119561        454087925
       454055302        454023904        453993172        453962441       
449741727        453902025        453871410        453840712        451195127   
    443347059        443220272      454341892        454310939        454281106
       454249277        454216771        454183427        454151796       
454119579        454087958        454055310        454023912        453993198   
    453962458        449738715        453902033        453871428       
453840720        451194591        443346499        443220314      454341900     
  454310947        454281114        454249285        454216797        454183443
       454151804        454119595        454087966        454055344       
454023920        453992984        453962466        449722115        453902041   
    453871444        453840746        451190557        443346507       
443220405      454341694        454310954        454281122        454249293     
  454216805        454183450        454151812        454119603        454087982
       454055351        454023946        453992992        453962474       
449705466        453902058        453871246        453840761        451188809   
    443346564        443220496      454341702        454310962        454280918
       454249301        454216607        454183468        454151820       
454119413        454087784        454055369        454023953        453993008   
    453962482        449672427        453902066        453871253       
453840548        451178073        443346580        443219688      454341728     
  454310970        454280926        454249087        454216615        454183484
       454151614        454119421        454087792        454055377       
454023961        453993016        453962508        449671791        453902082   
    453871261        453840555        451165997        443346598       
443219779      454341736        454310988        454280934        454249095     
  454216623        454183492        454151622        454119439        454087800
       454055161        454023979        453993032        453962300       
449658194        453902090        453871287        453840571        451164636   
    443346622        443219811      454341751        454310996        454280942
       454249103        454216631        454183500        454151630       
454119462        454087818        454055179        454023987        453993040   
    453962318        449652064        453902108        453871295       
453840589        451154868        443346648        443219902      454341769     
  454311002        454280959        454249111        454216649        454183294
       454151648        454119496        454087826        454055187       
454023995        453993057        453962326        449619345        453902116   
    453871303        453840597        451150569        443346663       
443219944      454341777        454311010        454280967        454249129     
  454216656        454183302        454151655        454119280        454087834
       454055195        454024001        453993065        453962334       
449614908        453902124        453871311        453840605        451150122   
    443346259        443220033      454341785        454311028        454280975
       454249160        454216672        454183310        454151663       
454119298        454087842        454055203        454023805        453993073   
    453962342        449601574        453902140        453871329       
453840621        451139083        443346275        443219340      454341793     
  454310814        454280983        454249178        454216680        454183328
       454151671        454119306        454087867        454055211       
454023813        453993081        453962367        449597996        453901902   
    453871337        453840423        451121289        443346333       
443219456      454341587        454310822        454281007        454248964     
  454216706        454183336        454151689        454119314        454087875
       454055229        454023821        453992885        453962383       
449592484        453901910        453871345        453840431        451121073   
    443346382        443219498      454341595        454310830        454281015
       454248998        454216490        454183351        454151697       
454119322        454087677        454055237        454023847        453992893   
    453962391        449582725        453901936        453871139       
453840449        451120844        443346440        443219506      454341603     
  454310848        454280801        454249012        454216508        454183369
       454151713        454119330        454087693        454055245       
454023870        453992901        453962193        449566363        453901944   
    453871147        453840456        451103097        443346465       
443219514      454341611        454310855        454280819        454249020     
  454216516        454183377        454151515        454119348        454087701
       454055252        454023888        453992927        453962201       
449565977        453901951        453871154        453840464        451102834   
    443346473        443219621      454341629        454310863        454280827
       454249061        454216524        454183385        454151523       
454119371        454087727        454055260        454023896        453992935   
    453962219        449548049        453901969        453871170       
453840472        451101182        443346481        443219647      454341637     
  454310871        454280835        454249079        454216532        454183393
       454151531        454119389        454087735        454055054       
454023672        453992943        453962227        449539865        453901993   
    453871196        453840480        451096531        443345871       
443219670      454341645        454310889        454280850        454248857     
  454216540        454183187        454151549        454119173        454087743
       454055062        454023680        453992950        453962235       
449504125        453902009        453871212        453840498        451094429   
    443345889        443218938      454341652        454310897        454280868
       454248873        454216557        454183195        454151564       
454119181        454087750        454055096        454023706        453992968   
    453962250        449497890        453902017        453871220       
453840514        451093322        443346119        443218995      454341660     
  454310905        454280876        454248881        454216565        454183203
       454151572        454119199        454087768        454055104       
454023714        453992976        453962268        449489814        453901795   
    453871238        453840522        451089783        443346135       
443219019      454341678        454310913        454280884        454248907     
  454216573        454183211        454151580        454119207        454087776
       454055112        454023722        453992760        453962276       
449486307        453901803        453871022        453840530        451082408   
    443346143        443219076      454341686        454310707        454280892
       454248915        454216581        454183237        454151598       
454119215        454087586        454055120        454023730        453992778   
    453962284        449483833        453901829        453871030       
453840316        451075345        443346176        443219084      454341470     
  454310715        454280900        454248923        454216599        454183245
       454151606        454119223        454087594        454055138       
454023748        453992786        453962078        449451681        453901845   
    453871048        453840332        451072326        443346200       
443219142      454341496        454310723        454280694        454248931     
  454216383        454183252        454151390        454119256        454087602
       454055146        454023755        453992794        453962086       
449446871        453901852        453871055        453840357        451067383   
    443346226        443219167      454341504        454310731        454280710
       454248949        454216409        454183260        454151408       
454119264        454087610        454054941        454023789        453992802   
    453962094        449445824        453901886        453871063       
453840365        451056394        443346242        443219225      454341512     
  454310749        454280728        454248956        454216417        454183278
       454151416        454119272        454087636        454054958       
454023557        453992810        453962128        449444025        453901894   
    453871071        453840381        451053375        443345475       
443218607      454341520        454310756        454280744        454248758     
  454216425        454183070        454151432        454119066        454087644
       454054966        454023573        453992836        453962136       
449443878        453901688        453871089        453840407        451052476   
    443345608        443218615      454341546        454310764        454280751
       454248774        454216474        454183088        454151440       
454119074        454087651        454054974        454023581        453992844   
    453962144        449439280        453901696        453871097       
453840415        451051486        443345616        443218664      454341553     
  454310772        454280769        454248782        454216482        454183112
       454151457        454119082        454087669        454054982       
454023599        453992851        453962151        449436997        453901720   
    453871105        453840209        451033351        443345707       
443218714      454341561        454310780        454280777        454248808     
  454216284        454183120        454151473        454119090        454087453
       454054990        454023615        453992869        453962169       
449420132        453901738        453870917        453840217        451024673   
    443345772        443218755      454341579        454310806        454280793
       454248816        454216292        454183161        454151499       
454119108        454087461        454055005        454023631        453992646   
    453962177        449374990        453901753        453870925       
453840225        451015416        443345780        443218763      454341363     
  454310590        454280587        454248824        454216300        454182965
       454151283        454119132        454087479        454055013       
454023649        453992653        453961955        449373760        453901761   
    453870933        453840233        451011860        443345806       
443218805      454341371        454310624        454280595        454248840     
  454216318        454182981        454151291        454119140        454087487
       454055021        454023656        453992661        453961963       
449370246        453901779        453870941        453840241        451011068   
    443345160        443218813      454341389        454310632        454280611
       454248634        454216326        454182999        454151317       
454119165        454087495        454055039        454023664        453992679   
    453961989        449290857        453901571        453870958       
453840258        450998091        443345178        443218854      454341397     
  454310640        454280629        454248642        454216334        454183005
       454151325        454118951        454087503        454055047       
454023458        453992687        453961997        449289487        453901589   
    453870974        453840274        450995048        443345236       
443218912      454341405        454310657        454280637        454248659     
  454216342        454183013        454151341        454118969        454087511
       454054834        454023474        453992695        453962011       
449272723        453901597        453870982        453840282        450988910   
    443345285        443218326   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454341413        454310673        454280645        454248667       
454216359        454183039        454151358        454118985        454087529   
    454054842        454023508        453992703        453962029       
449268804        453901605        453870990        453840290        450971908   
    443345301        443218342      454341421        454310475        454280652
       454248675        454216367        454183047        454151366       
454118993        454087545        454054875        454023524        453992711   
    453962037        453932295        453901613        453871006       
453840308        450967856        443345319        443218359      454341439     
  454310483        454280660        454248683        454216375        454183054
       454151374        454119009        454087354        454054883       
454023532        453992729        453962045        453932311        453901621   
    453871014        453840092        450962717        443345350       
443218409      454341447        454310491        454280686        454248691     
  454216169        454183062        454151382        454119017        454087362
       454054891        454023540        453992737        453962052       
453932329        453901639        453870792        453840100        450960380   
    443344817        443218417      454341454        454310517        454280496
       454248709        454216185        454182858        454151184       
454119025        454087370        454054909        454023334        453992745   
    453962060        453932337        453901654        453870800       
453840118        450959671        443344833        443218433      454341462     
  454310525        454280512        454248717        454216201        454182866
       454151192        454119033        454087388        454054925       
454023342        453992539        453961849        453932345        453901662   
    453870818        453840126        450943014        443344916       
443218508      454341256        454310533        454280520        454248725     
  454216219        454182874        454151200        454119041        454087404
       454054933        454023359        453992547        453961856       
453932352        453901670        453870826        453840134        450926357   
    443344973        443218565      454341264        454310541        454280538
       454248733        454216227        454182882        454151218       
454119058        454087412        454054727        454023367        453992554   
    453961864        453932139        453901464        453870834       
453840142        450918982        443345004        443217989      454341272     
  454310558        454280553        454248527        454216235        454182908
       454151226        454118845        454087420        454054735       
454023375        453992562        453961872        453932147        453901480   
    453870842        453840159        450907134        443345038       
443218037      454341280        454310566        454280561        454248535     
  454216243        454182916        454151242        454118852        454087438
       454054743        454023383        453992570        453961880       
453932154        453901498        453870859        453840191        450875174   
    443345103        443218045      454341298        454310574        454280579
       454248543        454216250        454182932        454151267       
454118860        454087446        454054768        454023391        453992588   
    453961898        453932188        453901506        453870867       
453839987        450874458        443344452        443218052      454341306     
  454310582        454280363        454248550        454216268        454182957
       454151051        454118878        454087222        454054776       
454023417        453992596        453961906        453932196        453901514   
    453870875        453839995        450871199        443344510       
443218060      454341314        454310368        454280371        454248568     
  454216052        454182742        454151069        454118894        454087230
       454054784        454023425        453992604        453961914       
453932212        453901522        453870883        453840019        450849641   
    443344536        443218094      454341322        454310376        454280389
       454248576        454216060        454182759        454151077       
454118902        454087248        454054792        454023433        453992612   
    453961922        453932220        453901530        453870891       
453840035        450839386        443344643        443218144      454341330     
  454310392        454280397        454248592        454216078        454182767
       454151085        454118910        454087255        454054800       
454023227        453992620        453961930        453932022        453901548   
    453870685        453840050        450828678        443344676       
443218151      454341348        454310400        454280405        454248600     
  454216086        454182775        454151101        454118928        454087263
       454054818        454023235        453992638        453961948       
453932048        453901563        453870701        453840068        450828033   
    443344742        443218169      454341355        454310442        454280413
       454248626        454216094        454182783        454151119       
454118936        454087271        454054826        454023243        453992422   
    453961732        449476910        453901340        453870727       
453840076        450824032        443344791        443217724      454341140     
  454310459        454280439        454248410        454216102        454182809
       454151135        454118944        454087289        454054602       
454023250        453992430        453961740        449476738        453901365   
    453870735        453839870        450818414        443344155       
443217757      454341157        454310467        454280447        454248428     
  454216110        454182817        454151143        454118738        454087297
       454054610        454023276        453992448        453961757       
449476126        453901373        453870743        453839888        450815964   
    443344163        443217831      454341165        454310269        454280454
       454248469        454216136        454182825        454151150       
454118746        454087305        454054628        454023284        453992463   
    453961765        449455484        453901381        453870750       
453839896        450805999        443344213        443217906      454341173     
  454310277        454280462        454248477        454216144        454182833
       454150939        454118753        454087313        454054636       
454023292        453992489        453961773        449452986        453901399   
    453870768        453839904        450804232        443344254       
443217922      454341199        454310285        454280256        454248485     
  454216151        454182841        454150947        454118779        454087321
       454054651        454023318        453992505        453961781       
453931032        453901415        453870776        453839912        450791454   
    443344270        443217955      454341207        454310293        454280264
       454248493        454215948        454182635        454150962       
454118795        454087107        454054669        454023326        453992513   
    453961799        453931057        453901423        453870784       
453839920        450784715        443344304        443217963      454341215     
  454310301        454280272        454248501        454215963        454182643
       454150970        454118803        454087123        454054677       
454023102        453992521        453961807        453931065        453901456   
    453870578        453839938        450772389        443344312       
443217120      454341223        454310319        454280280        454248519     
  454215971        454182650        454150988        454118811        454087131
       454054685        454023128        453992315        453961815       
453931073        453901241        453870586        453839946        450770615   
    443344379        443217138      454341231        454310327        454280306
       454248303        454215989        454182676        454150996       
454118829        454087164        454054693        454023144        453992323   
    453961823        453931099        453901274        453870594       
453839953        450769294        443344395        443217161      454341249     
  454310335        454280314        454248329        454216011        454182684
       454151010        454118597        454087172        454054701       
454023151        453992331        453961625        453931115        453901282   
    453870602        453839961        450752571        443344411       
443217310      454341033        454310343        454280330        454248345     
  454216029        454182692        454151036        454118605        454087180
       454054719        454023169        453992349        453961641       
453930919        453901290        453870610        453839979        450731476   
    443343645        443217419      454341041        454310350        454280348
       454248352        454216037        454182700        454151044       
454118621        454087198        454054495        454023177        453992356   
    453961658        453930927        453901308        453870628       
453839763        450726344        443343702        443217526      454341058     
  454310145        454280355        454248360        454216045        454182718
       454150822        454118639        454087206        454054503       
454023185        453992364        453961666        453930935        453901316   
    453870636        453839771        450725130        443343934       
443217542      454341074        454310152        454280140        454248378     
  454215849        454182726        454150830        454118647        454087214
       454054511        454023193        453992372        453961682       
453930943        453901324        453870644        453839789        450724984   
    443343967        443217575      454341082        454310160        454280157
       454248386        454215914        454182734        454150871       
454118654        454086992        454054529        454023201        453992380   
    453961690        453930950        453901332        453870651       
453839797        450718184        443343975        443217666      454341090     
  454310178        454280165        454248402        454215930        454182528
       454150889        454118662        454087008        454054537       
454022997        453992398        453961708        453930968        453901134   
    453870669        453839813        450703624        443344106       
443216668      454341116        454310186        454280173        454248188     
  454215732        454182536        454150897        454118688        454087016
       454054545        454023003        453992406        453961716       
453930976        453901142        453870677        453839821        450698238   
    443343355        443216791      454341124        454310194        454280181
       454248196        454215757        454182544        454150905       
454118704        454087024        454054552        454023011        453992414   
    453961724        453930984        453901159        453870453       
453839839        450692033        443343421        443216809      454341132     
  454310210        454280207        454248204        454215765        454182551
       454150913        454118712        454087040        454054560       
454023029        453992190        453961518        453930992        453901167   
    453870479        453839854        450689393        443343447       
443216874      454340928        454310236        454280215        454248212     
  454215773        454182569        454150921        454118480        454087057
       454054578        454023037        453992208        453961526       
453931008        453901175        453870495        453839862        450687728   
    443343462        443217005      454340936        454310244        454280223
       454248238        454215781        454182577        454150715       
454118498        454087065        454054586        454023052        453992216   
    453961542        453930794        453901183        453870511       
453839656        450678131        443343488        443217039      454340944     
  454310038        454280231        454248246        454215799        454182585
       454150723        454118506        454087073        454054594       
454023060        453992224        453961559        453930802        453901191   
    453870529        453839664        450668728        443343496       
443217062      454340951        454310046        454280249        454248253     
  454215815        454182593        454150731        454118514        454087081
       454054370        454023078        453992232        453961567       
453930810        453901217        453870537        453839672        450668520   
    443343504        443217070      454340977        454310053        454280041
       454248261        454215625        454182601        454150749       
454118530        454087099        454054388        454023086        453992240   
    453961575        453930828        453901225        453870545       
453839698        450664347        443343520        443216189      454340993     
  454310061        454280058        454248279        454215641        454182619
       454150756        454118548        454086877        454054396       
454022880        453992257        453961583        453930836        453901027   
    453870552        453839706        450664032        443343587       
443216270      454341009        454310079        454280066        454248287     
  454215658        454182627        454150764        454118555        454086893
       454054412        454022898        453992265        453961591       
453930844        453901035        453870347        453839730        450663661   
    443342803        443216379      454341017        454310087        454280074
       454248295        454215666        454182411        454150772       
454118563        454086901        454054420        454022906        453992273   
    453961617        453930851        453901043        453870362       
453839748        450662663        443342837        443216387      454341025     
  454310103        454280116        454248071        454215674        454182437
       454150798        454118571        454086919        454054438       
454022914        453992281        453961401        453930869        453901050   
    453870370        453839755        450658802        443342845       
443216452      454340811        454310111        454280124        454248089     
  454215682        454182445        454150806        454118365        454086927
       454054446        454022922        453992307        453961419       
453930885        453901076        453870396        453839532        450657820   
    443343058        443216460      454340829        454310129        454280132
       454248097        454215518        454182452        454150814       
454118373        454086935        454054479        454022930        453992075   
    453961427        453930893        453901084        453870404       
453839565        450650551        443343116        443216478      454340837     
  454310137        454279928        454248105        454215526        454182460
       454150590        454118381        454086943        454054487       
454022948        453992083        453961443        453930687        453901092   
    453870412        453839573        450620646        443343223       
443216502      454340852        454309923        454279944        454248121     
  454215534        454182486        454150608        454118399        454086950
       454054263        454022955        453992091        453961468       
453930695        453901100        453870420        453839581        450611249   
    443343249        443216643      454340860        454309931        454279951
       454248139        454215542        454182494        454150624       
454118407        454086976        454054271        454022963        453992109   
    453961476        453930703        453901118        453870438       
453839607        450611033        443343264        443215678      454340878     
  454309949        454279969        454248147        454215559        454182502
       454150657        454118423        454086760        454054289       
454022971        453992117        453961484        453930729        453900904   
    453870446        453839615        450608807        443342399       
443215686      454340886        454309964        454279977        454248162     
  454215567        454182510        454150665        454118431        454086778
       454054305        454022989        453992125        453961492       
453930737        453900912        453870230        453839623        450605696   
    443342449        443215694      454340894        454309972        454279985
       454248170        454215575        454182304        454150681       
454118449        454086786        454054313        454022773        453992133   
    453961500        453930745        453900938        453870248       
453839631        450604335        443342506        443215744      454340910     
  454309980        454279993        454247966        454215583        454182312
       454150699        454118464        454086794        454054321       
454022799        453992141        453961294        453930752        453900946   
    453870255        453839649        450588728        443342597       
443215884      454340704        454309998        454280009        454247974     
  454215609        454182320        454150707        454118472        454086802
       454054339        454022807        453992158        453961302       
453930760        453900953        453870263        453839417        450571849   
    443342621        443215918      454340720        454310004        454280017
       454247990        454215393        454182338        454150475       
454118258        454086810        454054354        454022815        453992174   
    453961310        453930778        453900961        453870271       
453839441        450570098        443342647        443215934      454340738     
  454310012        454280025        454248006        454215419        454182346
       454150483        454118266        454086828        454054362       
454022823        453991960        453961328        453932055        453900979   
    453870289        453839458        450558119        443342688       
443216072      454340753        454310020        454279811        454248014     
  454215427        454182353        454150509        454118274        454086844
       454054156        454022831        453991978        453961336       
453932063        453900987        453870297        453839466        450557186   
    443342704        443216106      454340761        454309816        454279829
       454248022        454215435        454182361        454150517       
454118290        454086869        454054164        454022856        453991986   
    453961344        453932089        453900813        453870305       
453839474        450546080        443342795        443215314      454340779     
  454309824        454279837        454248030        454215443        454182379
       454150525        454118316        454086653        454054172       
454022864        453991994        453961351        453932097        453900821   
    453870321        453839482        450542162        443342027       
443215348      454340787        454309832        454279852        454248048     
  454215450        454182387        454150533        454118324        454086679
       454054180        454022872        453992000        453961369       
453932105        453900839        453870339        453839490        450535877   
    443342068        443215371      454340795        454309840        454279860
       454248055        454215468        454182395        454150541       
454118332        454086687        454054198        454022666        453992026   
    453961377        453932113        453900847        453870123       
453839508        450532841        443342100        443215447      454340803     
  454309857        454279878        454247859        454215476        454182403
       454150558        454118340        454086695        454054206       
454022674        453992034        453961385        453932121        453900854   
    453870131        453839516        450523873        443342175       
443215488      454340589        454309865        454279894        454247867     
  454215492        454182197        454150566        454118357        454086703
       454054214        454022682        453992042        453961393       
453931917        453900870        453870149        453839300        450518204   
    443342241        443215512      454340597        454309873        454279902
       454247883        454215286        454182213        454150574       
454118142        454086711        454054222        454022690        453992059   
    453961187        453931933        453900896        453870156       
453839318        450512991        443342258        443215561      454340605     
  454309881        454279910        454247909        454215294        454182221
       454150368        454118159        454086729        454054248       
454022708        453992067        453961195        453931941        453900680   
    453870164        453839326        450495262        443342274       
443215629      454340621        454309899        454279712        454247917     
  454215302        454182239        454150376        454118175        454086737
       454054057        454022716        453991846        453961203       
453931958        453900698        453870172        453839334        450477252   
    443342324        443215637      454340639        454309915        454279720
       454247925        454215310        454182247        454150418       
454118183        454086745        454054065        454022724        453991853   
    453961211        453931966        453900706        453870180       
453839342        450475751        443341581        443214879      454340654     
  454309709        454279738        454247941        454215328        454182262
       454150426        454118209        454086539        454054073       
454022732        453991861        453961229        453931974        453900714   
    453870198        453839359        450473525        443341631       
443214903      454340670        454309725        454279746        454247958     
  454215336        454182270        454150434        454118225        454086547
       454054081        454022757        453991879        453961237       
453931982        453900722        453870206        453839367        450468798   
    443341748        443214952      454340688        454309733        454279761
       454247750        454215344        454182288        454150442       
454118241        454086562        454054099        454022765        453991887   
    453961245        453931990        453900730        453870214       
453839375        450466651        443341755        443215025      454340472     
  454309741        454279787        454247768        454215351        454182296
       454150459        454118035        454086588        454054115       
454022559        453991895        453961260        453932014        453900748   
    453870222        453839383        450452743        443341763       
443215074      454340480        454309758        454279795        454247776     
  454215377        454182072        454150467        454118050        454086596
       454054131        454022567        453991903        453961278       
453931792        453900755        453870016        453839391        449021328   
    443341797        443215124   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454340498        454309766        454279803        454247784       
454215179        454182080        454150269        454118076        454086612   
    454054149        454022575        453991937        453961286       
453931800        453900763        453870024        453839409        449010990   
    443341839        443215140      454340514        454309774        454279597
       454247792        454215187        454182098        454150277       
454118100        454086638        454053935        454022583        453991945   
    453961070        453931818        453900771        453870032       
453839193        449010826        443341904        443215207      454340522     
  454309782        454279605        454247800        454215195        454182106
       454150285        454118118        454086646        454053943       
454022591        453991952        453961088        453931826        453900789   
    453870057        453839201        448993352        443342001       
443214564      454340548        454309790        454279647        454247818     
  454215203        454182114        454150293        454118126        454086422
       454053950        454022609        453991739        453961096       
453931834        453900573        453870065        453839219        448955088   
    443342019        443214598      454340555        454309808        454279654
       454247834        454215237        454182122        454150301       
454118134        454086430        454053968        454022617        453991754   
    453961104        453931842        453900581        453870073       
453839227        448944348        443341250        443214606      454340563     
  454309592        454279688        454247842        454215245        454182130
       454150327        454117912        454086448        454053976       
454022625        453991762        453961112        453931859        453900607   
    453870081        453839235        448941757        443341383       
443214648      454340571        454309600        454279696        454247636     
  454215252        454182148        454150335        454117920        454086455
       454053984        454022633        453991770        453961120       
453931875        453900615        453870099        453839250        448903476   
    443341433        443214689      454340365        454309618        454279480
       454247651        454215260        454182155        454150343       
454117938        454086471        454053992        454022641        453991788   
    453961138        453931891        453900623        453870107       
453839268        448869347        443341458        443214697      454340381     
  454309626        454279498        454247669        454215278        454182171
       454150350        454117946        454086497        454054024       
454022658        453991796        453961146        453931909        453900631   
    453870115        453839276        448860783        443341482       
443214747      454340399        454309642        454279506        454247677     
  454215070        454182189        454150152        454117953        454086505
       454054032        454022450        453991812        453961153       
453931693        453900649        453869901        453839284        448829184   
    443341540        443214812      454340415        454309659        454279530
       454247685        454215088        454181967        454150160       
454117961        454086521        454053828        454022468        453991820   
    453960965        453931701        453900656        453869919       
453839292        448824227        443341557        443214838      454340423     
  454309667        454279555        454247693        454215096        454181983
       454150186        454117979        454086323        454053836       
454022476        453991838        453960973        453931719        453900664   
    453869927        453839086        448806265        443340781       
443214317      454340431        454309675        454279563        454247701     
  454215104        454182007        454150194        454117987        454086372
       454053844        454022484        453991614        453960981       
453931727        453900672        453869935        453839094        448803809   
    443340807        443214333      454340449        454309691        454279571
       454247735        454215120        454182015        454150202       
454118001        454086380        454053851        454022492        453991622   
    453960999        453931750        453900466        453869950       
453839102        448797399        443340906        443214374      454340456     
  454309485        454279589        454247529        454215146        454182023
       454150210        454118019        454086398        454053869       
454022518        453991630        453961005        453931768        453900482   
    453869976        453839110        448790055        443340922       
443214382      454340464        454309501        454279373        454247537     
  454215153        454182031        454150228        454117805        454086414
       454053877        454022526        453991648        453961013       
453931776        453900490        453869984        453839128        448702159   
    443340948        443214432      454340258        454309527        454279381
       454247545        454215161        454182049        454150244       
454117821        454086208        454053885        454022534        453991671   
    453961021        453931784        453900516        453869992       
453839136        448698076        443340971        443214481      454340266     
  454309535        454279399        454247552        454214958        454182056
       454150038        454117839        454086265        454053893       
454022542        453991689        453961039        453931578        453900524   
    453870008        453839151        448678102        443341060       
443214515      454340274        454309543        454279407        454247560     
  454214974        454182064        454150046        454117847        454086273
       454053919        454022336        453991697        453961047       
453931586        453900532        453869786        453839169        448664375   
    443340211        443214556      454340282        454309550        454279415
       454247578        454214982        454181850        454150053       
454117854        454086307        454053927        454022344        453991705   
    453961054        453931602        453900540        453869802       
453839177        448662320        443340229        443213822      454340316     
  454309576        454279423        454247586        454215005        454181868
       454150061        454117870        454086091        454053711       
454022351        453991713        453961062        453931610        453900557   
    453869810        453839185        448627281        443340260       
443213970      454340332        454309360        454279431        454247594     
  454215013        454181876        454150079        454117888        454086109
       454053729        454022369        453991721        453960841       
453931636        453900565        453869828        453838971        448614289   
    443340278        443213996      454340340        454309378        454279456
       454247602        454215021        454181884        454150087       
454117896        454086117        454053737        454022377        453991499   
    453960858        453931644        453900359        453869836       
453839003        448587378        443340377        443214119      454340357     
  454309386        454279464        454247610        454215039        454181918
       454150103        454117904        454086125        454053745       
454022385        453991515        453960866        453931651        453900367   
    453869844        453839011        448581058        443340393       
443214168      454340159        454309410        454279472        454247628     
  454215047        454181926        454150111        454117698        454086141
       454053752        454022393        453991531        453960874       
453931677        453900375        453869851        453839029        448526129   
    443340559        443214176      454340167        454309428        454279258
       454247412        454215054        454181934        454150129       
454117706        454086158        454053760        454022401        453991549   
    453960882        453931461        453900383        453869869       
453839037        448493338        443340567        443214309      454340175     
  454309436        454279266        454247420        454214842        454181942
       454150137        454117722        454086166        454053794       
454022427        453991556        453960890        453931479        453900409   
    453869893        453839052        448476390        443340575       
443213319      454340191        454309444        454279274        454247446     
  454214859        454181959        454149923        454117730        454086174
       454053810        454022237        453991564        453960908       
453931487        453900417        453869679        453839060        448458729   
    443340682        443213418      454340209        454309451        454279290
       454247461        454214867        454181744        454149931       
454117763        454086182        454053604        454022245        453991572   
    453960916        453931495        453900425        453869687       
453838872        448457622        443340708        443213525      454340217     
  454309469        454279308        454247479        454214875        454181751
       454149949        454117789        454086190        454053612       
454022252        453991606        453960932        453931503        453900433   
    453869703        453838880        448451617        443339817       
443213541      454340233        454309253        454279316        454247487     
  454214883        454181769        454149956        454117797        454085986
       454053620        454022260        453991382        453960940       
453931511        453900458        453869711        453838898        448440347   
    443339841        443213608      454340241        454309295        454279324
       454247495        454214909        454181777        454149972       
454117581        454085994        454053638        454022278        453991390   
    453960957        453931529        453900243        453869729       
453838906        448437988        443339916        443213657      454340035     
  454309303        454279332        454247511        454214917        454181785
       454149980        454117607        454086000        454053646       
454022286        453991408        453960734        453931537        453900250   
    453869737        453838914        448270660        443339924       
443213798      454340043        454309311        454279340        454247305     
  454214933        454181793        454149998        454117615        454086018
       454053661        454022294        453991416        453960742       
453931545        453900268        453869745        453838930        448230417   
    443340054        443212782      454340050        454309329        454279142
       454247313        454214941        454181801        454150004       
454117623        454086042        454053687        454022302        453991424   
    453960759        453931552        453900276        453869752       
453838948        448223966        443340088        443212816      454340084     
  454309337        454279159        454247321        454214735        454181819
       454150012        454117631        454086059        454053695       
454022310        453991432        453960767        453931560        453900284   
    453869760        453838955        448208074        443340096       
443212915      454340092        454309345        454279167        454247339     
  454214743        454181827        454149816        454117649        454086067
       454053703        454022096        453991440        453960775       
453931347        453900300        453869778        453838963        448034140   
    443340153        443212956      454340100        454309147        454279191
       454247347        454214750        454181835        454149824       
454117672        454086075        454053505        454022104        453991465   
    453960783        453931354        453900326        453869554       
453838757        447961012        443340203        443213004      454340118     
  454309154        454279209        454247354        454214768        454181843
       454149832        454117680        454086083        454053513       
454022112        453991481        453960791        453931362        453900334   
    453869570        453838765        447953837        443339452       
443213053      454340126        454309162        454279217        454247362     
  454214776        454181637        454149840        454117458        454085879
       454053539        454022138        453991275        453960817       
453931370        453900151        453869588        453838781        447876608   
    443339585        443213152      454340134        454309170        454279225
       454247370        454214784        454181645        454149857       
454117474        454085895        454053547        454022146        453991283   
    453960825        453931396        453900169        453869604       
453838799        447803016        443339619        443213244      454339912     
  454309188        454279027        454247388        454214792        454181652
       454149873        454117482        454085929        454053554       
454022153        453991291        453960833        453931404        453900177   
    453869612        453838807        447781261        443339627       
443213277      454339938        454309220        454279035        454247404     
  454214800        454181660        454149881        454117508        454085937
       454053562        454022187        453991309        453960627       
453931446        453900185        453869620        453838815        447748476   
    443339759        443212444      454339961        454309238        454279084
       454247206        454214818        454181678        454149915       
454117516        454085945        454053570        454022195        453991317   
    453960635        453931453        453900193        453869646       
453838823        447733015        443339775        443212485      454339987     
  454309246        454279092        454247222        454214826        454181686
       454149709        454117524        454085978        454053588       
454022211        453991325        453960643        453931230        453900201   
    453869653        453838831        447635038        443339783       
443212519      454339995        454309030        454279126        454247230     
  454214628        454181694        454149717        454117532        454085762
       454053596        454021973        453991333        453960650       
453931248        453900219        453869661        453838849        446116246   
    443339791        443212584      454340001        454309048        454279134
       454247248        454214644        454181702        454149741       
454117540        454085788        454053380        454021999        453991341   
    453960668        453931255        453900235        453869448       
453838856        443671201        443339031        443212592      454340019     
  454309055        454278912        454247255        454214651        454181710
       454149758        454117557        454085796        454053398       
454022005        453991366        453960676        453931263        453900003   
    453869455        453838658        443622832        443339056       
443212600      454340027        454309063        454278920        454247263     
  454214669        454181736        454149766        454117342        454085804
       454053406        454022013        453991168        453960684       
453931271        453900011        453869471        453838666        443463658   
    443339098        443212618      454339805        454309071        454278938
       454247297        454214677        454181496        454149774       
454117359        454085812        454053414        454022021        453991176   
    453960692        453931297        453900029        453869489       
453838674        443463344        443339148        443212626      454339813     
  454309089        454278946        454247081        454214685        454181520
       454149782        454117367        454085820        454053422       
454022039        453991184        453960718        453931305        453900037   
    453869505        453838682        443463021        443339197       
443212683      454339821        454309105        454278961        454247099     
  454214693        454181553        454149790        454117375        454085846
       454053430        454022047        453991200        453960726       
453931313        453900045        453869513        453838690        443463039   
    443339221        443212774      454339847        454309113        454278979
       454247107        454214719        454181561        454149808       
454117391        454085630        454053448        454022054        453991218   
    453960510        453931321        453900052        453869539       
453838708        443462601        443339262        443212097      454339854     
  454309121        454278995        454247115        454214529        454181579
       454149592        454117409        454085648        454053455       
454022088        453991226        453960528        453931339        453900060   
    453869547        453838716        443462643        443339320       
443212196      454339862        454309139        454279001        454247123     
  454214537        454181587        454149600        454117417        454085655
       454053471        454021874        453991234        453960536       
453931131        453900078        453869331        453838732        443462684   
    443339437        443212311      454339870        454308925        454279019
       454247131        454214545        454181595        454149618       
454117425        454085663        454053489        454021890        453991242   
    453960544        453931149        453900086        453869349       
453838740        443462148        443338678        443212352      454339896     
  454308933        454278805        454247149        454214578        454181629
       454149626        454117433        454085671        454053273       
454021908        453991259        453960577        453931164        453900110   
    453869356        453838534        443460894        443338694       
443212378      454339904        454308941        454278821        454247156     
  454214404        454181397        454149634        454117441        454085689
       454053281        454021916        453991267        453960585       
453931180        453899890        453869364        453838542        443460589   
    443338843        443212436      454339698        454308958        454278839
       454247164        454214412        454181413        454149659       
454117235        454085697        454053299        454021924        453991051   
    453960593        453931206        453899908        453869372       
453838559        443460043        443338850        443211586      454339706     
  454308966        454278847        454247172        454214420        454181421
       454149667        454117243        454085713        454053307       
454021940        453991069        453960601        453931214        453899916   
    453869380        453838567        443460118        443338959       
443211610      454339714        454308974        454278854        454247180     
  454214438        454181439        454149675        454117250        454085721
       454053315        454021957        453991085        453960619       
453931222        453899924        453869398        453838583        443459672   
    443338983        443211958      454339730        454308990        454278862
       454246976        454214479        454181447        454149683       
454117268        454085739        454053323        454021965        453991093   
    453960403        453931016        453899932        453869406       
453838591        443459094        443339015        443212022      454339748     
  454309014        454278870        454246992        454214487        454181462
       454149493        454117276        454085523        454053331       
454021742        453991101        453960411        453931024        453899940   
    453869414        453838609        443458930        443338249       
443212030      454339755        454309022        454278888        454247008     
  454214495        454181470        454149501        454117284        454085531
       454053349        454021759        453991119        453960429       
453930786        453899957        453869422        453838617        443458153   
    443338363        443212048      454339763        454308818        454278896
       454247016        454214297        454181488        454149519       
454117292        454085556        454053364        454021767        453991127   
    453960445        453930570        453899965        453869208       
453838625        443458195        443338421        443211297      454339771     
  454308826        454278904        454247024        454214305        454181272
       454149527        454117300        454085564        454053372       
454021775        453991135        453960452        453930588        453899973   
    453869216        453838633        443456801        443338470       
443211347      454339789        454308834        454278722        454247032     
  454214321        454181298        454149535        454117318        454085572
       454053166        454021783        453991143        453960460       
453930612        453899999        453869224        453838427        443456850   
    443338538        443211354      454339797        454308842        454278730
       454247040        454214339        454181322        454149543       
454117326        454085580        454053190        454021791        453991150   
    453960478        453930620        453899783        453869257       
453838435        443456975        443338561        443211404      454339581     
  454308867        454278748        454247057        454214354        454181330
       454149550        454117128        454085606        454053208       
454021809        453990954        453960486        453930638        453899791   
    453869265        453838443        443457023        443338603       
443211487      454339599        454308875        454278755        454247065     
  454214362        454181355        454149568        454117144        454085614
       454053232        454021817        453990970        453960494       
453930646        453899809        453869273        453838450        443457080   
    443337951        443211495      454339607        454308883        454278763
       454247073        454214370        454181363        454149576       
454117151        454085622        454053257        454021825        453990988   
    453960296        453930653        453899825        453869281       
453838468        443456371        443337985        443211537      454339615     
  454308909        454278789        454246869        454214388        454181371
       454149584        454117177        454085457        454053042       
454021833        453990996        453960304        453930661        453899833   
    453869307        453838476        443456405        443338009       
443211545      454339623        454308917        454278797        454246877     
  454214180        454181157        454149386        454117185        454085465
       454053059        454021858        453991010        453960312       
453930679        453899841        453869315        453838484        443456439   
    443338066        443211560   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454339631        454308693        454278581        454246885       
454214198        454181199        454149394        454117193        454085473   
    454053067        454021635        453991028        453960320       
453930463        453899858        453869091        453838500        443456587   
    443338082        443211578      454339649        454308701        454278599
       454246893        454214206        454181207        454149402       
454117201        454085499        454053091        454021643        453991036   
    453960346        453930471        453899866        453869109       
453838518        443456603        443338157        443210596      454339656     
  454308719        454278607        454246927        454214214        454181231
       454149410        454117219        454085507        454053109       
454021650        453991044        453960353        453930489        453899874   
    453869117        453838526        443456629        443338207       
443210620      454339664        454308727        454278623        454246935     
  454214222        454181249        454149428        454117227        454085515
       454053117        454021668        453990848        453960361       
453930497        453899882        453869125        453838310        443456694   
    443338215        443210679      454339672        454308743        454278631
       454246943        454214230        454181256        454149444       
454117011        454085309        454053133        454021684        453990855   
    453960379        453930505        453899676        453869133       
453838328        443456744        443337662        443211016      454339474     
  454308750        454278649        454246950        454214248        454181264
       454149451        454117029        454085317        454053141       
454021692        453990863        453960387        453930513        453899684   
    453869141        453838336        443456751        443337670       
443211032      454339482        454308768        454278656        454246968     
  454214271        454181033        454149469        454117037        454085325
       454052937        454021700        453990871        453960395       
453930539        453899692        453869158        453838344        443456785   
    443337720        443211057      454339490        454308776        454278664
       454246760        454214073        454181058        454149477       
454117045        454085333        454052945        454021718        453990889   
    453960189        453930547        453899700        453869166       
453838351        443455969        443337738        443211099      454339516     
  454308792        454278672        454246778        454214081        454181066
       454149287        454117102        454085358        454052952       
454021726        453990897        453960197        453930554        453899718   
    453869182        453838369        443456009        443337753       
443210109      454339524        454308800        454278474        454246786     
  454214099        454181074        454149303        454117110        454085366
       454052960        454021734        453990905        453960205       
453930562        453899726        453868960        453838377        443456074   
    443337803        443210158      454339540        454308586        454278482
       454246794        454214107        454181082        454149311       
454116906        454085382        454052978        454021536        453990913   
    453960213        453930356        453899734        453868978       
453838385        443456108        443337852        443210190      454339557     
  454308594        454278490        454246802        454214115        454181090
       454149329        454116914        454085390        454052986       
454021544        453990921        453960221        453930364        453899742   
    453868994        453838393        443456124        443337878       
443210315      454339565        454308602        454278508        454246810     
  454214149        454181108        454149337        454116922        454085408
       454053018        454021551        453990723        453960239       
453930372        453899759        453869018        453838401        443456173   
    443337902        443210349      454339573        454308610        454278524
       454246828        454214156        454181116        454149345       
454116930        454085200        454053026        454021569        453990731   
    453960254        453930406        453899767        453869026       
453838419        443456215        443337415        443210380      454339342     
  454308628        454278532        454246836        454214172        454181132
       454149352        454116948        454085218        454053034       
454021577        453990749        453960262        453930414        453899775   
    453869034        453838203        443456298        443337464       
443210398      454339359        454308636        454278540        454246844     
  454213968        454180910        454149360        454116955        454085234
       454052820        454021585        453990764        453960270       
453930422        453899569        453869042        453838211        443456306   
    443337472        443210430      454339375        454308644        454278557
       454246851        454213976        454180936        454149154       
454116963        454085242        454052838        454021593        453990772   
    453960288        453930430        453899577        453869059       
453838229        443455514        443337522        443210463      454339383     
  454308651        454278565        454246646        454213984        454180951
       454149162        454116971        454085259        454052846       
454021601        453990780        453960072        453930448        453899585   
    453869067        453838237        443455589        443337548       
443209846      454339409        454308669        454278573        454246661     
  454214008        454180977        454149188        454116989        454085267
       454052853        454021619        453990798        453960098       
453930455        453899593        453868861        453838252        443455639   
    443337571        443209853      454339417        454308677        454278367
       454246679        454214016        454180985        454149196       
454117003        454085275        454052861        454021627        453990814   
    453960106        453930257        453899601        453868879       
453838260        443455712        443337605        443209879      454339433     
  454308685        454278383        454246687        454214040        454180993
       454149204        454116781        454085283        454052879       
454021411        453990822        453960114        453930265        453899619   
    453868887        453838278        443455720        443337639       
443209937      454339466        454308479        454278391        454246703     
  454214057        454181017        454149212        454116799        454085291
       454052887        454021429        453990632        453960122       
453930299        453899627        453868895        453838286        443455787   
    443337647        443210026      454339250        454308487        454278409
       454246737        454214065        454180803        454149246       
454116807        454085077        454052895        454021445        453990640   
    453960130        453930307        453899635        453868903       
453838294        443455811        443336565        443210083      454339284     
  454308495        454278417        454246745        454213851        454180811
       454149253        454116815        454085085        454052903       
454021452        453990657        453960148        453930315        453899643   
    453868929        453838302        443455845        443336664       
443210091      454339292        454308503        454278433        454246539     
  454213869        454180829        454149048        454116831        454085093
       454052911        454021460        453990665        453960155       
453930133        453899650        453868937        453838070        443455860   
    443336839        443209325      454339300        454308511        454278458
       454246554        454213885        454180837        454149055       
454116849        454085101        454052929        454021478        453990673   
    453960163        453930158        453899668        453868945       
453838104        443455266        443336912        443209333      454339326     
  454308529        454278466        454246570        454213893        454180845
       454149063        454116856        454085119        454052713       
454021486        453990681        453959975        453930166        453899452   
    453868952        453838112        443455324        443336946       
443209465      454339128        454308537        454278250        454246588     
  454213901        454180852        454149071        454116864        454085135
       454052721        454021494        453990699        453959983       
453930174        453899460        453868739        453838120        443455340   
    443336953        443209473      454339136        454308545        454278268
       454246596        454213919        454180860        454149089       
454116898        454085143        454052739        454021502        453990707   
    453959991        453930182        453899478        453868747       
453838138        443455365        443337126        443209507      454339144     
  454308552        454278276        454246604        454213927        454180878
       454149097        454116674        454085150        454052747       
454021510        453990715        453960015        453930190        453899486   
    453868754        453838146        443455373        443337142       
443209523      454339151        454308560        454278300        454246612     
  454213935        454180886        454149105        454116682        454085168
       454052754        454021312        453990509        453960023       
453930208        453899494        453868762        453838153        443455399   
    443336144        443209531      454339169        454308578        454278326
       454246414        454213943        454180902        454149113       
454116690        454085184        454052762        454021320        453990525   
    453960049        453930216        453899502        453868770       
453838161        443455415        443336185        443209556      454339177     
  454308362        454278334        454246422        454213737        454180696
       454149121        454116708        454084963        454052770       
454021338        453990533        453960056        453930026        453899510   
    453868788        453838195        443455449        443336201       
443208798      454339185        454308370        454278342        454246430     
  454213745        454180738        454149139        454116716        454084971
       454052788        454021346        453990541        453959850       
453930042        453899536        453868804        453837965        443455464   
    443336235        443208848      454339193        454308396        454278359
       454246448        454213752        454180746        454149147       
454116724        454084989        454052804        454021353        453990558   
    453959868        453930067        453899544        453868812       
453837973        443455472        443336243        443208871      454339219     
  454308404        454278144        454246455        454213786        454180779
       454148933        454116732        454084997        454052812       
454021361        453990566        453959876        453930075        453899551   
    453868838        453837981        443455506        443336375       
443208954      454339227        454308412        454278151        454246463     
  454213794        454180787        454148941        454116740        454085002
       454052606        454021379        453990574        453959884       
453930083        453899346        453868846        453837999        443455068   
    443336383        443209028      454339011        454308420        454278169
       454246489        454213810        454180795        454148958       
454116757        454085028        454052614        454021387        453990582   
    453959918        453930091        453899353        453868622       
453838013        443455084        443336417        443209077      454339029     
  454308438        454278177        454246497        454213836        454180589
       454148966        454116773        454085036        454052622       
454021395        453990590        453959926        453930109        453899361   
    453868630        453838021        443455142        443336458       
443209176      454339037        454308446        454278185        454246505     
  454213844        454180597        454148974        454116567        454085044
       454052648        454021403        453990608        453959934       
453930117        453899395        453868648        453838047        443455159   
    443336482        443209226      454339045        454308453        454278193
       454246513        454213638        454180605        454148982       
454116575        454085051        454052655        454021197        453990392   
    453959942        453930125        453899403        453868655       
453838054        443455167        443335773        443208525      454339052     
  454308461        454278201        454246521        454213646        454180639
       454148990        454116591        454085069        454052663       
454021205        453990400        453959959        453929911        453899411   
    453868663        453838062        443455258        443335831       
443208533      454339060        454308255        454278219        454246307     
  454213661        454180647        454149006        454116609        454084856
       454052671        454021213        453990418        453959736       
453929929        453899445        453868671        453837858        443454723   
    443335880        443208590      454339078        454308263        454278227
       454246323        454213679        454180654        454149014       
454116617        454084864        454052689        454021221        453990434   
    453959744        453929937        453899239        453868689       
453837866        443454764        443335906        443208624      454339094     
  454308271        454278235        454246349        454213687        454180662
       454149022        454116625        454084872        454052697       
454021239        453990459        453959751        453929945        453899262   
    453868697        453837874        443454814        443335922       
443208707      454339102        454308289        454278243        454246364     
  454213695        454180670        454149030        454116641        454084880
       454052705        454021247        453990467        453959769       
453929952        453899270        453868705        453837882        443454822   
    443335930        443208756      454339110        454308297        454278037
       454246398        454213703        454180472        454148818       
454116658        454084898        454052481        454021254        453990475   
    453959777        453929960        453899288        453868713       
453837890        443454889        443336029        443208764      454338906     
  454308305        454278045        454246406        454213711        454180498
       454148826        454116666        454084906        454052499       
454021262        453990483        453959785        453929978        453899296   
    453868721        453837908        443454921        443336136       
443208772      454338914        454308313        454278052        454246190     
  454213729        454180530        454148834        454116450        454084914
       454052507        454021288        453990491        453959793       
453929986        453899304        453868523        453837916        443454962   
    443335138        443208111      454338922        454308321        454278060
       454246208        454213547        454180555        454148842       
454116468        454084922        454052523        454021296        453990285   
    453959819        453929994        453899312        453868549       
453837924        443454988        443335211        443208129      454338930     
  454308339        454278078        454246216        454213562        454180563
       454148867        454116476        454084930        454052531       
454021106        453990293        453959827        453930000        453899338   
    453868556        453837932        443455001        443335229       
443208152      454338955        454308347        454278086        454246224     
  454213570        454180571        454148875        454116484        454084948
       454052549        454021130        453990319        453959835       
453930018        453899130        453868572        453837940        443454335   
    443335450        443208178      454338963        454308354        454278094
       454246232        454213588        454180373        454148883       
454116500        454084955        454052556        454021148        453990327   
    453959611        453929796        453899148        453868580       
453837957        443454368        443335492        443208210      454338971     
  454308149        454278102        454246240        454213596        454180381
       454148891        454116526        454084740        454052564       
454021155        453990343        453959629        453929804        453899155   
    453868598        453837742        443454400        443335567       
443208244      454338989        454308156        454278110        454246257     
  454213604        454180399        454148909        454116534        454084757
       454052598        454021163        453990350        453959645       
453929820        453899163        453868606        453837759        443454418   
    443335674        443208384      454338997        454308164        454278128
       454246281        454213612        454180407        454148917       
454116542        454084765        454052366        454020975        453990368   
    453959652        453929838        453899171        453868614       
453837767        443454434        443335740        443208442      454339003     
  454308172        454278136        454246299        454213406        454180415
       454148701        454116559        454084773        454052374       
454020983        453990376        453959660        453929846        453899189   
    453868408        453837775        443454467        443334800       
443208475      454338781        454308180        454277922        454246083     
  454213414        454180423        454148727        454116344        454084781
       454052408        454020991        453990384        453959678       
453929853        453899197        453868416        453837783        443454475   
    443334818        443208483      454338807        454308198        454277930
       454246091        454213422        454180431        454148735       
454116351        454084799        454052424        454021015        453990178   
    453959686        453929861        453899205        453868424       
453837791        443453980        443334941        443208517      454338823     
  454308206        454277948        454246109        454213463        454180449
       454148750        454116369        454084807        454052432       
454021023        453990202        453959694        453929879        453899213   
    453868432        453837809        443454038        443335005       
443207808      454338831        454308214        454277955        454246125     
  454213471        454180456        454148768        454116377        454084815
       454052440        454021031        453990210        453959702       
453929895        453899221        453868440        453837817        443454079   
    443335039        443207832      454338849        454308222        454277963
       454246133        454213497        454180464        454148776       
454116385        454084823        454052457        454021049        453990228   
    453959710        453929903        453899023        453868457       
453837825        443454137        443335047        443207865      454338856     
  454308230        454277971        454246141        454213505        454180266
       454148792        454116393        454084831        454052465       
454021056        453990236        453959504        453929689        453899031   
    453868473        453837833        443454202        443335104       
443207907      454338864        454308248        454278003        454246158     
  454213299        454180274        454148800        454116427        454084849
       454052473        454021064        453990244        453959512       
453929697        453899049        453868499        453837841        443454236   
    443334479        443207949      454338872        454308032        454278011
       454246166        454213307        454180282        454148586       
454116443        454084633        454052259        454021072        453990251   
    453959520        453929705        453899064        453868507       
453837635        443454244        443334487        443207998      454338880     
  454308040        454278029        454246174        454213315        454180290
       454148602        454116237        454084641        454052267       
454020868        453990269        453959538        453929713        453899072   
    453868291        453837650        443454277        443334602       
443208046      454338898        454308073        454277807        454245960     
  454213331        454180324        454148610        454116245        454084658
       454052275        454020876        453990277        453959546       
453929721        453899080        453868309        453837668        443454319   
    443334701        443208095      454338674        454308081        454277815
       454245978        454213349        454180332        454148628       
454116252        454084666        454052283        454020884        453990061   
    453959561        453929739        453899106        453868317       
453837676        443453436        443334735        443207600      454338682     
  454308099        454277823        454245994        454213356        454180340
       454148651        454116286        454084674        454052291       
454020926        453990079        453959579        453929747        453899114   
    453868325        453837684        443453444        443334768       
443207675      454338690        454308107        454277831        454246000     
  454213364        454180357        454148677        454116302        454084682
       454052309        454020934        453990087        453959587       
453929754        453898900        453868333        453837692        443453527   
    443333927        443207691      454338708        454308115        454277849
       454246018        454213372        454180134        454148693       
454116310        454084690        454052317        454020942        453990095   
    453959603        453929762        453898918        453868358       
453837700        443453618        443333943        443207733      454338716     
  454308123        454277856        454246026        454213380        454180142
       454148487        454116328        454084708        454052333       
454020959        453990103        453959397        453929770        453898926   
    453868366        453837718        443453691        443334099       
443207766      454338732        454308131        454277864        454246034     
  454213398        454180159        454148495        454116336        454084716
       454052341        454020967        453990111        453959405       
453929788        453898934        453868374        453837726        443453758   
    443334156        443207782   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454338740        454307927        454277872        454246042       
454213182        454180175        454148503        454116120        454084732   
    454052358        454020751        453990129        453959413       
453929572        453898959        453868382        453837734        443453766   
    443334180        443207089      454338757        454307935        454277906
       454246059        454213190        454180183        454148511       
454116138        454084526        454052143        454020777        453990137   
    453959421        453929598        453898967        453868390       
453837510        443453907        443334206        443207097      454338765     
  454307943        454277914        454246067        454213208        454180209
       454148529        454116146        454084534        454052150       
454020819        453990145        453959447        453929606        453898975   
    453868192        453837528        443453105        443333224       
443207105      454338773        454307950        454277690        454246075     
  454213216        454180217        454148537        454116153        454084542
       454052168        454020827        453990152        453959454       
453929614        453898983        453868200        453837536        443453154   
    443333307        443207162      454338559        454307976        454277708
       454245861        454213224        454180225        454148545       
454116161        454084559        454052176        454020835        453990160   
    453959462        453929630        453898991        453868218       
453837544        443453196        443333364        443207170      454338567     
  454307984        454277716        454245879        454213240        454180233
       454148560        454116179        454084567        454052184       
454020843        453989964        453959470        453929648        453899007   
    453868226        453837551        443453220        443333430       
443207188      454338575        454307992        454277724        454245887     
  454213257        454180027        454148362        454116211        454084575
       454052192        454020645        453989972        453959488       
453929655        453898801        453868234        453837569        443453246   
    443333729        443207329      454338583        454308008        454277732
       454245895        454213281        454180035        454148370       
454116229        454084583        454052200        454020660        453989998   
    453959496        453929663        453898819        453868242       
453837577        443453287        443333828        443207337      454338591     
  454308016        454277740        454245911        454213075        454180043
       454148388        454116013        454084591        454052218       
454020678        453990004        453959298        453929671        453898827   
    453868259        453837585        443453295        443333877       
443207485      454338609        454308024        454277757        454245929     
  454213083        454180050        454148396        454116021        454084609
       454052226        454020686        453990012        453959306       
453929465        453898835        453868267        453837593        443453329   
    443333885        443206610      454338617        454307810        454277765
       454245937        454213091        454180068        454148404       
454116039        454084617        454052234        454020694        453990020   
    453959314        453929473        453898843        453868275       
453837627        443453345        443332804        443206628      454338625     
  454307828        454277781        454245945        454213109        454180076
       454148420        454116047        454084625        454052242       
454020710        453990038        453959322        453929481        453898850   
    453868283        453837395        443453352        443332879       
443206677      454338633        454307836        454277583        454245747     
  454213117        454180084        454148438        454116054        454084401
       454052028        454020744        453990046        453959330       
453929499        453898876        453868077        453837411        443452750   
    443332960        443206701      454338658        454307844        454277591
       454245754        454213125        454180092        454148446       
454116062        454084419        454052036        454020546        453990053   
    453959348        453929507        453898892        453868085       
453837429        443452792        443332978        443206826      454338443     
  454307851        454277609        454245762        454213133        454180100
       454148453        454116070        454084435        454052044       
454020553        453989840        453959355        453929515        453898686   
    453868093        453837437        443452875        443333034       
443206834      454338484        454307869        454277617        454245770     
  454213141        454180118        454148248        454116088        454084443
       454052051        454020561        453989865        453959363       
453929523        453898702        453868101        453837452        443452891   
    443333042        443206198      454338492        454307877        454277625
       454245796        454213158        454180126        454148255       
454116104        454084450        454052077        454020579        453989873   
    453959389        453929531        453898710        453868119       
453837460        443452909        443333067        443206222      454338500     
  454307885        454277633        454245804        454213174        454179912
       454148263        454116112        454084468        454052085       
454020587        453989881        453959173        453929549        453898744   
    453868127        453837478        443453022        443333075       
443206271      454338518        454307901        454277641        454245812     
  454212960        454179920        454148271        454115908        454084476
       454052093        454020603        453989899        453959181       
453929556        453898751        453868135        453837486        443453030   
    443333117        443206347      454338534        454307919        454277658
       454245820        454212978        454179938        454148289       
454115916        454084492        454052119        454020611        453989907   
    453959199        453929374        453898769        453868150       
453837494        443453048        443333182        443206461      454338542     
  454307703        454277666        454245838        454212986        454179946
       454148297        454115932        454084500        454052127       
454020629        453989915        453959207        453929382        453898777   
    453868168        453837288        443452297        443332234       
443206495      454338336        454307711        454277674        454245846     
  454212994        454179953        454148305        454115940        454084518
       454051913        454020421        453989923        453959223       
453929408        453898785        453868176        453837296        443452453   
    443332325        443206537      454338344        454307729        454277682
       454245630        454213000        454179961        454148313       
454115957        454084294        454051921        454020439        453989931   
    453959231        453929424        453898579        453867962       
453837304        443452487        443332341        443206545      454338351     
  454307737        454277484        454245648        454213018        454179979
       454148321        454115965        454084302        454051947       
454020447        453989949        453959256        453929432        453898611   
    453867970        453837312        443452651        443332366       
443206560      454338369        454307745        454277492        454245663     
  454213026        454179987        454148339        454115973        454084310
       454051954        454020454        453989733        453959264       
453929242        453898629        453867988        453837320        443452669   
    443332382        443206578      454338385        454307760        454277500
       454245671        454213034        454179995        454148131       
454115999        454084328        454051962        454020462        453989741   
    453959272        453929267        453898637        453867996       
453837338        443451901        443332531        443205836      454338427     
  454307778        454277518        454245697        454213059        454180001
       454148149        454115791        454084336        454051970       
454020470        453989758        453959058        453929283        453898645   
    453868002        453837346        443451919        443332655       
443205992      454338435        454307786        454277526        454245705     
  454213067        454180019        454148164        454115817        454084344
       454051988        454020488        453989766        453959066       
453929291        453898652        453868010        453837353        443451935   
    443332747        443206016      454338229        454307802        454277542
       454245713        454212853        454179805        454148172       
454115825        454084351        454051996        454020496        453989774   
    453959074        453929325        453898660        453868036       
453837361        443452008        443332770        443206040      454338237     
  454307596        454277559        454245721        454212861        454179821
       454148180        454115833        454084385        454052002       
454020512        453989782        453959082        453929333        453898678   
    453868044        453837379        443452016        443331814       
443206131      454338252        454307604        454277567        454245739     
  454212879        454179847        454148198        454115858        454084393
       454051798        454020520        453989790        453959090       
453929341        453898462        453867855        453837387        443452057   
    443331830        443206164      454338286        454307612        454277575
       454245523        454212887        454179854        454148206       
454115874        454084187        454051806        454020314        453989808   
    453959108        453929135        453898470        453867863       
453837197        443452073        443331889        443206180      454338294     
  454307620        454277369        454245549        454212895        454179862
       454148214        454115882        454084195        454051814       
454020322        453989816        453959116        453929143        453898512   
    453867871        453837205        443452123        443331897       
443205364      454338302        454307638        454277377        454245556     
  454212903        454179870        454148222        454115890        454084203
       454051822        454020330        453989824        453959124       
453929150        453898520        453867889        453837213        443452172   
    443331954        443205398      454338310        454307646        454277385
       454245564        454212911        454179888        454148230       
454115676        454084211        454051830        454020348        453989832   
    453959157        453929176        453898538        453867897       
453837221        443452180        443331996        443205455      454338112     
  454307653        454277401        454245572        454212929        454179896
       454148024        454115684        454084237        454051863       
454020355        453989626        453959165        453929192        453898546   
    453867905        453837239        443451539        443332036       
443205596      454338120        454307661        454277419        454245580     
  454212945        454179904        454148032        454115692        454084245
       454051871        454020363        453989642        453958944       
453929200        453898561        453867913        453837247        443451588   
    443332085        443205687      454338138        454307679        454277443
       454245598        454212952        454179698        454148040       
454115700        454084252        454051889        454020371        453989659   
    453958951        453929218        453898355        453867921       
453837262        443451620        443332168        443205703      454338146     
  454307687        454277450        454245614        454212747        454179706
       454148057        454115718        454084260        454051897       
454020397        453989667        453958969        453929226        453898363   
    453867939        453837270        443451646        443332192       
443205745      454338153        454307695        454277468        454245408     
  454212754        454179714        454148065        454115726        454084286
       454051905        454020405        453989675        453958977       
453929234        453898371        453867947        453837064        443451653   
    443331384        443205794      454338179        454307489        454277252
       454245432        454212762        454179722        454148073       
454115734        454084070        454051681        454020413        453989691   
    453958993        453929028        453898389        453867954       
453837072        443451687        443331434        443205828      454338187     
  454307497        454277260        454245440        454212770        454179730
       454148081        454115759        454084088        454051699       
454020199        453989709        453959017        453929036        453898397   
    453867749        453837080        443451745        443331459       
443204888      454338195        454307505        454277278        454245465     
  454212788        454179748        454148107        454115775        454084096
       454051715        454020207        453989717        453959025       
453929044        453898405        453867756        453837098        443451778   
    443331517        443204920      454338203        454307513        454277286
       454245473        454212796        454179755        454147927       
454115783        454084104        454051723        454020215        453989725   
    453959033        453929051        453898413        453867764       
453837106        443451794        443331566        443204938      454338211     
  454307521        454277302        454245481        454212804        454179763
       454147935        454115569        454084112        454051731       
454020231        453989519        453959041        453929069        453898421   
    453867772        453837114        443451893        443331582       
443205018      454337999        454307539        454277310        454245499     
  454212812        454179789        454147943        454115577        454084120
       454051749        454020256        453989568        453958837       
453929077        453898439        453867780        453837122        443451208   
    443331640        443205075      454338005        454307547        454277336
       454245507        454212820        454179797        454147950       
454115585        454084138        454051756        454020264        453989592   
    453958845        453929085        453898447        453867798       
453837130        443451224        443331772        443205190      454338013     
  454307554        454277344        454245291        454212838        454179581
       454147968        454115593        454084146        454051764       
454020272        453989618        453958860        453929093        453898454   
    453867806        453837155        443451232        443330873       
443205216      454338021        454307562        454277351        454245309     
  454212846        454179599        454147976        454115601        454084153
       454051772        454020298        453989386        453958878       
453929101        453898249        453867822        453836942        443451257   
    443330881        443205257      454338039        454307570        454277146
       454245317        454212630        454179607        454147984       
454115627        454084179        454051780        454020306        453989394   
    453958886        453929119        453898256        453867830       
453836959        443451307        443330907        443205265      454338047     
  454307588        454277153        454245325        454212648        454179631
       454147992        454115635        454083957        454051574       
454020082        453989402        453958894        453929127        453898264   
    453867848        453836967        443451315        443330949       
443205307      454338054        454307372        454277161        454245333     
  454212655        454179649        454148016        454115650        454083965
       454051582        454020090        453989410        453958910       
453928913        453898272        453867632        453836975        443451323   
    443330998        443204458      454338070        454307380        454277179
       454245341        454212663        454179664        454147802       
454115668        454083973        454051590        454020108        453989428   
    453958928        453928921        453898280        453867640       
453836983        443451356        443331053        443204516      454338096     
  454307406        454277187        454245366        454212671        454179672
       454147810        454115460        454083981        454051608       
454020116        453989436        453958936        453928939        453898314   
    453867657        453836991        443451364        443331210       
443204532      454338104        454307414        454277195        454245374     
  454212697        454179680        454147828        454115478        454083999
       454051616        454020124        453989444        453958720       
453928947        453898322        453867665        453837007        443451455   
    443331285        443204557      454337882        454307422        454277203
       454245390        454212705        454179474        454147836       
454115486        454084005        454051624        454020132        453989469   
    453958738        453928954        453898330        453867673       
453837023        443451521        443331350        443204706      454337890     
  454307430        454277211        454245184        454212713        454179482
       454147844        454115494        454084013        454051632       
454020140        453989477        453958746        453928962        453898348   
    453867681        453837049        443450895        443330550       
443204714      454337908        454307448        454277237        454245192     
  454212721        454179490        454147851        454115502        454084039
       454051640        454020165        453989493        453958753       
453928988        453898132        453867699        453836835        443450929   
    443330600        443204789      454337916        454307455        454277245
       454245200        454212739        454179508        454147869       
454115510        454084047        454051657        454020173        453989279   
    453958761        453928996        453898157        453867707       
453836843        443450952        443330683        443204805      454337924     
  454307463        454277039        454245226        454212523        454179516
       454147885        454115528        454084054        454051665       
454019977        453989287        453958795        453929002        453898165   
    453867715        453836850        443450986        443330741       
443204813      454337932        454307471        454277047        454245234     
  454212531        454179524        454147893        454115536        454083841
       454051673        454019985        453989295        453958803       
453929010        453898173        453867723        453836868        443451000   
    443330774        443204839      454337940        454307265        454277062
       454245267        454212549        454179532        454147901       
454115544        454083858        454051467        454019993        453989303   
    453958829        453928806        453898181        453867731       
453836876        443451034        443330790        443204250      454337957     
  454307273        454277070        454245275        454212556        454179540
       454147703        454115551        454083866        454051475       
454020017        453989311        453958613        453928814        453898207   
    453867517        453836884        443451125        443330824       
443204268      454337965        454307299        454277088        454245283     
  454212572        454179557        454147711        454115346        454083916
       454051483        454020025        453989329        453958621       
453928822        453898215        453867525        453836900        443451141   
    443329990        443204359      454337973        454307307        454277096
       454245077        454212580        454179565        454147729       
454115353        454083924        454051491        454020033        453989337   
    453958639        453928830        453898223        453867533       
453836918        443450523        443330089        443204391      454337981     
  454307315        454277104        454245085        454212598        454179573
       454147737        454115361        454083932        454051509       
454020041        453989345        453958654        453928848        453898231   
    453867541        453836926        443450556        443330113       
443204441      454337775        454307331        454277112        454245093     
  454212606        454179367        454147778        454115379        454083940
       454051517        454020058        453989352        453958662       
453928855        453898025        453867582        453836934        443450648   
    443330162        443203492      454337783        454307349        454277120
       454245101        454212614        454179375        454147786       
454115387        454083759        454051525        454020066        453989360   
    453958670        453928863        453898041        453867590       
453836710        443450671        443330170        443203518      454337791     
  454307356        454277138        454245119        454212622        454179383
       454147794        454115395        454083767        454051533       
454019878        453989378        453958688        453928871        453898058   
    453867608        453836728        443450713        443330360       
443203617      454337809        454307364        454276924        454245127     
  454212416        454179409        454147596        454115411        454083775
       454051541        454019886        453989162        453958696       
453928897        453898066        453867616        453836736        443450747   
    443330428        443203633      454337817        454307158        454276932
       454245135        454212424        454179433        454147604       
454115429        454083783        454051558        454019894        453989170   
    453958712        453928673        453898074        453867624       
453836744        443450770        443330469        443203666      454337825     
  454307174        454276940        454245143        454212432        454179441
       454147612        454115437        454083791        454051566       
454019902        453989188        453958498        453928681        453898082   
    453867400        453836751        443450838        443330493       
443203906      454337833        454307182        454276957        454245150     
  454212457        454179466        454147620        454115239        454083809
       454051350        454019936        453989196        453958506       
453928699        453898090        453867418        453836769        443450135   
    443330501        443203948   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454337841        454307190        454276965        454245168       
454212465        454179250        454147646        454115247        454083817   
    454051368        454019944        453989204        453958514       
453928707        453898108        453867434        453836777        443450143   
    443329453        443203989      454337858        454307208        454276973
       454245176        454212473        454179268        454147653       
454115254        454083825        454051376        454019951        453989212   
    453958522        453928715        453898116        453867442       
453836793        443450234        443329586        443202890      454337866     
  454307216        454276981        454244963        454212481        454179276
       454147679        454115262        454083627        454051384       
454019969        453989238        453958530        453928731        453897902   
    453867459        453836801        443450291        443329602       
443203021      454337874        454307224        454276999        454244971     
  454212499        454179292        454147687        454115270        454083635
       454051392        454019753        453989246        453958548       
453928749        453897910        453867467        453836819        443450408   
    443329636        443203047      454337668        454307232        454277005
       454244989        454212507        454179318        454147489       
454115304        454083643        454051426        454019761        453989261   
    453958563        453928756        453897928        453867475       
453836827        443450424        443329859        443203096      454337676     
  454307240        454277013        454244997        454212515        454179326
       454147497        454115312        454083650        454051434       
454019779        453989055        453958597        453928772        453897936   
    453867483        453836603        443450499        443329867       
443203260      454337684        454307257        454277021        454245002     
  454212317        454179334        454147505        454115320        454083676
       454051442        454019787        453989063        453958605       
453928780        453897969        453867509        453836611        443449624   
    443329917        443203278      454337692        454307042        454276809
       454245010        454212325        454179342        454147521       
454115338        454083684        454051244        454019795        453989071   
    453958373        453928798        453897977        453867293       
453836629        443449640        443329982        443203310      454337700     
  454307059        454276817        454245028        454212333        454179359
       454147547        454115122        454083700        454051251       
454019803        453989089        453958381        453928533        453897985   
    453867301        453836637        443449764        443328984       
443203435      454337718        454307067        454276825        454245036     
  454212341        454179144        454147562        454115130        454083718
       454051269        454019811        453989097        453958399       
453928541        453898009        453867327        453836645        443449772   
    443329040        443203450      454337726        454307075        454276833
       454245044        454212366        454179169        454147570       
454115148        454083528        454051277        454019829        453989105   
    453958407        453928566        453898017        453867350       
453836652        443449814        443329214        443202643      454337734     
  454307083        454276858        454245051        454212374        454179185
       454147356        454115155        454083536        454051285       
454019837        453989113        453958415        453928574        453897795   
    453867368        453836660        443449913        443329248       
443202668      454337742        454307091        454276866        454245069     
  454212382        454179201        454147364        454115163        454083544
       454051293        454019845        453989121        453958431       
453928590        453897803        453867376        453836678        443449962   
    443329321        443202700      454337759        454307117        454276874
       454244856        454212390        454179219        454147372       
454115171        454083551        454051301        454019852        453989139   
    453958449        453928616        453897811        453867384       
453836686        443450077        443329396        443202718      454337767     
  454307125        454276890        454244864        454212408        454179227
       454147380        454115189        454083577        454051319       
454019647        453989154        453958456        453928624        453897829   
    453867392        453836694        443450119        443328430       
443202734      454337551        454307141        454276908        454244872     
  454212192        454179235        454147398        454115197        454083585
       454051327        454019654        453988941        453958464       
453928632        453897837        453867194        453836702        443449202   
    443328513        443202791      454337569        454306937        454276916
       454244880        454212200        454179243        454147422       
454115205        454083593        454051335        454019662        453988958   
    453958472        453928657        453897845        453867202       
453836488        443449236        443328661        443202825      454337577     
  454306952        454276684        454244898        454212218        454179045
       454147430        454115213        454083619        454051343       
454019670        453988966        453958480        453928426        453897852   
    453867210        453836496        443449251        443328851       
443202874      454337585        454306978        454276692        454244906     
  454212226        454179052        454147448        454115015        454083387
       454051137        454019688        453988974        453958258       
453928434        453897860        453867228        453836520        443449293   
    443328869        443202452      454337593        454306986        454276700
       454244914        454212234        454179060        454147455       
454115023        454083395        454051145        454019696        453988982   
    453958290        453928442        453897878        453867236       
453836546        443449327        443328919        443202510      454337601     
  454306994        454276718        454244922        454212242        454179078
       454147463        454115031        454083403        454051152       
454019712        453988990        453958316        453928459        453897886   
    453867244        453836561        443449475        443328976       
443202544      454337627        454307018        454276734        454244930     
  454212259        454179094        454147240        454115049        454083411
       454051160        454019738        453989006        453958324       
453928467        453897894        453867251        453836579        443449517   
    443328125        443202577      454337635        454307026        454276742
       454244948        454212275        454179102        454147257       
454115056        454083429        454051178        454019530        453989022   
    453958332        453928475        453897688        453867277       
453836587        443448790        443328133        443202619      454337643     
  454307034        454276759        454244955        454212283        454179110
       454147265        454115064        454083445        454051186       
454019548        453989030        453958357        453928483        453897696   
    453867285        453836595        443448824        443328141       
443202627      454337650        454306820        454276775        454244765     
  454212291        454179128        454147273        454115072        454083452
       454051194        454019555        453989048        453958142       
453928509        453897712        453867079        453836371        443448865   
    443328174        443201926      454337445        454306838        454276783
       454244773        454212085        454179136        454147281       
454115098        454083460        454051202        454019563        453988834   
    453958159        453928517        453897720        453867095       
453836389        443448907        443328182        443201942      454337452     
  454306853        454276791        454244781        454212101        454178922
       454147299        454115106        454083478        454051210       
454019571        453988842        453958167        453928525        453897738   
    453867103        453836397        443448923        443328299       
443202007      454337460        454306861        454276577        454244807     
  454212119        454178955        454147307        454114901        454083486
       454051228        454019589        453988867        453958175       
453928319        453897746        453867111        453836413        443449046   
    443328323        443202080      454337478        454306887        454276585
       454244815        454212127        454178963        454147323       
454114919        454083288        454051236        454019597        453988875   
    453958183        453928327        453897753        453867129       
453836421        443449103        443328349        443202148      454337486     
  454306895        454276593        454244823        454212135        454178989
       454147349        454114927        454083296        454051020       
454019605        453988883        453958191        453928335        453897761   
    453867137        453836439        443449186        443328398       
443202155      454337494        454306903        454276601        454244849     
  454212150        454178997        454147125        454114935        454083304
       454051038        454019613        453988891        453958209       
453928343        453897779        453867145        453836447        443448519   
    443328422        443202189      454337502        454306911        454276619
       454244633        454212184        454179003        454147133       
454114943        454083338        454051046        454019621        453988909   
    453958217        453928350        453897787        453867152       
453836454        443448576        443327622        443202304      454337510     
  454306929        454276627        454244641        454211988        454179011
       454147141        454114950        454083346        454051053       
454019639        453988917        453958225        453928368        453897571   
    453867160        453836470        443448584        443327648       
443202320      454337536        454306713        454276635        454244682     
  454212002        454179029        454147158        454114984        454083353
       454051061        454019415        453988925        453958035       
453928376        453897589        453867178        453836264        443448592   
    443327754        443201256      454337544        454306721        454276643
       454244690        454212010        454178807        454147166       
454114992        454083361        454051079        454019423        453988933   
    453958043        453928392        453897597        453866964       
453836280        443448733        443327788        443201462      454337320     
  454306739        454276650        454244708        454212028        454178823
       454147174        454115007        454083379        454051087       
454019431        453988727        453958050        453928418        453897605   
    453866972        453836298        443448774        443327820       
443201470      454337338        454306747        454276676        454244716     
  454212051        454178831        454147182        454114794        454083163
       454051095        454019449        453988735        453958076       
453928202        453897613        453866980        453836306        443448139   
    443327853        443201496      454337353        454306754        454276494
       454244724        454212069        454178849        454147190       
454114802        454083171        454051103        454019456        453988743   
    453958092        453928210        453897621        453866998       
453836322        443448170        443327945        443201587      454337379     
  454306770        454276502        454244526        454211863        454178856
       454147208        454114810        454083189        454051111       
454019472        453988750        453958100        453928228        453897647   
    453867004        453836330        443448188        443327986       
443201744      454337387        454306788        454276510        454244534     
  454211871        454178872        454147216        454114828        454083205
       454051129        454019498        453988768        453958118       
453928236        453897654        453867012        453836348        443448196   
    443328083        443201868      454337395        454306796        454276528
       454244542        454211897        454178880        454147224       
454114836        454083213        454050915        454019506        453988776   
    453958134        453928244        453897662        453867020       
453836355        443448220        443327432        443201876      454337403     
  454306804        454276536        454244559        454211905        454178898
       454147018        454114844        454083221        454050923       
454019308        453988784        453957920        453928251        453897670   
    453867038        453836363        443448394        443327481       
443200852      454337429        454306812        454276544        454244567     
  454211921        454178914        454147026        454114851        454083239
       454050931        454019316        453988818        453957938       
453928269        453897464        453867046        453836140        443448410   
    443327515        443200936      454337213        454306606        454276551
       454244575        454211939        454178690        454147034       
454114869        454083247        454050949        454019324        453988826   
    453957946        453928277        453897472        453867053       
453836157        443448428        443327598        443200951      454337221     
  454306614        454276569        454244583        454211947        454178716
       454147042        454114877        454083254        454050956       
454019332        453988610        453957953        453928285        453897480   
    453867061        453836165        443448436        443326970       
443200985      454337239        454306622        454276353        454244591     
  454211954        454178724        454147059        454114885        454083056
       454050964        454019340        453988628        453957961       
453928301        453897498        453866857        453836173        443447818   
    443326996        443201017      454337247        454306630        454276361
       454244609        454211962        454178740        454147067       
454114893        454083064        454050972        454019357        453988636   
    453957979        453928095        453897506        453866865       
453836181        443447826        443327002        443201066      454337254     
  454306648        454276379        454244617        454211756        454178757
       454147075        454114687        454083072        454050980       
454019381        453988651        453957995        453928129        453897514   
    453866899        453836199        443447909        443327010       
443201116      454337262        454306655        454276387        454244625     
  454211772        454178765        454147083        454114695        454083080
       454050998        454019399        453988669        453958001       
453928145        453897522        453866907        453836207        443447917   
    443327044        443201132      454337270        454306663        454276411
       454244419        454211780        454178773        454147091       
454114711        454083114        454051012        454019407        453988677   
    453958019        453928152        453897548        453866923       
453836223        443447958        443327127        443201140      454337288     
  454306671        454276437        454244435        454211806        454178781
       454147109        454114729        454083122        454050808       
454019191        453988685        453958027        453928178        453897555   
    453866931        453836231        443447966        443327218       
443200415      454337296        454306689        454276445        454244443     
  454211814        454178799        454147117        454114737        454083130
       454050816        454019209        453988693        453957813       
453927972        453897563        453866949        453836249        443448030   
    443327275        443200472      454337304        454306697        454276452
       454244450        454211822        454178575        454146903       
454114745        454083148        454050832        454019217        453988701   
    453957821        453927980        453897357        453866956       
453836025        443448063        443326673        443200589      454337312     
  454306705        454276247        454244468        454211830        454178583
       454146911        454114752        454083155        454050840       
454019225        453988719        453957839        453927998        453897373   
    453866733        453836041        443448089        443326699       
443200753      454337106        454306499        454276254        454244476     
  454211855        454178591        454146929        454114760        454082967
       454050857        454019233        453988503        453957847       
453928004        453897399        453866758        453836058        443448113   
    443326723        443200761      454337122        454306507        454276288
       454244484        454211665        454178609        454146937       
454114778        454082975        454050865        454019241        453988511   
    453957854        453928012        453897407        453866766       
453836066        443447495        443326731        443200787      454337130     
  454306523        454276296        454244492        454211673        454178625
       454146945        454114786        454082983        454050873       
454019258        453988529        453957862        453928020        453897415   
    453866790        453836082        443447610        443326848       
443200126      454337155        454306531        454276304        454244500     
  454211681        454178633        454146952        454114570        454082991
       454050881        454019266        453988537        453957870       
453928046        453897423        453866808        453836090        443447636   
    443326871        443200134      454337163        454306549        454276312
       454244518        454211699        454178641        454146960       
454114588        454083015        454050907        454019274        453988545   
    453957896        453928079        453897431        453866816       
453836108        443447669        443326897        443200241      454337189     
  454306556        454276320        454244302        454211707        454178674
       454146986        454114596        454083023        454050691       
454019282        453988560        453957904        453927865        453897449   
    453866824        453836116        443447693        443326913       
443200266      454337197        454306564        454276346        454244310     
  454211715        454178468        454146994        454114612        454083031
       454050709        454019092        453988578        453957912       
453927873        453897241        453866832        453836124        443447743   
    443326921        443200274      454337205        454306572        454276130
       454244328        454211723        454178476        454147000       
454114620        454082835        454050717        454019100        453988586   
    453957698        453927881        453897258        453866840       
453835910        443447768        443326939        443200324      454336991     
  454306580        454276148        454244336        454211731        454178484
       454146796        454114638        454082843        454050725       
454019118        453988594        453957706        453927899        453897266   
    453866600        453835928        443447784        443326277       
443199823      454337015        454306598        454276155        454244344     
  454211749        454178492        454146804        454114653        454082850
       454050733        454019134        453988602        453957714       
453927907        453897274        453866634        453835936        443447198   
    443326368        443199849      454337023        454306382        454276163
       454244351        454211525        454178500        454146812       
454114661        454082868        454050741        454019142        453988396   
    453957722        453927915        453897282        453866642       
453835944        443447222        443326376        443199864      454337031     
  454306390        454276171        454244369        454211533        454178534
       454146820        454114679        454082876        454050758       
454019159        453988404        453957748        453927923        453897290   
    453866667        453835951        443447255        443326467       
443199898      454337049        454306408        454276189        454244377     
  454211541        454178542        454146838        454114463        454082884
       454050766        454019167        453988412        453957755       
453927931        453897308        453866683        453835969        443447271   
    443326483        443199914      454337056        454306416        454276197
       454244385        454211558        454178567        454146846       
454114471        454082900        454050782        454019175        453988420   
    453957771        453927949        453897316        453866691       
453835977        443447347        443326525        443199922      454337064     
  454306424        454276205        454244401        454211566        454178344
       454146853        454114489        454082918        454050584       
454019183        453988438        453957789        453927956        453897324   
    453866709        453835985        443447354        443326533       
443199963      454337072        454306432        454276213        454244195     
  454211574        454178351        454146861        454114497        454082926
       454050592        454018979        453988446        453957797       
453927964        453897332        453866717        453835993        443447388   
    443325881        443199997      454337080        454306440        454276239
       454244203        454211608        454178377        454146879       
454114513        454082934        454050600        454018987        453988461   
    453957805        453927832        453897340        453866725       
453836017        443447396        443325907        443200019      454337098     
  454306457        454276023        454244211        454211616        454178393
       454146887        454114539        454082728        454050618       
454018995        453988479        453957573        453927840        453897142   
    453866493        453835803        443447404        443325931       
443200035      454336884        454306465        454276049        454244229     
  454211632        454178401        454146689        454114547        454082744
       454050626        454019001        453988487        453957581       
453927857        453897159        453866501        453835811        443446810   
    443325972        443198932   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454336892        454306473        454276056        454244245       
454211418        454178419        454146697        454114562        454082751   
    454050634        454019019        453988495        453957599       
453927659        453897167        453866519        453835829        443446893   
    443326004        443198999      454336900        454306481        454276064
       454244252        454211426        454178427        454146705       
454114331        454082793        454050642        454019035        453988289   
    453957623        453927667        453897175        453866527       
453835837        443446901        443326053        443199195      454336918     
  454306275        454276072        454244260        454211434        454178435
       454146713        454114349        454082801        454050667       
454019043        453988297        453957631        453927675        453897183   
    453866535        453835845        443446968        443326103       
443199252      454336934        454306283        454276106        454244278     
  454211459        454178443        454146721        454114364        454082819
       454050675        454019068        453988305        453957649       
453927683        453897191        453866543        453835860        443446976   
    443326129        443199260      454336942        454306291        454276114
       454244286        454211467        454178450        454146739       
454114372        454082827        454050683        454019076        453988313   
    453957656        453927691        453897209        453866550       
453835886        443446281        443326145        443199286      454336959     
  454306309        454276122        454244294        454211475        454178229
       454146747        454114380        454082637        454050477       
454018854        453988321        453957664        453927709        453897217   
    453866576        453835894        443446299        443326194       
443199351      454336967        454306317        454275918        454244088     
  454211483        454178245        454146754        454114422        454082645
       454050501        454018862        453988339        453957672       
453927717        453897225        453866584        453835902        443446380   
    443325691        443199401      454336975        454306325        454275926
       454244096        454211491        454178252        454146762       
454114430        454082660        454050527        454018870        453988347   
    453957680        453927725        453897233        453866592       
453835696        443446430        443325709        443199518      454336983     
  454306333        454275934        454244104        454211509        454178260
       454146770        454114448        454082710        454050535       
454018888        453988354        453957466        453927733        453897027   
    453866394        453835712        443446471        443325717       
443198387      454336777        454306341        454275967        454244112     
  454211517        454178278        454146788        454114455        454082512
       454050543        454018896        453988388        453957474       
453927741        453897043        453866402        453835720        443446497   
    443325725        443198395      454336785        454306358        454275975
       454244120        454211319        454178286        454146572       
454114224        454082520        454050550        454018904        453988172   
    453957482        453927543        453897050        453866410       
453835738        443446646        443325758        443198551      454336801     
  454306366        454275983        454244138        454211335        454178294
       454146580        454114232        454082538        454050568       
454018912        453988180        453957490        453927550        453897076   
    453866436        453835746        443446802        443325790       
443198585      454336819        454306374        454275991        454244146     
  454211343        454178302        454146598        454114240        454082546
       454050576        454018938        453988198        453957508       
453927576        453897092        453866444        453835761        443445903   
    443325816        443198643      454336827        454306168        454276007
       454244153        454211368        454178310        454146614       
454114257        454082553        454050360        454018953        453988206   
    453957516        453927584        453897100        453866451       
453835779        443445945        443325832        443198668      454336835     
  454306176        454276015        454244161        454211376        454178328
       454146622        454114273        454082561        454050378       
454018961        453988222        453957532        453927592        453897126   
    453866469        453835787        443445978        443325865       
443198833      454336843        454306184        454275801        454244179     
  454211384        454178112        454146630        454114281        454082587
       454050386        454018748        453988230        453957557       
453927600        453896912        453866477        453835795        443446000   
    443325220        443197892      454336850        454306192        454275819
       454244187        454211392        454178120        454146655       
454114299        454082595        454050394        454018755        453988248   
    453957565        453927618        453896920        453866485       
453835571        443446059        443325246        443197900      454336868     
  454306200        454275827        454243973        454211400        454178138
       454146663        454114307        454082603        454050402       
454018763        453988263        453957359        453927626        453896938   
    453866295        453835597        443446075        443325295       
443197918      454336876        454306218        454275835        454243981     
  454211194        454178146        454146671        454114117        454082397
       454050410        454018771        453988271        453957367       
453927634        453896946        453866329        453835605        443446109   
    443325360        443197983      454336660        454306226        454275843
       454243999        454211202        454178153        454146465       
454114133        454082413        454050428        454018797        453988057   
    453957375        453927428        453896953        453866337       
453835613        443446125        443325386        443198072      454336678     
  454306234        454275850        454244005        454211210        454178161
       454146473        454114158        454082439        454050436       
454018805        453988065        453957391        453927436        453896961   
    453866345        453835621        443445549        443325493       
443198098      454336686        454306242        454275868        454244021     
  454211228        454178179        454146481        454114166        454082447
       454050444        454018813        453988073        453957409       
453927444        453896979        453866360        453835639        443445556   
    443325519        443198239      454336694        454306259        454275876
       454244039        454211236        454178187        454146499       
454114174        454082462        454050451        454018821        453988081   
    453957417        453927451        453896987        453866154       
453835647        443445630        443324827        443198254      454336702     
  454306267        454275884        454244054        454211251        454178195
       454146507        454114182        454082470        454050469       
454018839        453988107        453957433        453927477        453896995   
    453866162        453835662        443445648        443324868       
443198296      454336710        454306044        454275892        454244062     
  454211285        454177981        454146515        454114208        454082488
       454050253        454018847        453988131        453957441       
453927485        453897001        453866170        453835670        443445697   
    443324926        443197520      454336736        454306051        454275694
       454244070        454211087        454178021        454146523       
454114000        454082496        454050261        454018631        453988149   
    453957458        453927758        453897019        453866188       
453835464        443445721        443324975        443197553      454336744     
  454306069        454275702        454243858        454211095        454178039
       454146531        454114018        454082280        454050287       
454018656        453988156        453957243        453927766        453896805   
    453866196        453835472        443445820        443325022       
443197579      454336751        454306077        454275710        454243866     
  454211103        454178054        454146549        454114026        454082298
       454050295        454018664        453988164        453957250       
453927774        453896821        453866204        453835498        443445838   
    443325147        443197595      454336769        454306085        454275728
       454243874        454211111        454178070        454146556       
454114034        454082314        454050303        454018672        453987943   
    453957276        453927782        453896847        453866220       
453835506        443445853        443325196        443197629      454336553     
  454306101        454275736        454243882        454211137        454178088
       454146564        454114042        454082322        454050311       
454018680        453987950        453957284        453927790        453896854   
    453866238        453835514        443445234        443324504       
443197637      454336561        454306127        454275769        454243890     
  454211145        454178104        454146358        454114059        454082330
       454050329        454018706        453987968        453957300       
453927808        453896862        453866253        453835530        443445242   
    443324512        443197702      454336579        454306135        454275785
       454243908        454211160        454177866        454146374       
454114067        454082355        454050337        454018722        453987976   
    453957318        453927816        453896870        453866048       
453835548        443445275        443324553        443197744      454336595     
  454306143        454275561        454243924        454211178        454177882
       454146382        454114075        454082363        454050345       
454018730        453987984        453957326        453927824        453896888   
    453866055        453835563        443445283        443324595       
443197835      454336603        454306150        454275595        454243932     
  454211186        454177890        454146390        454114083        454082173
       454050352        454018524        453987992        453957334       
453927493        453896896        453866071        453835357        443445291   
    443324603        443197843      454336611        454305939        454275603
       454243940        454210972        454177908        454146408       
454114091        454082181        454050147        454018532        453988008   
    453957342        453927501        453896904        453866089       
453835381        443445374        443324637        443197850      454336629     
  454305947        454275611        454243957        454210980        454177932
       454146416        454114109        454082199        454050154       
454018540        453987828        453957136        453927519        453896698   
    453866105        453835399        443445473        443324660       
443197090      454336637        454305954        454275637        454243965     
  454211004        454177940        454146424        454113895        454082207
       454050162        454018565        453987836        453957144       
453927527        453896706        453866113        453835407        443445515   
    443324728        443197157      454336652        454305996        454275645
       454243734        454211012        454177957        454146432       
454113911        454082215        454050170        454018573        453987844   
    453957151        453927311        453896722        453866121       
453835415        443444963        443324777        443197181      454336447     
  454306010        454275678        454243742        454211020        454177759
       454146440        454113929        454082223        454050188       
454018581        453987851        453957169        453927329        453896748   
    453866147        453835423        443444997        443323985       
443197199      454336454        454306036        454275454        454243759     
  454211038        454177767        454146457        454113945        454082231
       454050196        454018599        453987877        453957177       
453927337        453896755        453865933        453835431        443445010   
    443324017        443197264      454336470        454305822        454275462
       454243775        454211046        454177775        454146242       
454113952        454082256        454050204        454018615        453987885   
    453957185        453927345        453896763        453865941       
453835449        443445044        443324223        443197272      454336488     
  454305848        454275488        454243783        454211053        454177783
       454146259        454113978        454082264        454050212       
454018623        453987901        453957193        453927352        453896771   
    453865958        453835456        443445085        443324298       
443197348      454336496        454305855        454275504        454243809     
  454211061        454177791        454146267        454113986        454082272
       454050220        454018417        453987919        453957201       
453927360        453896789        453865966        453835258        443445119   
    443324348        443197355      454336504        454305871        454275512
       454243817        454211079        454177809        454146275       
454113994        454082074        454050246        454018425        453987927   
    453957219        453927378        453896797        453865974       
453835266        443445127        443324454        443197405      454336512     
  454305889        454275520        454243825        454210873        454177825
       454146283        454113788        454082082        454050030       
454018433        453987935        453957227        453927386        453896573   
    453865982        453835282        443445168        443324462       
443196498      454336520        454305913        454275538        454243833     
  454210881        454177833        454146309        454113804        454082090
       454050063        454018441        453987729        453957011       
453927394        453896581        453865990        453835308        443444633   
    443323589        443196548      454336538        454305921        454275546
       454243841        454210899        454177841        454146317       
454113812        454082124        454050071        454018458        453987737   
    453957029        453927402        453896599        453866006       
453835316        443444641        443323621        443196670      454336546     
  454305715        454275553        454243619        454210907        454177858
       454146325        454113820        454082132        454050089       
454018466        453987745        453957037        453927410        453896607   
    453866014        453835324        443444708        443323746       
443196720      454336355        454305723        454275348        454243627     
  454210915        454177650        454146333        454113838        454082157
       454050097        454018474        453987752        453957045       
453927204        453896615        453866030        453835332        443444732   
    443323779        443196985      454336363        454305731        454275355
       454243643        454210949        454177668        454146341       
454113846        454081951        454050105        454018482        453987760   
    453957052        453927212        453896631        453865826       
453835340        443444781        443323829        443197041      454336371     
  454305749        454275363        454243650        454210956        454177684
       454146135        454113853        454081969        454050113       
454018508        453987778        453957060        453927220        453896649   
    453865834        453835134        443444922        443323894       
443196183      454336389        454305756        454275371        454243668     
  454210964        454177692        454146143        454113861        454081985
       454050139        454018300        453987786        453957078       
453927238        453896656        453865842        453835142        443444948   
    443323977        443196258      454336397        454305764        454275397
       454243684        454210758        454177700        454146150       
454113887        454081993        454049925        454018318        453987794   
    453957086        453927246        453896664        453865859       
453835159        443444955        443323100        443196324      454336405     
  454305772        454275405        454243692        454210774        454177718
       454146176        454113671        454082009        454049933       
454018326        453987802        453957094        453927253        453896680   
    453865867        453835167        443444336        443323134       
443196332      454336413        454305798        454275413        454243700     
  454210782        454177726        454146184        454113689        454082017
       454049958        454018334        453987604        453957102       
453927261        453896474        453865875        453835175        443444377   
    443323159        443196340      454336421        454305806        454275421
       454243726        454210790        454177734        454146200       
454113697        454082025        454049966        454018342        453987612   
    453957110        453927279        453896482        453865891       
453835183        443444393        443323167        443196357      454336439     
  454305814        454275439        454243502        454210808        454177742
       454146218        454113713        454082033        454049974       
454018359        453987620        453956914        453927287        453896490   
    453865719        453835191        443444427        443323266       
443196365      454336223        454305616        454275447        454243528     
  454210816        454177528        454146226        454113721        454082041
       454049982        454018367        453987638        453956948       
453927295        453896516        453865735        453835209        443444443   
    443323332        443196373      454336231        454305624        454275249
       454243536        454210824        454177536        454146234       
454113739        454082058        454049990        454018375        453987646   
    453956955        453927303        453896524        453865743       
453835217        443444468        443323431        443196381      454336249     
  454305640        454275264        454243544        454210832        454177544
       454146028        454113747        454081837        454050006       
454018383        453987661        453956963        453927089        453896540   
    453865750        453835225        443444526        443323555       
443196449      454336256        454305657        454275272        454243551     
  454210840        454177551        454146036        454113754        454081852
       454050014        454018409        453987679        453956971       
453927097        453896565        453865768        453835233        443444534   
    443322672        443196480      454336264        454305665        454275280
       454243569        454210857        454177569        454146044       
454113762        454081860        454050022        454018193        453987687   
    453956989        453927113        453896359        453865784       
453835027        443444021        443322730        443195516      454336272     
  454305673        454275298        454243577        454210667        454177577
       454146051        454113770        454081878        454049826       
454018201        453987497        453956997        453927121        453896367   
    453865792        453835035        443444104        443322755       
443195623      454336280        454305699        454275306        454243585     
  454210675        454177593        454146069        454113564        454081886
       454049834        454018219        453987505        453957003       
453927139        453896375        453865800        453835043        443444211   
    443322763        443195649      454336298        454305707        454275314
       454243593        454210683        454177619        454146077       
454113572        454081894        454049842        454018235        453987521   
    453956799        453927147        453896383        453865818       
453835068        443444237        443322847        443195680      454336306     
  454305491        454275322        454243601        454210691        454177627
       454146085        454113614        454081902        454049867       
454018243        453987539        453956807        453927154        453896391   
    453865602        453835092        443444245        443322870       
443195748      454336314        454305509        454275330        454243395     
  454210709        454177635        454146093        454113622        454081910
       454049875        454018250        453987547        453956815       
453927162        453896409        453865610        453835100        443444252   
    443322904        443195961      454336322        454305525        454275124
       454243411        454210717        454177437        454146101       
454113630        454081944        454049883        454018268        453987554   
    453956823        453927170        453896417        453865628       
453835118        443444286        443322953        443195979      454336116     
  454305533        454275132        454243429        454210733        454177445
       454146119        454113648        454081720        454049891       
454018276        453987588        453956831        453927188        453896425   
    453865636        453835126        443444302        443322979       
443195995      454336140        454305541        454275157        454243437     
  454210741        454177452        454146127        454113655        454081738
       454049909        454018284        453987596        453956849       
453927196        453896441        453865644        453834913        443444328   
    443322201        443196100      454336157        454305558        454275165
       454243445        454210535        454177460        454145913       
454113663        454081753        454049917        454018292        453987380   
    453956856        453926982        453896458        453865669       
453834921        443443742        443322367        443196159      454336173     
  454305566        454275173        454243452        454210543        454177478
       454145939        454113465        454081761        454049701       
454018094        453987406        453956864        453926990        453896243   
    453865677        453834939        443443759        443322573       
443195219      454336181        454305574        454275181        454243460     
  454210550        454177486        454145947        454113481        454081787
       454049719        454018102        453987414        453956872       
453927006        453896250        453865685        453834947        443443775   
    443322581        443195268   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454336199        454305582        454275199        454243478       
454210568        454177494        454145954        454113499        454081795   
    454049727        454018110        453987422        453956880       
453927014        453896268        453865693        453834954        443443874   
    443322664        443195342      454336207        454305590        454275207
       454243486        454210576        454177502        454145962       
454113507        454081811        454049735        454018128        453987448   
    453956898        453927030        453896276        453865701       
453834962        443443908        443321880        443195383      454336009     
  454305376        454275223        454243494        454210584        454177510
       454145970        454113515        454081829        454049743       
454018136        453987455        453956682        453927048        453896284   
    453865495        453834970        443443916        443321906       
443195466      454336017        454305384        454275017        454243296     
  454210592        454177296        454145996        454113523        454081621
       454049776        454018144        453987463        453956690       
453927055        453896292        453865511        453834988        443443965   
    443321963        443195482      454336033        454305392        454275033
       454243304        454210618        454177320        454146002       
454113556        454081639        454049784        454018151        453987471   
    453956708        453927063        453896300        453865529       
453835001        443443981        443321971        443195490      454336041     
  454305400        454275058        454243312        454210626        454177338
       454145814        454113358        454081647        454049792       
454018169        453987489        453956716        453927071        453896318   
    453865537        453835019        443444005        443321989       
443194568      454336058        454305426        454275074        454243338     
  454210634        454177346        454145830        454113366        454081654
       454049800        454018177        453987281        453956724       
453926867        453896326        453865545        453834806        443443379   
    443322060        443194733      454336066        454305434        454275082
       454243346        454210428        454177353        454145848       
454113374        454081662        454049594        454017971        453987299   
    453956740        453926875        453896334        453865552       
453834814        443443478        443322169        443194766      454336074     
  454305442        454275090        454243353        454210436        454177361
       454145855        454113382        454081670        454049602       
454017997        453987307        453956757        453926883        453896342   
    453865560        453834822        443443486        443322185       
443194816      454336082        454305459        454275108        454243361     
  454210444        454177379        454145863        454113390        454081696
       454049610        454018003        453987315        453956781       
453926891        453896136        453865578        453834830        443443528   
    443321278        443194907      454336090        454305483        454275116
       454243387        454210451        454177395        454145871       
454113416        454081704        454049628        454018011        453987323   
    453956583        453926909        453896144        453865586       
453834848        443443569        443321310        443194915      454336108     
  454305269        454274903        454243171        454210469        454177403
       454145889        454113432        454081506        454049636       
454018029        453987331        453956591        453926917        453896151   
    453865594        453834855        443443619        443321351       
443194923      454335894        454305277        454274911        454243197     
  454210477        454177197        454145897        454113440        454081514
       454049644        454018037        453987356        453956609       
453926925        453896169        453865412        453834863        443443684   
    443321500        443194964      454335902        454305285        454274937
       454243205        454210485        454177205        454145905       
454113226        454081530        454049651        454018045        453987364   
    453956617        453926933        453896177        453865420       
453834871        443443718        443321724        443194980      454335910     
  454305293        454274945        454243213        454210493        454177213
       454145699        454113234        454081548        454049669       
454018052        453987372        453956641        453926941        453896185   
    453865446        453834897        443443726        443321815       
443194311      454335928        454305301        454274952        454243221     
  454210501        454177221        454145707        454113267        454081555
       454049677        454018060        453987166        453956674       
453926958        453896193        453865453        453834905        443443007   
    443321864        443194360      454335936        454305319        454274960
       454243239        454210519        454177239        454145715       
454113275        454081563        454049685        454018078        453987174   
    453956476        453926966        453896201        453865461       
453834673        443443148        443321872        443194378      454335944     
  454305327        454274978        454243254        454210329        454177254
       454145731        454113283        454081571        454049487       
454017872        453987182        453956484        453926750        453896219   
    453865479        453834681        443443189        443321021       
443194386      454335951        454305335        454274986        454243262     
  454210337        454177262        454145764        454113291        454081597
       454049495        454017880        453987190        453956492       
453926768        453896227        453865271        453834699        443443338   
    443321054        443194402      454335969        454305350        454274994
       454243064        454210345        454177270        454145780       
454113309        454081381        454049503        454017898        453987216   
    453956500        453926776        453896235        453865289       
453834715        443442546        443321062        443194410      454335977     
  454305368        454275009        454243072        454210352        454177288
       454145798        454113317        454081399        454049511       
454017906        453987224        453956518        453926784        453896029   
    453865297        453834723        443442637        443321070       
443194444      454335985        454305145        454274804        454243080     
  454210360        454177072        454145582        454113333        454081415
       454049529        454017914        453987232        453956526       
453926792        453896037        453865305        453834749        443442702   
    443321112        443194451      454335993        454305152        454274820
       454243098        454210378        454177080        454145590       
454113119        454081423        454049537        454017922        453987240   
    453956534        453926800        453896045        453865313       
453834764        443442751        443321120        443194493      454335795     
  454305160        454274838        454243106        454210386        454177098
       454145608        454113127        454081449        454049545       
454017930        453987257        453956542        453926818        453896052   
    453865321        453834772        443442793        443321161       
443194550      454335803        454305178        454274853        454243114     
  454210394        454177114        454145624        454113135        454081472
       454049552        454017948        453987265        453956559       
453926826        453896060        453865339        453834780        443442900   
    443321195        443194071      454335837        454305186        454274861
       454243122        454210402        454177122        454145632       
454113143        454081480        454049560        454017955        453987042   
    453956567        453926834        453896086        453865347       
453834798        443442959        443321252        443194147      454335845     
  454305194        454274879        454243130        454210410        454177130
       454145640        454113150        454081498        454049578       
454017963        453987059        453956351        453926842        453896094   
    453865362        453834566        443442975        443320825       
443194204      454335852        454305202        454274887        454243148     
  454210204        454177148        454145657        454113168        454081274
       454049586        454017757        453987067        453956369       
453926644        453896102        453865370        453834574        443442348   
    443320833        443194246      454335878        454305210        454274895
       454243155        454210212        454177155        454145665       
454113176        454081282        454049388        454017765        453987075   
    453956377        453926651        453896110        453865164       
453834582        443442371        443320858        443194261      454335886     
  454305244        454274689        454243163        454210220        454177163
       454145673        454113184        454081290        454049396       
454017773        453987083        453956385        453926669        453896128   
    453865172        453834590        443442405        443320908       
443194303      454335696        454305038        454274697        454242959     
  454210238        454177171        454145483        454113192        454081316
       454049404        454017799        453987091        453956393       
453926677        453895922        453865180        453834608        443442439   
    443320932        443193768      454335704        454305046        454274705
       454242975        454210246        454176967        454145491       
454113200        454081324        454049412        454017807        453987109   
    453956401        453926685        453895930        453865198       
453834616        443442454        443320973        443193784      454335712     
  454305053        454274713        454242983        454210261        454176975
       454145509        454113218        454081332        454049420       
454017815        453987125        453956419        453926693        453895955   
    453865206        453834624        443442496        443320999       
443193842      454335720        454305061        454274721        454242991     
  454210287        454176983        454145517        454112996        454081357
       454049438        454017831        453987133        453956427       
453926701        453895963        453865214        453834632        443442504   
    443320619        443193867      454335738        454305079        454274739
       454243007        454210295        454176991        454145525       
454113002        454081365        454049446        454017849        453987141   
    453956435        453926719        453895971        453865222       
453834657        443442512        443320635        443193891      454335746     
  454305087        454274754        454243015        454210303        454177007
       454145533        454113010        454081167        454049453       
454017856        453987158        453956443        453926743        453895989   
    453865248        453834665        443442009        443320668       
443193925      454335753        454305095        454274762        454243023     
  454210097        454177015        454145558        454113051        454081175
       454049461        454017641        453986929        453956450       
453926537        453895997        453865255        453834459        443442058   
    443320676        443193990      454335761        454305111        454274770
       454243031        454210105        454177023        454145574       
454113077        454081183        454049479        454017658        453986945   
    453956237        453926545        453896003        453865057       
453834467        443442074        443320726        443194048      454335779     
  454305129        454274788        454243049        454210113        454177049
       454145368        454113093        454081209        454049263       
454017666        453986952        453956245        453926552        453896011   
    453865065        453834475        443442082        443320734       
443193461      454335563        454305137        454274580        454242843     
  454210121        454177064        454145384        454113101        454081217
       454049271        454017674        453986978        453956252       
453926560        453895807        453865073        453834483        443442116   
    443320767        443193529      454335571        454304924        454274598
       454242868        454210139        454176868        454145392       
454112889        454081225        454049289        454017682        453986986   
    453956278        453926578        453895815        453865081       
453834491        443442140        443320775        443193537      454335589     
  454304932        454274606        454242892        454210147        454176876
       454145426        454112897        454081233        454049305       
454017690        453986994        453956302        453926586        453895823   
    453865107        453834509        443442157        443320791       
443193586      454335597        454304940        454274614        454242918     
  454210154        454176884        454145434        454112905        454081241
       454049313        454017708        453987000        453956310       
453926594        453895831        453865115        453834517        443442249   
    443320817        443193693      454335605        454304973        454274630
       454242926        454210162        454176900        454145442       
454112913        454081258        454049321        454017716        453987018   
    453956328        453926602        453895849        453865123       
453834525        443442264        443320403        443193727      454335613     
  454304981        454274648        454242934        454210170        454176918
       454145459        454112921        454081266        454049339       
454017724        453987026        453956344        453926628        453895856   
    453865131        453834533        443442306        443320411       
443193750      454335621        454304999        454274655        454242942     
  454210196        454176934        454145244        454112939        454081068
       454049347        454017732        453987034        453956120       
453926636        453895864        453865149        453834541        443442314   
    443320460        443193016      454335639        454305004        454274663
       454242736        454209982        454176942        454145251       
454112947        454081076        454049354        454017740        453986812   
    453956138        453926420        453895880        453865156       
453834558        443441522        443320478        443193032      454335647     
  454305012        454274671        454242744        454209990        454176959
       454145269        454112954        454081084        454049362       
454017534        453986820        453956146        453926446        453895898   
    453864944        453834335        443441571        443320494       
443193065      454335654        454304817        454274465        454242751     
  454210006        454176751        454145277        454112962        454081092
       454049149        454017542        453986838        453956153       
453926453        453895906        453864951        453834343        443441589   
    443320528        443193164      454335662        454304825        454274481
       454242769        454210030        454176769        454145285       
454112970        454081100        454049164        454017559        453986846   
    453956161        453926461        453895690        453864985       
453834350        443441597        443320536        443193263      454335464     
  454304841        454274499        454242777        454210048        454176777
       454145293        454112988        454081118        454049172       
454017567        453986853        453956179        453926487        453895724   
    453865016        453834368        443441621        443320577       
443193305      454335472        454304858        454274507        454242785     
  454210055        454176793        454145319        454112780        454081126
       454049180        454017575        453986861        453956187       
453926495        453895740        453865024        453834376        443441654   
    443320593        443193354      454335480        454304866        454274515
       454242793        454210063        454176801        454145327       
454112798        454081134        454049198        454017583        453986879   
    453956211        453926503        453895757        453865032       
453834392        443441779        443320213        443193362      454335514     
  454304874        454274523        454242801        454210089        454176835
       454145335        454112806        454081142        454049206       
454017591        453986887        453956229        453926511        453895765   
    453865040        453834400        443441977        443320247       
443192687      454335522        454304882        454274531        454242819     
  454209883        454176843        454145343        454112814        454080953
       454049222        454017609        453986895        453956013       
453926529        453895773        453864837        453834418        443441209   
    443320270        443192695      454335530        454304890        454274549
       454242827        454209891        454176637        454145137       
454112822        454080979        454049230        454017617        453986903   
    453956021        453926313        453895781        453864845       
453834426        443441233        443320288        443192729      454335548     
  454304908        454274556        454242835        454209909        454176645
       454145145        454112830        454080995        454049248       
454017625        453986697        453956047        453926321        453895799   
    453864860        453834434        443441282        443320304       
443192737      454335555        454304916        454274564        454242637     
  454209917        454176660        454145152        454112848        454081001
       454049255        454017633        453986713        453956054       
453926339        453895575        453864878        453834442        443441316   
    443320320        443192802      454335365        454304700        454274358
       454242645        454209925        454176678        454145160       
454112855        454081019        454049024        454017427        453986721   
    453956062        453926347        453895583        453864902       
453834228        443441332        443320361        443192893      454335373     
  454304718        454274374        454242652        454209933        454176694
       454145178        454112863        454081035        454049032       
454017443        453986739        453956070        453926354        453895609   
    453864910        453834236        443441365        443320379       
443192901      454335381        454304726        454274382        454242678     
  454209941        454176702        454145186        454112871        454081043
       454049040        454017450        453986747        453956088       
453926362        453895617        453864928        453834244        443441381   
    443319876        443192984      454335399        454304734        454274390
       454242694        454209958        454176710        454145194       
454112657        454080847        454049065        454017468        453986754   
    453956096        453926370        453895625        453864738       
453834269        443441399        443319884        443193008      454335407     
  454304742        454274416        454242702        454209966        454176736
       454145202        454112665        454080854        454049073       
454017476        453986762        453956104        453926388        453895633   
    453864746        453834277        443441407        443319983       
443192273      454335415        454304759        454274424        454242710     
  454209974        454176512        454145210        454112673        454080862
       454049081        454017484        453986788        453956112       
453926396        453895641        453864753        453834293        443441506   
    443320007        443192299      454335423        454304767        454274432
       454242728        454209768        454176520        454145228       
454112681        454080870        454049099        454017492        453986796   
    453955908        453926404        453895658        453864761       
453834301        443440862        443320064        443192307      454335431     
  454304783        454274440        454242512        454209776        454176538
       454145236        454112699        454080888        454049107       
454017500        453986804        453955916        453926412        453895666   
    453864779        453834319        443440995        443320098       
443192364      454335241        454304809        454274457        454242520     
  454209784        454176546        454145012        454112707        454080904
       454049123        454017518        453986598        453955924       
453926206        453895674        453864787        453834327        443441019   
    443320130        443192372      454335258        454304593        454274242
       454242538        454209792        454176553        454145020       
454112715        454080920        454049131        454017526        453986606   
    453955932        453926214        453895682        453864803       
453834111        443441043        443320189        443192398      454335266     
  454304601        454274259        454242546        454209818        454176561
       454145038        454112731        454080938        454048901       
454017310        453986614        453955940        453926230        453895468   
    453864811        453834129        443441084        443320197       
443192455      454335274        454304619        454274267        454242553     
  454209826        454176587        454145046        454112756        454080755
       454048919        454017328        453986630        453955957       
453926248        453895476        453864829        453834145        443441092   
    443319348        443192588      454335282        454304627        454274275
       454242579        454209834        454176603        454145053       
454112764        454080763        454048927        454017336        453986648   
    453955973        453926255        453895484        453864613       
453834152        443441142        443319371        443192612      454335290     
  454304635        454274283        454242587        454209842        454176611
       454145061        454112541        454080789        454048935       
454017344        453986655        453955981        453926263        453895492   
    453864639        453834160        443441167        443319454       
443192620      454335308        454304643        454274291        454242595     
  454209859        454176629        454145087        454112558        454080797
       454048950        454017351        453986663        453955999       
453926271        453895500        453864647        453834186        443441175   
    443319462        443191838   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454335316        454304650        454274317        454242603       
454209651        454176405        454145103        454112566        454080805   
    454048968        454017377        453986671        453956005       
453926289        453895518        453864654        453834194        443440417   
    443319546        443191846      454335324        454304668        454274325
       454242611        454209669        454176413        454145111       
454112574        454080813        454048984        454017385        453986689   
    453955783        453926297        453895526        453864662       
453834202        443440441        443319603        443191937      454335332     
  454304676        454274333        454242405        454209677        454176421
       454145129        454112590        454080615        454048992       
454017401        453986473        453955791        453926305        453895534   
    453864670        453834210        443440615        443319793       
443191952      454335126        454304692        454274341        454242413     
  454209685        454176439        454144908        454112608        454080623
       454049008        454017419        453986481        453955817       
453926099        453895559        453864696        453834012        443440631   
    443319801        443192026      454335134        454304486        454274143
       454242439        454209693        454176447        454144916       
454112616        454080631        454048794        454017195        453986499   
    453955825        453926107        453895567        453864704       
453834020        443440649        443318829        443191259      454335142     
  454304494        454274150        454242447        454209701        454176454
       454144924        454112624        454080698        454048802       
454017211        453986515        453955833        453926115        453895351   
    453864712        453834038        443440664        443318894       
443191424      454335159        454304502        454274168        454242462     
  454209719        454176462        454144932        454112640        454080706
       454048810        454017237        453986523        453955841       
453926123        453895369        453864506        453834046        443440730   
    443319025        443191465      454335167        454304510        454274176
       454242470        454209727        454176470        454144940       
454112434        454080714        454048828        454017252        453986531   
    453955858        453926131        453895385        453864522       
453834053        443440789        443319033        443191531      454335175     
  454304528        454274184        454242298        454209735        454176488
       454144957        454112442        454080508        454048836       
454017260        453986564        453955890        453926149        453895393   
    453864530        453834061        443440821        443319108       
443191648      454335183        454304536        454274192        454242306     
  454209743        454176496        454144965        454112467        454080516
       454048844        454017278        453986572        453955676       
453926156        453895401        453864548        453834079        443439963   
    443319116        443191697      454335191        454304544        454274200
       454242314        454209545        454176504        454144973       
454112475        454080524        454048851        454017286        453986366   
    453955684        453926172        453895419        453864571       
453834087        443440052        443319124        443191739      454335217     
  454304551        454274226        454242330        454209552        454176298
       454144981        454112483        454080532        454048877       
454017294        453986374        453955692        453926180        453895427   
    453864589        453834095        443440193        443319140       
443190871      454335225        454304569        454274234        454242348     
  454209560        454176314        454144999        454112491        454080540
       454048885        454017070        453986382        453955700       
453926198        453895435        453864597        453834103        443440284   
    443319264        443190947      454335027        454304577        454274028
       454242355        454209578        454176322        454145004       
454112509        454080557        454048893        454017096        453986408   
    453955718        453925984        453895443        453864605       
453833907        443440334        443318472        443191010      454335035     
  454304585        454274036        454242363        454209586        454176330
       454144791        454112517        454080565        454048687       
454017104        453986416        453955726        453925992        453895245   
    453864381        453833915        443440359        443318498       
443191044      454335050        454304379        454274044        454242389     
  454209594        454176348        454144809        454112525        454080573
       454048695        454017112        453986432        453955759       
453926008        453895252        453864407        453833923        443439633   
    443318563        443191069      454335068        454304387        454274051
       454242397        454209602        454176355        454144817       
454112533        454080383        454048703        454017120        453986440   
    453955767        453926016        453895294        453864415       
453833931        443439641        443318662        443191077      454335076     
  454304395        454274069        454242181        454209610        454176363
       454144825        454112301        454080409        454048711       
454017138        453986457        453955775        453926024        453895302   
    453864423        453833949        443439658        443318779       
443191127      454335084        454304403        454274077        454242199     
  454209628        454176371        454144833        454112319        454080417
       454048737        454017146        453986465        453955569       
453926032        453895310        453864431        453833956        443439682   
    443318795        443191168      454335100        454304429        454274093
       454242207        454209644        454176389        454144866       
454112327        454080425        454048745        454017153        453986267   
    453955577        453926040        453895328        453864456       
453833964        443439773        443318811        443190376      454335118     
  454304437        454274119        454242215        454209438        454176397
       454144882        454112335        454080441        454048752       
454017179        453986275        453955585        453926057        453895336   
    453864464        453833972        443439831        443318191       
443190475      454334905        454304445        454274127        454242223     
  454209446        454176181        454144684        454112350        454080458
       454048760        454017187        453986283        453955593       
453926073        453895344        453864472        453833998        443439849   
    443318217        443190517      454334913        454304452        454273913
       454242231        454209461        454176199        454144692       
454112368        454080466        454048778        454016957        453986291   
    453955601        453926081        453895120        453864480       
453833782        443439955        443318233        443190525      454334921     
  454304460        454273921        454242249        454209479        454176207
       454144700        454112384        454080474        454048786       
454016965        453986309        453955619        453925877        453895138   
    453864498        453833816        443439393        443318258       
443190608      454334939        454304478        454273939        454242256     
  454209487        454176223        454144718        454112392        454080482
       454048570        454016973        453986317        453955627       
453925885        453895146        453864274        453833824        443439468   
    443318308        443190624      454334947        454304262        454273954
       454242272        454209503        454176231        454144726       
454112400        454080276        454048604        454016981        453986325   
    453955635        453925893        453895153        453864282       
453833840        443439484        443318332        443190749      454334954     
  454304270        454273962        454242280        454209511        454176256
       454144734        454112426        454080292        454048612       
454017005        453986333        453955650        453925901        453895161   
    453864290        453833857        443439492        443318373       
443190814      454334962        454304288        454273970        454242074     
  454209529        454176264        454144759        454112194        454080300
       454048620        454017013        453986341        453955452       
453925919        453895179        453864308        453833865        443439526   
    443318399        443190822      454334970        454304296        454273988
       454242082        454209537        454176272        454144767       
454112202        454080318        454048638        454017021        453986358   
    453955460        453925927        453895187        453864316       
453833881        443439534        443318431        443190848      454334988     
  454304304        454273996        454242090        454209321        454176074
       454144783        454112210        454080326        454048646       
454017039        453986143        453955478        453925935        453895195   
    453864324        453833675        443439575        443317920       
443189832      454334996        454304312        454274002        454242108     
  454209339        454176082        454144577        454112228        454080334
       454048661        454017054        453986150        453955486       
453925950        453895203        453864340        453833683        443439047   
    443317938        443189840      454335001        454304320        454274010
       454242116        454209347        454176090        454144585       
454112236        454080342        454048679        454017062        453986168   
    453955494        453925968        453895211        453864357       
453833709        443439088        443317946        443189865      454334798     
  454304346        454273806        454242132        454209354        454176108
       454144601        454112244        454080359        454048463       
454016866        453986176        453955502        453925976        453895237   
    453864365        453833717        443439179        443318027       
443189907      454334806        454304353        454273814        454242140     
  454209362        454176116        454144627        454112251        454080367
       454048505        454016874        453986184        453955528       
453925778        453895005        453864373        453833725        443439195   
    443318043        443190046      454334814        454304361        454273822
       454242157        454209370        454176124        454144635       
454112269        454080375        454048513        454016882        453986192   
    453955544        453925786        453895013        453864167       
453833733        443439203        443318092        443190228      454334822     
  454304155        454273830        454242165        454209396        454176132
       454144650        454112293        454080169        454048521       
454016890        453986200        453955551        453925794        453895021   
    453864175        453833741        443439286        443318118       
443190251      454334830        454304163        454273848        454242173     
  454209404        454176140        454144668        454112079        454080177
       454048547        454016908        453986218        453955346       
453925802        453895039        453864183        453833758        443439302   
    443318134        443190368      454334848        454304189        454273855
       454241969        454209412        454176165        454144676       
454112103        454080185        454048554        454016916        453986226   
    453955361        453925810        453895047        453864191       
453833766        443439310        443318142        443189600      454334863     
  454304197        454273871        454241977        454209420        454175951
       454144478        454112111        454080193        454048356       
454016932        453986234        453955379        453925828        453895062   
    453864209        453833774        443438544        443317532       
443189642      454334871        454304205        454273905        454241985     
  454209214        454175985        454144486        454112129        454080201
       454048364        454016940        453986242        453955387       
453925836        453895070        453864217        453833550        443438551   
    443317565        443189717      454334889        454304213        454273699
       454241993        454209230        454175993        454144494       
454112137        454080219        454048372        454016734        453986036   
    453955395        453925844        453895088        453864225       
453833568        443438619        443317599        443189790      454334897     
  454304221        454273707        454242017        454209248        454176009
       454144510        454112145        454080227        454048380       
454016742        453986044        453955429        453925851        453895096   
    453864233        453833576        443438650        443317649       
443189105      454334681        454304239        454273715        454242025     
  454209255        454176017        454144528        454112152        454080268
       454048398        454016759        453986051        453955437       
453925869        453895104        453864241        453833584        443438726   
    443317680        443189154      454334699        454304056        454273723
       454242033        454209263        454176025        454144536       
454112160        454080052        454048406        454016767        453986069   
    453955445        453925646        453894891        453864258       
453833600        443438882        443317706        443189238      454334707     
  454304064        454273731        454242041        454209271        454176033
       454144544        454111964        454080060        454048414       
454016775        453986077        453955239        453925653        453894917   
    453864266        453833618        443438908        443317722       
443189253      454334715        454304080        454273749        454242066     
  454209289        454176041        454144551        454111980        454080094
       454048422        454016783        453986085        453955247       
453925679        453894933        453864068        453833626        443438973   
    443317730        443189311      454334723        454304098        454273756
       454241845        454209297        454176058        454144353       
454111998        454080102        454048430        454016791        453986101   
    453955254        453925687        453894941        453864076       
453833634        443438197        443317755        443189378      454334731     
  454304106        454273764        454241852        454209305        454176066
       454144361        454112020        454080110        454048448       
454016809        453986119        453955262        453925695        453894958   
    453864092        453833642        443438239        443317813       
443188792      454334749        454304114        454273772        454241860     
  454209313        454175852        454144379        454112038        454080136
       454048455        454016817        453986127        453955270       
453925703        453894966        453864126        453833659        443438338   
    443317367        443188826      454334756        454304122        454273780
       454241878        454209107        454175878        454144387       
454112046        454080144        454048232        454016627        453986135   
    453955288        453925711        453894974        453864134       
453833451        443438361        443317441        443188891      454334764     
  454304130        454273798        454241894        454209123        454175886
       454144395        454112053        454080151        454048240       
454016635        453985921        453955304        453925737        453894982   
    453864142        453833469        443438395        443317458       
443189006      454334772        454303959        454273582        454241902     
  454209131        454175894        454144403        454112061        454079955
       454048257        454016643        453985939        453955320       
453925752        453894990        453864159        453833477        443438502   
    443317466        443189030      454334582        454303967        454273590
       454241910        454209149        454175902        454144411       
454111857        454079989        454048265        454016650        453985962   
    453955122        453925539        453894784        453863953       
453833485        443438510        443317516        443189071      454334590     
  454303975        454273608        454241928        454209156        454175910
       454144429        454111865        454079997        454048273       
454016668        453985970        453955130        453925554        453894792   
    453863961        453833493        443437736        443316781       
443188388      454334608        454303983        454273616        454241936     
  454209164        454175928        454144437        454111873        454080003
       454048281        454016700        453985988        453955148       
453925562        453894818        453863979        453833501        443437751   
    443316807        443188446      454334616        454303991        454273624
       454241944        454209172        454175936        454144445       
454111881        454080011        454048299        454016718        453985996   
    453955155        453925570        453894826        453863987       
453833519        443437769        443316898        443188453      454334624     
  454304007        454273632        454241951        454209198        454175944
       454144452        454111899        454080029        454048307       
454016726        453986002        453955163        453925596        453894834   
    453863995        453833527        443437884        443316914       
443188461      454334632        454304015        454273640        454241738     
  454209206        454175720        454144247        454111907        454080037
       454048315        454016510        453986010        453955171       
453925604        453894842        453864001        453833543        443437918   
    443316955        443188552      454334640        454304023        454273657
       454241746        454208992        454175738        454144254       
454111923        454080045        454048323        454016528        453985822   
    453955189        453925612        453894859        453864019       
453833337        443437983        443317003        443188594      454334657     
  454304031        454273665        454241761        454209008        454175746
       454144262        454111931        454079823        454048331       
454016536        453985830        453955197        453925620        453894867   
    453864027        453833352        443437991        443317151       
443188602      454334665        454303827        454273673        454241779     
  454209016        454175753        454144270        454111949        454079856
       454048125        454016544        453985848        453955205       
453925422        453894875        453864035        453833394        443438031   
    443316278        443188644      454334673        454303835        454273681
       454241787        454209024        454175761        454144304       
454111956        454079880        454048133        454016569        453985863   
    453955213        453925430        453894883        453864043       
453833410        443438098        443316427        443188206      454334467     
  454303843        454273475        454241795        454209032        454175779
       454144312        454111741        454079898        454048141       
454016585        453985889        453955221        453925448        453894677   
    453863839        453833428        443437322        443316443       
443188248      454334475        454303850        454273483        454241803     
  454209040        454175803        454144320        454111758        454079906
       454048158        454016593        453985897        453955031       
453925455        453894685        453863847        453833220        443437330   
    443316526        443188263      454334483        454303868        454273491
       454241811        454209057        454175811        454144338       
454111766        454079914        454048166        454016601        453985913   
    453955049        453925463        453894701        453863854       
453833238        443437348        443316542        443188271      454334517     
  454303876        454273509        454241829        454209073        454175829
       454144346        454111790        454079716        454048174       
454016619        453985707        453955056        453925489        453894727   
    453863862        453833246        443437405        443316658       
443188305      454334533        454303884        454273525        454241837     
  454209081        454175837        454144130        454111808        454079732
       454048190        454016403        453985731        453955064       
453925497        453894735        453863870        453833253        443437421   
    443316732        443188339      454334541        454303892        454273533
       454241621        454209099        454175621        454144148       
454111824        454079757        454048208        454016411        453985749   
    453955072        453925505        453894743        453863888       
453833261        443437454        443316773        443187844      454334566     
  454303900        454273541        454241639        454208885        454175647
       454144155        454111840        454079765        454048224       
454016429        453985756        453955080        453925513        453894750   
    453863896        453833279        443437629        443315908       
443187851      454334350        454303918        454273558        454241647     
  454208901        454175654        454144163        454111634        454079773
       454048018        454016445        453985764        453955098       
453925521        453894768        453863912        453833287        443437637   
    443315940        443187950      454334376        454303926        454273368
       454241654        454208919        454175662        454144171       
454111642        454079781        454048026        454016452        453985772   
    453955106        453925315        453894776        453863920       
453833303        443437694        443315957        443188024      454334384     
  454303710        454273376        454241662        454208927        454175670
       454144189        454111659        454079807        454048034       
454016478        453985798        453954901        453925323        453894560   
    453863714        453833311        443437066        443315981       
443188073      454334392        454303728        454273392        454241670     
  454208943        454175688        454144197        454111667        454079815
       454048042        454016486        453985806        453954927       
453925331        453894578        453863722        453833329        443437116   
    443316021        443188081   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454334400        454303744        454273418        454241688       
454208950        454175704        454144205        454111675        454079591   
    454048067        454016494        453985590        453954935       
453925349        453894586        453863730        453833113        443437165   
    443316153        443188099      454334418        454303751        454273426
       454241696        454208976        454175712        454144213       
454111683        454079609        454048075        454016502        453985616   
    453954943        453925364        453894594        453863748       
453833121        443437199        443316195        443188115      454334434     
  454303769        454273434        454241704        454208984        454175506
       454144221        454111691        454079617        454048083       
454016296        453985624        453954968        453925372        453894602   
    453863755        453833139        443437215        443316203       
443188123      454334442        454303777        454273442        454241720     
  454208778        454175514        454144023        454111709        454079625
       454048109        454016304        453985632        453955007       
453925380        453894628        453863763        453833147        443437231   
    443315544        443187315      454334459        454303785        454273459
       454241514        454208794        454175522        454144031       
454111717        454079641        454048117        454016320        453985640   
    453954794        453925398        453894636        453863771       
453833154        443437249        443315551        443187372      454334244     
  454303793        454273467        454241522        454208802        454175530
       454144049        454111527        454079658        454047903       
454016338        453985657        453954802        453925406        453894644   
    453863805        453833162        443437256        443315627       
443187448      454334277        454303801        454273251        454241530     
  454208810        454175548        454144056        454111535        454079666
       454047911        454016353        453985673        453954810       
453925414        453894651        453863813        453833170        443437264   
    443315668        443187455      454334293        454303819        454273269
       454241548        454208828        454175563        454144072       
454111543        454079708        454047929        454016361        453985681   
    453954828        453925190        453894669        453863821       
453833188        443436720        443315692        443187521      454334301     
  454303611        454273285        454241555        454208836        454175571
       454144080        454111550        454079484        454047937       
454016379        453985699        453954836        453925208        453894453   
    453863607        453833196        443436746        443315759       
443187711      454334319        454303629        454273293        454241563     
  454208844        454175589        454144098        454111568        454079518
       454047945        454016387        453985491        453954844       
453925216        453894461        453863615        453833204        443436852   
    443315783        443187760      454334327        454303637        454273301
       454241589        454208851        454175597        454144106       
454111576        454079559        454047952        454016197        453985509   
    453954851        453925224        453894479        453863623       
453833212        443436860        443315817        443187786      454334129     
  454303645        454273319        454241597        454208877        454175399
       454144122        454111584        454079567        454047960       
454016213        453985517        453954877        453925232        453894487   
    453863631        453833006        443436985        443315841       
443186838      454334137        454303652        454273327        454241407     
  454208661        454175407        454143918        454111592        454079575
       454047978        454016239        453985525        453954679       
453925257        453894495        453863649        453833014        443436993   
    443315858        443186861      454334145        454303660        454273335
       454241415        454208679        454175415        454143926       
454111600        454079583        454047986        454016247        453985541   
    453954687        453925265        453894511        453863664       
453833022        443436266        443315205        443186978      454334152     
  454303678        454273350        454241423        454208687        454175423
       454143934        454111626        454079377        454047994       
454016254        453985558        453954695        453925281        453894529   
    453863672        453833030        443436274        443315239       
443187075      454334160        454303686        454273152        454241431     
  454208695        454175431        454143942        454111410        454079385
       454048000        454016262        453985566        453954703       
453925307        453894537        453863680        453833048        443436373   
    443315304        443187109      454334178        454303694        454273160
       454241449        454208703        454175449        454143959       
454111428        454079401        454047796        454016288        453985574   
    453954729        453925083        453894545        453863706       
453833055        443436407        443315312        443187125      454334186     
  454303702        454273178        454241456        454208745        454175456
       454143967        454111436        454079450        454047804       
454016072        453985582        453954737        453925091        453894552   
    453863490        453833071        443436522        443315320       
443187224      454334194        454303504        454273186        454241464     
  454208752        454175464        454143975        454111444        454079468
       454047812        454016080        453985376        453954745       
453925109        453894347        453863508        453833089        443436530   
    443315338        443187240      454334202        454303512        454273194
       454241472        454208760        454175472        454143983       
454111451        454079476        454047820        454016098        453985384   
    453954752        453925117        453894370        453863516       
453833097        443436563        443315379        443187257      454334210     
  454303520        454273202        454241480        454208554        454175498
       454143991        454111469        454079260        454047838       
454016106        453985392        453954562        453925125        453894388   
    453863524        453833105        443436621        443315510       
443186515      454334228        454303538        454273228        454241498     
  454208570        454175282        454144007        454111477        454079278
       454047846        454016114        453985418        453954570       
453925133        453894404        453863532        453832883        443436068   
    443314653        443186523      454334012        454303546        454273236
       454241506        454208588        454175290        454144015       
454111493        454079294        454047853        454016122        453985426   
    453954588        453925141        453894412        453863540       
453832891        443436118        443314661        443186549      454334038     
  454303553        454273244        454241316        454208596        454175308
       454143801        454111501        454079302        454047861       
454016130        453985434        453954596        453925158        453894420   
    453863557        453832909        443436126        443314760       
443186655      454334046        454303561        454273038        454241324     
  454208604        454175316        454143819        454111519        454079310
       454047879        454016148        453985442        453954604       
453925166        453894438        453863565        453832917        443436134   
    443314844        443186697      454334053        454303579        454273053
       454241332        454208612        454175324        454143827       
454111337        454079328        454047689        454016155        453985459   
    453954612        453925174        453894446        453863581       
453832925        443436183        443314927        443186705      454334061     
  454303587        454273061        454241340        454208620        454175357
       454143835        454111345        454079336        454047697       
454016163        453985467        453954620        453925182        453894222   
    453863383        453832933        443436225        443315098       
443186747      454334087        454303595        454273079        454241373     
  454208638        454175365        454143843        454111352        454079344
       454047713        454016171        453985475        453954646       
453924979        453894230        453863391        453832941        443436233   
    443314307        443186127      454334103        454303389        454273087
       454241381        454208646        454175381        454143868       
454111360        454079351        454047721        454015975        453985269   
    453954653        453924987        453894248        453863409       
453832958        443436258        443314372        443186317      454333915     
  454303397        454273095        454241399        454208653        454175175
       454143884        454111378        454079369        454047739       
454015983        453985285        453954448        453925000        453894255   
    453863417        453832974        443435854        443314398       
443186333      454333923        454303405        454273103        454241183     
  454208455        454175183        454143892        454111386        454079161
       454047747        454015991        453985319        453954455       
453925018        453894289        453863425        453832982        443435912   
    443314448        443186366      454333931        454303413        454273111
       454241191        454208463        454175191        454143900       
454111394        454079179        454047754        454016007        453985327   
    453954497        453925026        453894297        453863433       
453832990        443435953        443314513        443186390      454333949     
  454303421        454273137        454241209        454208471        454175209
       454143694        454111402        454079187        454047762       
454016015        453985335        453954505        453925034        453894305   
    453863441        453832776        443436001        443314521       
443186408      454333972        454303439        454272923        454241217     
  454208489        454175217        454143702        454111196        454079195
       454047770        454016049        453985343        453954513       
453925042        453894339        453863458        453832784        443435607   
    443314554        443186424      454333980        454303447        454272931
       454241225        454208497        454175225        454143710       
454111204        454079203        454047788        454016056        453985350   
    453954521        453925059        453894107        453863482       
453832792        443435656        443314596        443186457      454333998     
  454303454        454272949        454241233        454208513        454175233
       454143728        454111212        454079229        454047572       
454015850        453985368        453954539        453925067        453894123   
    453863276        453832800        443435664        443313929       
443186473      454334004        454303470        454272956        454241241     
  454208539        454175241        454143736        454111220        454079237
       454047580        454015868        453985152        453954547       
453925075        453894131        453863284        453832818        443435698   
    443313994        443186499      454333782        454303488        454272964
       454241258        454208547        454175258        454143744       
454111238        454079245        454047598        454015876        453985160   
    453954331        453924862        453894156        453863292       
453832826        443435706        443314018        443185806      454333790     
  454303280        454272972        454241266        454208349        454175266
       454143769        454111246        454079252        454047606       
454015884        453985178        453954349        453924870        453894164   
    453863300        453832834        443435714        443314034       
443185848      454333808        454303298        454272980        454241274     
  454208406        454175068        454143777        454111253        454079047
       454047614        454015900        453985186        453954356       
453924888        453894180        453863318        453832842        443435722   
    443314224        443185954      454333816        454303306        454272998
       454241282        454208414        454175084        454143785       
454111261        454079054        454047622        454015918        453985194   
    453954364        453924896        453894198        453863326       
453832859        443435763        443313598        443185962      454333824     
  454303314        454273012        454241076        454208422        454175092
       454143793        454111279        454079096        454047630       
454015926        453985202        453954372        453924904        453894206   
    453863334        453832867        443435789        443313622       
443185970      454333832        454303322        454273020        454241084     
  454208430        454175100        454143587        454111287        454079120
       454047663        454015934        453985210        453954380       
453924912        453893992        453863342        453832875        443435334   
    443313630        443185988      454333865        454303330        454272816
       454241092        454208224        454175118        454143611       
454111295        454078924        454047671        454015942        453985236   
    453954398        453924920        453894016        453863359       
453832669        443435375        443313655        443186044      454333873     
  454303348        454272832        454241100        454208232        454175126
       454143637        454111071        454078932        454047465       
454015959        453985244        453954406        453924938        453894024   
    453863151        453832677        443435383        443313705       
443186077      454333675        454303371        454272840        454241118     
  454208240        454175134        454143645        454111089        454078940
       454047473        454015744        453985046        453954414       
453924946        453894032        453863177        453832685        443435557   
    443313713        443185558      454333683        454303165        454272865
       454241134        454208257        454175142        454143652       
454111097        454078957        454047499        454015751        453985053   
    453954422        453924953        453894040        453863185       
453832701        443434964        443313770        443185582      454333691     
  454303173        454272873        454241159        454208265        454175159
       454143678        454111113        454078981        454047507       
454015769        453985079        453954430        453924961        453894057   
    453863201        453832719        443434980        443313853       
443185590      454333709        454303181        454272881        454241167     
  454208281        454175167        454143686        454111121        454078999
       454047515        454015777        453985087        453954224       
453924755        453894073        453863219        453832727        443435094   
    443313242        443185640      454333717        454303199        454272899
       454241175        454208299        454174954        454143488       
454111154        454079005        454047523        454015785        453985095   
    453954232        453924763        453894081        453863227       
453832735        443435102        443313309        443185657      454333725     
  454303207        454272907        454240961        454208315        454174962
       454143496        454111162        454079013        454047531       
454015793        453985111        453954240        453924771        453894099   
    453863235        453832743        443434477        443313317       
443185699      454333733        454303215        454272915        454240979     
  454208323        454174988        454143520        454111170        454079021
       454047549        454015801        453985129        453954257       
453924789        453893901        453863243        453832768        443434527   
    443313374        443185749      454333741        454303223        454272709
       454240987        454208109        454174996        454143538       
454111188        454079039        454047556        454015819        453985145   
    453954265        453924797        453893919        453863250       
453832560        443434592        443313390        443185798      454333758     
  454303231        454272717        454240995        454208133        454175001
       454143546        454110966        454078817        454047564       
454015827        453984924        453954273        453924805        453893927   
    453863268        453832578        443434626        443313432       
443185178      454333766        454303249        454272725        454241001     
  454208166        454175019        454143553        454110974        454078825
       454047366        454015835        453984932        453954281       
453924813        453893935        453863045        453832586        443434733   
    443313523        443185194      454333774        454303256        454272733
       454241019        454208174        454175027        454143561       
454110982        454078841        454047382        454015843        453984940   
    453954299        453924821        453893943        453863052       
453832594        443434758        443312715        443185251      454333568     
  454303264        454272758        454241035        454208190        454175035
       454143579        454110990        454078858        454047390       
454015637        453984965        453954307        453924839        453893950   
    453863060        453832602        443434808        443312764       
443185285      454333576        454303058        454272766        454241043     
  454208208        454175043        454143355        454111006        454078874
       454047408        454015645        453984973        453954315       
453924847        453893968        453863078        453832610        443434832   
    443312780        443185343      454333584        454303066        454272774
       454241050        454208018        454174848        454143363       
454111022        454078882        454047432        454015652        453984981   
    453954323        453924854        453893976        453863086       
453832628        443434840        443312798        443185368      454333592     
  454303074        454272782        454241068        454208026        454174855
       454143389        454111030        454078908        454047440       
454015660        453984999        453954117        453924649        453893984   
    453863094        453832644        443434162        443312830       
443185442      454333600        454303082        454272790        454240854     
  454208034        454174889        454143405        454111048        454078916
       454047457        454015678        453985004        453954125       
453924656        453893786        453863110        453832446        443434188   
    443312988        443185525      454333618        454303090        454272808
       454240862        454208075        454174905        454143413       
454111055        454078692        454047234        454015686        453985012   
    453954133        453924664        453893794        453863136       
453832453        443434204        443313002        443185533      454333626     
  454303108        454272592        454240870        454208091        454174913
       454143439        454111063        454078700        454047267       
454015694        453985020        453954141        453924672        453893802   
    453862922        453832461        443434261        443313077       
443184882      454333634        454303124        454272618        454240888     
  454207879        454174921        454143256        454110859        454078718
       454047275        454015702        453984833        453954158       
453924698        453893810        453862948        453832479        443434287   
    443313176        443184924      454333642        454303132        454272626
       454240938        454207895        454174939        454143264       
454110867        454078726        454047283        454015710        453984858   
    453954166        453924706        453893828        453862955       
453832487        443434295        443312293        443184932      454333659     
  454303140        454272642        454240946        454207903        454174947
       454143272        454110883        454078734        454047309       
454015728        453984866        453954174        453924714        453893844   
    453862963        453832495        443434345        443312301       
443184981      454333667        454303157        454272667        454240748     
  454207911        454174731        454143280        454110891        454078742
       454047317        454015736        453984874        453954182       
453924722        453893851        453862971        453832511        443434360   
    443312335        443185004      454333444        454302944        454272683
       454240755        454207937        454174749        454143298       
454110909        454078767        454047325        454015538        453984882   
    453954190        453924730        453893869        453862989       
453832529        443434436        443312376        443185038      454333451     
  454302951        454272691        454240763        454207945        454174756
       454143306        454110917        454078809        454047333       
454015561        453984890        453954208        453924748        453893877   
    453862997        453832537        443433768        443312459       
443185087      454333469        454302969        454272485        454240789     
  454207978        454174764        454143322        454110925        454078585
       454047119        454015587        453984908        453954216       
453924565        453893661        453863003        453832545        443433776   
    443312541        443184387      454333477        454302977        454272493
       454240797        454207754        454174772        454143330       
454110933        454078593        454047127        454015595        453984916   
    453954000        453924573        453893679        453863011       
453832321        443433818        443312590        443184395      454333485     
  454302985        454272501        454240805        454207762        454174780
       454143348        454110743        454078601        454047135       
454015603        453984700        453954018        453924581        453893687   
    453863029        453832339        443433859        443312608       
443184452      454333493        454302993        454272527        454240813     
  454207770        454174798        454143132        454110750        454078619
       454047168        454015611        453984726        453954026       
453924599        453893695        453862815        453832347        443433875   
    443311980        443184536   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454333519        454303009        454272535        454240839       
454207788        454174814        454143140        454110768        454078627   
    454047176        454015629        453984734        453954034       
453924607        453893703        453862823        453832354        443433917   
    443312012        443184593      454333527        454303017        454272543
       454240847        454207796        454174822        454143157       
454110776        454078635        454047184        454015413        453984742   
    453954067        453924615        453893711        453862831       
453832370        443433974        443312061        443184692      454333543     
  454303025        454272576        454240631        454207804        454174830
       454143165        454110784        454078643        454047192       
454015421        453984759        453954083        453924623        453893729   
    453862856        453832388        443434055        443312103       
443184700      454333550        454303033        454272584        454240649     
  454207812        454174640        454143173        454110800        454078650
       454047200        454015439        453984775        453953887       
453924631        453893737        453862864        453832396        443434105   
    443312202        443184783      454333337        454303041        454272360
       454240656        454207820        454174657        454143181       
454110818        454078668        454047218        454015447        453984783   
    453953895        453924417        453893752        453862880       
453832404        443434113        443312210        443183777      454333345     
  454302837        454272378        454240664        454207838        454174665
       454143199        454110842        454078684        454047226       
454015454        453984791        453953903        453924425        453893554   
    453862898        453832412        443433131        443312228       
443183785      454333352        454302845        454272386        454240672     
  454207846        454174681        454143207        454110636        454078478
       454047010        454015470        453984809        453953911       
453924433        453893570        453862914        453832420        443433289   
    443311667        443183827      454333360        454302852        454272402
       454240680        454207648        454174699        454143215       
454110644        454078486        454047028        454015488        453984601   
    453953929        453924441        453893588        453862708       
453832438        443433313        443311766        443183850      454333378     
  454302878        454272436        454240706        454207655        454174707
       454143223        454110651        454078494        454047036       
454015496        453984619        453953945        453924458        453893604   
    453862724        453832222        443433362        443311790       
443184155      454333386        454302886        454272444        454240714     
  454207663        454174715        454143231        454110669        454078502
       454047044        454015504        453984627        453953952       
453924466        453893612        453862732        453832230        443433420   
    443311808        443184189      454333394        454302894        454272469
       454240722        454207671        454174517        454143025       
454110677        454078536        454047051        454015314        453984635   
    453953960        453924474        453893620        453862740       
453832248        443433644        443311816        443183264      454333410     
  454302902        454272477        454240730        454207689        454174541
       454143033        454110693        454078551        454047069       
454015322        453984643        453953978        453924508        453893638   
    453862757        453832255        443433750        443311824       
443183348      454333428        454302910        454272253        454240532     
  454207697        454174558        454143041        454110701        454078569
       454047077        454015348        453984650        453953986       
453924516        453893646        453862765        453832263        443432810   
    443311907        443183413      454333436        454302928        454272279
       454240540        454207705        454174574        454143058       
454110719        454078577        454047085        454015355        453984668   
    453953994        453924300        453893653        453862773       
453832271        443432984        443311964        443183629      454333220     
  454302936        454272295        454240557        454207713        454174582
       454143066        454110727        454078361        454047093       
454015363        453984676        453953796        453924318        453893448   
    453862781        453832289        443433008        443311212       
443183637      454333238        454302720        454272303        454240565     
  454207721        454174590        454143074        454110735        454078379
       454046897        454015371        453984692        453953804       
453924326        453893455        453862799        453832297        443433024   
    443311279        443182720      454333246        454302738        454272311
       454240573        454207739        454174608        454143082       
454110537        454078387        454046913        454015397        453984486   
    453953820        453924334        453893463        453862807       
453832313        443433065        443311402        443182753      454333253     
  454302746        454272329        454240581        454207747        454174616
       454143090        454110552        454078395        454046939       
454015405        453984494        453953838        453924342        453893471   
    453862591        453832073        443433099        443311436       
443182845      454333261        454302753        454272337        454240599     
  454207549        454174400        454143108        454110560        454078403
       454046947        454015199        453984502        453953846       
453924359        453893489        453862609        453832081        443433123   
    443311451        443182894      454333287        454302761        454272345
       454240607        454207556        454174418        454143116       
454110578        454078411        454046954        454015215        453984510   
    453953853        453924367        453893497        453862625       
453832099        443432521        443311501        443182910      454333295     
  454302779        454272147        454240615        454207564        454174426
       454143124        454110586        454078437        454046970       
454015223        453984528        453953861        453924375        453893505   
    453862633        453832107        443432547        443310727       
443183082      454333303        454302787        454272154        454240623     
  454207572        454174434        454142910        454110594        454078445
       454046988        454015256        453984536        453953879       
453924383        453893513        453862641        453832123        443432554   
    443310859        443183090      454333311        454302795        454272162
       454240409        454207598        454174442        454142928       
454110602        454078452        454046996        454015264        453984544   
    453953663        453924391        453893539        453862658       
453832131        443432588        443310875        443183157      454333329     
  454302803        454272170        454240425        454207606        454174459
       454142936        454110610        454078460        454046772       
454015272        453984551        453953671        453924409        453893547   
    453862674        453832156        443432646        443310925       
443182340      454333113        454302811        454272188        454240441     
  454207614        454174467        454142944        454110628        454078254
       454046780        454015280        453984569        453953689       
453924193        453893331        453862682        453832164        443432661   
    443310974        443182415      454333121        454302829        454272212
       454240458        454207622        454174491        454142951       
454110404        454078262        454046798        454015298        453984577   
    453953713        453924201        453893349        453862690       
453832172        443432745        443311006        443182449      454333139     
  454302613        454272220        454240482        454207630        454174509
       454142969        454110412        454078270        454046814       
454015082        453984585        453953721        453924227        453893356   
    453862484        453832180        443432752        443311105       
443182456      454333147        454302621        454272238        454240490     
  454207416        454174293        454142977        454110420        454078288
       454046822        454015090        453984379        453953739       
453924235        453893364        453862492        453832198        443432760   
    443311113        443182464      454333154        454302639        454272246
       454240508        454207424        454174301        454142985       
454110438        454078296        454046848        454015108        453984387   
    453953754        453924243        453893372        453862500       
453831968        443432075        443311196        443182498      454333162     
  454302662        454272030        454240516        454207432        454174319
       454142993        454110446        454078304        454046855       
454015116        453984411        453953762        453924250        453893380   
    453862518        453831976        443432109        443311204       
443182506      454333170        454302670        454272048        454240292     
  454207440        454174327        454143009        454110453        454078312
       454046863        454015132        453984429        453953556       
453924268        453893398        453862526        453831984        443432265   
    443310305        443182530      454333188        454302688        454272071
       454240300        454207457        454174335        454143017       
454110487        454078320        454046871        454015157        453984437   
    453953564        453924276        453893406        453862534       
453832008        443432299        443310370        443182654      454333196     
  454302696        454272089        454240318        454207465        454174343
       454142803        454110495        454078338        454046889       
454015165        453984445        453953572        453924284        453893414   
    453862542        453832016        443432315        443310396       
443182712      454333204        454302704        454272105        454240334     
  454207473        454174350        454142811        454110511        454078346
       454046657        454015173        453984460        453953580       
453924292        453893430        453862559        453832024        443432364   
    443310446        443181862      454333212        454302712        454272113
       454240359        454207481        454174368        454142829       
454110297        454078353        454046665        454015181        453984478   
    453953598        453924086        453893224        453862567       
453832032        443432406        443310495        443181953      454333006     
  454302506        454272121        454240375        454207499        454174384
       454142837        454110305        454078155        454046673       
454014978        453984254        453953606        453924094        453893232   
    453862575        453832040        443432422        443310511       
443182001      454333014        454302514        454271925        454240391     
  454207507        454174392        454142845        454110313        454078171
       454046681        454014986        453984262        453953622       
453924102        453893240        453862377        453832057        443431572   
    443310644        443182043      454333022        454302522        454271933
       454240185        454207309        454174186        454142852       
454110321        454078189        454046699        454014994        453984270   
    453953630        453924110        453893257        453862385       
453832065        443431663        443310693        443182076      454333030     
  454302548        454271941        454240193        454207317        454174194
       454142860        454110339        454078197        454046707       
454015009        453984288        453953648        453924128        453893265   
    453862393        453831851        443431697        443309711       
443182159      454333048        454302555        454271958        454240201     
  454207325        454174210        454142894        454110347        454078205
       454046715        454015017        453984296        453953655       
453924136        453893273        453862401        453831869        443431713   
    443309729        443182225      454333063        454302563        454271966
       454240219        454207341        454174228        454142902       
454110354        454078213        454046723        454015033        453984304   
    453953432        453924144        453893281        453862419       
453831877        443431721        443309778        443182241      454333071     
  454302571        454271974        454240227        454207358        454174244
       454142696        454110362        454078239        454046731       
454015041        453984312        453953440        453924151        453893299   
    453862427        453831885        443431747        443309802       
443182308      454333089        454302589        454271982        454240243     
  454207366        454174269        454142704        454110370        454078247
       454046749        454015066        453984320        453953457       
453924169        453893307        453862435        453831893        443431804   
    443309836        443181573      454333097        454302597        454271990
       454240250        454207374        454174277        454142738       
454110388        454078031        454046756        454015074        453984338   
    453953465        453924177        453893315        453862450       
453831901        443431929        443309869        443181581      454333105     
  454302605        454272006        454240268        454207382        454174285
       454142746        454110396        454078049        454046541       
454014853        453984346        453953481        453924185        453893323   
    453862468        453831919        443431937        443309927       
443181607      454332891        454302399        454272014        454240276     
  454207390        454174079        454142753        454110180        454078056
       454046558        454014861        453984353        453953499       
453923989        453893117        453862476        453831927        443431325   
    443310024        443181615      454332909        454302407        454271818
       454240284        454207408        454174087        454142787       
454110198        454078064        454046566        454014895        453984130   
    453953507        453923997        453893125        453862260       
453831935        443431382        443310206        443181649      454332917     
  454302415        454271826        454240078        454207192        454174095
       454142795        454110214        454078072        454046582       
454014903        453984148        453953515        453924003        453893133   
    453862278        453831943        443431408        443310271       
443181748      454332925        454302423        454271834        454240086     
  454207226        454174111        454142571        454110230        454078080
       454046590        454014911        453984163        453953531       
453924011        453893158        453862286        453831950        443431432   
    443309349        443181078      454332933        454302431        454271842
       454240110        454207234        454174129        454142597       
454110255        454078106        454046616        454014929        453984171   
    453953325        453924029        453893166        453862294       
453831745        443431499        443309372        443181102      454332941     
  454302449        454271859        454240136        454207242        454174145
       454142613        454110263        454078114        454046624       
454014945        453984189        453953333        453924037        453893174   
    453862310        453831752        443431507        443309505       
443181151      454332958        454302456        454271875        454240144     
  454207259        454174160        454142639        454110271        454078122
       454046632        454014960        453984205        453953341       
453924045        453893182        453862328        453831760        443431564   
    443309570        443181219      454332974        454302464        454271883
       454240151        454207267        454174178        454142647       
454110289        454078130        454046434        454014762        453984221   
    453953358        453924052        453893190        453862344       
453831778        443430897        443309596        443181235      454332982     
  454302480        454271891        454239963        454207275        454173972
       454142654        454110081        454077926        454046442       
454014770        453984239        453953366        453924060        453893208   
    453862351        453831786        443430905        443309638       
443181243      454332990        454302498        454271917        454239971     
  454207283        454173980        454142662        454110099        454077934
       454046459        454014788        453984247        453953374       
453924078        453893216        453862369        453831794        443430954   
    443309703        443181367      454332784        454302282        454271701
       454239989        454207291        454173998        454142670       
454110107        454077942        454046475        454014796        453984023   
    453953382        453923864        453893000        453862153       
453831802        443430970        443309034        443181482      454332792     
  454302290        454271719        454240003        454207085        454174012
       454142688        454110115        454077959        454046483       
454014812        453984031        453953390        453923872        453893026   
    453862179        453831810        443430996        443309059       
443180708      454332818        454302308        454271727        454240011     
  454207101        454174020        454142464        454110123        454077967
       454046491        454014820        453984049        453953416       
453923880        453893034        453862187        453831828        443431077   
    443309174        443180773      454332834        454302316        454271776
       454240037        454207119        454174038        454142472       
454110131        454077975        454046509        454014838        453984056   
    453953424        453923898        453893042        453862195       
453831836        443431168        443309232        443180856      454332842     
  454302324        454271792        454240052        454207127        454174046
       454142498        454110149        454077983        454046517       
454014630        453984064        453953218        453923906        453893059   
    453862203        453831844        443430616        443309240       
443180948      454332859        454302332        454271800        454240060     
  454207135        454174053        454142506        454110156        454078007
       454046533        454014648        453984072        453953226       
453923922        453893067        453862229        453831638        443430632   
    443309273        443180104      454332875        454302340        454271586
       454239864        454207143        454174061        454142514       
454110164        454078015        454046327        454014655        453984080   
    453953234        453923930        453893075        453862237       
453831646        443430673        443309315        443180120      454332883     
  454302357        454271594        454239872        454207150        454173857
       454142522        454109968        454078023        454046335       
454014663        453984114        453953242        453923948        453893083   
    453862245        453831653        443430699        443309323       
443180146      454332677        454302365        454271610        454239880     
  454207168        454173865        454142530        454109976        454077819
       454046343        454014671        453983918        453953259       
453923955        453893091        453862252        453831661        443430707   
    443308622        443180161      454332685        454302373        454271636
       454239898        454207184        454173873        454142548       
454109984        454077827        454046350        454014689        453983926   
    453953283        453923963        453893109        453862047       
453831687        443430764        443308655        443180245      454332693     
  454302381        454271644        454239914        454206970        454173881
       454142555        454109992        454077835        454046368       
454014697        453983934        453953291        453923757        453892895   
    453862054        453831703        443430772        443308671       
443180435      454332701        454302175        454271651        454239948     
  454207002        454173899        454142563        454110016        454077843
       454046392        454014705        453983942        453953317       
453923765        453892903        453862062        453831729        443430780   
    443308762        443180450      454332719        454302191        454271669
       454239955        454207028        454173907        454142381       
454110024        454077850        454046400        454014721        453983959   
    453953101        453923773        453892911        453862088       
453831737        443430806        443308796        443179932      454332727     
  454302209        454271685        454239757        454207036        454173915
       454142407        454110032        454077884        454046426       
454014739        453983967        453953119        453923781        453892929   
    453862096        453831539        443430830        443308812       
443179957      454332735        454302217        454271693        454239773     
  454207044        454173931        454142415        454110057        454077900
       454046228        454014523        453983975        453953127       
453923799        453892937        453862104        453831547        443430848   
    443308838        443179999      454332743        454302225        454271479
       454239807        454207069        454173949        454142423       
454110065        454077918        454046236        454014531        453983983   
    453953150        453923807        453892952        453862112       
453831554        443430327        443308895        443180005      454332750     
  454302233        454271487        454239815        454206863        454173956
       454142449        454109851        454077702        454046251       
454014549        453983991        453953168        453923823        453892960   
    453862120        453831570        443430350        443308986       
443180021      454332768        454302241        454271495        454239823     
  454206897        454173741        454142233        454109869        454077710
       454046269        454014556        453984007        453953176       
453923831        453892986        453862138        453831588        443430442   
    443308325        443180047   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454332776        454302266        454271503        454239831       
454206947        454173766        454142241        454109877        454077736   
    454046277        454014564        453983801        453953184       
453923849        453892994        453861932        453831596        443430475   
    443308333        443180054      454332560        454302274        454271511
       454239849        454206954        454173782        454142258       
454109893        454077744        454046285        454014572        453983827   
    453953192        453923856        453892788        453861940       
453831604        443430491        443308366        443180062      454332578     
  454302068        454271529        454239633        454206756        454173816
       454142274        454109901        454077751        454046293       
454014580        453983835        453953200        453923641        453892796   
    453861957        453831612        443430533        443308374       
443179346      454332586        454302076        454271537        454239641     
  454206772        454173824        454142282        454109919        454077769
       454046095        454014598        453983843        453952996       
453923658        453892804        453861965        453831620        443430574   
    443308432        443179460      454332594        454302084        454271552
       454239658        454206780        454173832        454142290       
454109927        454077777        454046103        454014606        453983850   
    453953002        453923674        453892812        453861973       
453831414        443430608        443308481        443179478      454332602     
  454302092        454271560        454239690        454206806        454173840
       454142316        454109935        454077785        454046111       
454014614        453983868        453953010        453923682        453892820   
    453861981        453831422        443429881        443308556       
443179544      454332610        454302100        454271578        454239716     
  454206822        454173634        454142324        454109943        454077793
       454046129        454014622        453983876        453953028       
453923708        453892846        453861999        453831430        443429907   
    443308580        443179684      454332628        454302118        454271362
       454239724        454206830        454173659        454142332       
454109950        454077595        454046137        454014416        453983884   
    453953036        453923716        453892853        453862013       
453831455        443429931        443308606        443179700      454332644     
  454302126        454271370        454239518        454206848        454173667
       454142340        454109752        454077603        454046145       
454014424        453983892        453953044        453923724        453892879   
    453862021        453831463        443429964        443307871       
443179817      454332651        454302134        454271388        454239526     
  454206855        454173675        454142134        454109760        454077611
       454046152        454014432        453983900        453953051       
453923732        453892887        453862039        453831471        443430111   
    443307905        443178793      454332669        454302142        454271396
       454239534        454206640        454173683        454142159       
454109778        454077629        454046178        454014440        453983694   
    453953069        453923740        453892663        453861825       
453831505        443430129        443307947        443178827      454332461     
  454302159        454271404        454239542        454206699        454173691
       454142175        454109786        454077637        454046186       
454014457        453983710        453953077        453923526        453892671   
    453861833        453831513        443430178        443308028       
443178991      454332479        454302167        454271412        454239559     
  454206707        454173709        454142209        454109802        454077645
       454046194        454014465        453983728        453953085       
453923542        453892689        453861841        453831323        443430269   
    443308267        443179031      454332495        454301953        454271420
       454239583        454206715        454173717        454142217       
454109828        454077652        454045972        454014481        453983736   
    453953093        453923583        453892697        453861858       
453831331        443430319        443308309        443179106      454332503     
  454301961        454271438        454239591        454206731        454173725
       454142225        454109836        454077660        454045980       
454014499        453983744        453952871        453923591        453892754   
    453861866        453831356        443429410        443307558       
443179239      454332511        454301979        454271446        454239609     
  454206749        454173527        454142019        454109844        454077678
       454045998        454014507        453983751        453952889       
453923617        453892770        453861874        453831372        443429469   
    443307616        443178488      454332529        454301987        454271453
       454239617        454206541        454173535        454142027       
454109638        454077686        454046004        454014515        453983777   
    453952897        453923633        453892549        453861882       
453831380        443429683        443307673        443178496      454332545     
  454302001        454271461        454239419        454206558        454173543
       454142050        454109646        454077694        454046012       
454014317        453983785        453952921        453923401        453892556   
    453861908        453831398        443429691        443307715       
443178504      454332552        454302019        454271255        454239427     
  454206574        454173550        454142068        454109653        454077512
       454046020        454014325        453983793        453952939       
453923419        453892564        453861924        453831406        443429725   
    443307723        443178546      454332347        454302027        454271263
       454239443        454206590        454173568        454142076       
454109661        454077546        454046038        454014333        453983587   
    453952947        453923443        453892572        453861718       
453831190        443429766        443307764        443178561      454332354     
  454302035        454271289        454239476        454206434        454173576
       454142084        454109679        454077579        454046061       
454014341        453983595        453952954        453923450        453892580   
    453861734        453831208        443429782        443307780       
443178595      454332362        454302043        454271297        454239492     
  454206459        454173584        454142100        454109687        454077587
       454046079        454014366        453983611        453952962       
453923468        453892606        453861742        453831224        443429808   
    443307814        443178629      454332388        454302050        454271313
       454239500        454206491        454173592        454142118       
454109695        454077363        454046087        454014374        453983629   
    453952970        453923476        453892630        453861759       
453831232        443429857        443307848        443178645      454332396     
  454301847        454271321        454239294        454206509        454173600
       454141938        454109711        454077389        454045881       
454014382        453983637        453952988        453923484        453892648   
    453861767        453831240        443429170        443307855       
443178728      454332404        454301854        454271339        454239302     
  454206517        454173618        454141953        454109729        454077397
       454045899        454014390        453983652        453952764       
453923492        453892655        453861775        453831257        443429188   
    443307251        443178090      454332412        454301862        454271347
       454239328        454206525        454173402        454141961       
454109513        454077421        454045907        454014408        453983660   
    453952772        453923518        453892432        453861809       
453831265        443429212        443307269        443178124      454332420     
  454301870        454271354        454239336        454206319        454173410
       454141979        454109521        454077454        454045915       
454014192        453983678        453952780        453923294        453892440   
    453861817        453831273        443429220        443307368       
443178165      454332438        454301888        454271149        454239351     
  454206327        454173436        454141987        454109539        454077462
       454045923        454014218        453983686        453952798       
453923302        453892457        453861619        453831281        443429253   
    443307384        443178223      454332446        454301896        454271156
       454239369        454206350        454173444        454141995       
454109547        454077470        454045931        454014226        453983488   
    453952806        453923310        453892473        453861627       
453831299        443429261        443307400        443178280      454332230     
  454301904        454271164        454239393        454206392        454173451
       454142001        454109562        454077249        454045949       
454014234        453983496        453952814        453923328        453892499   
    453861635        453831083        443429295        443307459       
443178306      454332255        454301912        454271172        454239211     
  454206400        454173469        454141805        454109570        454077256
       454045956        454014242        453983520        453952822       
453923336        453892515        453861643        453831091        443429352   
    443307517        443178363      454332263        454301920        454271180
       454239229        454206418        454173477        454141813       
454109588        454077264        454045964        454014259        453983538   
    453952830        453923344        453892523        453861650       
453831117        443428719        443306816        443178371      454332271     
  454301938        454271198        454239260        454206202        454173501
       454141821        454109596        454077272        454045766       
454014267        453983579        453952848        453923351        453892325   
    453861668        453831125        443428818        443306832       
443178439      454332289        454301730        454271206        454239278     
  454206244        454173519        454141839        454109604        454077280
       454045774        454014283        453983355        453952855       
453923369        453892333        453861676        453831141        443428883   
    443306840        443177399      454332297        454301748        454271214
       454239286        454206269        454173295        454141847       
454109620        454077298        454045782        454014291        453983371   
    453952863        453923377        453892358        453861684       
453831158        443428990        443306899        443177514      454332313     
  454301763        454271222        454239070        454206293        454173303
       454141854        454109406        454077306        454045790       
454014085        453983389        453952665        453923393        453892374   
    453861692        453831166        443429022        443307046       
443177662      454332321        454301789        454271230        454239088     
  454206095        454173311        454141896        454109414        454077314
       454045808        454014093        453983397        453952681       
453923187        453892382        453861700        453831174        443429113   
    443307087        443177704      454332339        454301797        454271248
       454239096        454206103        454173329        454141680       
454109422        454077330        454045816        454014101        453983413   
    453952699        453923195        453892390        453861494       
453831182        443429121        443307228        443177936      454332123     
  454301813        454271024        454239120        454206111        454173337
       454141706        454109448        454077348        454045824       
454014119        453983421        453952707        453923203        453892408   
    453861502        453830978        443429147        443306451       
443178017      454332131        454301839        454271032        454239138     
  454206178        454173345        454141722        454109455        454077355
       454045832        454014127        453983447        453952715       
453923211        453892416        453861510        453830986        443429154   
    443306477        443176821      454332149        454301623        454271040
       454239161        454206186        454173360        454141748       
454109471        454077132        454045840        454014135        453983454   
    453952723        453923237        453892424        453861528       
453830994        443428289        443306568        443176862      454332164     
  454301631        454271057        454238981        454205980        454173378
       454141755        454109489        454077157        454045857       
454014143        453983249        453952731        453923252        453892218   
    453861536        453831000        443428347        443306634       
443176920      454332172        454301649        454271065        454238999     
  454205998        454173386        454141763        454109497        454077173
       454045634        454014150        453983256        453952749       
453923260        453892226        453861544        453831026        443428362   
    443306667        443176953      454332198        454301656        454271073
       454239013        454206012        454173394        454141789       
454109505        454077181        454045642        454014168        453983264   
    453952756        453923278        453892234        453861551       
453831034        443428370        443306691        443177076      454332206     
  454301664        454271081        454239021        454206038        454173188
       454141573        454109299        454077199        454045659       
454014184        453983272        453952541        453923286        453892242   
    453861569        453831042        443428412        443306758       
443177084      454332214        454301672        454271099        454239039     
  454206046        454173196        454141581        454109315        454077207
       454045667        454013970        453983280        453952558       
453923070        453892259        453861577        453831059        443428487   
    443306790        443177118      454332016        454301698        454271107
       454239047        454206079        454173204        454141599       
454109323        454077215        454045691        454013988        453983298   
    453952566        453923088        453892275        453861585       
453831075        443428602        443306204        443177134      454332024     
  454301706        454271115        454239054        454205873        454173212
       454141607        454109331        454077223        454045709       
454013996        453983306        453952574        453923096        453892283   
    453861387        453830861        443428669        443306212       
443177365      454332040        454301714        454271123        454239062     
  454205881        454173220        454141615        454109349        454077231
       454045717        454014002        453983314        453952582       
453923112        453892291        453861395        453830879        443427950   
    443306238        443176235      454332065        454301722        454270919
       454238858        454205899        454173238        454141623       
454109364        454077025        454045725        454014010        453983322   
    453952590        453923120        453892309        453861403       
453830887        443427976        443306246        443176326      454332073     
  454301516        454270927        454238866        454205907        454173253
       454141631        454109372        454077033        454045733       
454014036        453983330        453952608        453923138        453892101   
    453861411        453830895        443428040        443306253       
443176367      454332081        454301524        454270943        454238874     
  454205915        454173261        454141649        454109380        454077041
       454045741        454014044        453983348        453952616       
453923146        453892119        453861429        453830903        443428107   
    443306352        443176474      454332099        454301532        454270950
       454238890        454205931        454173279        454141656       
454109398        454077058        454045527        454014051        453983132   
    453952624        453923153        453892127        453861437       
453830911        443428149        443306360        443176490      454332115     
  454301540        454270968        454238908        454205949        454173287
       454141672        454109182        454077066        454045543       
454014069        453983165        453952632        453923161        453892135   
    453861445        453830929        443428180        443306394       
443176532      454331901        454301557        454270976        454238916     
  454205956        454173071        454141466        454109208        454077074
       454045550        454014077        453983173        453952640       
453923179        453892143        453861452        453830937        443428230   
    443306402        443176557      454331919        454301565        454270984
       454238924        454205964        454173097        454141474       
454109216        454077082        454045568        454013855        453983181   
    453952434        453922965        453892150        453861460       
453830945        443427554        443305909        443176581      454331927     
  454301573        454270992        454238957        454205972        454173105
       454141482        454109224        454077090        454045576       
454013863        453983199        453952442        453922973        453892168   
    453861478        453830952        443427562        443305925       
443176656      454331935        454301599        454271008        454238759     
  454205774        454173113        454141508        454109232        454077108
       454045584        454013871        453983207        453952459       
453923005        453892176        453861486        453830960        443427612   
    443305958        443176730      454331943        454301607        454271016
       454238767        454205790        454173121        454141516       
454109265        454077116        454045592        454013889        453983215   
    453952467        453923013        453892184        453861270       
453830754        443427638        443305974        443176797      454331950     
  454301615        454270802        454238775        454205808        454173139
       454141524        454109273        454077124        454045600       
454013897        453983223        453952475        453923021        453892192   
    453861288        453830762        443427711        443306030       
443175807      454331968        454301409        454270810        454238791     
  454205816        454173147        454141532        454109067        454076910
       454045618        454013913        453983231        453952483       
453923047        453892200        453861296        453830788        443427745   
    443306048        443175823      454331976        454301417        454270828
       454238809        454205832        454173154        454141540       
454109075        454076928        454045626        454013921        453983025   
    453952491        453923054        453891996        453861304       
453830796        443427752        443306139        443175963      454331984     
  454301425        454270836        454238817        454205840        454173162
       454141557        454109083        454076944        454045402       
454013939        453983033        453952509        453923062        453892002   
    453861312        453830804        443427778        443305511       
443176003      454331992        454301433        454270844        454238825     
  454205857        454173170        454141565        454109091        454076969
       454045428        454013947        453983041        453952517       
453922833        453892010        453861346        453830812        443427877   
    443305537        443176052      454332008        454301441        454270851
       454238841        454205865        454172966        454141367       
454109109        454076977        454045444        454013954        453983058   
    453952525        453922841        453892036        453861353       
453830820        443427901        443305545        443176177      454331802     
  454301458        454270869        454238635        454205675        454172974
       454141383        454109117        454076985        454045451       
454013749        453983066        453952533        453922858        453892044   
    453861361        453830838        443427174        443305552       
443176201      454331810        454301466        454270877        454238650     
  454205683        454172982        454141409        454109125        454077009
       454045469        454013756        453983074        453952327       
453922866        453892051        453861379        453830853        443427182   
    443305628        443175450      454331828        454301474        454270885
       454238684        454205691        454172990        454141417       
454109133        454077017        454045485        454013764        453983082   
    453952335        453922874        453892069        453861163       
453830648        443427208        443305644        443175559      454331844     
  454301482        454270893        454238700        454205709        454173006
       454141425        454109158        454076803        454045493       
454013772        453983090        453952343        453922882        453892077   
    453861171        453830655        443427240        443305685       
443175583      454331851        454301490        454270695        454238718     
  454205725        454173014        454141433        454108960        454076811
       454045501        454013806        453983108        453952350       
453922890        453892085        453861189        453830663        443427299   
    443305701        443175658      454331869        454301508        454270711
       454238528        454205733        454173022        454141441       
454108978        454076837        454045295        454013822        453983116   
    453952368        453922932        453891871        453861197       
453830689        443427372        443305891        443175682      454331877     
  454301292        454270729        454238544        454205741        454173030
       454141458        454108994        454076860        454045303       
454013830        453983124        453952376        453922940        453891889   
    453861205        453830697        443427406        443305107       
443175732      454331885        454301300        454270745        454238593     
  454205535        454173048        454141243        454109000        454076878
       454045311        454013848        453982928        453952384       
453922718        453891897        453861221        453830705        443427505   
    443305123        443175765   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454331893        454301318        454270752        454238601       
454205543        454173055        454141250        454109018        454076886   
    454045329        454013632        453982936        453952392       
453922726        453891905        453861239        453830713        443426861   
    443305149        443175773      454331679        454301334        454270786
       454238411        454205550        454173063        454141268       
454109026        454076894        454045337        454013657        453982944   
    453952418        453922734        453891913        453861247       
453830721        443426879        443305172        443175021      454331687     
  454301342        454270794        454238429        454205568        454172859
       454141276        454109034        454076902        454045345       
454013665        453982951        453952426        453922742        453891921   
    453861254        453830739        443426937        443305321       
443175054      454331711        454301359        454270588        454238437     
  454205576        454172867        454141292        454109042        454076696
       454045352        454013673        453982969        453952210       
453922759        453891939        453861262        453830747        443426952   
    443305404        443175195      454331729        454301383        454270596
       454238445        454205584        454172875        454141300       
454108846        454076712        454045360        454013699        453982985   
    453952228        453922767        453891947        453861049       
453830531        443426960        443304548        443175211      454331737     
  454301391        454270604        454238478        454205592        454172883
       454141318        454108853        454076738        454045378       
454013707        453982993        453952236        453922775        453891954   
    453861064        453830556        443426994        443304639       
443175245      454331745        454301185        454270612        454238486     
  454205600        454172891        454141334        454108861        454076746
       454045386        454013715        453983009        453952244       
453922791        453891780        453861072        453830564        443427000   
    443304779        443175278      454331752        454301193        454270620
       454238502        454205626        454172909        454141136       
454108887        454076753        454045394        454013723        453983017   
    453952269        453922809        453891798        453861080       
453830572        443427026        443304795        443175377      454331760     
  454301219        454270646        454238304        454205634        454172917
       454141151        454108895        454076761        454045188       
454013731        453982803        453952277        453922825        453891806   
    453861098        453830580        443427067        443304837       
443175393      454331778        454301227        454270653        454238312     
  454205428        454172925        454141185        454108903        454076779
       454045196        454013525        453982811        453952301       
453922593        453891814        453861106        453830598        443426465   
    443304860        443174552      454331562        454301235        454270661
       454238338        454205444        454172933        454141193       
454108929        454076787        454045204        454013533        453982829   
    453952319        453922619        453891848        453861114       
453830606        443426598        443304910        443174602      454331570     
  454301243        454270687        454238346        454205451        454172941
       454141029        454108937        454076795        454045212       
454013541        453982837        453952095        453922627        453891855   
    453861122        453830614        443426606        443304951       
443174636      454331588        454301250        454270463        454238353     
  454205477        454172958        454141045        454108945        454076589
       454045220        454013558        453982845        453952103       
453922635        453891657        453861130        453830622        443426721   
    443305008        443174651      454331596        454301268        454270471
       454238361        454205485        454172735        454141052       
454108747        454076605        454045238        454013566        453982852   
    453952111        453922650        453891665        453861148       
453830630        443426739        443304183        443174925      454331604     
  454301276        454270489        454238379        454205493        454172743
       454141060        454108754        454076613        454045246       
454013574        453982860        453952137        453922668        453891673   
    453861155        453830424        443426820        443304233       
443174271      454331612        454301284        454270497        454238395     
  454205527        454172750        454141078        454108762        454076639
       454045253        454013590        453982878        453952145       
453922676        453891681        453860926        453830432        443426846   
    443304316        443174305      454331638        454301078        454270513
       454238197        454205311        454172776        454141094       
454108770        454076647        454045279        454013608        453982886   
    453952152        453922684        453891699        453860934       
453830440        443426176        443304357        443174321      454331653     
  454301086        454270521        454238205        454205329        454172792
       454141102        454108788        454076654        454045287       
454013616        453982894        453952160        453922692        453891707   
    453860942        453830457        443426275        443304365       
443174347      454331661        454301094        454270539        454238221     
  454205345        454172800        454141110        454108796        454076662
       454045071        454013624        453982902        453952178       
453922478        453891715        453860959        453830465        443426283   
    443304456        443174370      454331448        454301102        454270547
       454238239        454205360        454172818        454141128       
454108804        454076670        454045105        454013418        453982696   
    453951980        453922494        453891723        453860967       
453830473        443426325        443304464        443174438      454331455     
  454301110        454270554        454238247        454205386        454172826
       454140948        454108820        454076472        454045121       
454013426        453982704        453951998        453922502        453891731   
    453860975        453830481        443426333        443304514       
443174446      454331471        454301128        454270570        454238262     
  454205394        454172834        454140955        454108838        454076480
       454045139        454013434        453982712        453952004       
453922510        453891749        453860983        453830499        443426366   
    443304530        443174024      454331489        454301144        454270349
       454238270        454205402        454172842        454140963       
454108622        454076506        454045147        454013442        453982720   
    453952012        453922528        453891756        453860991       
453830515        443426374        443303953        443174065      454331497     
  454301151        454270356        454238288        454205410        454172628
       454140971        454108630        454076514        454045170       
454013459        453982738        453952020        453922544        453891541   
    453861015        453830523        443426416        443304035       
443174073      454331505        454301169        454270364        454238296     
  454205204        454172636        454140997        454108648        454076522
       454044967        454013467        453982746        453952038       
453922551        453891558        453861023        453830291        443425871   
    443304043        443174099      454331513        454301177        454270372
       454238080        454205212        454172651        454141003       
454108655        454076530        454044975        454013475        453982753   
    453952046        453922569        453891566        453861031       
453830309        443425889        443304068        443174107      454331521     
  454300963        454270380        454238098        454205220        454172669
       454141011        454108671        454076548        454044983       
454013483        453982761        453952053        453922577        453891582   
    453860793        453830333        443425905        443304118       
443174172      454331539        454300971        454270398        454238106     
  454205238        454172685        454140807        454108689        454076555
       454044991        454013491        453982779        453952061       
453922585        453891590        453860801        453830341        443425962   
    443304142        443174214      454331547        454300989        454270406
       454238114        454205246        454172693        454140815       
454108697        454076571        454045014        454013517        453982787   
    453952079        453922361        453891616        453860819       
453830374        443425970        443303425        443174255      454331554     
  454300997        454270414        454238130        454205253        454172701
       454140823        454108705        454076373        454045022       
454013301        453982795        453951873        453922379        453891624   
    453860835        453830390        443426010        443303458       
443173620      454331331        454301003        454270430        454238148     
  454205295        454172719        454140831        454108713        454076381
       454045030        454013319        453982589        453951881       
453922387        453891632        453860843        453830408        443426036   
    443303474        443173638      454331349        454301011        454270232
       454238155        454205303        454172727        454140849       
454108721        454076399        454045055        454013327        453982597   
    453951899        453922403        453891442        453860850       
453830416        443426044        443303524        443173646      454331356     
  454301037        454270240        454238163        454205089        454172511
       454140856        454108515        454076407        454044843       
454013335        453982605        453951907        453922411        453891467   
    453860900        453830184        443425350        443303532       
443173752      454331364        454301045        454270273        454238171     
  454205097        454172545        454140864        454108531        454076423
       454044850        454013343        453982613        453951915       
453922429        453891475        453860918        453830200        443425442   
    443303565        443173794      454331372        454301052        454270281
       454238189        454205113        454172552        454140880       
454108549        454076431        454044868        454013350        453982621   
    453951923        453922437        453891483        453860686       
453830218        443425467        443303573        443173927      454331380     
  454301060        454270299        454237975        454205121        454172560
       454140898        454108556        454076449        454044876       
454013368        453982639        453951931        453922445        453891491   
    453860694        453830226        443425558        443303599       
443173992      454331398        454300856        454270307        454237991     
  454205139        454172578        454140906        454108564        454076464
       454044884        454013376        453982647        453951956       
453922452        453891509        453860710        453830234        443425566   
    443303789        443173315      454331406        454300864        454270323
       454238007        454205147        454172586        454140690       
454108572        454076258        454044892        454013384        453982654   
    453951964        453922460        453891517        453860728       
453830242        443425681        443303821        443173356      454331414     
  454300872        454270331        454238015        454205154        454172594
       454140708        454108580        454076266        454044900       
454013392        453982662        453951972        453922254        453891533   
    453860736        453830259        443425749        443303193       
443173364      454331422        454300880        454270125        454238023     
  454205162        454172602        454140716        454108598        454076274
       454044918        454013400        453982670        453951766       
453922262        453891335        453860744        453830267        443425764   
    443303201        443173539      454331430        454300898        454270133
       454238031        454205170        454172404        454140724       
454108606        454076290        454044926        454013194        453982688   
    453951774        453922270        453891343        453860751       
453830275        443425780        443303276        443173547      454331216     
  454300906        454270166        454238049        454205188        454172412
       454140732        454108614        454076308        454044934       
454013202        453982472        453951782        453922288        453891350   
    453860769        453830283        443425814        443303284       
443173570      454331224        454300914        454270190        454238064     
  454204975        454172420        454140740        454108416        454076316
       454044942        454013210        453982480        453951790       
453922296        453891368        453860777        453830077        443425822   
    443303292        443173588      454331240        454300922        454270216
       454238072        454204991        454172438        454140757       
454108424        454076324        454044736        454013228        453982498   
    453951808        453922304        453891376        453860785       
453830085        443425160        443303326        443173059      454331257     
  454300930        454270224        454237868        454205006        454172446
       454140765        454108432        454076340        454044751       
454013236        453982514        453951816        453922312        453891384   
    453860553        453830101        443425178        443303334       
443173067      454331265        454300948        454270018        454237876     
  454205014        454172479        454140773        454108440        454076357
       454044769        454013244        453982522        453951824       
453922320        453891392        453860561        453830119        443425210   
    443303367        443173109      454331273        454300955        454270026
       454237884        454205022        454172495        454140781       
454108465        454076142        454044777        454013251        453982530   
    453951832        453922338        453891400        453860579       
453830127        443425236        443303375        443173182      454331281     
  454300732        454270034        454237892        454205030        454172297
       454140575        454108473        454076167        454044785       
454013269        453982555        453951857        453922346        453891418   
    453860629        453830135        443425251        443303409       
443173190      454331307        454300740        454270059        454237900     
  454205055        454172313        454140583        454108481        454076183
       454044793        454013277        453982563        453951865       
453922353        453891426        453860637        453830143        443425269   
    443302781        443173224      454331315        454300757        454270075
       454237918        454205063        454172321        454140591       
454108499        454076209        454044827        454013285        453982571   
    453951659        453922130        453891210        453860645       
453830150        443425327        443302872        443173232      454331323     
  454300765        454270083        454237926        454205071        454172347
       454140617        454108507        454076217        454044835       
454013293        453982365        453951667        453922148        453891228   
    453860652        453830168        443425335        443302914       
443173240      454331109        454300799        454270091        454237934     
  454204843        454172354        454140625        454108291        454076225
       454044629        454013087        453982373        453951675       
453922155        453891236        453860660        453830176        443424783   
    443302948        443172705      454331125        454300815        454270109
       454237942        454204850        454172362        454140633       
454108309        454076233        454044637        454013111        453982381   
    453951683        453922163        453891269        453860678       
453829962        443424890        443303011        443172713      454331133     
  454300823        454270117        454237967        454204876        454172370
       454140658        454108317        454076241        454044645       
454013129        453982399        453951691        453922189        453891277   
    453860439        453829970        443424924        443303060       
443172812      454331141        454300831        454269903        454237751     
  454204884        454172396        454140666        454108333        454076027
       454044652        454013137        453982407        453951709       
453922197        453891285        453860447        453829988        443424569   
    443302351        443172861      454331158        454300849        454269911
       454237769        454204892        454172180        454140674       
454108341        454076043        454044660        454013145        453982415   
    453951717        453922205        453891293        453860462       
453830002        443424577        443302542        443172903      454331166     
  454300625        454269929        454237777        454204918        454172198
       454140682        454108358        454076050        454044678       
454013152        453982423        453951733        453922213        453891301   
    453860488        453830028        443424585        443302575       
443172911      454331174        454300633        454269937        454237785     
  454204926        454172214        454140476        454108366        454076068
       454044686        454013160        453982431        453951741       
453922247        453891319        453860496        453830036        443424635   
    443302641        443172929      454331182        454300641        454269945
       454237801        454204967        454172222        454140484       
454108374        454076076        454044694        454013178        453982449   
    453951758        453922015        453891079        453860504       
453830051        443424676        443302674        443172986      454331000     
  454300658        454269960        454237819        454204736        454172230
       454140492        454108382        454076084        454044702       
454012964        453982456        453951543        453922023        453891087   
    453860512        453829855        443424684        443302682       
443172200      454331034        454300666        454269978        454237827     
  454204744        454172255        454140518        454108390        454076092
       454044710        454012980        453982464        453951550       
453922031        453891095        453860520        453829863        443424171   
    443302716        443172291      454331042        454300682        454269986
       454237835        454204769        454172263        454140526       
454108184        454076100        454044728        454012998        453982258   
    453951568        453922049        453891111        453860538       
453829871        443424189        443302740        443172317      454331059     
  454300690        454269994        454237843        454204777        454172271
       454140534        454108192        454076118        454044512       
454013004        453982274        453951576        453922056        453891129   
    453860546        453829889        443424197        443302021       
443172333      454331067        454300708        454269796        454237652     
  454204793        454172289        454140559        454108200        454076126
       454044520        454013012        453982282        453951584       
453922080        453891137        453860330        453829897        443424213   
    443302047        443172382      454331083        454300716        454269804
       454237660        454204835        454172073        454140567       
454108234        454075912        454044538        454013020        453982290   
    453951592        453922098        453891152        453860348       
453829913        443424254        443302054        443172408      454330887     
  454300724        454269812        454237678        454204629        454172081
       454140369        454108242        454075920        454044546       
454013038        453982316        453951600        453922114        453891160   
    453860355        453829921        443424262        443302096       
443172481      454330895        454300518        454269820        454237686     
  454204637        454172099        454140377        454108259        454075938
       454044561        454013046        453982332        453951618       
453921900        453891178        453860371        453829939        443424304   
    443302146        443172523      454330903        454300526        454269838
       454237694        454204645        454172107        454140385       
454108267        454075946        454044579        454013053        453982340   
    453951626        453921918        453891194        453860389       
453829947        443424429        443302229        443172564      454330911     
  454300534        454269846        454237702        454204660        454172115
       454140427        454108275        454075953        454044595       
454013079        453982357        453951634        453921926        453891202   
    453860397        453829954        443424486        443302260       
443172648      454330929        454300567        454269861        454237710     
  454204678        454172123        454140435        454108283        454075961
       454044603        454012857        453982134        453951642       
453921942        453890964        453860405        453829756        443423801   
    443301767        443171848      454330937        454300575        454269879
       454237728        454204686        454172131        454140443       
454108077        454075979        454044611        454012865        453982142   
    453951410        453921959        453890972        453860421       
453829772        443423835        443301809        443171921      454330945     
  454300591        454269887        454237736        454204702        454172149
       454140450        454108085        454075987        454044405       
454012873        453982159        453951428        453921967        453890980   
    453860215        453829780        443423850        443301833       
443172010      454330952        454300609        454269689        454237744     
  454204710        454172156        454140245        454108093        454076001
       454044413        454012881        453982167        453951436       
453921975        453891012        453860231        453829798        443423900   
    443301866        443172135   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454330978        454300617        454269697        454237538       
454204728        454172164        454140252        454108101        454076019   
    454044421        454012899        453982175        453951444       
453921983        453891020        453860249        453829806        443423918   
    443301908        443172168      454330986        454300401        454269705
       454237546        454204512        454172172        454140260       
454108119        454075805        454044439        454012915        453982183   
    453951451        453921991        453891038        453860256       
453829814        443423926        443301924        443172184      454330770     
  454300419        454269713        454237561        454204520        454171968
       454140286        454108127        454075813        454044447       
454012923        453982191        453951469        453922007        453891053   
    453860264        453829822        443423942        443301932       
443171269      454330804        454300427        454269721        454237579     
  454204546        454171976        454140294        454108135        454075821
       454044454        454012931        453982209        453951485       
453921793        453891061        453860272        453829830        443423975   
    443301940        443171343      454330812        454300443        454269762
       454237587        454204553        454171984        454140302       
454108143        454075839        454044470        454012949        453982233   
    453951493        453921801        453890857        453860280       
453829632        443424023        443301205        443171350      454330820     
  454300450        454269770        454237603        454204561        454171992
       454140310        454108168        454075847        454044488       
454012956        453982027        453951519        453921819        453890873   
    453860298        453829640        443423363        443301346       
443171376      454330838        454300468        454269788        454237611     
  454204595        454172008        454140336        454108176        454075854
       454044496        454012741        453982035        453951527       
453921827        453890881        453860306        453829665        443423389   
    443301361        443171723      454330846        454300476        454269572
       454237629        454204603        454172016        454140161       
454107962        454075870        454044504        454012758        453982043   
    453951535        453921835        453890907        453860314       
453829673        443423488        443301411        443170907      454330861     
  454300484        454269598        454237637        454204611        454172024
       454140187        454107970        454075896        454044306       
454012766        453982068        453951303        453921843        453890923   
    453860108        453829699        443423520        443301429       
443170949      454330879        454300492        454269606        454237421     
  454204405        454172032        454140195        454107988        454075904
       454044314        454012774        453982076        453951329       
453921850        453890931        453860116        453829715        443423637   
    443301486        443171004      454330663        454300500        454269614
       454237439        454204413        454172040        454140203       
454108002        454075706        454044322        454012782        453982084   
    453951337        453921868        453890956        453860124       
453829723        443423744        443301536        443171012      454330689     
  454300286        454269622        454237447        454204447        454172057
       454140211        454108010        454075714        454044330       
454012790        453982092        453951352        453921876        453890741   
    453860132        453829731        443423769        443300850       
443171038      454330697        454300302        454269630        454237462     
  454204462        454172065        454140229        454108028        454075722
       454044355        454012808        453982100        453951360       
453921892        453890766        453860140        453829517        443422951   
    443300884        443171061      454330705        454300310        454269655
       454237470        454204470        454171869        454140237       
454108036        454075730        454044363        454012816        453982118   
    453951378        453921678        453890774        453860157       
453829525        443423041        443300983        443171129      454330721     
  454300328        454269663        454237488        454204488        454171877
       454140047        454108044        454075748        454044371       
454012824        453982126        453951394        453921686        453890782   
    453860165        453829533        443423090        443301056       
443170568      454330739        454300344        454269671        454237496     
  454204496        454171885        454140054        454108051        454075763
       454044389        454012840        453981912        453951196       
453921702        453890790        453860173        453829558        443423124   
    443301171        443170691      454330747        454300351        454269465
       454237520        454204504        454171893        454140062       
454108069        454075771        454044397        454012634        453981920   
    453951212        453921710        453890808        453860181       
453829566        443423306        443301189        443170741      454330754     
  454300369        454269481        454237314        454204280        454171901
       454140070        454107855        454075797        454044199       
454012642        453981946        453951220        453921728        453890816   
    453860199        453829574        443423322        443301197       
443170774      454330762        454300377        454269499        454237322     
  454204330        454171935        454140088        454107871        454075581
       454044207        454012659        453981953        453951238       
453921736        453890824        453860207        453829582        443422597   
    443300355        443170865      454330556        454300385        454269507
       454237330        454204348        454171943        454140096       
454107889        454075607        454044215        454012667        453981961   
    453951246        453921744        453890840        453859993       
453829590        443422621        443300397        443170873      454330564     
  454300179        454269515        454237355        454204355        454171950
       454140112        454107897        454075623        454044231       
454012675        453981987        453951253        453921751        453890634   
    453860009        453829608        443422654        443300421       
443170899      454330572        454300187        454269523        454237363     
  454204371        454171745        454140120        454107905        454075656
       454044249        454012683        453982001        453951261       
453921769        453890659        453860017        453829616        443422662   
    443300470        443170253      454330580        454300195        454269531
       454237371        454204389        454171752        454139890       
454107913        454075664        454044256        454012691        453982019   
    453951279        453921777        453890667        453860033       
453829624        443422761        443300504        443170261      454330598     
  454300203        454269549        454237389        454204173        454171760
       454139908        454107939        454075680        454044264       
454012709        453981805        453951287        453921785        453890675   
    453860041        453829400        443422803        443300553       
443170279      454330606        454300211        454269564        454237405     
  454204181        454171778        454139916        454107947        454075474
       454044272        454012717        453981813        453951295       
453921561        453890683        453860058        453829418        443422837   
    443300629        443170295      454330614        454300229        454269358
       454237413        454204199        454171786        454139924       
454107954        454075490        454044280        454012725        453981821   
    453951089        453921579        453890691        453860066       
453829426        443422886        443300637        443170337      454330622     
  454300237        454269366        454237207        454204207        454171828
       454139940        454107749        454075508        454044074       
454012535        453981839        453951097        453921587        453890717   
    453860090        453829434        443422928        443300769       
443170352      454330648        454300245        454269374        454237215     
  454204223        454171836        454139957        454107756        454075516
       454044082        454012543        453981847        453951105       
453921595        453890725        453859886        453829442        443422944   
    443300843        443170378      454330655        454300252        454269382
       454237223        454204249        454171844        454139981       
454107764        454075524        454044090        454012568        453981854   
    453951113        453921603        453890733        453859894       
453829459        443422050        443299987        443170394      454330440     
  454300260        454269390        454237231        454204256        454171620
       454139783        454107772        454075557        454044108       
454012576        453981862        453951121        453921611        453890527   
    453859902        453829467        443422084        443299995       
443170402      454330473        454300062        454269408        454237249     
  454204272        454171638        454139791        454107798        454075565
       454044116        454012584        453981870        453951139       
453921629        453890535        453859910        453829475        443422118   
    443300009        443170485      454330499        454300070        454269416
       454237256        454204066        454171653        454139809       
454107806        454075573        454044124        454012592        453981888   
    453951154        453921637        453890543        453859928       
453829483        443422175        443300017        443169941      454330507     
  454300096        454269424        454237264        454204074        454171661
       454139833        454107814        454075375        454044132       
454012600        453981904        453951162        453921645        453890550   
    453859936        453829491        443422183        443300090       
443169982      454330515        454300112        454269432        454237272     
  454204090        454171687        454139841        454107822        454075409
       454044157        454012618        453981698        453951170       
453921652        453890568        453859944        453829509        443422209   
    443300124        443169990      454330341        454300120        454269440
       454237280        454204108        454171695        454139874       
454107830        454075425        454044165        454012626        453981706   
    453951188        453921660        453890576        453859951       
453829293        443422266        443300173        443170097      454330358     
  454300138        454269457        454237298        454204116        454171703
       454139676        454107632        454075441        454044173       
454012402        453981714        453950974        453921447        453890584   
    453859969        453829301        443422506        443300272       
443170147      454330374        454300146        454269226        454237306     
  454204124        454171711        454139684        454107640        454075458
       454043977        454012410        453981730        453950982       
453921454        453890592        453859977        453829319        443421771   
    443300330        443170154      454330382        454300161        454269242
       454237090        454204132        454171729        454139692       
454107657        454075466        454043993        454012428        453981748   
    453950990        453921462        453890600        453859985       
453829327        443421813        443299664        443170204      454330390     
  454299959        454269259        454237108        454204140        454171737
       454139718        454107665        454075250        454044009       
454012436        453981755        453951006        453921470        453890618   
    453859779        453829335        443421821        443299680       
443169560      454330408        454299967        454269267        454237124     
  454204157        454171513        454139742        454107673        454075276
       454044017        454012451        453981771        453951014       
453921488        453890626        453859787        453829343        443421847   
    443299763        443169578      454330416        454299975        454269275
       454237140        454203951        454171521        454139759       
454107681        454075284        454044033        454012469        453981789   
    453951030        453921520        453890410        453859795       
453829350        443421870        443299797        443169602      454330424     
  454299983        454269325        454237157        454203993        454171547
       454139767        454107699        454075292        454044058       
454012477        453981581        453951063        453921538        453890428   
    453859803        453829368        443421888        443299805       
443169693      454330432        454300005        454269333        454237173     
  454204009        454171554        454139569        454107707        454075300
       454043787        454012485        453981607        453951071       
453921546        453890436        453859811        453829376        443421938   
    443299912        443169719      454330226        454300013        454269127
       454237181        454204017        454171562        454139577       
454107715        454075318        454043795        454012493        453981615   
    453950867        453921322        453890444        453859829       
453829384        443421946        443299946        443169727      454330242     
  454300021        454269135        454237199        454204025        454171588
       454139601        454107723        454075326        454043803       
454012501        453981623        453950875        453921330        453890451   
    453859845        453829392        443421953        443299185       
443169743      454330267        454300039        454269143        454236985     
  454204041        454171596        454139619        454107731        454075334
       454043837        454012295        453981631        453950883       
453921371        453890469        453859852        453829186        443421391   
    443299243        443169768      454330283        454300047        454269150
       454236993        454204058        454171612        454139627       
454107533        454075342        454043639        454012303        453981649   
    453950891        453921389        453890477        453859860       
453829194        443421409        443299342        443169826      454330291     
  454300054        454269168        454237009        454203845        454171406
       454139635        454107558        454075359        454043647       
454012345        453981656        453950909        453921397        453890485   
    453859878        453829228        443421417        443299417       
443169867      454330309        454299843        454269176        454237025     
  454203852        454171414        454139643        454107566        454075144
       454043654        454012352        453981664        453950917       
453921413        453890493        453859662        453829244        443421433   
    443299474        443169172      454330317        454299850        454269184
       454237033        454203860        454171422        454139650       
454107590        454075151        454043670        454012360        453981466   
    453950933        453921439        453890501        453859688       
453829251        443421458        443299508        443169230      454330325     
  454299868        454269200        454237041        454203878        454171448
       454139668        454107608        454075177        454043688       
454012378        453981474        453950941        453921223        453890303   
    453859696        453829269        443421474        443299557       
443169248      454330127        454299876        454269218        454237058     
  454203886        454171455        454139445        454107616        454075185
       454043696        454012386        453981482        453950958       
453921231        453890311        453859704        453829277        443421516   
    443299649        443169289      454330135        454299884        454269010
       454237066        454203894        454171463        454139460       
454107624        454075193        454043712        454012394        453981490   
    453950966        453921249        453890329        453859712       
453829285        443421599        443298724        443169297      454330143     
  454299892        454269036        454237074        454203902        454171471
       454139478        454107418        454075219        454043720       
454012188        453981516        453950776        453921256        453890337   
    453859720        453829079        443421607        443298773       
443169313      454330168        454299918        454269044        454236886     
  454203910        454171489        454139494        454107426        454075227
       454043522        454012196        453981524        453950784       
453921264        453890345        453859738        453829087        443421615   
    443298906        443169396      454330200        454299926        454269085
       454236894        454203936        454171497        454139502       
454107434        454075235        454043530        454012204        453981532   
    453950792        453921272        453890352        453859746       
453829103        443421680        443298914        443169412      454330002     
  454299934        454269093        454236902        454203944        454171505
       454139510        454107459        454075243        454043548       
454012212        453981557        453950800        453921280        453890360   
    453859753        453829111        443421110        443298930       
443169552      454330028        454299942        454269101        454236910     
  454203738        454171307        454139536        454107467        454075037
       454043555        454012220        453981565        453950818       
453921298        453890378        453859761        453829129        443421128   
    443298989        443168943      454330036        454299736        454268897
       454236928        454203746        454171315        454139544       
454107475        454075045        454043563        454012238        453981367   
    453950826        453921306        453890386        453859563       
453829137        443421169        443299078        443168950      454330044     
  454299769        454268913        454236936        454203753        454171323
       454139346        454107483        454075052        454043571       
454012246        453981383        453950834        453921314        453890394   
    453859571        453829145        443421185        443299128       
443169099      454330051        454299777        454268921        454236944     
  454203761        454171331        454139387        454107491        454075060
       454043589        454012253        453981391        453950842       
453921108        453890196        453859597        453829160        443421250   
    443299169        443169115      454330069        454299785        454268939
       454236951        454203779        454171349        454139395       
454107509        454075078        454043597        454012261        453981409   
    453950859        453921116        453890204        453859605       
453829178        443421375        443298377        443168414      454330077     
  454299793        454268947        454236969        454203787        454171356
       454139403        454107517        454075086        454043605       
454012279        453981417        453950636        453921124        453890212   
    453859613        453828964        443420641        443298435       
443168455      454330085        454299801        454268954        454236977     
  454203795        454171364        454139411        454107319        454075094
       454043613        454012287        453981425        453950644       
453921132        453890220        453859621        453828980        443420690   
    443298476        443168471      454330093        454299819        454268962
       454236761        454203803        454171372        454139429       
454107327        454075102        454043621        454012071        453981433   
    453950651        453921157        453890238        453859647       
453828998        443420740        443298484        443168505      454329897     
  454299827        454268988        454236779        454203829        454171398
       454139437        454107350        454075110        454043407       
454012089        453981441        453950669        453921165        453890246   
    453859654        453829004        443420773        443298500       
443168927      454329905        454299629        454268780        454236803     
  454203621        454171182        454139221        454107368        454075128
       454043415        454012097        453981458        453950677       
453921173        453890253        453859449        453829012        443420807   
    443298534        443168042      454329913        454299637        454268798
       454236811        454203647        454171190        454139239       
454107384        454075136        454043423        454012105        453981243   
    453950685        453921199        453890279        453859456       
453829020        443420831        443298542        443168190      454329947     
  454299645        454268806        454236829        454203654        454171208
       454139247        454107392        454074923        454043431       
454012113        453981250        453950693        453921207        453890287   
    453859464        453829038        443421037        443298120       
443168273      454329954        454299652        454268822        454236837     
  454203662        454171216        454139254        454107400        454074931
       454043449        454012121        453981268        453950701       
453920993        453890295        453859472        453829046        443419965   
    443298138        443168349      454329962        454299660        454268830
       454236845        454203670        454171224        454139262       
454107194        454074956        454043456        454012139        453981276   
    453950719        453921009        453890089        453859480       
453829053        443420021        443298153        443168364      454329970     
  454299678        454268848        454236860        454203688        454171232
       454139270        454107202        454074964        454043464       
454012147        453981284        453950735        453921017        453890097   
    453859498        453829061        443420104        443298237       
443168398      454329780        454299686        454268855        454236662     
  454203696        454171240        454139288        454107210        454074972
       454043472        454012154        453981292        453950743       
453921025        453890105        453859506        453828857        443420179   
    443298245        443167531   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454329798        454299694        454268863        454236670       
454203704        454171257        454139296        454107228        454074980   
    454043498        454012162        453981300        453950529       
453921033        453890113        453859514        453828865        443420187   
    443298294        443167549      454329806        454299702        454268871
       454236688        454203712        454171265        454139304       
454107236        454074998        454043514        454012170        453981318   
    453950537        453921041        453890121        453859522       
453828873        443420203        443298302        443167564      454329848     
  454299710        454268889        454236704        454203720        454171273
       454139320        454107244        454075003        454043290       
454011966        453981342        453950545        453921058        453890139   
    453859530        453828899        443420286        443298328       
443167705      454329855        454299728        454268673        454236712     
  454203514        454171281        454139122        454107251        454075011
       454043316        454011974        453981136        453950560       
453921066        453890147        453859332        453828907        443420559   
    443298369        443167739      454329863        454299512        454268699
       454236720        454203522        454171067        454139130       
454107277        454075029        454043324        454011982        453981144   
    453950578        453921074        453890154        453859340       
453828915        443419593        443297759        443167770      454329871     
  454299520        454268707        454236738        454203555        454171075
       454139155        454107285        454074816        454043340       
454011990        453981151        453950594        453921082        453890162   
    453859357        453828949        443419650        443297858       
443167861      454329889        454299538        454268715        454236746     
  454203571        454171091        454139171        454107087        454074824
       454043357        454012006        453981169        453950602       
453921090        453890170        453859381        453828956        443419809   
    443297882        443167911      454329665        454299546        454268723
       454236753        454203589        454171109        454139189       
454107095        454074832        454043365        454012014        453981177   
    453950610        453920886        453890188        453859399       
453828758        443419817        443297890        443168018      454329681     
  454299553        454268731        454236548        454203597        454171133
       454139197        454107103        454074840        454043373       
454012022        453981193        453950628        453920894        453889966   
    453859407        453828766        443419841        443297924       
443167234      454329699        454299561        454268749        454236555     
  454203613        454171158        454139205        454107111        454074865
       454043399        454012030        453981201        453950438       
453920902        453889974        453859415        453828774        443419916   
    443297932        443167259      454329707        454299579        454268756
       454236563        454203407        454171166        454139213       
454107129        454074873        454043183        454012055        453981227   
    453950446        453920910        453889982        453859423       
453828782        443419932        443297940        443167275      454329723     
  454299587        454268764        454236571        454203423        454171174
       454139007        454107137        454074899        454043217       
454011859        453981235        453950453        453920928        453890006   
    453859431        453828808        443419940        443298062       
443167358      454329731        454299595        454268566        454236589     
  454203431        454170945        454139015        454107145        454074907
       454043225        454011867        453981029        453950461       
453920936        453890014        453859225        453828816        443419163   
    443297577        443167408      454329749        454299603        454268574
       454236597        454203449        454170952        454139023       
454107160        454074915        454043233        454011875        453981037   
    453950487        453920944        453890030        453859233       
453828832        443419304        443297585        443167424      454329756     
  454299405        454268582        454236605        454203464        454170960
       454139031        454107178        454074709        454043241       
454011883        453981045        453950495        453920969        453890048   
    453859258        453828840        443419312        443297593       
443167432      454329764        454299413        454268590        454236613     
  454203498        454170978        454139049        454107186        454074725
       454043258        454011891        453981052        453950503       
453920977        453890055        453859266        453828626        443419395   
    443297627        443167507      454329566        454299421        454268608
       454236621        454203506        454170986        454139056       
454106980        454074733        454043266        454011909        453981060   
    453950511        453920985        453890071        453859274       
453828634        443419411        443297635        443166897      454329574     
  454299439        454268616        454236639        454203290        454171000
       454139064        454106998        454074741        454043274       
454011917        453981078        453950305        453920779        453889859   
    453859290        453828659        443419486        443297643       
443166913      454329582        454299447        454268624        454236647     
  454203308        454171018        454139080        454107004        454074766
       454043282        454011925        453981086        453950313       
453920787        453889867        453859308        453828667        443419502   
    443297668        443166954      454329590        454299454        454268640
       454236449        454203324        454171026        454139106       
454107012        454074774        454043076        454011933        453981094   
    453950321        453920795        453889883        453859316       
453828675        443419536        443297676        443166970      454329608     
  454299462        454268657        454236456        454203332        454171042
       454138884        454107020        454074790        454043084       
454011941        453981102        453950347        453920803        453889891   
    453859324        453828709        443419585        443297684       
443166996      454329616        454299470        454268665        454236464     
  454203357        454171059        454138892        454107038        454074808
       454043092        454011743        453981110        453950354       
453920811        453889909        453859118        453828725        443418934   
    443297742        443167002      454329632        454299488        454268459
       454236472        454203365        454170838        454138900       
454107046        454074592        454043118        454011750        453981128   
    453950362        453920829        453889917        453859126       
453828733        443418942        443297114        443167200      454329640     
  454299496        454268467        454236480        454203399        454170846
       454138926        454107061        454074600        454043126       
454011768        453980930        453950370        453920837        453889925   
    453859134        453828493        443418959        443297130       
443167226      454329442        454299504        454268483        454236498     
  454203183        454170853        454138934        454106865        454074618
       454043134        454011784        453980948        453950396       
453920845        453889933        453859142        453828501        443418967   
    443297213        443166459      454329459        454299298        454268509
       454236506        454203191        454170861        454138942       
454106873        454074626        454043142        454011792        453980955   
    453950404        453920852        453889941        453859159       
453828519        443418991        443297296        443166517      454329467     
  454299306        454268517        454236514        454203209        454170879
       454138975        454106881        454074634        454043159       
454011800        453980971        453950206        453920860        453889958   
    453859167        453828527        443419023        443297346       
443166590      454329491        454299314        454268525        454236522     
  454203225        454170887        454138983        454106899        454074642
       454043167        454011826        453980989        453950214       
453920878        453889727        453859175        453828550        443419049   
    443297429        443166632      454329509        454299322        454268533
       454236530        454203233        454170895        454138991       
454106907        454074659        454042961        454011636        453980997   
    453950222        453920662        453889743        453859183       
453828568        443419056        443297460        443166665      454329517     
  454299348        454268541        454236324        454203258        454170903
       454138777        454106915        454074667        454042979       
454011644        453981003        453950230        453920670        453889750   
    453859191        453828592        443418595        443297510       
443166756      454329533        454299355        454268558        454236332     
  454203266        454170911        454138785        454106923        454074675
       454042987        454011651        453981011        453950248       
453920688        453889768        453859209        453828618        443418660   
    443296827        443166798      454329541        454299363        454268343
       454236357        454203282        454170929        454138801       
454106931        454074683        454042995        454011669        453980807   
    453950263        453920704        453889792        453859217       
453828386        443418736        443296835        443166087      454329327     
  454299389        454268368        454236365        454203076        454170937
       454138819        454106949        454074691        454043001       
454011677        453980815        453950271        453920712        453889800   
    453859001        453828394        443418835        443296843       
443166111      454329343        454299397        454268376        454236373     
  454203084        454170739        454138843        454106956        454074493
       454043019        454011685        453980823        453950289       
453920720        453889818        453859019        453828410        443418843   
    443296918        443166137      454329350        454299181        454268384
       454236381        454203092        454170747        454138850       
454106758        454074501        454043027        454011693        453980831   
    453950297        453920738        453889826        453859027       
453828428        443418181        443296926        443166145      454329368     
  454299199        454268392        454236407        454203100        454170754
       454138876        454106766        454074519        454043035       
454011701        453980849        453950081        453920746        453889834   
    453859043        453828436        443418215        443296967       
443166251      454329376        454299207        454268400        454236415     
  454203118        454170770        454138660        454106774        454074527
       454043050        454011719        453980856        453950107       
453920753        453889842        453859050        453828451        443418355   
    443297015        443166301      454329384        454299215        454268418
       454236423        454203134        454170788        454138678       
454106808        454074543        454042847        454011735        453980864   
    453950115        453920761        453889610        453859076       
453828469        443418363        443296421        443166368      454329392     
  454299223        454268426        454236217        454203142        454170812
       454138694        454106816        454074550        454042888       
454011511        453980872        453950123        453920555        453889628   
    453859084        453828279        443418371        443296512       
443166434      454329400        454299231        454268434        454236225     
  454203175        454170820        454138702        454106832        454074568
       454042904        454011529        453980880        453950131       
453920563        453889636        453859100        453828303        443418389   
    443296520        443165766      454329418        454299249        454268442
       454236233        454202953        454170614        454138728       
454106840        454074576        454042912        454011537        453980898   
    453950149        453920589        453889644        453858888       
453828329        443418447        443296686        443165774      454329426     
  454299256        454268236        454236241        454202961        454170630
       454138736        454106857        454074584        454042920       
454011545        453980906        453950156        453920597        453889669   
    453858896        453828337        443418462        443296702       
443165816      454329228        454299264        454268244        454236258     
  454202995        454170655        454138744        454106642        454074378
       454042938        454011552        453980682        453950164       
453920605        453889677        453858904        453828352        443418470   
    443296744        443165873      454329236        454299272        454268251
       454236266        454203001        454170663        454138553       
454106659        454074386        454042953        454011560        453980690   
    453950172        453920613        453889685        453858912       
453828360        443418546        443296769        443165907      454329244     
  454299280        454268269        454236274        454203019        454170671
       454138561        454106667        454074394        454042714       
454011578        453980708        453950180        453920621        453889693   
    453858920        453828378        443417803        443296082       
443165923      454329251        454299074        454268293        454236282     
  454203027        454170689        454138579        454106675        454074402
       454042748        454011586        453980732        453949950       
453920639        453889701        453858946        453828170        443417852   
    443296108        443165998      454329269        454299082        454268301
       454236290        454203035        454170697        454138587       
454106691        454074428        454042755        454011594        453980740   
    453949968        453920647        453889719        453858953       
453828188        443417886        443296116        443165121      454329285     
  454299090        454268319        454236308        454203050        454170705
       454138595        454106709        454074436        454042789       
454011602        453980757        453949976        453920654        453889511   
    453858979        453828204        443417902        443296132       
443165170      454329293        454299124        454268327        454236100     
  454203068        454170515        454138603        454106717        454074469
       454042805        454011610        453980765        453949984       
453920449        453889529        453858987        453828212        443417977   
    443296157        443165188      454329301        454299132        454268335
       454236118        454202847        454170523        454138611       
454106725        454074287        454042813        454011404        453980781   
    453949992        453920456        453889537        453858995       
453828220        443418074        443296181        443165212      454329319     
  454299140        454268129        454236126        454202854        454170531
       454138629        454106733        454074295        454042821       
454011412        453980799        453950008        453920480        453889545   
    453858771        453828238        443418116        443296199       
443165311      454329103        454299157        454268137        454236134     
  454202862        454170549        454138637        454106741        454074303
       454042599        454011420        453980575        453950016       
453920498        453889552        453858797        453828246        443418165   
    443296322        443165378      454329145        454299165        454268160
       454236142        454202870        454170556        454138645       
454106535        454074311        454042607        454011438        453980583   
    453950024        453920506        453889560        453858805       
453828253        443417571        443296389        443165394      454329160     
  454298951        454268178        454236159        454202896        454170572
       454138439        454106543        454074337        454042623       
454011446        453980591        453950040        453920514        453889578   
    453858813        453828261        443417589        443296413       
443165493      454329178        454298969        454268194        454236167     
  454202904        454170580        454138447        454106550        454074345
       454042631        454011453        453980609        453950065       
453920522        453889586        453858821        453828055        443417597   
    443295753        443164900      454329186        454298977        454268202
       454236175        454202912        454170390        454138454       
454106568        454074352        454042649        454011479        453980625   
    453949844        453920530        453889594        453858839       
453828063        443417613        443295803        443165048      454329194     
  454298985        454268210        454236191        454202938        454170408
       454138462        454106576        454074360        454042656       
454011487        453980633        453949851        453920332        453889602   
    453858854        453828071        443417621        443295811       
443165071      454329202        454298993        454268228        454236209     
  454202714        454170416        454138496        454106584        454074154
       454042664        454011495        453980658        453949869       
453920340        453889388        453858862        453828097        443417639   
    443295969        443165089      454328998        454299009        454268038
       454235987        454202763        454170424        454138520       
454106592        454074162        454042672        454011503        453980666   
    453949877        453920357        453889404        453858870       
453828105        443417688        443296041        443165113      454329004     
  454299017        454268046        454235995        454202797        454170432
       454138538        454106600        454074170        454042680       
454011297        453980674        453949893        453920365        453889412   
    453858664        453828113        443417696        443296058       
443164454      454329012        454299041        454268053        454236001     
  454202805        454170440        454138322        454106618        454074204
       454042698        454011305        453980468        453949901       
453920373        453889438        453858672        453828121        443417704   
    443296074        443164538      454329020        454298852        454268061
       454236019        454202813        454170457        454138330       
454106626        454074212        454042482        454011313        453980476   
    453949919        453920381        453889446        453858680       
453828139        443417738        443295282        443164595      454329038     
  454298878        454268079        454236027        454202821        454170473
       454138348        454106634        454074253        454042490       
454011321        453980484        453949935        453920399        453889453   
    453858698        453828147        443417407        443295340       
443164611      454329046        454298894        454268095        454236043     
  454202839        454170481        454138355        454106428        454074048
       454042508        454011347        453980492        453949943       
453920407        453889479        453858706        453827941        443417423   
    443295449        443164629      454329053        454298902        454268103
       454236050        454202599        454170275        454138363       
454106436        454074055        454042516        454011354        453980500   
    453949737        453920415        453889487        453858714       
453827966        443417431        443295480        443164710      454329061     
  454298910        454267915        454236068        454202607        454170283
       454138389        454106444        454074071        454042524       
454011362        453980518        453949745        453920423        453889495   
    453858722        453827974        443417449        443295498       
443164751      454329087        454298928        454267923        454236076     
  454202615        454170291        454138397        454106451        454074089
       454042573        454011370        453980526        453949752       
453920431        453889271        453858730        453828022        443417456   
    443295662        443164769      454329095        454298936        454267931
       454236084        454202623        454170317        454138405       
454106469        454074097        454042581        454011388        453980534   
    453949786        453920225        453889289        453858748       
453827834        443417464        443295738        443164835      454328881     
  454298944        454267949        454235862        454202631        454170333
       454138421        454106477        454074113        454042375       
454011396        453980559        453949794        453920233        453889305   
    453858755        453827883        443417472        443294921       
443164868      454328899        454298738        454267956        454235870     
  454202656        454170341        454138215        454106485        454074121
       454042383        454011172        453980567        453949810       
453920241        453889313        453858763        453827891        443417480   
    443294970        443164074      454328907        454298746        454267964
       454235888        454202664        454170358        454138223       
454106493        454074139        454042391        454011180        453980351   
    453949828        453920258        453889321        453858557       
453827925        443417498        443295019        443164215      454328915     
  454298753        454267972        454235896        454202680        454170366
       454138231        454106501        454074147        454042417       
454011198        453980377        453949836        453920266        453889347   
    453858565        453827933        443417555        443295035       
443164322      454328923        454298761        454267998        454235912     
  454202698        454170374        454138256        454106519        454073933
       454042425        454011206        453980385        453949638       
453920274        453889354        453858573        453827735        443417134   
    443295043        443164348   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454328931        454298779        454268004        454235920       
454202706        454170382        454138264        454106527        454073941   
    454042433        454011214        453980419        453949646       
453920282        453889362        453858581        453827743        443417167   
    443295068        443164355      454328949        454298787        454267790
       454235946        454202482        454170168        454138280       
454106311        454073958        454042441        454011222        453980427   
    453949661        453920290        453889370        453858615       
453827768        443417175        443295076        443164371      454328964     
  454298795        454267808        454235953        454202508        454170176
       454138298        454106329        454073982        454042458       
454011230        453980443        453949679        453920308        453889172   
    453858623        453827776        443417225        443295092       
443163829      454328972        454298803        454267816        454235961     
  454202516        454170184        454138306        454106337        454073990
       454042466        454011248        453980450        453949695       
453920316        453889180        453858631        453827792        443417316   
    443295233        443163860      454328980        454298811        454267824
       454235979        454202540        454170218        454138314       
454106345        454074006        454042474        454011255        453980245   
    453949703        453920324        453889198        453858649       
453827800        443417332        443294582        443163894      454328774     
  454298829        454267832        454235748        454202557        454170226
       454138108        454106352        454074014        454042268       
454011271        453980252        453949711        453920118        453889206   
    453858656        453827826        443417340        443294640       
443163928      454328782        454298837        454267840        454235755     
  454202565        454170234        454138116        454106360        454074022
       454042276        454011289        453980260        453949513       
453920126        453889214        453858441        453827610        443416714   
    443294723        443163936      454328790        454298613        454267857
       454235763        454202573        454170242        454138124       
454106386        454074030        454042292        454011065        453980278   
    453949521        453920134        453889222        453858458       
453827669        443416847        443294764        443164009      454328808     
  454298621        454267865        454235771        454202375        454170259
       454138132        454106394        454073834        454042300       
454011073        453980286        453949539        453920142        453889230   
    453858466        453827677        443416862        443294798       
443164033      454328816        454298639        454267873        454235813     
  454202391        454170267        454138140        454106402        454073842
       454042318        454011081        453980302        453949547       
453920159        453889255        453858474        453827685        443416870   
    443294889        443163357      454328832        454298647        454267899
       454235821        454202417        454170051        454138157       
454106410        454073859        454042334        454011099        453980310   
    453949554        453920167        453889263        453858482       
453827693        443416946        443294103        443163365      454328840     
  454298654        454267675        454235839        454202433        454170077
       454138165        454106204        454073867        454042342       
454011107        453980328        453949570        453920175        453889040   
    453858508        453827701        443416987        443294129       
443163373      454328857        454298662        454267683        454235847     
  454202441        454170085        454138173        454106212        454073875
       454042359        454011115        453980344        453949588       
453920183        453889057        453858524        453827719        443417019   
    443294137        443163662      454328865        454298670        454267691
       454235854        454202458        454170093        454138181       
454106220        454073883        454042367        454011123        453980138   
    453949596        453920209        453889065        453858532       
453827529        443417027        443294145        443163696      454328873     
  454298688        454267709        454235623        454202466        454170101
       454138199        454106246        454073909        454042151       
454011131        453980146        453949604        453920217        453889099   
    453858540        453827560        443417076        443294186       
443163720      454328667        454298696        454267717        454235656     
  454202474        454170119        454138207        454106261        454073719
       454042185        454011149        453980153        453949612       
453920019        453889107        453858326        453827578        443417084   
    443294210        443163787      454328675        454298712        454267725
       454235664        454202284        454170127        454137993       
454106287        454073727        454042193        454011156        453980187   
    453949406        453920027        453889115        453858342       
453827594        443416409        443294343        443163118      454328683     
  454298720        454267733        454235672        454202292        454170135
       454138009        454106295        454073750        454042235       
454011164        453980203        453949414        453920035        453889123   
    453858359        453827602        443416441        443294426       
443163126      454328691        454298498        454267741        454235680     
  454202300        454170150        454138017        454106303        454073768
       454042532        454010968        453980211        453949422       
453920043        453889131        453858367        453827388        443416516   
    443293758        443163159      454328709        454298514        454267782
       454235698        454202318        454169947        454138025       
454106097        454073784        454042540        454010976        453980229   
    453949430        453920050        453889149        453858383       
453827404        443416656        443293816        443163191      454328717     
  454298522        454267568        454235706        454202334        454169954
       454138041        454106105        454073792        454042557       
454010984        453980237        453949448        453920068        453889156   
    453858391        453827453        443416680        443293857       
443163209      454328725        454298530        454267576        454235714     
  454202342        454169962        454138058        454106113        454073818
       454042565        454011008        453980021        453949455       
453920076        453888935        453858417        453827461        443416706   
    443293873        443163241      454328733        454298555        454267584
       454235722        454202359        454169970        454138066       
454106139        454073610        454041310        454011016        453980039   
    453949463        453920092        453888943        453858425       
453827487        443415997        443293923        443163324      454328741     
  454298563        454267600        454235730        454202367        454169988
       454138074        454106147        454073628        454041328       
454011032        453980047        453949489        453920100        453888950   
    453858433        453827495        443416029        443293980       
443163340      454328766        454298589        454267618        454235516     
  454202177        454169996        454138090        454106162        454073636
       454041336        454011040        453980054        453949497       
453919912        453888968        453858201        453827271        443416045   
    443293345        443162748      454328550        454298597        454267626
       454235524        454202185        454170010        454137886       
454106170        454073644        454041344        454011057        453980062   
    453949505        453919920        453888976        453858219       
453827289        443416052        443293535        443162862      454328576     
  454298605        454267634        454235532        454202193        454170036
       454137894        454106188        454073651        454041351       
454010844        453980070        453949299        453919946        453888984   
    453858227        453827305        443416086        443293550       
443162920      454328584        454298381        454267642        454235540     
  454202201        454170044        454137902        454106196        454073669
       454041146        454010851        453980088        453949307       
453919953        453889016        453858235        453827321        443416128   
    443293576        443162979      454328592        454298399        454267659
       454235557        454202235        454169830        454137910       
454105990        454073677        454041153        454010877        453980096   
    453949315        453919961        453889024        453858243       
453827339        443416136        443293600        443163068      454328600     
  454298407        454267667        454235565        454202243        454169855
       454137928        454106006        454073685        454041161       
454010885        453980104        453949323        453919979        453889032   
    453858268        453827362        443416177        443293659       
443163076      454328618        454298415        454267451        454235573     
  454202250        454169871        454137936        454106014        454073693
       454041179        454010893        453980112        453949331       
453919987        453888828        453858292        453827370        443416219   
    443293717        443162276      454328626        454298431        454267469
       454235599        454202037        454169889        454137951       
454106022        454073701        454041187        454010901        453980120   
    453949349        453919995        453888836        453858300       
453827164        443416227        443292966        443162284      454328634     
  454298449        454267477        454235607        454202045        454169913
       454137969        454106030        454073495        454041195       
454010927        453979916        453949356        453919813        453888844   
    453858318        453827172        443415625        443292990       
443162300      454328642        454298456        454267485        454235615     
  454202052        454169921        454137985        454106048        454073503
       454041203        454010935        453979924        453949364       
453919821        453888851        453858086        453827198        443415633   
    443293006        443162433      454328659        454298464        454267493
       454235391        454202060        454169939        454137779       
454106055        454073511        454041211        454010943        453979957   
    453949372        453919839        453888877        453858102       
453827206        443415690        443293030        443162573      454328436     
  454298472        454267519        454235409        454202078        454169723
       454137787        454106063        454073529        454041229       
454010737        453979965        453949380        453919862        453888885   
    453858110        453827214        443415724        443293097       
443161658      454328451        454298480        454267527        454235417     
  454202086        454169749        454137795        454106089        454073545
       454041237        454010745        453979973        453949398       
453919870        453888893        453858128        453827248        443415765   
    443293113        443161724      454328469        454298282        454267535
       454235425        454202102        454169756        454137803       
454105867        454073552        454041245        454010752        453979981   
    453949208        453919888        453888919        453858136       
453827255        443415831        443293147        443161773      454328477     
  454298290        454267543        454235441        454202136        454169764
       454137811        454105875        454073560        454041039       
454010778        453979999        453949216        453919680        453888729   
    453858144        453827263        443415849        443293154       
443161781      454328485        454298316        454267345        454235458     
  454201922        454169780        454137829        454105891        454073578
       454041047        454010786        453980013        453949224       
453919698        453888737        453858151        453827065        443415906   
    443293303        443161898      454328493        454298324        454267352
       454235466        454201930        454169806        454137852       
454105909        454073586        454041054        454010802        453979809   
    453949232        453919706        453888745        453858169       
453827073        443415310        443293337        443162029      454328501     
  454298332        454267360        454235474        454201948        454169608
       454137860        454105933        454073370        454041062       
454010810        453979817        453949240        453919714        453888752   
    453858177        453827115        443415328        443292735       
443160924      454328519        454298340        454267378        454235482     
  454201963        454169616        454137878        454105941        454073388
       454041070        454010828        453979833        453949257       
453919722        453888760        453858185        453827123        443415351   
    443292776        443160981      454328527        454298357        454267386
       454235490        454201989        454169624        454137662       
454105958        454073396        454041096        454010836        453979841   
    453949265        453919730        453888778        453858193       
453827149        443415385        443292800        443161047      454328535     
  454298365        454267394        454235292        454201997        454169632
       454137670        454105966        454073404        454041104       
454010620        453979858        453949273        453919748        453888786   
    453857971        453827156        443415401        443292834       
443161120      454328543        454298373        454267402        454235300     
  454202011        454169640        454137688        454105750        454073412
       454041112        454010638        453979874        453949281       
453919755        453888794        453857989        453826943        443415419   
    443292859        443161187      454328329        454298159        454267410
       454235326        454201815        454169673        454137704       
454105768        454073420        454041120        454010646        453979890   
    453949083        453919763        453888802        453857997       
453826950        443415443        443292909        443161377      454328337     
  454298167        454267436        454235334        454201823        454169707
       454137720        454105776        454073438        454041138       
454010653        453979908        453949109        453919771        453888810   
    453858003        453826968        443415583        443292958       
443161393      454328345        454298175        454267444        454235342     
  454201831        454169491        454137738        454105784        454073446
       454040924        454010661        453979692        453949117       
453919557        453888604        453858011        453826976        443415138   
    443292214        443161450      454328352        454298183        454267238
       454235359        454201849        454169509        454137746       
454105792        454073453        454040932        454010687        453979700   
    453949125        453919565        453888612        453858029       
453826992        443415146        443292339        443161492      454328378     
  454298191        454267246        454235367        454201856        454169517
       454137753        454105800        454073479        454040940       
454010695        453979718        453949133        453919573        453888620   
    453858037        453827008        443415161        443292354       
443160312      454328386        454298209        454267253        454235375     
  454201872        454169525        454137761        454105818        454073263
       454040957        454010703        453979726        453949141       
453919599        453888638        453858045        453827024        443415187   
    443292438        443160429      454328402        454298217        454267261
       454235177        454201880        454169541        454137555       
454105826        454073271        454042243        454010711        453979734   
    453949158        453919623        453888646        453858052       
453827032        443415211        443292461        443160544      454328410     
  454298233        454267279        454235185        454201898        454169558
       454137563        454105834        454073289        454042250       
454010513        453979742        453949166        453919631        453888653   
    453858060        453826836        443415237        443292495       
443160569      454328428        454298241        454267287        454235193     
  454201906        454169566        454137571        454105842        454073297
       454042052        454010521        453979759        453949174       
453919649        453888661        453858078        453826844        443415245   
    443292529        443160692      454328220        454298258        454267295
       454235201        454201690        454169574        454137589       
454105651        454073305        454042060        454010539        453979767   
    453948960        453919656        453888679        453857864       
453826851        443415260        443292610        443160700      454328238     
  454298266        454267303        454235227        454201708        454169582
       454137597        454105669        454073347        454042078       
454010547        453979775        453948978        453919664        453888695   
    453857898        453826869        443415278        443292636       
443160866      454328246        454298035        454267311        454235243     
  454201716        454169384        454137605        454105677        454073354
       454042086        454010554        453979783        453948986       
453919441        453888703        453857906        453826893        443415302   
    443291745        443160882      454328253        454298043        454267329
       454235250        454201724        454169392        454137613       
454105685        454073362        454042094        454010562        453979585   
    453949026        453919458        453888497        453857914       
453826901        443414909        443291760        443160908      454328261     
  454298050        454267121        454235268        454201757        454169400
       454137621        454105693        454073172        454042102       
454010570        453979593        453949042        453919474        453888505   
    453857922        453826927        443414933        443291786       
443159959      454328279        454298068        454267139        454235276     
  454201765        454169418        454137639        454105701        454073180
       454042110        454010588        453979601        453949059       
453919482        453888513        453857948        453826935        443414966   
    443291836        443159967      454328295        454298076        454267147
       454235078        454201773        454169426        454137647       
454105735        454073198        454042128        454010596        453979619   
    453949067        453919490        453888521        453857955       
453826729        443414990        443291851        443159975      454328303     
  454298084        454267154        454235086        454201781        454169434
       454137449        454105743        454073206        454042136       
454010604        453979627        453948861        453919508        453888539   
    453857963        453826737        443415013        443292057       
443159983      454328311        454298092        454267162        454235094     
  454201799        454169442        454137456        454105537        454073214
       454042144        454010612        453979635        453948887       
453919516        453888547        453857757        453826745        443415021   
    443292115        443160056      454328105        454298100        454267170
       454235102        454201807        454169459        454137464       
454105545        454073222        454041930        454010406        453979643   
    453948895        453919524        453888554        453857765       
453826760        443415039        443292198        443160080      454328113     
  454298118        454267196        454235110        454201583        454169475
       454137472        454105578        454073230        454041948       
454010414        453979650        453948903        453919532        453888562   
    453857773        453826778        443415070        443291349       
443160130      454328121        454298126        454267204        454235128     
  454201591        454169483        454137480        454105602        454073248
       454041955        454010422        453979676        453948911       
453919540        453888570        453857781        453826786        443415088   
    443291372        443160171      454328139        454298134        454267212
       454235136        454201609        454169269        454137498       
454105628        454073255        454041971        454010448        453979684   
    453948929        453919326        453888588        453857799       
453826794        443414628        443291398        443160247      454328147     
  454297938        454267220        454235144        454201617        454169277
       454137506        454105636        454073032        454041989       
454010455        453979478        453948937        453919334        453888596   
    453857807        453826802        443414644        443291497       
443160296      454328154        454297946        454267014        454235151     
  454201625        454169285        454137514        454105420        454073040
       454041997        454010463        453979486        453948945       
453919342        453888380        453857815        453826620        443414669   
    443291505        443159702      454328162        454297953        454267022
       454234956        454201633        454169293        454137522       
454105438        454073057        454042003        454010471        453979502   
    453948952        453919359        453888406        453857831       
453826661        443414677        443291604        443159710      454328170     
  454297961        454267030        454234964        454201641        454169301
       454137530        454105446        454073065        454042011       
454010497        453979528        453948747        453919367        453888414   
    453857849        453826711        443414735        443291612       
443159777      454328188        454297987        454267048        454234972     
  454201658        454169319        454137548        454105453        454073073
       454042029        454010505        453979536        453948754       
453919375        453888422        453857856        453826521        443414784   
    443291638        443159793   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454328196        454297995        454267055        454234980       
454201666        454169327        454137332        454105461        454073099   
    454042037        454010281        453979544        453948762       
453919383        453888430        453857641        453826539        443414826   
    443291091        443159835      454327990        454298001        454267063
       454235011        454201674        454169343        454137340       
454105479        454073107        454041823        454010307        453979551   
    453948770        453919391        453888448        453857658       
453826547        443414263        443291109        443159884      454328006     
  454298019        454267089        454235029        454201682        454169350
       454137357        454105487        454073115        454041831       
454010315        453979569        453948788        453919417        453888463   
    453857666        453826554        443414289        443291117       
443159926      454328014        454298027        454267097        454235037     
  454201468        454169368        454137365        454105495        454073123
       454041849        454010323        453979577        453948804       
453919425        453888471        453857674        453826562        443414297   
    443291158        443159942      454328022        454297813        454267105
       454235052        454201484        454169152        454137381       
454105503        454073131        454041856        454010331        453979361   
    453948812        453919433        453888489        453857682       
453826596        443414321        443291174        443159165      454328030     
  454297821        454266909        454234840        454201492        454169160
       454137407        454105511        454073149        454041864       
454010349        453979379        453948820        453919227        453888273   
    453857690        453826398        443414453        443291182       
443159173      454328055        454297847        454266917        454234865     
  454201500        454169178        454137423        454105313        454072919
       454041880        454010364        453979387        453948838       
453919235        453888281        453857716        453826406        443414461   
    443291208        443159264      454328063        454297888        454266925
       454234873        454201518        454169186        454137431       
454105339        454072927        454041922        454010372        453979395   
    453948846        453919243        453888299        453857732       
453826414        443414487        443291232        443159330      454328071     
  454297896        454266941        454234881        454201526        454169194
       454137225        454105347        454072935        454041716       
454010398        453979403        453948622        453919250        453888307   
    453857740        453826430        443414511        443291257       
443159348      454328089        454297904        454266958        454234899     
  454201542        454169202        454137233        454105362        454072943
       454041732        454010182        453979411        453948630       
453919268        453888323        453857542        453826448        443413919   
    443291265        443159413      454328097        454297706        454266966
       454234907        454201559        454169210        454137258       
454105388        454072950        454041757        454010190        453979429   
    453948648        453919276        453888331        453857567       
453826463        443413943        443290739        443159462      454327875     
  454297722        454266974        454234915        454201567        454169228
       454137274        454105396        454072984        454041765       
454010208        453979437        453948671        453919284        453888349   
    453857575        453826471        443413950        443290804       
443159587      454327883        454297748        454266982        454234931     
  454201351        454169236        454137282        454105404        454072992
       454041781        454010216        453979452        453948697       
453919292        453888356        453857583        453826281        443413976   
    443290895        443159595      454327917        454297755        454266990
       454234949        454201369        454169244        454137290       
454105412        454073008        454041799        454010224        453979460   
    453948705        453919300        453888364        453857609       
453826380        443414008        443290929        443158803      454327925     
  454297763        454267006        454234733        454201385        454169046
       454137308        454105214        454073016        454041807       
454010232        453979262        453948721        453919318        453888372   
    453857625        453826166        443414032        443290978       
443158894      454327933        454297771        454266792        454234741     
  454201401        454169053        454137316        454105230        454073024
       454041815        454010240        453979270        453948739       
453919128        453888166        453857427        453826174        443414057   
    443291042        443158910      454327958        454297789        454266800
       454234758        454201427        454169061        454137324       
454105248        454072802        454041591        454010257        453979296   
    453948531        453919136        453888174        453857435       
453826182        443414081        443291067        443158977      454327966     
  454297797        454266818        454234766        454201435        454169079
       454137118        454105255        454072810        454041617       
454010273        453979304        453948549        453919144        453888182   
    453857443        453826190        443414123        443291075       
443159017      454327974        454297805        454266826        454234774     
  454201443        454169087        454137126        454105263        454072828
       454041625        454010067        453979312        453948564       
453919151        453888190        453857450        453826208        443414172   
    443291083        443159082      454327982        454297599        454266834
       454234782        454201450        454169095        454137142       
454105271        454072836        454041633        454010083        453979320   
    453948572        453919169        453888208        453857476       
453826224        443414198        443290382        443159140      454327768     
  454297607        454266842        454234790        454201252        454169103
       454137159        454105297        454072844        454041658       
454010091        453979338        453948580        453919177        453888216   
    453857484        453826232        443413422        443290390       
443159157      454327776        454297615        454266859        454234808     
  454201286        454169129        454137167        454105081        454072851
       454041674        454010109        453979353        453948598       
453919193        453888224        453857492        453826240        443413448   
    443290432        443158142      454327784        454297631        454266867
       454234824        454201294        454169137        454137183       
454105099        454072869        454041682        454010117        453979148   
    453948606        453919201        453888232        453857500       
453826257        443413455        443290457        443158209      454327792     
  454297649        454266875        454234832        454201302        454169145
       454137191        454105107        454072877        454041708       
454010125        453979171        453948614        453918997        453888240   
    453857518        453826083        443413570        443290549       
443158266      454327800        454297656        454266883        454234626     
  454201328        454168931        454137209        454105115        454072885
       454041476        454010133        453979189        453948408       
453919003        453888257        453857526        453826091        443413596   
    443290572        443158332      454327818        454297664        454266891
       454234659        454201336        454168956        454137217       
454105123        454072893        454041492        454010141        453979205   
    453948416        453919011        453888265        453857328       
453826117        443413679        443290614        443158373      454327834     
  454297672        454266685        454234675        454201146        454168964
       454137001        454105131        454072901        454041500       
454010158        453979213        453948424        453919029        453888034   
    453857336        453825945        443413687        443290689       
443158381      454327842        454297698        454266693        454234683     
  454201153        454168972        454137027        454105149        454072695
       454041526        454010166        453979221        453948432       
453919037        453888042        453857344        453825960        443413752   
    443290713        443158464      454327859        454297474        454266719
       454234691        454201161        454168980        454137035       
454105164        454072703        454041534        454009952        453979239   
    453948457        453919045        453888059        453857351       
453825978        443413810        443290051        443158571      454327867     
  454297482        454266727        454234709        454201187        454168998
       454137043        454105180        454072711        454041542       
454009960        453979247        453948465        453919052        453888075   
    453857369        453825986        443413257        443290069       
443157730      454327651        454297490        454266735        454234717     
  454201211        454169020        454137050        454104977        454072729
       454041567        454009978        453979031        453948481       
453919060        453888083        453857377        453826000        443413281   
    443290192        443157813      454327669        454297508        454266750
       454234725        454201229        454169038        454137068       
454104985        454072737        454041575        454009986        453979049   
    453948499        453919078        453888091        453857385       
453826026        443413307        443290218        443157839      454327677     
  454297516        454266768        454234519        454201237        454168824
       454137084        454105008        454072752        454041369       
454009994        453979056        453948507        453919086        453888109   
    453857393        453826034        443413364        443290234       
443157920      454327685        454297524        454266776        454234527     
  454201021        454168832        454137100        454105016        454072760
       454041385        454010018        453979064        453948291       
453919094        453888117        453857401        453825838        443413380   
    443290275        443157946      454327701        454297540        454266560
       454234535        454201047        454168840        454136896       
454105032        454072778        454041401        454010026        453979072   
    453948309        453918898        453888125        453857203       
453825853        443413414        443290283        443158084      454327735     
  454297557        454266578        454234568        454201054        454168857
       454136920        454105040        454072786        454041419       
454010034        453979080        453948317        453918906        453888133   
    453857229        453825911        443412804        443290291       
443158092      454327743        454297565        454266586        454234576     
  454201062        454168865        454136938        454105057        454072794
       454041427        454010042        453979106        453948325       
453918914        453888158        453857237        453825929        443412861   
    443289715        443158100      454327750        454297573        454266602
       454234584        454201070        454168873        454136946       
454105073        454072588        454041435        454010059        453979122   
    453948333        453918922        453887945        453857245       
453825937        443412903        443289772        443157425      454327545     
  454297367        454266610        454234600        454201088        454168881
       454136953        454104852        454072596        454041443       
454009846        453979130        453948341        453918930        453887952   
    453857252        453825721        443412911        443289780       
443157433      454327552        454297375        454266636        454234618     
  454201096        454168899        454136961        454104860        454072604
       454041450        454009861        453978926        453948358       
453918948        453887986        453857278        453825754        443412937   
    443289814        443157441      454327560        454297383        454266644
       454234394        454201104        454168907        454136979       
454104878        454072612        454041468        454009879        453978934   
    453948366        453918955        453887994        453857286       
453825762        443413091        443289822        443157482      454327578     
  454297391        454266651        454234402        454201112        454168915
       454136987        454104894        454072620        454041252       
454009887        453978942        453948374        453918963        453888000   
    453857294        453825788        443413158        443289830       
443157508      454327586        454297417        454266669        454234428     
  454201120        454168923        454136995        454104902        454072638
       454041260        454009895        453978959        453948382       
453918971        453888018        453857302        453825804        443413166   
    443289848        443157524      454327594        454297425        454266677
       454234444        454200916        454168717        454136789       
454104910        454072646        454041278        454009903        453978967   
    453948390        453918773        453888026        453857096       
453825812        443412432        443289897        443157557      454327602     
  454297433        454266461        454234451        454200932        454168725
       454136797        454104928        454072653        454041286       
454009911        453978975        453948184        453918781        453887820   
    453857104        453825820        443412523        443289921       
443157581      454327610        454297441        454266479        454234477     
  454200940        454168733        454136805        454104951        454072679
       454041294        454009929        453978983        453948192       
453918799        453887838        453857112        453825614        443412556   
    443289996        443157649      454327628        454297458        454266495
       454234485        454200957        454168741        454136813       
454104746        454072687        454041302        454009937        453978991   
    453948200        453918807        453887853        453857146       
453825622        443412598        443290036        443157011      454327644     
  454297466        454266503        454234493        454200965        454168758
       454136821        454104753        454072471        454040965       
454009945        453979007        453948226        453918815        453887861   
    453857153        453825648        443412630        443289285       
443157136      454327438        454297268        454266511        454234501     
  454200973        454168766        454136839        454104761        454072489
       454040973        454009747        453978819        453948242       
453918823        453887879        453857187        453825655        443412663   
    443289368        443157151      454327446        454297276        454266537
       454234287        454200999        454168774        454136847       
454104779        454072497        454040981        454009754        453978835   
    453948267        453918831        453887887        453857195       
453825689        443412010        443289384        443157243      454327453     
  454297292        454266545        454234295        454201013        454168782
       454136854        454104787        454072505        454041005       
454009762        453978843        453948275        453918849        453887895   
    453856981        453825697        443412093        443289392       
443157268      454327461        454297300        454266552        454234303     
  454200809        454168790        454136862        454104795        454072513
       454041021        454009770        453978868        453948283       
453918856        453887903        453856999        453825705        443412101   
    443289418        443157342      454327479        454297318        454266339
       454234311        454200833        454168816        454136870       
454104829        454072521        454040817        454009788        453978876   
    453948077        453918864        453887911        453857005       
453825507        443412176        443289459        443157359      454327487     
  454297326        454266347        454234337        454200841        454168600
       454136888        454104845        454072539        454040825       
454009796        453978884        453948085        453918872        453887713   
    453857013        453825515        443412192        443289467       
443157375      454327495        454297334        454266354        454234352     
  454200858        454168626        454136672        454104639        454072547
       454040833        454009812        453978892        453948093       
453918666        453887721        453857021        453825523        443412226   
    443289558        443157409      454327511        454297342        454266362
       454234378        454200866        454168634        454136680       
454104647        454072554        454040841        454009820        453978900   
    453948119        453918674        453887739        453857039       
453825556        443412275        443289582        443156567      454327529     
  454297359        454266370        454234188        454200874        454168642
       454136706        454104654        454072562        454040858       
454009838        453978694        453948127        453918682        453887747   
    453857047        453825564        443412309        443289707       
443156583      454327537        454297144        454266388        454234196     
  454200692        454168667        454136714        454104670        454072372
       454040866        454009622        453978702        453948135       
453918708        453887754        453857054        453825382        443412317   
    443289046        443156609      454327321        454297151        454266396
       454234212        454200700        454168675        454136722       
454104688        454072380        454040874        454009630        453978728   
    453948143        453918716        453887762        453857062       
453825390        443412358        443289061        443156716      454327339     
  454297169        454266404        454234220        454200718        454168683
       454136730        454104696        454072398        454040882       
454009648        453978736        453948150        453918724        453887770   
    453857088        453825416        443411632        443289079       
443156724      454327347        454297177        454266412        454234253     
  454200726        454168691        454136748        454104712        454072406
       454040908        454009655        453978744        453948176       
453918740        453887788        453856874        453825424        443411756   
    443289129        443156849      454327354        454297185        454266420
       454234279        454200742        454168709        454136755       
454104720        454072422        454040916        454009663        453978751   
    453947970        453918757        453887796        453856882       
453825432        443411855        443289152        443156864      454327362     
  454297193        454266438        454234071        454200759        454168493
       454136763        454104522        454072430        454040700       
454009689        453978769        453947996        453918765        453887804   
    453856908        453825465        443411889        443289186       
443156369      454327388        454297201        454266248        454234097     
  454200767        454168501        454136771        454104530        454072448
       454040718        454009705        453978777        453948002       
453918542        453887614        453856916        453825473        443411913   
    443289202        443156377      454327396        454297219        454266263
       454234105        454200775        454168519        454136565       
454104548        454072463        454040734        454009713        453978785   
    453948010        453918559        453887622        453856924       
453825481        443411947        443289236        443156385      454327412     
  454297227        454266271        454234113        454200783        454168527
       454136573        454104555        454072257        454040742       
454009721        453978793        453948028        453918567        453887630   
    453856932        453825499        443411970        443288709       
443156427      454327420        454297235        454266289        454234121     
  454200791        454168535        454136581        454104571        454072265
       454040759        454009523        453978587        453948036       
453918575        453887648        453856940        453825283        443411327   
    443288766        443156435      454327214        454297243        454266297
       454234139        454200593        454168543        454136599       
454104589        454072273        454040767        454009531        453978595   
    453948044        453918583        453887655        453856957       
453825291        443411335        443288824        443156518      454327222     
  454297037        454266305        454234147        454200601        454168550
       454136607        454104597        454072281        454040775       
454009549        453978603        453948051        453918591        453887663   
    453856965        453825317        443411418        443288832       
443156526      454327230        454297052        454266321        454234154     
  454200619        454168568        454136615        454104605        454072299
       454040783        454009564        453978611        453948069       
453918617        453887671        453856973        453825333        443411491   
    443288907        443156534      454327248        454297060        454266115
       454234162        454200627        454168576        454136623       
454104613        454072307        454040791        454009572        453978629   
    453947855        453918625        453887689        453856767       
453825374        443411541        443289004        443156542      454327255     
  454297078        454266131        454233958        454200635        454168584
       454136631        454104621        454072315        454040809       
454009580        453978637        453947863        453918633        453887697   
    453856775        453825168        443411566        443288014       
443155759      454327263        454297086        454266156        454233966     
  454200643        454168592        454136649        454104415        454072323
       454040601        454009598        453978645        453947871       
453918641        453887481        453856783        453825184        443410949   
    443288147        443155783   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454327271        454297094        454266164        454233974       
454200650        454168378        454136656        454104423        454072141   
    454040619        454009606        453978652        453947889       
453918658        453887499        453856791        453825192        443410998   
    443288238        443155817      454327289        454297110        454266180
       454233982        454200676        454168386        454136664       
454104449        454072158        454040635        454009614        453978660   
    453947897        453918435        453887507        453856809       
453825200        443411103        443288246        443155882      454327297     
  454297128        454266198        454234014        454200478        454168402
       454136441        454104456        454072166        454040643       
454009416        453978678        453947905        453918443        453887515   
    453856817        453825218        443411160        443288287       
443156047      454327305        454297136        454266206        454234022     
  454200486        454168410        454136466        454104464        454072174
       454040668        454009424        453978686        453947913       
453918450        453887523        453856833        453825226        443411202   
    443288311        443156195      454327313        454296948        454266214
       454234030        454200494        454168428        454136474       
454104472        454072190        454040676        454009432        453978462   
    453947921        453918468        453887531        453856841       
453825234        443411236        443288345        443156245      454327107     
  454296955        454266016        454234055        454200502        454168436
       454136482        454104498        454072208        454040684       
454009440        453978470        453947939        453918484        453887572   
    453856858        453825242        443411269        443288410       
443156336      454327115        454296963        454266032        454233842     
  454200510        454168469        454136490        454104514        454072216
       454040692        454009457        453978488        453947947       
453918492        453887580        453856866        453825259        443410691   
    443287701        443156351      454327131        454296971        454266040
       454233859        454200528        454168477        454136508       
454104316        454072224        454040478        454009465        453978504   
    453947954        453918500        453887374        453856650       
453825051        443410709        443287743        443155429      454327149     
  454296989        454266057        454233875        454200544        454168485
       454136532        454104324        454072232        454040486       
454009473        453978512        453947731        453918518        453887382   
    453856668        453825085        443410725        443287776       
443155445      454327156        454296997        454266065        454233883     
  454200551        454168261        454136540        454104332        454072034
       454040494        454009481        453978520        453947749       
453918526        453887390        453856676        453825093        443410733   
    443287818        443155486      454327164        454297003        454266073
       454233891        454200569        454168279        454136557       
454104357        454072042        454040510        454009499        453978546   
    453947756        453918534        453887408        453856684       
453825101        443410808        443287875        443155536      454327172     
  454297011        454266081        454233917        454200361        454168287
       454136334        454104365        454072059        454040528       
454009507        453978561        453947764        453918328        453887416   
    453856692        453825119        443410832        443287891       
443155569      454327180        454297029        454266099        454233933     
  454200379        454168295        454136342        454104373        454072067
       454040544        454009283        453978355        453947772       
453918336        453887424        453856700        453825127        443410915   
    443287974        443155577      454327198        454296815        454266107
       454233941        454200387        454168303        454136359       
454104381        454072075        454040551        454009309        453978363   
    453947780        453918351        453887432        453856718       
453825135        443410386        443287990        443155635      454327206     
  454296831        454265885        454233735        454200395        454168311
       454136367        454104399        454072091        454040569       
454009317        453978389        453947798        453918369        453887440   
    453856726        453825143        443410469        443287321       
443155742      454326992        454296849        454265893        454233743     
  454200403        454168329        454136375        454104407        454072109
       454040577        454009341        453978397        453947806       
453918377        453887457        453856734        453824948        443410485   
    443287339        443154844      454327008        454296864        454265901
       454233750        454200411        454168345        454136383       
454104183        454072117        454040361        454009358        453978405   
    453947814        453918385        453887465        453856742       
453824997        443410527        443287453        443154893      454327016     
  454296872        454265935        454233768        454200429        454168352
       454136409        454104191        454072125        454040379       
454009374        453978413        453947830        453918393        453887473   
    453856759        453825010        443410568        443287487       
443154935      454327032        454296880        454265968        454233800     
  454200437        454168360        454136417        454104209        454072133
       454040387        454009382        453978421        453947848       
453918401        453887267        453856536        453825036        443410592   
    443287529        443155015      454327040        454296906        454265976
       454233826        454200445        454168147        454136425       
454104217        454071929        454040395        454009390        453978439   
    453947624        453918419        453887275        453856551       
453825044        443410600        443287586        443155056      454327057     
  454296914        454265984        454233628        454200452        454168162
       454136433        454104225        454071937        454040403       
454009176        453978454        453947632        453918427        453887291   
    453856569        453824831        443410659        443287644       
443155072      454327065        454296708        454265992        454233636     
  454200460        454168188        454136235        454104233        454071945
       454040411        454009184        453978249        453947640       
453918203        453887309        453856577        453824856        443409982   
    443287669        443155155      454327073        454296732        454265778
       454233644        454200254        454168196        454136268       
454104266        454071952        454040429        454009192        453978256   
    453947657        453918229        453887317        453856585       
453824864        443410030        443287693        443155171      454327081     
  454296740        454265794        454233651        454200262        454168204
       454136276        454104274        454071960        454040437       
454009200        453978264        453947665        453918237        453887325   
    453856593        453824872        443410113        443286893       
443155320      454327099        454296765        454265802        454233669     
  454200288        454168212        454136284        454104282        454071978
       454040452        454009218        453978272        453947673       
453918252        453887333        453856601        453824898        443410139   
    443286976        443154612      454326885        454296773        454265828
       454233685        454200312        454168238        454136300       
454104290        454071994        454040460        454009226        453978306   
    453947681        453918260        453887341        453856619       
453824906        443410147        443287040        443154620      454326893     
  454296781        454265844        454233693        454200346        454168246
       454136318        454104076        454072000        454040254       
454009242        453978314        453947699        453918278        453887358   
    453856627        453824922        443410162        443287081       
443154679      454326919        454296799        454265851        454233719     
  454200353        454168253        454136102        454104084        454072018
       454040262        454009267        453978322        453947707       
453918286        453887366        453856635        453824716        443410212   
    443287115        443154711      454326927        454296591        454265869
       454233727        454200148        454168030        454136110       
454104092        454072026        454040270        454009275        453978330   
    453947715        453918294        453887150        453856429       
453824732        443410220        443287131        443154745      454326935     
  454296617        454265877        454233511        454200155        454168048
       454136128        454104100        454071812        454040288       
454009051        453978348        453947723        453918310        453887176   
    453856437        453824757        443410279        443287164       
443154786      454326943        454296633        454265661        454233537     
  454200171        454168055        454136144        454104118        454071820
       454040296        454009069        453978132        453947517       
453918096        453887184        453856452        453824765        443410295   
    443287230        443154810      454326950        454296641        454265679
       454233560        454200189        454168063        454136151       
454104126        454071838        454040304        454009077        453978140   
    453947525        453918104        453887192        453856460       
453824773        443409602        443286471        443154836      454326968     
  454296666        454265687        454233578        454200197        454168071
       454136177        454104134        454071846        454040312       
454009101        453978157        453947533        453918120        453887200   
    453856486        453824781        443409701        443286539       
443154208      454326976        454296674        454265695        454233610     
  454200205        454168089        454136193        454104142        454071853
       454040320        454009119        453978165        453947541       
453918138        453887218        453856502        453824799        443409727   
    443286554        443154273      454326778        454296682        454265703
       454233404        454200213        454168097        454136201       
454104159        454071861        454040346        454009135        453978173   
    453947558        453918146        453887226        453856510       
453824815        443409859        443286752        443154430      454326786     
  454296492        454265711        454233412        454200221        454168105
       454135997        454104175        454071879        454040353       
454009143        453978181        453947566        453918153        453887234   
    453856528        453824823        443409875        443286760       
443154463      454326794        454296526        454265745        454233420     
  454200239        454168113        454136011        454103961        454071887
       454040148        454009150        453978199        453947574       
453918161        453887242        453856320        453824617        443409883   
    443286794        443154513      454326810        454296534        454265547
       454233438        454200247        454168121        454136029       
454103987        454071895        454040155        454009168        453978207   
    453947582        453918179        453887259        453856338       
453824625        443409909        443286851        443154547      454326828     
  454296542        454265588        454233446        454200015        454168139
       454136037        454104001        454071903        454040163       
454008947        453978215        453947590        453918187        453887044   
    453856346        453824633        443409958        443286869       
443154604      454326836        454296567        454265596        454233453     
  454200023        454167925        454136052        454104019        454071911
       454040171        454008954        453978223        453947608       
453918195        453887051        453856361        453824641        443409974   
    443286877        443153739      454326851        454296575        454265604
       454233479        454200031        454167941        454136060       
454104027        454071713        454040189        454008970        453978231   
    453947616        453917981        453887069        453856379       
453824658        443409180        443286208        443153903      454326877     
  454296377        454265612        454233495        454200049        454167958
       454136078        454104035        454071739        454040197       
454008988        453978025        453947400        453917999        453887077   
    453856387        453824674        443409263        443286232       
443154000      454326687        454296385        454265620        454233503     
  454200056        454167966        454136086        454104043        454071762
       454040213        454008996        453978033        453947418       
453918005        453887085        453856395        453824682        443409313   
    443286299        443154018      454326695        454296393        454265653
       454233297        454200072        454167974        454135880       
454103854        454071796        454040239        454009002        453978066   
    453947426        453918013        453887093        453856403       
453824690        443409354        443286356        443154059      454326703     
  454296435        454265430        454233305        454200080        454167982
       454135914        454103862        454071572        454040247       
454009010        453978074        453947434        453918021        453887101   
    453856411        453824708        443409396        443286372       
443154141      454326711        454296443        454265448        454233313     
  454200098        454167990        454135922        454103870        454071580
       454040023        454009028        453978082        453947442       
453918039        453887119        453856221        453824518        443409446   
    443286406        443153333      454326737        454296450        454265455
       454233321        454200106        454168006        454135930       
454103888        454071606        454040031        454009036        453978090   
    453947459        453918047        453887127        453856239       
453824534        443409495        443286414        443153432      454326752     
  454296468        454265463        454233339        454200114        454168014
       454135948        454103896        454071614        454040049       
454009044        453978124        453947467        453918062        453887135   
    453856247        453824559        443409503        443286463       
443153507      454326554        454296476        454265471        454233354     
  454200122        454168022        454135955        454103904        454071622
       454040056        454008830        453977910        453947475       
453918070        453886939        453856254        453824567        443409586   
    443285788        443152954      454326562        454296260        454265489
       454233370        454199902        454167818        454135963       
454103912        454071630        454040064        454008848        453977928   
    453947483        453918088        453886947        453856262       
453824583        443408802        443285846        443152988      454326570     
  454296278        454265497        454233388        454199910        454167826
       454135971        454103938        454071648        454040072       
454008855        453977936        453947491        453917874        453886954   
    453856270        453824591        443408836        443285887       
443153044      454326596        454296286        454265505        454233172     
  454199928        454167834        454135989        454103748        454071655
       454040080        454008863        453977944        453947509       
453917882        453886988        453856288        453824419        443408869   
    443285895        443153101      454326604        454296294        454265513
       454233180        454199936        454167842        454135765       
454103755        454071663        454040098        454008871        453977951   
    453947293        453917890        453886996        453856296       
453824427        443408877        443285952        443153143      454326612     
  454296302        454265521        454233198        454199944        454167859
       454135773        454103763        454071671        454040106       
454008889        453977969        453947301        453917916        453887002   
    453856304        453824435        443409016        443286018       
443153150      454326620        454296310        454265539        454233214     
  454199951        454167867        454135807        454103771        454071465
       454040114        454008897        453977993        453947319       
453917924        453887010        453856098        453824443        443409040   
    443286034        443153259      454326638        454296328        454265323
       454233263        454199969        454167883        454135815       
454103789        454071481        454040130        454008905        453978009   
    453947327        453917932        453887028        453856106       
453824450        443409057        443286067        443152509      454326646     
  454296336        454265331        454233289        454199977        454167891
       454135823        454103797        454071499        454039918       
454008913        453978017        453947343        453917940        453887036   
    453856114        453824286        443408406        443286083       
443152574      454326448        454296344        454265356        454233065     
  454199985        454167909        454135831        454103805        454071507
       454039926        454008921        453977803        453947350       
453917957        453886822        453856122        453824310        443408562   
    443286125        443152608      454326455        454296351        454265364
       454233073        454200007        454167917        454135849       
454103821        454071515        454039934        454008939        453977811   
    453947368        453917965        453886830        453856130       
453824336        443408604        443285226        443152640      454326463     
  454296153        454265380        454233081        454199787        454167719
       454135856        454103839        454071523        454039959       
454008723        453977829        453947376        453917973        453886848   
    453856148        453824344        443408679        443285366       
443152699      454326471        454296161        454265398        454233107     
  454199795        454167727        454135864        454103847        454071531
       454039967        454008731        453977837        453947384       
453917767        453886863        453856155        453824369        443408711   
    443285374        443152715      454326489        454296179        454265406
       454233123        454199811        454167743        454135872       
454103631        454071549        454039975        454008749        453977845   
    453947178        453917775        453886871        453856163       
453824377        443408778        443285515        443152780      454326497     
  454296187        454265414        454233131        454199829        454167750
       454135666        454103649        454071556        454039983       
454008756        453977852        453947186        453917783        453886897   
    453856171        453824161        443408000        443285556       
443152806      454326505        454296203        454265422        454233149     
  454199845        454167768        454135674        454103664        454071564
       454039991        454008764        453977860        453947194       
453917791        453886905        453856197        453824179        443408075   
    443285721        443152079      454326513        454296211        454265216
       454233156        454199852        454167776        454135682       
454103672        454071341        454040007        454008772        453977878   
    453947202        453917809        453886715        453855975       
453824187        443408141        443284898        443152087      454326521     
  454296229        454265224        454233164        454199860        454167784
       454135690        454103680        454071366        454040015       
454008780        453977886        453947210        453917817        453886723   
    453855983        453824195        443408158        443284963       
443152111      454326539        454296237        454265232        454232950     
  454199878        454167792        454135708        454103698        454071374
       454039801        454008814        453977894        453947228       
453917833        453886731        453855991        453824211        443408208   
    443285028        443152194      454326547        454296245        454265257
       454232968        454199886        454167800        454135716       
454103706        454071382        454039819        454008624        453977902   
    453947236        453917841        453886749        453856007       
453824237        443408224        443285044        443152376      454326331     
  454296252        454265273        454232976        454199894        454167586
       454135732        454103714        454071390        454039827       
454008632        453977696        453947244        453917858        453886756   
    453856015        453824252        443408281        443285101       
443152400      454326349        454296039        454265281        454232984     
  454199670        454167594        454135740        454103722        454071424
       454039835        454008640        453977712        453947251       
453917866        453886764        453856023        453824054        443408356   
    443285119        443152426      454326356        454296047        454265299
       454232992        454199688        454167602        454135534       
454103730        454071432        454039843        454008657        453977738   
    453947269        453917650        453886772        453856031       
453824062        443407770        443285143        443152459      454326364     
  454296054        454265307        454233008        454199720        454167628
       454135542        454103524        454071440        454039850       
454008665        453977746        453947277        453917668        453886780   
    453856049        453824112        443407788        443285150       
443152491      454326372        454296062        454265315        454233016     
  454199746        454167636        454135559        454103532        454071457
       454039868        454008673        453977761        453947061       
453917676        453886798        453856056        453823932        443407796   
    443285168        443151717   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454326380        454296070        454265109        454233024       
454199753        454167644        454135567        454103540        454071226   
    454039876        454008681        453977779        453947079       
453917684        453886814        453856072        453823940        443407820   
    443285176        443151808      454326406        454296088        454265117
       454233032        454199779        454167651        454135609       
454103557        454071234        454039884        454008699        453977787   
    453947087        453917700        453886608        453856080       
453823965        443407838        443285192        443151899      454326414     
  454296096        454265125        454233040        454199571        454167669
       454135617        454103573        454071242        454039900       
454008707        453977795        453947095        453917718        453886632   
    453855868        453823981        443407846        443284526       
443151972      454326422        454296104        454265133        454233057     
  454199589        454167677        454135633        454103581        454071259
       454039694        454008715        453977589        453947103       
453917726        453886665        453855876        453823999        443407895   
    443284567        443151980      454326430        454296112        454265141
       454232877        454199597        454167685        454135427       
454103599        454071267        454039702        454008509        453977597   
    453947111        453917734        453886673        453855884       
453824005        443407903        443284724        443152020      454326224     
  454296146        454265158        454232885        454199605        454167693
       454135435        454103607        454071283        454039710       
454008517        453977605        453947129        453917742        453886699   
    453855892        453824013        443407978        443284799       
443152038      454326232        454295916        454265166        454232893     
  454199621        454167487        454135450        454103615        454071291
       454039728        454008525        453977613        453947137       
453917759        453886707        453855900        453824021        443407374   
    443284872        443151402      454326257        454295924        454265174
       454232901        454199639        454167495        454135468       
454103623        454071309        454039736        454008533        453977621   
    453947145        453917544        453886475        453855918       
453824039        443407416        443284880        443151634      454326265     
  454295932        454265182        454232919        454199647        454167503
       454135476        454103417        454071317        454039744       
454008541        453977639        453947152        453917551        453886483   
    453855926        453823825        443407481        443283833       
443151642      454326273        454295940        454265208        454232943     
  454199662        454167511        454135484        454103433        454071325
       454039751        454008558        453977654        453947160       
453917569        453886491        453855934        453823833        443407549   
    443283890        443150529      454326299        454295973        454265000
       454232737        454199456        454167529        454135492       
454103441        454071333        454039769        454008574        453977670   
    453946949        453917577        453886509        453855942       
453823841        443407622        443283932        443150354      454326307     
  454295981        454265018        454232745        454199464        454167537
       454135500        454103458        454071119        454039777       
454008582        453977688        453946956        453917585        453886517   
    453855967        453823866        443407671        443284096       
443150503      454326315        454296005        454265026        454232778     
  454199472        454167552        454135518        454103466        454071135
       454039785        454008608        453977472        453946964       
453917593        453886525        453855744        453823874        443407713   
    443284104        443149737      454326323        454296021        454265034
       454232786        454199498        454167560        454135526       
454103474        454071143        454039793        454008392        453977480   
    453946998        453917601        453886533        453855751       
453823882        443407739        443284153        443149166      454326125     
  454295809        454265042        454232794        454199506        454167578
       454135328        454103482        454071150        454039561       
454008400        453977506        453947004        453917619        453886541   
    453855769        453823890        443406921        443284252       
443149307      454326133        454295817        454265059        454232802     
  454199514        454167362        454135336        454103490        454071168
       454039579        454008418        453977514        453947020       
453917627        453886566        453855777        453823908        443407101   
    443284294        443148622      454326141        454295833        454265067
       454232810        454199522        454167370        454135344       
454103508        454071176        454039587        454008434        453977522   
    453947038        453917635        453886574        453855785       
453823718        443407176        443284468        443147970      454326158     
  454295841        454265075        454232828        454199530        454167388
       454135351        454103516        454071184        454039595       
454008442        453977530        453947046        453917643        453886582   
    453855793        453823726        443407192        443284476       
443147285      454326174        454295858        454265083        454232836     
  454199548        454167396        454135377        454103300        454071200
       454039611        454008459        453977548        453947053       
453917437        453886350        453855801        453823742        443407226   
    443283403        443147376      454326182        454295874        454265091
       454232620        454199555        454167404        454135393       
454103318        454071002        454039629        454008467        453977555   
    453946832        453917445        453886368        453855819       
453823759        443407234        443283544        443146964      454326190     
  454295882        454264896        454232638        454199340        454167412
       454135419        454103326        454071010        454039637       
454008475        453977563        453946857        453917452        453886376   
    453855827        453823767        443407242        443283692       
443147020      454326208        454295908        454264904        454232646     
  454199357        454167438        454135211        454103334        454071036
       454039645        454008483        453977571        453946865       
453917460        453886384        453855843        453823783        443407267   
    443283700        443147038      454326216        454295692        454264912
       454232661        454199373        454167446        454135229       
454103359        454071044        454039652        454008491        453977365   
    453946873        453917478        453886392        453855850       
453823809        443406616        443283767        443146709      454326000     
  454295700        454264938        454232679        454199399        454167461
       454135237        454103367        454071051        454039678       
454008285        453977373        453946881        453917486        453886400   
    453855637        453823817        443406624        443283817       
443145883      454326018        454295726        454264946        454232687     
  454199415        454167255        454135245        454103375        454071077
       454039447        454008301        453977381        453946899       
453917494        453886418        453855645        453823593        443406632   
    443283064        443146006      454326026        454295742        454264961
       454232695        454199423        454167263        454135252       
454103383        454071085        454039454        454008319        453977399   
    453946907        453917502        453886426        453855652       
453823619        443406681        443283072        443146121      454326034     
  454295759        454264979        454232703        454199431        454167271
       454135260        454103409        454071093        454039462       
454008327        453977407        453946915        453917510        453886434   
    453855660        453823627        443406715        443283080       
443145610      454326042        454295767        454264987        454232729     
  454199449        454167297        454135278        454103193        454070897
       454039470        454008335        453977415        453946923       
453917536        453886459        453855678        453823635        443406756   
    443283106        443145719      454326067        454295775        454264771
       454232513        454199233        454167305        454135286       
454103201        454070905        454039496        454008343        453977423   
    453946931        453917320        453886467        453855686       
453823650        443406772        443283155        443145057      454326075     
  454295783        454264797        454232521        454199241        454167313
       454135294        454103219        454070913        454039520       
454008350        453977431        453946725        453917338        453886244   
    453855694        453823668        443406798        443283205       
443145289      454326083        454295791        454264805        454232547     
  454199258        454167321        454135302        454103235        454070921
       454039538        454008376        453977449        453946733       
453917346        453886251        453855702        453823684        443406806   
    443283254        443144191      454326109        454295585        454264813
       454232554        454199274        454167339        454135088       
454103243        454070939        454039330        454008384        453977464   
    453946741        453917379        453886269        453855710       
453823700        443406913        443283379        443144290      454325895     
  454295593        454264839        454232562        454199282        454167347
       454135096        454103250        454070947        454039348       
454008152        453977258        453946758        453917387        453886277   
    453855728        453823494        443406160        443283395       
443144308      454325903        454295601        454264847        454232570     
  454199290        454167354        454135138        454103268        454070954
       454039363        454008160        453977274        453946766       
453917395        453886285        453855736        453823502        443406178   
    443282231        443144415      454325911        454295619        454264854
       454232588        454199308        454167149        454135146       
454103276        454070970        454039371        454008178        453977290   
    453946774        453917403        453886293        453855538       
453823510        443406228        443282306        443144530      454325929     
  454295627        454264862        454232604        454199316        454167156
       454135161        454103086        454070996        454039389       
454008194        453977316        453946790        453917411        453886301   
    453855553        453823544        443406251        443282314       
443143961      454325937        454295643        454264870        454232612     
  454199324        454167164        454135179        454103094        454070780
       454039405        454008228        453977324        453946808       
453917429        453886319        453855561        453823551        443406301   
    443282363        443144134      454325945        454295650        454264664
       454232406        454199332        454167172        454135187       
454103102        454070798        454039413        454008236        453977332   
    453946816        453917205        453886327        453855579       
453823361        443406368        443282405        443142948      454325952     
  454295676        454264672        454232414        454199126        454167180
       454134974        454103110        454070814        454039421       
454008244        453977134        453946824        453917221        453886335   
    453855587        453823403        443406392        443282421       
443142112      454325978        454295486        454264680        454232430     
  454199134        454167198        454134982        454103128        454070822
       454039231        454008269        453977142        453946626       
453917247        453886343        453855595        453823411        443406426   
    443282447        443141833      454325986        454295494        454264698
       454232448        454199159        454167206        454135005       
454103136        454070855        454039249        454008046        453977159   
    453946634        453917254        453886137        453855603       
453823445        443406533        443282959        443141049      454325994     
  454295502        454264706        454232455        454199167        454167214
       454135013        454103144        454070863        454039256       
454008053        453977175        453946642        453917262        453886145   
    453855611        453823254        443405725        443281761       
443140231      454325788        454295510        454264714        454232463     
  454199175        454167222        454135021        454103151        454070871
       454039264        454008061        453977183        453946667       
453917270        453886152        453855629        453823296        443405733   
    443281878        443140256      454325796        454295528        454264722
       454232471        454199183        454167230        454135047       
454103177        454070889        454039272        454008087        453977191   
    453946675        453917288        453886160        453855413       
453823312        443405782        443281985        443139530      454325804     
  454295536        454264730        454232489        454199191        454167248
       454135054        454103185        454070673        454039280       
454008095        453977209        453946683        453917296        453886178   
    453855421        453823320        443405816        443282066       
443139266      454325812        454295544        454264748        454232497     
  454199209        454167032        454135062        454102971        454070681
       454039298        454008103        453977217        453946691       
453917304        453886186        453855439        453823338        443405964   
    443282090        443139043      454325820        454295551        454264755
       454232505        454199217        454167040        454135070       
454102989        454070699        454039306        454008111        453977233   
    453946709        453917312        453886194        453855447       
453823346        443406004        443282140        443136106      454325838     
  454295569        454264763        454232299        454199225        454167065
       454134867        454103011        454070707        454039314       
454008129        453977241        453946717        453917098        453886202   
    453855454        453823353        443406038        443282173       
443135637      454325846        454295577        454264557        454232307     
  454199019        454167073        454134875        454103037        454070715
       454039322        454008137        453977027        453946501       
453917106        453886210        453855488        453823163        443406095   
    443282199        443134598      454325853        454295361        454264565
       454232323        454199027        454167081        454134883       
454103045        454070723        454039116        454008145        453977035   
    453946519        453917114        453886228        453855504       
453823205        443405196        443282207        443134887      454325861     
  454295379        454264573        454232331        454199035        454167107
       454134891        454103052        454070731        454039124       
454007931        453977043        453946527        453917148        453886236   
    453855512        453823213        443405386        443281498       
443134333      454325879        454295395        454264599        454232349     
  454199043        454167115        454134909        454103060        454070749
       454039140        454007949        453977050        453946535       
453917163        453886038        453855306        453823221        443405394   
    443281522        443133806      454325887        454295403        454264615
       454232364        454199050        454167131        454134917       
454103078        454070756        454039157        454007956        453977076   
    453946543        453917171        453886046        453855314       
453823031        443405535        443281530        443134143      454325671     
  454295411        454264623        454232372        454199068        454166927
       454134925        454102856        454070764        454039165       
454007972        453977092        453946550        453917189        453886079   
    453855322        453823056        443405592        443281605       
443131388      454325697        454295429        454264631        454232380     
  454199076        454166935        454134933        454102864        454070772
       454039173        454007980        453977100        453946568       
453916983        453886087        453855330        453823080        443405709   
    443281613        443129549      454325705        454295437        454264656
       454232398        454199092        454166943        454134958       
454102880        454070566        454039181        454007998        453977118   
    453946576        453916991        453886095        453855348       
453823106        443404736        443281654        443129473      454325713     
  454295445        454264441        454232174        454199100        454166968
       454134966        454102922        454070574        454039199       
454008004        453977126        453946584        453917015        453886103   
    453855363        453823122        443404777        443281712       
443129531      454325739        454295452        454264458        454232182     
  454199118        454166976        454134750        454102930        454070582
       454039207        454008012        453976920        453946592       
453917023        453886111        453855389        453822934        443404793   
    443281753        443127949      454325747        454295247        454264474
       454232190        454198904        454166984        454134784       
454102948        454070590        454039215        454008020        453976938   
    453946402        453917031        453886129        453855397       
453822942        443404884        443281092        443127535      454325754     
  454295254        454264482        454232216        454198912        454166992
       454134792        454102955        454070608        454039009       
454008038        453976946        453946410        453917049        453885915   
    453855199        453822959        443404991        443281142       
443127642      454325762        454295270        454264490        454232224     
  454198920        454167008        454134818        454102963        454070616
       454039017        454007824        453976953        453946428       
453917072        453885923        453855215        453822975        443405006   
    443281159        443127782      454325770        454295296        454264508
       454232232        454198938        454167016        454134826       
454102732        454070624        454039025        454007832        453976961   
    453946436        453917080        453885931        453855231       
453822991        443405048        443281167        443126701      454325564     
  454295304        454264516        454232240        454198946        454167024
       454134834        454102757        454070632        454039041       
454007840        453976979        453946444        453916876        453885949   
    453855256        453823015        443405097        443281191       
443126727      454325572        454295312        454264532        454232257     
  454198953        454166828        454134842        454102799        454070657
       454039058        454007857        453976987        453946485       
453916884        453885956        453855264        453822819        443405113   
    443281225        443126784      454325580        454295320        454264540
       454232265        454198961        454166836        454134859       
454102815        454070459        454039074        454007865        453976995   
    453946287        453916892        453885964        453855272       
453822850        443404553        443281233        443126305      454325614     
  454295338        454264342        454232273        454198987        454166844
       454134644        454102823        454070467        454039082       
454007873        453977001        453946295        453916900        453885972   
    453855280        453822868        443404561        443281258       
443125331      454325622        454295346        454264359        454232281     
  454198995        454166851        454134651        454102831        454070475
       454039090        454007881        453976805        453946303       
453916918        453885980        453855082        453822876        443404603   
    443281274        443124813      454325630        454295353        454264367
       454232067        454199001        454166869        454134669       
454102849        454070483        454039108        454007899        453976813   
    453946311        453916926        453885998        453855090       
453822884        443404652        443281324        443123989      454325655     
  454295148        454264375        454232075        454198789        454166877
       454134677        454102625        454070517        454038894       
454007907        453976821        453946329        453916934        453886004   
    453855124        453822900        443404678        443281423       
443122882      454325663        454295163        454264383        454232083     
  454198797        454166885        454134685        454102633        454070525
       454038902        454007915        453976847        453946337       
453916942        453886012        453855132        453822702        443404694   
    443280789        443123187      454325457        454295171        454264391
       454232109        454198805        454166893        454134693       
454102641        454070533        454038928        454007923        453976854   
    453946345        453916959        453885808        453855140       
453822710        443404702        443280904        443122759      454325465     
  454295189        454264409        454232117        454198813        454166901
       454134701        454102658        454070541        454038936       
454007709        453976862        453946360        453916769        453885816   
    453855165        453822728        443403977        443280912       
443121314      454325473        454295197        454264417        454232133     
  454198821        454166919        454134719        454102666        454070558
       454038951        454007717        453976870        453946378       
453916777        453885824        453855173        453822736        443404041   
    443280946        443120928   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454325481        454295205        454264433        454232141       
454198839        454166703        454134727        454102674        454070335   
    454038977        454007725        453976888        453946386       
453916793        453885832        453855181        453822751        443404066   
    443280953        443120332      454325515        454295213        454264227
       454232166        454198854        454166711        454134735       
454102682        454070343        454038985        454007741        453976896   
    453946188        453916801        453885857        453854960       
453822769        443404082        443281027        443120092      454325523     
  454295239        454264235        454231945        454198862        454166729
       454134743        454102690        454070350        454038993       
454007758        453976904        453946204        453916827        453885873   
    453854978        453822785        443404124        443281068       
443119755      454325549        454295023        454264243        454231952     
  454198888        454166737        454134529        454102708        454070368
       454038779        454007766        453976698        453946212       
453916835        453885881        453854986        453822801        443404173   
    443280391        443119839      454325556        454295031        454264250
       454231978        454198896        454166745        454134537       
454102716        454070392        454038787        454007790        453976714   
    453946220        453916843        453885899        453854994       
453822629        443404272        443280417        443119870      454325341     
  454295049        454264268        454231986        454198672        454166752
       454134545        454102724        454070400        454038803       
454007808        453976722        453946238        453916850        453885907   
    453855009        453822637        443404298        443280466       
443119938      454325358        454295064        454264276        454231994     
  454198680        454166760        454134578        454102518        454070426
       454038811        454007816        453976730        453946253       
453916868        453885683        453855017        453822652        443403563   
    443280482        443118880      454325366        454295072        454264284
       454232000        454198698        454166786        454134586       
454102526        454070434        454038829        454007584        453976748   
    453946261        453916652        453885691        453855025       
453822660        443403613        443280524        443117718      454325374     
  454295080        454264292        454232018        454198706        454166802
       454134594        454102534        454070442        454038845       
454007618        453976755        453946279        453916660        453885709   
    453855033        453822678        443403639        443280748       
443115928      454325382        454295098        454264300        454232026     
  454198714        454166570        454134602        454102542        454070228
       454038852        454007626        453976763        453946063       
453916686        453885717        453855066        453822686        443403704   
    443279864        443115977      454325390        454295106        454264318
       454232059        454198722        454166588        454134610       
454102559        454070236        454038860        454007634        453976771   
    453946097        453916694        453885725        453854861       
453822488        443403712        443279872        443115597      454325408     
  454295122        454264326        454231838        454198748        454166596
       454134628        454102567        454070251        454038878       
454007642        453976581        453946105        453916710        453885733   
    453854879        453822496        443403738        443279963       
443115027      454325416        454294919        454264110        454231846     
  454198755        454166604        454134636        454102583        454070285
       454038886        454007659        453976599        453946113       
453916728        453885758        453854887        453822512        443403746   
    443279971        443114244      454325424        454294935        454264128
       454231853        454198763        454166612        454134404       
454102591        454070301        454038654        454007675        453976607   
    453946139        453916736        453885782        453854903       
453822538        443403787        443280037        443114749      454325432     
  454294943        454264136        454231861        454198771        454166646
       454134412        454102609        454070319        454038662       
454007683        453976615        453946147        453916744        453885576   
    453854911        453822546        443403928        443280094       
443114814      454325440        454294950        454264151        454231879     
  454198565        454166653        454134420        454102617        454070111
       454038670        454007691        453976623        453946162       
453916751        453885584        453854929        453822553        443403118   
    443280102        443112701      454325234        454294968        454264177
       454231887        454198573        454166661        454134438       
454102401        454070129        454038696        454007477        453976631   
    453945958        453916546        453885592        453854945       
453822579        443403126        443280201        443112834      454325242     
  454294976        454264185        454231895        454198581        454166679
       454134461        454102419        454070137        454038704       
454007485        453976649        453945966        453916553        453885600   
    453854952        453822371        443403142        443279542       
443113204      454325259        454294984        454264193        454231903     
  454198599        454166687        454134479        454102427        454070145
       454038712        454007493        453976656        453945974       
453916561        453885618        453854739        453822389        443403159   
    443279625        443112289      454325275        454294992        454264201
       454231911        454198607        454166463        454134495       
454102435        454070152        454038720        454007519        453976664   
    453945982        453916579        453885626        453854747       
453822397        443403308        443279633        443112057      454325283     
  454295007        454264219        454231929        454198615        454166489
       454134503        454102443        454070178        454038738       
454007535        453976680        453946022        453916587        453885642   
    453854754        453822405        443403316        443279641       
443111521      454325291        454295015        454263997        454231937     
  454198623        454166497        454134511        454102450        454070186
       454038746        454007543        453976482        453946048       
453916603        453885659        453854762        453822421        443403324   
    443279658        443111752      454325309        454294802        454264003
       454231721        454198649        454166505        454134297       
454102468        454070194        454038753        454007550        453976490   
    453946055        453916611        453885667        453854770       
453822447        443403449        443279666        443110655      454325325     
  454294810        454264037        454231747        454198656        454166521
       454134305        454102476        454070202        454038761       
454007568        453976508        453945842        453916637        453885675   
    453854788        453822462        443403464        443279682       
443110531      454325333        454294828        454264045        454231754     
  454198664        454166547        454134313        454102492        454070004
       454038548        454007576        453976516        453945859       
453916421        453885469        453854796        453822272        443402581   
    443279765        443108873      454325127        454294836        454264052
       454231762        454198458        454166562        454134321       
454102500        454070012        454038555        454007360        453976532   
    453945875        453916439        453885477        453854804       
453822298        443402599        443279773        443109269      454325135     
  454294844        454264060        454231788        454198474        454166356
       454134339        454102294        454070038        454038563       
454007394        453976540        453945883        453916470        453885485   
    453854812        453822306        443402649        443279245       
443108428      454325143        454294851        454264078        454231796     
  454198482        454166364        454134347        454102302        454070046
       454038571        454007410        453976557        453945891       
453916488        453885493        453854820        453822322        443402755   
    443279328        443107982      454325150        454294869        454264086
       454231804        454198490        454166372        454134354       
454102310        454070061        454038589        454007428        453976375   
    453945909        453916496        453885527        453854614       
453822348        443402888        443279336        443107966      454325168     
  454294877        454264094        454231812        454198508        454166380
       454134362        454102328        454070079        454038597       
454007436        453976383        453945917        453916504        453885550   
    453854622        453822355        443403076        443279385       
443106422      454325176        454294885        454263880        454231820     
  454198524        454166406        454134370        454102336        454070087
       454038613        454007451        453976391        453945933       
453916512        453885568        453854630        453822157        443402003   
    443279427        443106018      454325184        454294893        454263898
       454231614        454198532        454166414        454134388       
454102344        454070095        454038647        454007469        453976409   
    453945941        453916520        453885345        453854648       
453822173        443402094        443279443        443105119      454325192     
  454294695        454263914        454231648        454198540        454166422
       454134396        454102351        454069915        454038464       
454007246        453976441        453945750        453916538        453885352   
    453854655        453822181        443402136        443279518       
443105135      454325200        454294703        454263922        454231655     
  454198557        454166430        454134180        454102369        454069931
       454038472        454007253        453976458        453945776       
453916314        453885360        453854663        453822199        443402268   
    443279534        443105143      454325218        454294729        454263930
       454231663        454198342        454166448        454134198       
454102377        454069949        454038480        454007279        453976268   
    453945784        453916330        453885378        453854671       
453822207        443402300        443278783        443103395      454325010     
  454294737        454263948        454231671        454198359        454166455
       454134222        454102385        454069956        454038498       
454007287        453976276        453945792        453916348        453885386   
    453854689        453822215        443402375        443278833       
443103049      454325028        454294752        454263955        454231689     
  454198367        454166240        454134230        454102393        454069972
       454038514        454007295        453976284        453945800       
453916355        453885394        453854697        453822041        443402474   
    443278932        443103353      454325036        454294760        454263989
       454231697        454198375        454166257        454134255       
454102187        454069980        454038522        454007303        453976292   
    453945818        453916371        453885402        453854705       
453822074        443401724        443278940        443102116      454325051     
  454294778        454263773        454231713        454198383        454166265
       454134263        454102195        454069782        454038530       
454007311        453976300        453945834        453916389        453885410   
    453854713        453822082        443401799        443279013       
443102199      454325085        454294588        454263781        454231507     
  454198409        454166273        454134289        454102203        454069790
       454038316        454007329        453976326        453945628       
453916397        453885436        453854507        453822090        443401815   
    443279054        443101779      454325093        454294596        454263799
       454231515        454198417        454166281        454134065       
454102229        454069808        454038324        454007337        453976334   
    453945636        453916405        453885451        453854515       
453822108        443401849        443279088        443100946      454325101     
  454294604        454263807        454231523        454198425        454166299
       454134073        454102237        454069816        454038340       
454007345        453976342        453945644        453916413        453885238   
    453854523        453822116        443401880        443279096       
443100953      454325119        454294612        454263815        454231531     
  454198441        454166315        454134081        454102252        454069824
       454038357        454007139        453976359        453945651       
453916207        453885246        453854531        453822124        443401922   
    443279104        443101225      454324914        454294620        454263823
       454231549        454198235        454166331        454134099       
454102260        454069832        454038399        454007147        453976144   
    453945677        453916215        453885253        453854549       
453822132        443401930        443278528        443099940      454324922     
  454294638        454263831        454231556        454198243        454166349
       454134107        454102278        454069840        454038407       
454007154        453976151        453945685        453916223        453885261   
    453854556        453821936        443401997        443278577       
443099122      454324930        454294646        454263849        454231564     
  454198250        454166133        454134115        454102286        454069857
       454038415        454007162        453976169        453945693       
453916231        453885279        453854572        453821977        443401187   
    443278593        443098488      454324948        454294653        454263856
       454231572        454198268        454166141        454134131       
454102070        454069865        454038423        454007170        453976177   
    453945701        453916249        453885287        453854580       
453821985        443401203        443278627        443098082      454324955     
  454294661        454263864        454231580        454198276        454166158
       454134149        454102088        454069873        454038209       
454007188        453976185        453945727        453916256        453885295   
    453854598        453821993        443401328        443278684       
443097324      454324963        454294679        454263872        454231598     
  454198292        454166166        454134156        454102104        454069881
       454038217        454007196        453976201        453945511       
453916264        453885303        453854606        453822009        443401336   
    443278692        443097381      454324971        454294687        454263666
       454231390        454198318        454166174        454134172       
454102112        454069675        454038225        454007204        453976219   
    453945537        453916272        453885329        453854382       
453822017        443401468        443278734        443096565      454324997     
  454294471        454263674        454231424        454198334        454166182
       454133968        454102138        454069691        454038233       
454007220        453976235        453945545        453916280        453885121   
    453854390        453822025        443401542        443278163       
443096193      454325002        454294489        454263682        454231432     
  454198128        454166190        454133976        454102146        454069717
       454038266        454007006        453976045        453945552       
453916298        453885147        453854408        453821829        443400767   
    443278239        443094883      454324781        454294497        454263690
       454231440        454198144        454166208        454133984       
454102153        454069725        454038274        454007022        453976052   
    453945560        453916090        453885154        453854432       
453821837        443400809        443278254        443094172      454324807     
  454294505        454263708        454231457        454198169        454166216
       454134008        454102179        454069733        454038282       
454007048        453976060        453945578        453916108        453885170   
    453854440        453821845        443400858        443278320       
443092804      454324815        454294513        454263716        454231465     
  454198177        454166224        454134016        454101965        454069741
       454038308        454007055        453976078        453945610       
453916116        453885188        453854457        453821852        443400924   
    443278338        443092184      454324849        454294521        454263724
       454231473        454198185        454166232        454134024       
454101973        454069766        454038092        454007063        453976086   
    453945404        453916124        453885212        453854465       
453821860        443400981        443278353        443091863      454324856     
  454294539        454263732        454231481        454198193        454166026
       454134032        454101981        454069774        454038118       
454007071        453976102        453945412        453916140        453885014   
    453854473        453821886        443400999        443278387       
443091558      454324864        454294562        454263757        454231291     
  454198201        454166034        454134057        454101999        454069568
       454038126        454007097        453976110        453945438       
453916157        453885022        453854275        453821894        443401062   
    443278452        443090758      454324872        454294570        454263765
       454231309        454198219        454166059        454133836       
454102005        454069584        454038134        454007105        453976128   
    453945446        453916165        453885030        453854283       
453821902        443401120        443277850        443090790      454324880     
  454294364        454263559        454231317        454198011        454166067
       454133844        454102013        454069592        454038142       
454007113        453976136        453945453        453916173        453885055   
    453854291        453821910        443400387        443277892       
443090816      454324898        454294372        454263591        454231325     
  454198037        454166083        454133877        454102021        454069600
       454038159        454006891        453975930        453945461       
453916181        453885063        453854309        453821928        443400460   
    443277918        443090360      454324674        454294380        454263617
       454231341        454198052        454166091        454133885       
454102039        454069618        454038167        454006909        453975948   
    453945479        453916199        453885089        453854325       
453821712        443400478        443277959        443086111      454324682     
  454294398        454263625        454231358        454198060        454166117
       454133893        454102047        454069626        454038175       
454006917        453975955        453945487        453915985        453885097   
    453854333        453821720        443400593        443277967       
443085980      454324690        454294406        454263633        454231366     
  454198078        454166125        454133901        454102054        454069634
       454038183        454006933        453975963        453945503       
453915993        453885105        453854341        453821738        443400635   
    443277983        443084827      454324708        454294414        454263641
       454231374        454198086        454165911        454133919       
454102062        454069642        454038191        454006941        453975971   
    453945297        453916009        453884900        453854358       
453821779        443400650        443278007        443084579      454324716     
  454294422        454263443        454231382        454198094        454165929
       454133927        454101858        454069667        454037987       
454006958        453975989        453945305        453916017        453884918   
    453854366        453821787        443400676        443278031       
443084736      454324724        454294430        454263450        454231192     
  454198102        454165937        454133935        454101866        454069469
       454037995        454006974        453975997        453945313       
453916025        453884934        453854374        453821795        443400734   
    443278049        443084058      454324732        454294448        454263468
       454231200        454198110        454165945        454133711       
454101874        454069477        454038001        454006982        453976003   
    453945321        453916033        453884942        453854150       
453821605        443400742        443278148        443082839      454324740     
  454294455        454263484        454231218        454197906        454165952
       454133745        454101882        454069485        454038019       
454006990        453976011        453945339        453916041        453884967   
    453854168        453821621        443400106        443277454       
443082888      454324757        454294463        454263500        454231226     
  454197914        454165960        454133752        454101890        454069493
       454038027        454006784        453976029        453945347       
453916058        453884975        453854184        453821647        443400163   
    443277561        443083050      454324765        454294240        454263518
       454231234        454197922        454165978        454133778       
454101908        454069501        454038035        454006792        453975815   
    453945354        453916066        453884983        453854218       
453821654        443400254        443277603        443082318      454324773     
  454294257        454263542        454231267        454197930        454165994
       454133786        454101916        454069519        454038068       
454006800        453975831        453945362        453916074        453884801   
    453854226        453821662        443400296        443277645       
443081898      454324567        454294265        454263336        454231275     
  454197948        454166000        454133794        454101924        454069527
       454037870        454006818        453975856        453945370       
453916082        453884819        453854234        453821670        443400338   
    443277694        443081336   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454324575        454294273        454263344        454231069       
454197955        454166018        454133802        454101932        454069535   
    454037888        454006826        453975864        453945180       
453915878        453884827        453854242        453821688        443400353   
    443277702        443081484      454324583        454294281        454263351
       454231077        454197963        454165804        454133828       
454101957        454069543        454037896        454006834        453975872   
    453945198        453915886        453884843        453854259       
453821704        443400379        443277710        443080916      454324591     
  454294307        454263369        454231085        454197971        454165812
       454133604        454101742        454069550        454037904       
454006842        453975880        453945206        453915894        453884850   
    453854044        453821498        443399613        443277793       
443081187      454324617        454294315        454263377        454231093     
  454197997        454165820        454133612        454101759        454069352
       454037912        454006859        453975898        453945214       
453915902        453884868        453854051        453821514        443399639   
    443277835        443079777      454324633        454294331        454263385
       454231101        454198003        454165838        454133620       
454101767        454069360        454037920        454006867        453975914   
    453945222        453915928        453884876        453854069       
453821548        443399688        443277116        443080023      454324641     
  454294349        454263393        454231119        454197807        454165846
       454133638        454101775        454069378        454037938       
454006875        453975708        453945230        453915936        453884884   
    453854077        453821555        443399738        443277132       
443078704      454324658        454294356        454263419        454231127     
  454197815        454165853        454133646        454101783        454069394
       454037953        454006883        453975716        453945248       
453915944        453884892        453854085        453821589        443399829   
    443277215        443078084      454324666        454294133        454263427
       454231135        454197823        454165861        454133653       
454101791        454069402        454037961        454006677        453975724   
    453945255        453915951        453884694        453854093       
453821597        443399837        443277231        443076765      454324450     
  454294141        454263229        454231143        454197831        454165879
       454133661        454101817        454069436        454037979       
454006685        453975732        453945271        453915977        453884702   
    453854101        453821381        443399928        443277314       
443076237      454324468        454294158        454263237        454231150     
  454197849        454165887        454133679        454101825        454069444
       454037763        454006693        453975740        453945289       
453915761        453884728        453854119        453821407        443399993   
    443277330        443076518      454324476        454294174        454263252
       454231168        454197864        454165895        454133687       
454101833        454069238        454037771        454006701        453975757   
    453945065        453915787        453884736        453854127       
453821415        443400064        443277348        443075254      454324484     
  454294182        454263260        454230962        454197872        454165903
       454133695        454101841        454069246        454037789       
454006719        453975765        453945073        453915795        453884751   
    453854135        453821423        443399282        443277371       
443075270      454324492        454294190        454263278        454230970     
  454197880        454165697        454133703        454101635        454069253
       454037797        454006727        453975773        453945081       
453915803        453884769        453854143        453821431        443399308   
    443277389        443075387      454324500        454294208        454263294
       454230996        454197682        454165705        454133489       
454101643        454069261        454037805        454006735        453975781   
    453945099        453915811        453884777        453853921       
453821449        443399373        443277397        443074935      454324518     
  454294216        454263302        454231002        454197690        454165713
       454133497        454101650        454069279        454037813       
454006743        453975799        453945107        453915829        453884579   
    453853947        453821464        443399407        443277447       
443074950      454324526        454294224        454263328        454231010     
  454197716        454165721        454133505        454101668        454069287
       454037821        454006750        453975807        453945115       
453915837        453884587        453853962        453821472        443399423   
    443276662        443074653      454324534        454294232        454263112
       454231028        454197724        454165739        454133539       
454101684        454069295        454037839        454006768        453975591   
    453945123        453915845        453884595        453853988       
453821480        443399431        443276720        443074372      454324542     
  454294034        454263120        454231036        454197732        454165754
       454133547        454101692        454069303        454037854       
454006776        453975609        453945131        453915852        453884603   
    453853996        453821274        443399456        443276795       
443074489      454324559        454294042        454263161        454231044     
  454197740        454165770        454133588        454101700        454069311
       454037862        454006552        453975617        453945149       
453915647        453884611        453854010        453821290        443399464   
    443276811        443073598      454324344        454294059        454263179
       454230855        454197757        454165796        454133596       
454101718        454069329        454037656        454006560        453975625   
    453945172        453915654        453884637        453854028       
453821316        443399506        443276829        443073614      454324369     
  454294067        454263195        454230863        454197765        454165580
       454133398        454101726        454069121        454037672       
454006578        453975633        453944951        453915662        453884645   
    453854036        453821340        443399605        443276878       
443072780      454324377        454294075        454263203        454230871     
  454197773        454165598        454133406        454101528        454069139
       454037680        454006628        453975641        453944969       
453915670        453884652        453853806        453821365        443398961   
    443277058        443072434      454324385        454294083        454263211
       454230897        454197781        454165606        454133414       
454101536        454069147        454037698        454006644        453975658   
    453944977        453915688        453884660        453853814       
453821191        443399027        443277066        443072558      454324393     
  454294091        454263005        454230905        454197575        454165614
       454133430        454101544        454069154        454037706       
454006651        453975666        453944985        453915696        453884462   
    453853822        453821209        443399068        443277108       
443072640      454324401        454294117        454263013        454230913     
  454197583        454165622        454133455        454101551        454069170
       454037730        454006669        453975674        453945032       
453915704        453884470        453853830        453821217        443399118   
    443276324        443072160      454324419        454294125        454263021
       454230921        454197591        454165630        454133463       
454101569        454069188        454037748        454006446        453975682   
    453945040        453915712        453884488        453853848       
453821225        443399159        443276357        443070883      454324427     
  454293937        454263039        454230939        454197609        454165663
       454133471        454101577        454069196        454037755       
454006453        453975690        453945057        453915738        453884496   
    453853855        453821233        443399175        443276373       
443070842      454324443        454293945        454263047        454230947     
  454197617        454165671        454133265        454101585        454069204
       454037532        454006461        453975484        453944845       
453915746        453884504        453853863        453821241        443399191   
    443276506        443069752      454324237        454293952        454263054
       454230723        454197625        454165499        454133273       
454101593        454069212        454037540        454006479        453975492   
    453944860        453915548        453884520        453853871       
453821266        443399241        443276548        443069885      454324245     
  454293960        454263062        454230749        454197633        454165507
       454133299        454101601        454069022        454037557       
454006495        453975500        453944878        453915555        453884538   
    453853897        453821043        443399258        443275938       
443068093      454324252        454293978        454263070        454230764     
  454197641        454165523        454133307        454101619        454069030
       454037573        454006503        453975518        453944894       
453915563        453884553        453853905        453821050        443399266   
    443275979        443068515      454324260        454293986        454263088
       454230772        454197658        454165531        454133315       
454101627        454069048        454037581        454006511        453975526   
    453944902        453915571        453884355        453853913       
453821092        443398599        443276035        443067962      454324278     
  454293994        454263104        454230780        454197666        454165549
       454133323        454101403        454069055        454037607       
454006529        453975534        453944910        453915589        453884371   
    453853681        453821100        443398631        443276167       
443067558      454324294        454294000        454262890        454230798     
  454197674        454165556        454133331        454101411        454069063
       454037615        454006545        453975542        453944936       
453915605        453884389        453853699        453821118        443398672   
    443276183        443066865      454324302        454294018        454262908
       454230822        454197450        454165366        454133349       
454101429        454069071        454037623        454006339        453975559   
    453944944        453915613        453884405        453853715       
453821126        443398714        443276209        443067087      454324310     
  454293812        454262916        454230616        454197468        454165374
       454133364        454101437        454069089        454037631       
454006354        453975567        453944720        453915639        453884413   
    453853723        453821159        443398896        443276258       
443067202      454324328        454293820        454262924        454230624     
  454197484        454165382        454133174        454101445        454069097
       454037425        454006370        453975583        453944738       
453915423        453884439        453853731        453820946        443398912   
    443275631        443066527      454324336        454293838        454262932
       454230632        454197492        454165408        454133190       
454101452        454069105        454037433        454006388        453975377   
    453944746        453915431        453884454        453853749       
453820961        443398938        443275649        443066154      454324112     
  454293846        454262940        454230640        454197500        454165416
       454133216        454101460        454068909        454037466       
454006396        453975385        453944753        453915449        453884256   
    453853756        453820979        443398326        443275698       
443066428      454324120        454293879        454262957        454230657     
  454197518        454165424        454133224        454101478        454068917
       454037474        454006404        453975393        453944761       
453915456        453884272        453853764        453820987        443398334   
    443275706        443065909      454324138        454293887        454262965
       454230665        454197534        454165432        454133232       
454101486        454068925        454037482        454006412        453975401   
    453944779        453915464        453884280        453853780       
453820995        443398342        443275714        443065164      454324146     
  454293895        454262973        454230699        454197542        454165440
       454133240        454101502        454068933        454037490       
454006420        453975427        453944787        453915472        453884298   
    453853798        453821019        443398391        443275755       
443065552      454324153        454293903        454262981        454230707     
  454197559        454165465        454133042        454101288        454068941
       454037508        454006438        453975435        453944795       
453915480        453884306        453853566        453821027        443398466   
    443275789        443064894      454324179        454293689        454262999
       454230509        454197567        454165259        454133059       
454101296        454068958        454037516        454006222        453975443   
    453944803        453915498        453884314        453853574       
453820821        443398508        443275805        443064241      454324187     
  454293697        454262791        454230517        454197336        454165267
       454133067        454101304        454068966        454037524       
454006230        453975450        453944811        453915506        453884322   
    453853582        453820839        443398581        443275813       
443063821      454324195        454293705        454262809        454230533     
  454197344        454165283        454133083        454101312        454068974
       454037318        454006248        453975468        453944837       
453915514        453884330        453853608        453820854        443397955   
    443275284        443062922      454324211        454293713        454262817
       454230541        454197351        454165291        454133109       
454101320        454068982        454037326        454006255        453975476   
    453944613        453915522        453884348        453853616       
453820870        443397971        443275367        443062963      454324005     
  454293721        454262841        454230558        454197369        454165309
       454133117        454101338        454068990        454037334       
454006263        453975260        453944621        453915316        453884132   
    453853624        453820888        443397989        443275441       
443061809      454324013        454293739        454262858        454230566     
  454197377        454165317        454133133        454101346        454068784
       454037342        454006271        453975286        453944639       
453915324        453884140        453853632        453820896        443398029   
    443275466        443061312      454324039        454293747        454262866
       454230574        454197385        454165341        454133141       
454101361        454068792        454037359        454006289        453975294   
    453944647        453915332        453884157        453853657       
453820904        443398045        443275474        443060744      454324047     
  454293754        454262882        454230582        454197393        454165358
       454132937        454101387        454068818        454037367       
454006297        453975302        453944670        453915340        453884165   
    453853459        453820912        443398078        443275482       
443060306      454324054        454293762        454262684        454230590     
  454197401        454165150        454132945        454101395        454068834
       454037383        454006305        453975310        453944688       
453915357        453884173        453853467        453820714        443397468   
    443275524        443060033      454324062        454293770        454262692
       454230608        454197427        454165168        454132952       
454101189        454068842        454037391        454006313        453975328   
    453944696        453915365        453884181        453853475       
453820722        443397518        443275581        443059324      454324070     
  454293572        454262700        454230392        454197435        454165176
       454132978        454101221        454068859        454037417       
454006115        453975336        453944712        453915381        453884207   
    453853483        453820730        443397567        443275607       
443059670      454324088        454293598        454262718        454230400     
  454197443        454165184        454132986        454101239        454068867
       454037201        454006131        453975344        453944498       
453915399        453884215        453853491        453820748        443397591   
    443274857        443058797      454324104        454293614        454262726
       454230426        454197211        454165192        454132994       
454101247        454068883        454037219        454006156        453975351   
    453944506        453915407        453884223        453853509       
453820763        443397658        443274915        443058219      454323908     
  454293622        454262734        454230442        454197229        454165200
       454133000        454101262        454068891        454037227       
454006172        453975369        453944522        453915415        453884025   
    453853517        453820771        443397666        443274964       
443057948      454323932        454293630        454262759        454230459     
  454197237        454165218        454133018        454101064        454068693
       454037235        454006180        453975146        453944548       
453915191        453884033        453853525        453820789        443397765   
    443275003        443058045      454323940        454293648        454262775
       454230475        454197245        454165234        454133026       
454101080        454068701        454037243        454006198        453975153   
    453944555        453915209        453884041        453853533       
453820813        443397815        443275052        443058094      454323957     
  454293655        454262569        454230483        454197252        454165242
       454133034        454101106        454068727        454037250       
454006206        453975179        453944563        453915217        453884058   
    453853541        453820615        443397831        443275078       
443056858      454323965        454293663        454262577        454230491     
  454197260        454165036        454132820        454101114        454068735
       454037276        454005992        453975187        453944589       
453915225        453884066        453853558        453820623        443396791   
    443275110        443056247      454323973        454293671        454262585
       454230285        454197286        454165044        454132838       
454101122        454068750        454037284        454006008        453975195   
    453944373        453915233        453884074        453853350       
453820649        443396858        443275169        443055538      454323981     
  454293465        454262593        454230293        454197294        454165051
       454132846        454101130        454068776        454037292       
454006016        453975203        453944381        453915241        453884082   
    453853368        453820664        443396882        443275250       
443055090      454323999        454293481        454262601        454230301     
  454197302        454165069        454132853        454101148        454068578
       454037300        454006024        453975211        453944399       
453915258        453884090        453853376        453820680        443397039   
    443274220        443054549      454323783        454293499        454262619
       454230319        454197310        454165077        454132861       
454101155        454068586        454037102        454006032        453975245   
    453944407        453915290        453884108        453853384       
453820698        443397054        443274279        443054689      454323791     
  454293507        454262635        454230327        454197328        454165085
       454132879        454101163        454068602        454037110       
454006040        453975252        453944423        453915308        453884116   
    453853392        453820482        443397104        443274378       
443052816      454323809        454293515        454262643        454230335     
  454197104        454165093        454132887        454100942        454068628
       454037128        454006057        453975039        453944431       
453915084        453884124        453853418        453820490        443397211   
    443274386        443052626      454323817        454293531        454262650
       454230368        454197112        454165101        454132895       
454100959        454068636        454037136        454006065        453975054   
    453944449        453915100        453883902        453853426       
453820508        443397237        443274394        443052022      454323825     
  454293549        454262668        454230376        454197120        454165119
       454132929        454100975        454068644        454037144       
454006073        453975062        453944456        453915118        453883910   
    453853434        453820516        443397369        443274428       
443051727      454323833        454293556        454262452        454230384     
  454197138        454165135        454132713        454100991        454068651
       454037151        454006081        453975070        453944464       
453915126        453883936        453853442        453820524        443396593   
    443274477        443051909      454323841        454293564        454262460
       454230194        454197146        454164922        454132721       
454101007        454068669        454037169        454006107        453975088   
    453944472        453915134        453883944        453853236       
453820532        443396601        443274568        443050893      454323858     
  454293382        454262486        454230202        454197153        454164930
       454132739        454101015        454068446        454037177       
454005885        453975096        453944266        453915142        453883951   
    453853244        453820540        443396627        443274618       
443050620      454323866        454293390        454262510        454230236     
  454197161        454164948        454132747        454101023        454068453
       454037185        454005893        453975104        453944274       
453915159        453883969        453853251        453820557        443396635   
    443274634        443049705   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     454323882        454293408        454262528        454230244       
454197179        454164955        454132788        454101031        454068461   
    454037193        454005901        453975138        453944290       
453915167        453883977        453853269        453820565        443396643   
    443273909        443048962      454323676        454293416        454262536
       454230251        454197187        454164963        454132812       
454101049        454068495        454036971        454005919        453974917   
    453944308        453914962        453883985        453853277       
453820573        443396734        443273941        443048772      454323692     
  454293424        454262551        454230269        454197195        454164971
       454132598        454101056        454068503        454036997       
454005927        453974925        453944316        453914970        453883993   
    453853293        453820581        443396775        443273974       
443047550      454323700        454293432        454262346        454230061     
  454196981        454164997        454132606        454100835        454068511
       454037003        454005935        453974933        453944324       
453914988        453884009        453853301        453820375        443396254   
    443273990        443047600      454323726        454293440        454262353
       454230079        454196999        454165002        454132648       
454100843        454068529        454037011        454005943        453974941   
    453944332        453914996        453884017        453853319       
453820417        443396270        443274006        443046578      454323734     
  454293457        454262361        454230087        454197005        454165010
       454132655        454100850        454068537        454037029       
454005950        453974966        453944340        453915019        453883787   
    453853327        453820433        443396361        443274022       
443046628      454323742        454293259        454262379        454230103     
  454197021        454165028        454132689        454100876        454068339
       454037037        454005976        453974974        453944357       
453915027        453883795        453853335        453820441        443396387   
    443274147        443045901      454323759        454293267        454262387
       454230111        454197039        454164831        454132697       
454100884        454068347        454037045        454005984        453974990   
    453944365        453915035        453883803        453853129       
453820458        443396403        443273321        443045042      454323767     
  454293275        454262395        454230129        454197047        454164849
       454132705        454100892        454068354        454037052       
454005786        453975013        453944159        453915043        453883811   
    453853137        453820466        443396452        443273354       
443044631      454323577        454293291        454262403        454230137     
  454197062        454164856        454132481        454100900        454068362
       454037060        454005794        453975021        453944167       
453915050        453883829        453853145        453820474        443396502   
    443273388        443043807      454323585        454293309        454262429
       454230145        454197070        454164872        454132507       
454100926        454068370        454037078        454005810        453974818   
    453944183        453915076        453883837        453853152       
453820243        443396510        443273537        443043948      454323601     
  454293333        454262437        454229956        454196866        454164880
       454132515        454100934        454068388        454037086       
454005828        453974826        453944217        453914855        453883845   
    453853160        453820250        443395884        443273644       
443042809      454323619        454293341        454262445        454229964     
  454196874        454164898        454132523        454100728        454068396
       454036864        454005836        453974834        453944233       
453914863        453883852        453853178        453820268        443395900   
    443273693        443043047      454323627        454293135        454262239
       454229980        454196882        454164914        454132531       
454100744        454068404        454036880        454005844        453974842   
    453944241        453914871        453883860        453853186       
453820276        443395918        443272927        443042353      454323635     
  454293143        454262254        454230004        454196890        454164708
       454132564        454100751        454068412        454036898       
454005851        453974859        453944258        453914889        453883878   
    453853194        453820300        443395991        443272950       
443041629      454323643        454293150        454262262        454230020     
  454196908        454164716        454132572        454100769        454068420
       454036906        454005869        453974867        453944035       
453914897        453883886        453853202        453820326        443396007   
    443272976        443041272      454323668        454293168        454262270
       454230038        454196916        454164732        454132580       
454100777        454068222        454036914        454005877        453974875   
    453944076        453914913        453883670        453853210       
453820334        443396023        443273024        443040910      454323452     
  454293176        454262288        454230046        454196924        454164740
       454132382        454100785        454068230        454036922       
454005661        453974883        453944084        453914921        453883688   
    453853228        453820342        443396031        443273073       
443041033      454323460        454293184        454262304        454230053     
  454196932        454164757        454132408        454100793        454068248
       454036930        454005679        453974891        453944092       
453914939        453883696        453853012        453820359        443396056   
    443273214        443041066      454323478        454293192        454262312
       454229840        454196940        454164765        454132416       
454100801        454068255        454036948        454005687        453974909   
    453944100        453914947        453883704        453853020       
453820367        443396213        443273230        443040118      454323486     
  454293200        454262320        454229857        454196965        454164773
       454132424        454100819        454068263        454036955       
454005695        453974693        453944118        453914731        453883712   
    453853038        453820136        443395561        443273248       
443039565      454323510        454293218        454262338        454229865     
  454196973        454164799        454132432        454100827        454068271
       454036963        454005703        453974701        453944142       
453914749        453883720        453853046        453820169        443395579   
    443273313        443039300      454323528        454293234        454262122
       454229873        454196759        454164807        454132440       
454100611        454068289        454036740        454005711        453974719   
    453943920        453914756        453883738        453853053       
453820177        443395587        443272554        443038625      454323536     
  454293010        454262130        454229881        454196767        454164583
       454132457        454100629        454068297        454036765       
454005737        453974727        453943938        453914764        453883746   
    453853079        453820193        443395629        443272596       
443037254      454323544        454293028        454262148        454229899     
  454196775        454164591        454132465        454100637        454068313
       454036773        454005745        453974735        453943946       
453914772        453883753        453853087        453820201        443395728   
    443272604        443036165      454323551        454293036        454262163
       454229923        454196783        454164609        454132473       
454100645        454068321        454036799        454005752        453974768   
    453943953        453914780        453883761        453853095       
453820219        443395751        443272711        443035225      454323346     
  454293044        454262171        454229931        454196809        454164617
       454132267        454100652        454068115        454036807       
454005760        453974784        453943961        453914798        453883571   
    453853103        453820235        443395769        443272869       
443035308      454323353        454293069        454262189        454229949     
  454196817        454164625        454132275        454100660        454068123
       454036815        454005570        453974792        453943979       
453914806        453883589        453853111        453820029        443395801   
    443272141        443034418      454323361        454293077        454262197
       454229741        454196858        454164633        454132283       
454100678        454068131        454036823        454005588        453974560   
    453943987        453914822        453883597        453852907       
453820037        443395827        443272174        443034012      454323379     
  454293085        454262205        454229758        454196643        454164658
       454132291        454100686        454068156        454036831       
454005596        453974578        453943995        453914848        453883613   
    453852915        453820052        443395090        443272208       
443034020      454323395        454293093        454262213        454229766     
  454196650        454164674        454132317        454100694        454068180
       454036849        454005604        453974586        453944019       
453914624        453883621        453852923        453820060        443395124   
    443272240        443033733      454323403        454293101        454262015
       454229774        454196668        454164682        454132325       
454100702        454068198        454036633        454005612        453974594   
    453944027        453914632        453883639        453852931       
453820078        443395157        443272257        443032917      454323411     
  454293119        454262023        454229782        454196676        454164690
       454132341        454100710        454068206        454036641       
454005620        453974602        453943813        453914640        453883654   
    453852949        453820102        443395215        443272273       
443032362      454323429        454293127        454262031        454229790     
  454196692        454164476        454132358        454100504        454068214
       454036658        454005638        453974610        453943839       
453914657        453883662        453852956        453820128        443395322   
    443272307        443032651      454323437        454292905        454262049
       454229816        454196726        454164484        454132150       
454100512        454068040        454036666        454005646        453974628   
    453943847        453914665        453883456        453852964       
453819922        443395363        443272331        443031919      454323445     
  454292913        454262056        454229824        454196742        454164492
       454132168        454100520        454068065        454036674       
454005448        453974636        453943854        453914673        453883464   
    453852972        453819955        443395447        443272430       
443030317      454323239        454292921        454262064        454229832     
  454196536        454164500        454132176        454100538        454068073
       454036682        454005455        453974644        453943862       
453914681        453883472        453852980        453819963        443394804   
    443272448        443030416      454323247        454292939        454262072
       454229618        454196544        454164518        454132192       
454100553        454068081        454036690        454005463        453974651   
    453943870        453914707        453883480        453852998       
453820003        443394820        443272455        443026786      454323254     
  454292947        454262080        454229626        454196569        454164526
       454132200        454100561        454068099        454036708       
454005489        453974669        453943888        453914715        453883498   
    453853004        453819815        443394846        443271838       
443024633      454323262        454292954        454262114        454229634     
  454196593        454164534        454132226        454100579        454068107
       454036716        454005497        453974453        453943896       
453914723        453883514        453852790        453819849        443394861   
    443271879        443024039      454323270        454292962        454261900
       454229642        454196619        454164542        454132234       
454100587        454067885        454036732        454005505        453974461   
    453943904        453914517        453883522        453852808       
453819856        443395009        443271945        443019310      454323288     
  454292970        454261918        454229667        454196627        454164559
       454132242        454100603        454067901        454036526       
454005513        453974479        453943912        453914525        453883530   
    453852824        453819880        443395066        443272018       
443013883      454323296        454292988        454261934        454229675     
  454196635        454164575        454132259        454100397        454067927
       454036534        454005521        453974487        453943706       
453914533        453883548        453852832        453819906        443395082   
    443272034        443009907      454323304        454292996        454261942
       454229683        454196429        454164377        454132044       
454100405        454067935        454036542        454005539        453974495   
    453943714        453914541        453883555        453852840       
453819690        443394390        443272091        443004494      454323312     
  454293002        454261959        454229691        454196437        454164385
       454132051        454100413        454067943        454036559       
454005547        453974503        453943722        453914558        453883340   
    453852857        453819716        443394408        443272117       
443001060      454323320        454292798        454261991        454229709     
  454196445        454164393        454132069        454100421        454067968
       454036567        454005323        453974511        453943730       
453914566        453883357        453852865        453819724        443394440   
    443271531        443000187      454323338        454292806        454262007
       454229725        454196452        454164401        454132077       
454100439        454067984        454036583        454005331        453974529   
    453943748        453914582        453883365        453852873       
453819732        443394465        443271549        442998449      454323122     
  454292814        454261793        454229501        454196460        454164419
       454132085        454100447        454067992        454036591       
454005356        453974545        453943755        453914590        453883373   
    453852881        453819740        443394556        443271614       
442997540      454323130        454292822        454261801        454229527     
  454196478        454164427        454132093        454100462        454067778
       454036609        454005364        453974552        453943763       
453914608        453883381        453852899        453819757        443394598   
    443271622        442995627      454323148        454292830        454261819
       454229550        454196486        454164435        454132119       
454100496        454067786        454036617        454005380        453974339   
    453943789        453914616        453883407        453852683       
453819765        443394713        443271630        442993127      454323155     
  454292848        454261827        454229568        454196494        454164443
       454132127        454100280        454067794        454036625       
454005398        453974347        453943797        453914392        453883415   
    453852691        453819773        443394747        443271747       
442986204      454323163        454292855        454261835        454229584     
  454196510        454164450        454132143        454100306        454067802
       454036401        454005406        453974354        453943805       
453914418        453883423        453852717        453819781        443394770   
    443271085        442976577      454323171        454292863        454261843
       454229600        454196528        454164468        454131939       
454100314        454067810        454036419        454005414        453974370   
    453943599        453914426        453883431        453852725       
453819799        443394028        443271135        442976841      454323189     
  454292871        454261850        454229394        454196312        454164252
       454131947        454100322        454067836        454036427       
454005422        453974388        453943615        453914434        453883449   
    453852733        453819583        443394119        443271234       
442975694      454323197        454292681        454261876        454229402     
  454196338        454164260        454131954        454100330        454067844
       454036443        454005430        453974396        453943631       
453914442        453883225        453852758        453819591        443394135   
    443271309        442973830      454323205        454292699        454261884
       454229428        454196346        454164278        454131962       
454100355        454067851        454036468        454005208        453974404   
    453943649        453914459        453883233        453852766       
453819617        443394150        443271325        442972618      454323213     
  454292715        454261892        454229436        454196353        454164286
       454131970        454100363        454067869        454036484       
454005216        453974412        453943656        453914467        453883241   
    453852774        453819633        443394291        443271416       
442970679      454323221        454292723        454261678        454229444     
  454196361        454164294        454131988        454100371        454067877
       454036500        454005224        453974420        453943664       
453914475        453883258        453852782        453819666        443394333   
    443271457        442966602      454323023        454292731        454261686
       454229451        454196379        454164302        454131996       
454100389        454067661        454036518        454005232        453974438   
    453943672        453914491        453883266        453852576       
453819674        443394374        443270657        442963641      454323031     
  454292749        454261710        454229469        454196387        454164310
       454132010        454100173        454067687        454036294       
454005240        453974446        453943680        453914509        453883274   
    453852584        453819682        443393608        443270939       
442960548      454323049        454292764        454261728        454229477     
  454196395        454164328        454132028        454100199        454067695
       454036302        454005265        453974214        453943698       
453914293        453883282        453852592        453819468        443393640   
    443270962        442960845      454323064        454292772        454261751
       454229485        454196403        454164336        454131822       
454100207        454067703        454036310        454005281        453974222   
    453943474        453914301        453883308        453852600       
453819476        443393673        443271028        442958195      454323072     
  454292780        454261769        454229279        454196205        454164344
       454131830        454100215        454067711        454036328       
454005307        453974230        453943482        453914319        453883316   
    453852618        453819484        443393749        443270392       
442957858      454323080        454292574        454261777        454229295     
  454196213        454164351        454131848        454100223        454067729
       454036336        454005091        453974248        453943490       
453914327        453883324        453852634        453819492        443393772   
    443270426        442957437      454323098        454292582        454261785
       454229329        454196221        454164146        454131863       
454100231        454067745        454036344        454005109        453974255   
    453943508        453914335        453883118        453852642       
453819518        443393921        443270459        442954749      454323106     
  454292590        454261553        454229337        454196247        454164179
       454131871        454100256        454067752        454036351       
454005125        453974271        453943516        453914343        453883126   
    453852659        453819534        443393939        443270509       
442949129      454323114        454292624        454261561        454229345     
  454196254        454164187        454131889        454100264        454067554
       454036369        454005133        453974289        453943524       
453914350        453883134        453852675        453819542        443393947   
    443270541        442948543      454322900        454292632        454261579
       454229360        454196270        454164195        454131897       
454100272        454067570        454036377        454005158        453974297   
    453943532        453914368        453883142        453852469       
453819559        443393251        443270558        442945754      454322918     
  454292640        454261595        454229154        454196296        454164203
       454131905        454100074        454067588        454036385       
454005166        453974305        453943540        453914376        453883159   
    453852477        453819351        443393269        443270566       
454322926        454292657        454261611        454229188        454196304   
    454164211        454131921        454100082        454067596       
454036393        454004979        453974313        453943557        453914384   
    453883167        453852485        453819369        443393350       
443270574        454322934        454292665        454261629        454229196   
    454196080        454164245        454131715        454100090       
454067604        454036195        454004987        453974321        453943565   
    453914178        453883175        453852493        453819385       
443393368        443270632        454322942        454292467        454261637   
    454229204        454196098        454164021        454131723       
454100108        454067612        454036203        454005000        453974107   
    453943581        453914186        453883183        453852501       
453819393        443393384        443270061        454322959        454292475   
    454261645        454229212        454196122        454164039       
454131731        454100124        454067638        454036229        454005026   
    453974115        453943367        453914194        453883191       
453852519        453819401        443393426        443270129        454322967   
    454292509        454261652        454229238        454196130       
454164054        454131749        454100132        454067646        454036252   
    454005034        453974131        453943375        453914202       
453883217        453852535        453819427        443393434        443270178   
    454322983        454292517        454261660        454229253       
454196148        454164062        454131756        454100140        454067653   
    454036260        454005042        453974149        453943383       
453914210        453883001        453852543        453819443        443393517   
    443270186        454322991        454292525        454261439       
454229048        454196155        454164096        454131764        454100157   
    454067448        454036278        454005059        453974156       
453943391        453914228        453883019        453852550        453819252   
    443392832        443270269        454322793        454292533       
454261447        454229063        454196163        454164104        454131772   
    454100165        454067455        454036286        454005067       
453974164        453943409        453914236        453883027        453852568   
    453819260        443392873        443270277        454322801       
454292541        454261454        454229071        454196171        454164112   
    454131798        454099953        454067471        454036096       
454004854        453974180        453943417        453914244        453883043   
    453852352        453819286        443393038        443270285       
454322819        454292558        454261462        454229089        454196189   
    454164120        454131806        454099961        454067489       
454036104        454004862        453974198        453943425        453914251   
    453883050        453852360        453819294        443393061       
443270293        454322827        454292566        454261470        454229097   
    454196197        454163916        454131814        454099979       
454067497        454036112        454004870        453974206        453943433   
    453914269        453883068        453852378        453819302       
443393079        443270376     



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit or (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment, (B) was originated by AmeriCredit,
such Originating Affiliate or such Dealer for the retail sale of a Financed
Vehicle in the ordinary course of AmeriCredit’s, such Originating Affiliate’s or
the Dealer’s business, in each case was originated in accordance with
AmeriCredit’s credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Originating Affiliate and each Dealer had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Originating Affiliate or each such Dealer was located,
(C) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security, (D) is a Receivable which provides for level monthly
payments (provided that the period in the first Collection Period and the
payment in the final Collection Period of the Receivable may be minimally
different from the normal period and level payment) which, if made when due,
shall fully amortize the Amount Financed over the original term and (E) has not
been amended or collections with respect to which waived, other than as
evidenced in the Receivable File or the Servicer’s electronic records relating
thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit or (iii) by a Dealer and was sold by the
Dealer to AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without
any fraud or misrepresentation on the part of such Originating Affiliate, Dealer
or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects, and each Receivable and the sale of the Financed Vehicle evidenced by
each Receivable complied at the time it was originated or made and now complies
in all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

 

SCH-B-2



--------------------------------------------------------------------------------

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer has a participation in, or other right
to receive, proceeds of any Receivable. AmeriCredit has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate which first priority security
interest has been assigned to AmeriCredit) in the Financed Vehicle. The Lien
Certificate for each Financed Vehicle shows, or if a new or replacement Lien
Certificate is being applied for with respect to such Financed Vehicle the Lien
Certificate will be received within 180 days of the Closing Date and will show,
AmeriCredit or an Originating Affiliate named (which may be accomplished by the
use of a properly registered “doing business as” (“DBA”) name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. With respect to
each Receivable for which the Lien Certificate has not yet been returned from
the Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer that such Lien
Certificate showing AmeriCredit, an Originating Affiliate or the Issuer (which
may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction), as applicable, as first lienholder has been applied
for and the Originating Affiliate’s security interest has been validly assigned
by the Originating Affiliate to AmeriCredit and AmeriCredit’s security interest
has been validly assigned by AmeriCredit to AFS SenSub Corp. pursuant to this
Agreement. This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Purchaser, which security
interest is prior to all other Liens, and is enforceable as such against
creditors of and purchasers from the Seller. Immediately after the sale,
transfer and assignment thereof by AmeriCredit to AFS SenSub Corp., each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of AFS SenSub Corp. as
secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). As of the Cutoff Date, there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

 

SCH-B-4



--------------------------------------------------------------------------------

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate or a Dealer, each Financed Vehicle is required to be
covered by a comprehensive and collision insurance policy (i) in an amount at
least equal to the lesser of (a) its maximum insurable value and (b) the
principal amount due from the Obligor under the related Receivable, (ii) naming
AmeriCredit or an Originating Affiliate (which may be accomplished by the use of
a properly registered DBA name in the applicable jurisdiction) as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming AmeriCredit or an Originating Affiliate (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) and its successors and assigns as additional insured parties, and
each Receivable permits the holder thereof to obtain physical loss and damage
insurance at the expense of the Obligor if the Obligor fails to do so. No
Financed Vehicle is insured under a policy of Force-Placed Insurance on the
Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, or anyone acting on behalf of any of them in order to cause any
Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate or a Dealer, no further amounts were owed
by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7